EXHIBIT 10.21

AMENDMENT NO. 3 TO

THIRD AMENDED AND RESTATED

LOAN FUNDING AND SERVICING AGREEMENT

(ACS Funding Trust I)

THIS AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED LOAN FUNDING AND SERVICING
AGREEMENT, dated as of October 5, 2006 (this “Amendment”), is entered into by
and among ACS FUNDING TRUST I, as the borrower (in such capacity, the
“Borrower”), AMERICAN CAPITAL STRATEGIES, LTD., as the servicer (in such
capacity, the “Servicer”), VARIABLE FUNDING CAPITAL COMPANY LLC, as a conduit
lender (in such capacity, a “Conduit Lender”), WACHOVIA CAPITAL MARKETS, LLC, as
the deal agent (in such capacity, the “Deal Agent”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as an institutional lender (in such capacity, an “Institutional
Lender”), as the swingline lender (in such capacity, the “Swingline Lender”) and
as a hedge counterparty (in such capacity, a “Hedge Counterparty”), JPMORGAN
CHASE BANK, N.A. (“JPMorgan Chase Bank”), as an institutional lender (in such
capacity, an “Institutional Lender”) and as a hedge counterparty (in such
capacity, a “Hedge Counterparty”), CITIGROUP GLOBAL MARKETS REALTY CORP., as an
institutional lender (in such capacity, an “Institutional Lender”), YC SUSI
TRUST, as a conduit lender (in such capacity, a “Conduit Lender”), BANK OF
AMERICA, NATIONAL ASSOCIATION, as an institutional lender (in such capacity, an
“Institutional Lender”) and as the lender agent for YC SUSI TRUST (in such
capacity, a “Lender Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
backup servicer (in such capacity, the “Backup Servicer”) and as the collateral
custodian (in such capacity, the “Collateral Custodian”). Capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Agreement (as defined below).

RECITALS

WHEREAS, the parties hereto are parties to that certain Third Amended and
Restated Loan Funding and Servicing Agreement, dated as of September 23, 2005
(as amended by Amendment No. 1, dated as of November 30, 2005 and Amendment
No. 2, dated as of August 7, 2006, the “Agreement”);

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein, pursuant to and in accordance with Section 12.1(a) of the
Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Amendments.

(a) Upon satisfaction of the conditions set forth in Section 5 below, the
Agreement, including all Exhibits thereto, is hereby deemed to be amended and
restated in its entirety in the form attached hereto as Exhibit A.

SECTION 2. INCREASE IN FACILITY AMOUNT AND AMOUNTS OF NOTES.

Upon this Amendment becoming effective, the Facility Amount shall be increased
to $1,250,000,000 in accordance with the definition of “Facility Amount” in
Section 1.1 of the Agreement; provided, that each Lender shall have first
received an executed version of an amended and substituted Structured Notes,
attached to this Amendment as Exhibit B-1 and Exhibit B-2 (the “New Structured
Notes”). Upon this Amendment becoming effective, the Swingline Commitment shall
be increased to $100,000,000 in accordance with the definition of “Swingline
Commitment” in Section 1.1 of the Agreement; provided, that the Swingline Lender
shall have first received an executed version of an amended and substituted
Swingline Note, attached to this Amendment as Exhibit C (the “New Swingline
Note” and, collectively with the New Structured Notes, the “New Notes”). Each
such New Note shall replace and supersede any Structured Note or Swingline Note,
as applicable, previously executed by the Borrower pursuant to the Agreement
(collectively, the “Replaced Notes”). Each such New Note evidences the same
indebtedness, and is secured by the same Collateral as each Replaced Note.

Upon this Amendment becoming effective, the Alternative Currency Swingline
Amount shall be added in accordance with the definition of “Alternative Currency
Swingline Amount” in Section 1.1 of the Agreement; provided, that the
Alternative Currency Swingline Lender shall have first received an executed
version of an Alternative Currency Swingline Note, attached to this Amendment as
Exhibit D (the “Alternative Currency Swingline Note”).

SECTION 3. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement, the “Loan Funding and Servicing Agreement,”
“hereof,” “herein,” or words of similar effect referring to the Agreement shall
be deemed to mean the Agreement as amended hereby. This Amendment shall not
constitute a novation of the Agreement, but shall constitute an amendment and
waiver thereof. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as
expressly set forth herein.

SECTION 4. REPRESENTATIONS.

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

 

- 2 -



--------------------------------------------------------------------------------

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (i) its charter,
by-laws, or other organizational documents, or (ii) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Termination Event.

SECTION 5. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the Deal Agent
and the Lenders; (ii) delivery of executed signature pages by all parties hereto
to the Deal Agent; (iii) the delivery and execution of the Global Fee Letter by
the parties thereto; (iv) delivery of each New Structured Note, New Swingline
Note and the Alternative Currency Swingline Note to the relevant Lender;
(v) delivery of a legal opinion of counsel to the Borrower and Servicer,
reasonably acceptable to the Deal Agent and its counsel, with respect to certain
corporate and enforceability matters; (vi) delivery of a reliance letter by
counsel to the Servicer relating to certain previously delivered opinions and
(vii) delivery of an assumption agreement in the form of Exhibit E hereto by
Wachovia Bank, N.A., London Branch.

SECTION 6. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

- 3 -



--------------------------------------------------------------------------------

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ACS FUNDING TRUST I, as Borrower By:  

/s/ Malon Wilkus

Name:   Malon Wilkus Title:   Beneficiary Trustee

AMERICAN CAPITAL STRATEGIES, LTD., as Servicer

By:  

/s/ Samuel A. Flax

Name:   Samuel A. Flax Title:   Executive VP & General Counsel

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

3rd Amendment to 3rd Amended and Restated Loan Funding

and Servicing Agreement



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL

COMPANY LLC, as a Conduit Lender

By:  

Wachovia Capital Markets, LLC, as

attorney-in-fact

By:  

/s/ Douglas R. Wilson, Sr.

Name:   Douglas R. Wilson, Sr. Title:   Vice President

 

WACHOVIA CAPITAL MARKETS, LLC,

as the Deal Agent

By:   /s/ Andrew Phelps Name:   Andrew Phelps Title:   Vice President

 

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Swingline Lender and as

an Institutional Lender

By:   /s/ Michael Romanzo, CFA Name:   Michael Romanzo, CFA Title:   Vice
President

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Hedge Counterparty By:   /s/ Kim V.
Farr Name:   Kim V. Farr Title:   Director

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

3rd Amendment to 3rd Amended and Restated Loan Funding

and Servicing Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Institutional Lender and as a Hedge
Counterparty By:   /s/ Julie C. Kraft Name:   Julie C. Kraft Title:   Vice
President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

3rd Amendment to 3rd Amended and Restated Loan Funding

and Servicing Agreement



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS REALTY CORP., as an Institutional Lender By:   /s/ John
Pawlowski Name:   John Pawlowski Title:   Authorized Signer

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

3rd Amendment to 3rd Amended and Restated Loan Funding

and Servicing Agreement



--------------------------------------------------------------------------------

YC SUSI TRUST, as a Conduit Lender By:   Bank of America, National Association,
as Administrative Trustee and SUSI Trustee By:  

Robert R. Wood

Name:   /s/ Robert R. Wood Title:   Principal BANK OF AMERICA, NATIONAL
ASSOCIATION, as a Lender Agent and as an Institutional Lender By:  

/s/ Robert R. Wood

Name:   Robert R. Wood Title:   Principal

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

3rd Amendment to 3rd Amended and Restated Loan Funding

and Servicing Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer and Collateral
Custodian By:  

/s/ Jeanine C. Casey

Name:   Jeanine C. Casey Title:   Assistant Vice President

3rd Amendment to 3rd Amended and Restated Loan Funding

and Servicing Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF THIRD AMENDED AND RESTATED

LOAN FUNDING AND SERVICING AGREEMENT



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

LOAN FUNDING AND SERVICING AGREEMENT

by and among

ACS FUNDING TRUST I,

as the Borrower

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer and as the Originator

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS

FROM TIME TO TIME PARTY HERETO,

as Lenders

EACH OF THE LENDER AGENTS

FROM TIME TO TIME PARTY HERETO,

as Lender Agents

WACHOVIA CAPITAL MARKETS, LLC,

as the Deal Agent

WACHOVIA BANK, NATIONAL ASSOCIATION,

as the Swingline Lender

WACHOVIA BANK, N.A., LONDON BRANCH,

as the Alternative Currency Swingline Lender

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Backup Servicer and as the Collateral Custodian

Dated as of September 23, 2005

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    3

Section 1.1.

   Certain Defined Terms    3

Section 1.2.

   Other Terms    46

Section 1.3.

   Computation of Time Periods    46

Section 1.4.

   Interpretation    46

Section 1.5.

   Section References    47

Section 1.6.

   Calculations    47 ARTICLE II PURCHASE OF THE STRUCTURED NOTES    48

Section 2.1.

   The Structured Notes    48

Section 2.2A

   Procedures for Swingline Advances    52

Section 2.2B

   Procedures for Alternative Currency Swingline Advances    53

Section 2.3.

   Procedures for Advances by the Conduit Lenders and Institutional Lenders   
55

Section 2.4.

   Optional Changes in Facility Amount; Prepayments    56

Section 2.5.

   Reimbursement of Swingline Advances and Alternative Currency Swingline
Advances    58

Section 2.6.

   Notations on the Structured Notes    58

Section 2.7.

   Principal Repayments    59

Section 2.8.

   Interest Payments    60

Section 2.9.

   Settlement Procedures    61

Section 2.10.

   Collections and Allocations    64

Section 2.11.

   Payments, Computations, Etc    66

Section 2.12.

   [Reserved]    67

Section 2.13.

   Fees    67

Section 2.14.

   Increased Costs; Capital Adequacy; Illegality    67

Section 2.15.

   Taxes    69

Section 2.16.

   Assignment of the Purchase Agreement    71

Section 2.17.

   Lien Release Dividend    71

Section 2.18.

   Appointment of Registrar and Duties    74

Section 2.19.

   Substitution of Loans; Repurchase or Substitutions of Ineligible Loans    75

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 2.20.

  Non-Receipt of Funds by the Deal Agent    78 ARTICLE III CLOSING; CONDITIONS
OF CLOSING AND ADVANCES    79

Section 3.1.

  Conditions to Closing and Initial Advances    79

Section 3.2.

  Conditions Precedent to All Advances, Swingline Advances and Alternative
Currency Swingline Advances    80 ARTICLE IV REPRESENTATIONS AND WARRANTIES   
82

Section 4.1.

  Representations and Warranties of the Borrower    82

Section 4.2.

  Representations and Warranties of the Borrower Relating to the Agreement and
the Loans    90 ARTICLE V GENERAL COVENANTS OF THE BORROWER    91

Section 5.1.

  Covenants of the Borrower    91

Section 5.2.

  Hedging Agreement    96

Section 5.3.

  Delivery of Loan Files    97 ARTICLE VI PERFECTION OF TRANSFER AND PROTECTION
OF SECURITY INTERESTS    98

Section 6.1.

  Custody of Transferred Loans    98

Section 6.2.

  Filing    98

Section 6.3.

  Changes in Name, Corporate Structure or Location    98

Section 6.4.

  Chief Executive Office    99

Section 6.5.

  Costs and Expenses    99

Section 6.6.

  Sale Treatment    99

Section 6.7.

  Separateness from the Borrower    99 ARTICLE VII ADMINISTRATION AND SERVICING
OF LOANS    100

Section 7.1.

  Appointment of the Servicer    100

Section 7.2.

  Duties and Responsibilities of the Servicer    100

Section 7.3.

  Authorization of the Servicer    101

Section 7.4.

  Collection of Payments    102

Section 7.5.

  Servicer Advances    105

Section 7.6.

  Realization Upon Defaulted Loans or Charged-Off Loans    106

Section 7.7.

  Maintenance of Insurance Policies    106

Section 7.8.

  Representations and Warranties of the Servicer    106

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 7.9.

   Covenants of the Servicer    108

Section 7.10.

   The Collateral Custodian    111

Section 7.11.

   Representations and Warranties of the Collateral Custodian    114

Section 7.12.

   Covenants of the Collateral Custodian    115

Section 7.13.

   The Backup Servicer    116

Section 7.14.

   Representations and Warranties of the Backup Servicer    119

Section 7.15.

   Covenants of the Backup Servicer    120

Section 7.16.

   Payment of Certain Expenses by the Servicer and the Borrower    120

Section 7.17.

   Reports    121

Section 7.18.

   Annual Statement as to Compliance    121

Section 7.19.

   Annual Independent Public Accountant’s Servicing Reports    122

Section 7.20.

   Limitation on Liability of the Servicer and Others    122

Section 7.21.

   The Servicer, the Backup Servicer and the Collateral Custodian Not to Resign
   123

Section 7.22.

   Access to Certain Documentation and Information Regarding the Loans    123

Section 7.23.

   [Reserved]    124

Section 7.24.

   Identification of Records    124

Section 7.25.

   Servicer Termination Events    124

Section 7.26.

   Appointment of Successor Servicer    125

Section 7.27.

   Market Servicing Fee    127

ARTICLE VIII SECURITY INTEREST

   127

Section 8.1.

   Grant of Security Interest    127

Section 8.2.

   Release of Lien on Loans    128

Section 8.3.

   [Reserved]    128

Section 8.4.

   Further Assurances    128

Section 8.5.

   Remedies    129

Section 8.6.

   Waiver of Certain Laws    129

Section 8.7.

   Power of Attorney    129

ARTICLE IX TERMINATION EVENTS

   130

Section 9.1.

   Termination Events    130

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE X INDEMNIFICATION    132

Section 10.1.

   Indemnities by the Borrower    132

Section 10.2.

   Indemnities by the Servicer    135 ARTICLE XI THE DEAL AGENT AND LENDER
AGENTS    136

Section 11.1.

   The Deal Agent    136

Section 11.2.

   The Lender Agents    138 ARTICLE XII MISCELLANEOUS    140

Section 12.1.

   Amendments and Waivers    140

Section 12.2.

   Notices, Etc    141

Section 12.3.

   Liabilities to Obligors    142

Section 12.4.

   No Waiver, Rights and Remedies    142

Section 12.5.

   Binding Effect    143

Section 12.6.

   Term of this Agreement    143

Section 12.7.

   GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE    143

Section 12.8.

   WAIVER OF JURY TRIAL    143

Section 12.9.

   Costs, Expenses and Taxes    143

Section 12.10.

   No Proceedings    144

Section 12.11.

   Recourse Against Certain Parties    145

Section 12.12.

   Protection of Security Interest; Appointment of Deal Agent as
Attorney-in-Fact    146

Section 12.13.

   Confidentiality    147

Section 12.14.

   Third Party Beneficiaries    148

Section 12.15.

   Execution in Counterparts; Severability; Integration    148

Section 12.16.

   Waiver of Setoff    148

Section 12.17.

   Assignments by the Lenders    148

Section 12.18.

   Heading and Exhibits    150

Section 12.19.

   Sharing of Payments on Transferred Loans Subject to the Retained Interest
Provisions    150

Section 12.20.

   Non-Confidentiality of Tax Treatment    151

Section 12.21.

   Conduit Lender as Institutional Lender    151

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page

Section 12.22.

   Institutional Lenders and Conduit Lenders    151

Section 12.23.

   YC SUSI Trust Additional Institutional Lender Provisions    152

Section 12.24.

   Judgment Currency    152

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

           Page

ANNEXES

      Annex A    Notice Information    Annex B    Commitments    Annex C    YC
SUSI Trust Additional Institutional Lender Provisions    Annex D    Collection
Account Information    EXHIBITS    EXHIBIT A-1    Borrower Notice (Funding
Request)    EXHIBIT A-2-a    Borrower Notice (Swingline Funding Request)   
EXHIBIT A-2-b   
Borrower Notice (Alternative Currency Swingline Funding Request)    EXHIBIT A-3
  

Borrower Notice (Reduction of Advances Outstanding and Reduction

of Facility Amount)

   EXHIBIT B-1-a    Form of Structured Note (Dollars)    EXHIBIT B-1-b    Form
of Structured Note (Alternative Currency)    EXHIBIT B-2    Form of Swingline
Note    EXHIBIT B-3    Form of Alternative Currency Swingline Note    EXHIBIT C
   Form of Amended and Restated Trust Agreement    EXHIBIT D    Form of
Assignment and Acceptance    EXHIBIT E    Form of Monthly Report    EXHIBIT F   
Form of Servicer’s Certificate    EXHIBIT G    Credit and Collection Policy   
EXHIBIT H-1    Form of Hedging Agreement (Wachovia) (including Schedule)   
EXHIBIT H-2    Form of Hedging Agreement (JPMorgan Chase) (including Schedule)
   EXHIBIT I    Form of Certificate of Borrower’s Counsel    EXHIBIT J    Form
of Trust Receipt and Initial Certification    EXHIBIT K    Form of Trust Receipt
and Final Certification    EXHIBIT L    Form of Request for Release of Loan
Documents and Receipt    EXHIBIT M    [Reserved]    EXHIBIT N    Form of
Reinvestment Certification    EXHIBIT O-1    Officer’s Certificate as to
Solvency from Originator    EXHIBIT O-2    Officer’s Certificate as to Solvency
from Borrower    EXHIBIT P-1    Officer’s Closing Certificate from Originator   
EXHIBIT P-2    Officer’s Closing Certificate from Borrower    EXHIBIT Q-1   
Power of Attorney from Servicer    EXHIBIT Q-2    Power of Attorney from
Borrower    EXHIBIT R    Form of Notice and Request for Consent    EXHIBIT S   
[Reserved]    EXHIBIT T    Form of Agent and Intercreditor Provisions for
Agented Notes    EXHIBIT U    [Reserved]    EXHIBIT V    Form of Transferee
Letter    EXHIBIT W    Form of Joinder Supplement   

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

SCHEDULES

 

        Page SCHEDULE I   Schedule of Documents   SCHEDULE II   [Reserved]  
SCHEDULE III   [Reserved]   SCHEDULE IV   Loan List   SCHEDULE V   Location of
Loan Files   SCHEDULE VI   Form of Loan Checklist   SCHEDULE VII   Vintage Date
Reset Schedule  

 

-vii-



--------------------------------------------------------------------------------

PREAMBLE

THIS THIRD AMENDED AND RESTATED LOAN FUNDING AND SERVICING AGREEMENT (such
agreement as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”) is made as of this 23rd day of September, 2005, by and
among:

(1) ACS FUNDING TRUST I, a Delaware statutory trust, as the borrower (together
with its successors and assigns in such capacity, the “Borrower”);

(2) AMERICAN CAPITAL STRATEGIES, LTD., a Delaware corporation (individually,
“American Capital”, as the originator, the “Originator” and as servicer and
together with its successors and assigns in such capacity, the “Servicer”);

(3) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a Conduit
Lender;

(4) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as an
Institutional Lender;

(5) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender Agent;

(6) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company (“WCM”),
as the deal agent (together with its successors and assigns in such capacity,
the “Deal Agent”);

(7) WACHOVIA BANK, NATIONAL ASSOCIATION, as the swingline lender (in such
capacity, the “Swingline Lender”);

(8) WACHOVIA BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as the swingline lender
for Alternative Currencies (in such capacity, the “Alternative Currency
Swingline Lender” and, together with the Swingline Lender, each Conduit Lender
and each Institutional Lender, a “Lender”); and

(9) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“Wells Fargo”), not in its individual capacity, but solely as the backup
servicer (together with its successors and assigns in such capacity, the “Backup
Servicer”) and as the collateral custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).

RECITALS

WHEREAS, the Borrower, the Servicer, Variable Funding Capital Company LLC
(“VFCC”), as a Conduit Lender, WCM, JPMorgan Chase Bank, N.A., as an
Institutional Lender and as the Swingline Lender, the Backup Servicer, and the
Collateral Custodian have heretofore executed and delivered the Second Amended
and Restated Loan Funding and Servicing Agreement, dated as of August 10, 2004
(the “Second Amended and Restated Agreement”)



--------------------------------------------------------------------------------

providing for the purchase from time to time by VFCC and JPMorgan Chase Bank,
N.A. of Structured Notes representing an undivided ownership interest in the
Collateral purchased by such Lenders;

WHEREAS, pursuant to the Joinder Supplement, dated August 27, 2004, Citigroup
Global Markets Realty Corp. became a party to the Second Amended and Restated
Agreement as an Institutional Lender;

WHEREAS, pursuant to the Joinder Supplement, dated November 15, 2004, YC SUSI
Trust became a party to the Second Amended and Restated Agreement as a Conduit
Lender and Bank of America, National Association became a party to the Second
Amended and Restated Agreement as an Institutional Lender;

WHEREAS, the Second Amended and Restated Agreement was amended by Amendment No.
1, dated as of August 27, 2004, Amendment No. 2, dated as of November 15, 2004,
Amendment No. 3, dated as of January 28, 2005, Amendment No. 4, dated as of
April 21, 2005, Amendment No. 5, dated as of August 3, 2005 and Amendment No. 6,
dated as of September 15, 2005 (the Second Amended and Restated Agreement, as so
amended, the “Existing Loan Funding and Servicing Agreement”);

WHEREAS, Section 12.1 of the Existing Loan Funding and Servicing Agreement
provides that no Material Amendment (as defined in the Existing Loan Funding and
Servicing Agreement) shall be effective without the written agreement of the
Borrower, the Deal Agent and each of the Lenders;

WHEREAS, Section 12.1(b) of the Existing Loan Funding and Servicing Agreement
provides that no amendment affecting the rights of any Hedge Counterparty or
having a material effect on the rights or obligations of the Collateral
Custodian or the Backup Servicer shall be effective without the written
agreement of such Person;

WHEREAS, the Borrower, the Deal Agent, each of the Lenders, the Backup Servicer,
the Collateral Custodian and the Hedge Counterparty hereby desire to amend and
restate the Existing Loan Funding and Servicing Agreement to make such changes
as are necessary or in the interests of the parties;

WHEREAS, each of the Borrower, the Deal Agent, the Lenders, the Backup Servicer,
the Collateral Custodian and the Hedge Counterparty consents to the amendments
to the Existing Loan Funding and Servicing Agreement effected by this Agreement;
and

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with;

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1.

(b) As used in this Agreement and its schedules, exhibits and other attachments,
unless the context requires a different meaning, the following terms shall have
the following meanings:

“1940 Act”: The Investment Company Act of 1940, as amended.

“ACAS Business Loan Trust Securities”: Collectively, collateralized loan
obligations issued by special purpose vehicles managed or serviced by the
Servicer or the Servicer’s affiliates that entitle the holder to receive
payments that depend on the cash flow from a portfolio consisting primarily of
middle market business loans substantially similar to the loans acquired by the
Borrower under the Purchase Agreement, and for which the following two
conditions have been met: (i) such securities are endorsed in the name of
Wachovia Capital Markets, LLC, as Deal Agent for the Secured Parties and (ii)
the Deal Agent has received emailed or other written confirmation from the
Collateral Custodian of receipt of such securities by the Collateral Custodian;
provided for avoidance of doubt that ACAS Business Loan Trust Securities shall
not include any security primarily secured by commercial mortgage backed
securities or commercial real estate loans.

“Accreted Interest”: The accrued interest on a PIK Loan that is added to the
principal amount of such PIK Loan instead of being paid as it accrues.

“Accrual Period”: (a) With respect to each Advance (other than an Advance in an
Alternative Currency) or portion thereof (i) with respect to the first Payment
Date, the period from and including the Closing Date to and including the last
day of the calendar month in which the Closing Date occurs, and (ii) with
respect to any subsequent Payment Date, the calendar month immediately preceding
the month in which the Payment Date occurs; (b) with respect to each Swingline
Advance and each Alternative Currency Swingline Advance, the period from and
including the date of such Swingline Advance or Alternative Currency Swingline
Advance, as applicable, to and including the day on which such Swingline Advance
or Alternative Currency Swingline Advance, as applicable, is reimbursed pursuant
to Section 2.5, or (c) with respect to each Advance in an Alternative Currency
(i) with respect to the first Payment Date for such Advance, the period from and
including the date of such Advance to and including the last day of the calendar
month in which such initial Advance is made and (ii) with respect to any
subsequent Payment Date, each period commencing on the last day of the
immediately preceding Accrual Period for such Advance and ending one month
thereafter, provided that each Advance in an Alternative Currency bearing
interest at the LIBOR Rate shall be continued for consecutive additional Accrual
Periods of one month without the requirement of further notice from the
Borrower; provided, further, that the foregoing provisions relating to Advances
in an Alternative Currency are subject to the following:

(i) if any Accrual Period pertaining to an Advance in an Alternative Currency
would otherwise end on a day that is not a Business Day, such Accrual Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Accrual Period into another calendar month in
which event such Accrual Period shall end on the immediately preceding Business
Day;

 

3



--------------------------------------------------------------------------------

(ii) any Accrual Period pertaining to an Advance in an Alternative Currency that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Accrual Period) shall end on the last Business Day of the next calendar month;

(iii) any Accrual Period in respect of any Advance in an Alternative Currency
that would otherwise extend beyond the Commitment Termination Date shall end on
the Commitment Termination Date; and

(iv) no more than four Advances in an Alternative Currency and Alternative
Currency Swingline Advances, collectively, may be in effect at any time, except
that new Advances and continuations and extensions of Advances may at the option
of the Borrower be combined at the end of an existing Accrual Period to
constitute a new Advance for a single Accrual Period.

“Add-On Loan”: Any additional loan or extension of credit made subsequent to any
Loan made by the Originator or one of its Subsidiaries to the Obligor of such
Loan in accordance with the Credit and Collection Policy.

“Adjusted LIBOR Rate”: For any Accrual Period for any Advance in Dollars or an
Alternative Currency, an interest rate per annum equal to a fraction, expressed
as a percentage and rounded upwards (if necessary), to the nearest 1/100 of 1%,
(i) the numerator of which is equal to the LIBOR Rate for such Currency for such
Accrual Period and (ii) the denominator of which is equal to 100% minus the
Eurocurrency Reserve Percentage for such Accrual Period.

“Advance”: Defined in Section 2.1(b).

“Advance Rate”: On any day, (i) with respect to Loans (excluding ACAS Business
Loan Trust Securities), 75%, (ii) with respect to ACAS Business Loan Trust
Securities that have a rating of “BBB” or higher by Fitch (or the equivalent by
any other rating agency that rates such securities, provided, that, if such
securities are rated by more than one rating agency and such ratings are not
equivalent, the lowest rating shall be used for the purposes hereof), 70% and
(iii) with respect to ACAS Business Loan Trust Securities that have a rating
below “BBB” by Fitch (or the equivalent by any other rating agency that rates
such securities, provided, that, if such securities are rated by more than one
rating agency and such ratings are not equivalent, the lowest rating shall be
used for the purposes hereof), 0%; provided, that, with respect to ACAS Business
Loan Trust Securities, the applicable Advance Rate shall be applied to the lower
of (A) the Fair Market Value of such ACAS Business Loan Trust Securities and
(B) the outstanding principal balance of such ACAS Business Loan Trust
Securities.

 

4



--------------------------------------------------------------------------------

“Advances Outstanding”: On any day, the aggregate principal amount of Advances
outstanding, Swingline Advances outstanding and Alternative Currency Swingline
Advances outstanding on such day, after giving effect to all repayments of
Advances, Swingline Advances and Alternative Currency Swingline Advances and
makings of new Advances, Swingline Advances and Alternative Currency Swingline
Advances on such day; provided, that, the “Advances Outstanding” under and as
defined in the Existing Loan Funding and Servicing Agreement on and as of the
Closing Date shall be deemed to be Advances Outstanding under and for all
purposes of this Agreement; provided, further, that the principal amount of any
Advance in an Alternative Currency or Alternative Currency Swingline Advance
shall be computed using the Dollar Equivalent of such Advance or Alternative
Currency Swingline Advance on such day.

“Affected Party”: The Deal Agent, each Lender Agent, each Conduit Lender, YC
SUSI Trust, the YC SUSI Conduit Lender, each Institutional Lender, the Swingline
Lender, the Alternative Currency Swingline Lender, each Liquidity Bank, all
assignees and participants of the Lenders including any Conduit Assignee, each
Liquidity Bank, any successor to WCM as Deal Agent and any sub-agent of the Deal
Agent.

“Affiliate”: With respect to a Person, means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing; provided, that in the case of the Servicer or any Subsidiary,
“Affiliate” shall not include any Person that is a Portfolio Investment.

“Agented Notes”: One or more promissory notes issued by an Eligible Obligor
wherein (a) the note(s) are originated in accordance with the Credit and
Collection Policy as a part of a syndicated loan transaction, (b) upon an
assignment of the note to the Borrower under the Purchase Agreement and the
grant of a security interest in such note under this Agreement, the original
note will be endorsed either in blank or to the Deal Agent on behalf of the
Secured Parties, and held by the Collateral Custodian on behalf of the Secured
Parties, (c) the Borrower, as assignee of the note, will have all of the rights
(but none of the obligations) of the Originator with respect to such note and
the Related Property, including all rights, either directly or through the agent
described in item (e), to receive and collect payments in its own name and to
enforce its rights against the Obligor thereof, (d) the note is secured by an
undivided interest in the Related Property that also secures and is shared by,
on a pro rata basis, all other holders of such Obligor’s notes of equal priority
issued under the related loan agreements and (e) the Originator (or American
Capital Financial Services, Inc., a wholly-owned Subsidiary of the Originator)
is the agent for all holders of loans made to such Obligor under the related
loan agreements; provided, that Agented Notes shall not include (1) the
obligations, if any, of any agents under the Loan Documents evidencing such
Agented Notes, and (2) the interests, rights and obligations under the Loan
Documents evidencing such Agented Notes that are retained by the Originator or
are owned or owed by other noteholders.

“Aggregate Net Mark to Market Amount”: As of each Determination Date, the sum of
all Net Mark to Market Amounts for such date for all Hedge Counterparties,
provided, however, that if such sum shall be a negative number, the Aggregate
Net Mark to Market Amount shall be deemed to be zero.

 

5



--------------------------------------------------------------------------------

“Aggregate Outstanding Loan Balance”: As of any date of determination, the sum
of the Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral on such date minus the Outstanding Loan Balance of all Charged-Off
Loans included as part of the Collateral on such date.

“Agreement”: Defined in the Preamble.

“Allocation Adjustment Event”: With respect to each Transferred Loan subject to
the Retained Interest provisions of this Agreement, the occurrence of any one or
more of the following under and as defined in any Permitted Transfer rated by
the Rating Agencies, as applicable: (i) a “Servicer Termination Event” or (ii) a
“Termination Event”.

“Alternative Currency”: (i) With respect to Advances, at any time, any of
Canadian Dollars, English Pounds Sterling, Euro and, with the agreement of each
Lender, any other Foreign Currency or (ii) with respect to Alternative Currency
Swingline Advances, at any time, any of Canadian Dollars, English Pounds
Sterling and Euro, so long as, in respect of any such specified Currency or
other Foreign Currency, at such time (a) such Currency is dealt with in the
London (or, in the case of English Pounds Sterling, Paris) interbank deposit
market, (b) such Currency is freely transferable and convertible into Dollars in
the London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Currency (including, in the case
of the Euro, any authorization by the European Central Bank) is required to
permit use of such Currency by any Lender for making an Advance or Alternative
Currency Swingline Advance hereunder or to permit the Borrower to borrow and
repay the principal thereof and to pay the interest thereon, unless such
authorization has been obtained and is in full force and effect.

“Alternative Currency Sub-Limit”: With respect to each Institutional Lender and
each Conduit Lender, the commitment of such Lender to make Advances in one or
more Alternative Currencies in accordance herewith in an amount not to exceed
(a) prior to the Termination Date, the amount set forth opposite such Lender’s
name on Annex B hereto and (b) on and after the Termination Date, the
outstanding Advances of such Lender in all Alternative Currencies plus such
Lender’s Pro-Rata Share of all outstanding Alternative Currency Swingline
Advances. The Alternative Currency Sub-Limit of each Institutional Lender or
Conduit Lender is part of, and not in addition to, its Commitment hereunder.

“Alternative Currency Swingline Advance”: Defined in Section 2.1(c).

“Alternative Currency Swingline Amount”: With respect to the Alternative
Currency Swingline Lender, the commitment of such Lender to make Alternative
Currency Swingline Advances in English Pounds Sterling, Canadian Dollars or Euro
in accordance herewith in an amount not to exceed (a) prior to the Termination
Date, the amount set forth opposite such Lender’s name on Annex B hereto and
(b) on and after the Termination Date, the outstanding Alternative Currency
Swingline Advances of such Lender in English Pounds Sterling, Canadian Dollars
or Euro. The Alternative Currency Swingline Amount is subject to the Alternative
Currency Sub-Limit.

 

6



--------------------------------------------------------------------------------

“Alternative Currency Swingline Funding Request”: Defined in Section 2.1(c).

“Alternative Currency Swingline Lender”: Defined in the Preamble.

“Alternative Currency Swingline Note”: Defined in Section 2.1(a).

“Alternative Rate”: An interest rate per annum equal to the Adjusted LIBOR Rate;
provided, however, that the Alternative Rate shall be the Base Rate if a
Eurocurrency Disruption Event occurs.

“American Capital”: Defined in the Preamble.

“Amortization Period”: The period beginning on the Termination Date and ending
on the Collection Date.

“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, predatory lending laws,
the Federal Truth in Lending Act, and Regulation Z and Regulation B of the
Federal Reserve Board), and applicable judgments, decrees, injunctions, writs,
orders, or line action of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Approved Country”: Austria, Belgium, Canada, the Channel Islands, Denmark,
Finland, France, Germany, Republic of Ireland, Italy, Liechtenstein, Luxembourg,
the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland, the United
Kingdom, the United States and any other member of the European Economic and
Monetary Union having a foreign currency issuer credit rating of at least AA by
S&P or Aa2 by Moody’s.

“Assignment”: The Assignment entered into between the Originator and the
Borrower in substantially the form of Exhibit A to the Purchase Agreement.

“Assignment of Mortgage”: As to each Transferred Loan secured by an interest in
real property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage, deed of
trust, security deed or similar security instrument and all other documents
related to such Loan and to the Borrower and to grant a perfected lien thereon
by the Borrower in favor of the Deal Agent, on behalf of the Secured Parties;
provided, however, that, with respect to Agented Notes and all other loans where
a collateral agent has been appointed under the related loan agreement to hold a
security interest in the Collateral securing such loan, Assignment of Mortgage
shall mean such documents, including assignments, notices of transfer or
equivalent instruments, each in recordable form as necessary, as are sufficient
under the laws of the relevant jurisdiction to reflect the transfer to the
collateral agent for all holders of notes issued by the Obligor under the
related loan agreements that rank pari passu in terms of security

 

7



--------------------------------------------------------------------------------

interest, of the related mortgage, deed of trust, security deed or other similar
instrument securing such notes and all other documents relating to such notes
and to grant a perfected lien thereon by the Obligor in favor of the collateral
agent for all such noteholders.

“Availability”: At any time, an amount equal to the excess, if any, of (i) the
lesser of (a) the Facility Amount and (b) the Maximum Availability over (ii) the
sum of (a) the Advances Outstanding on such day plus (b) the Aggregate Net Mark
to Market Amount; provided, however, that, for all purposes of this Agreement,
during the Amortization Period, the Availability shall be $0.

“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Accounts (including, without limitation, any Collections on any of
the Collateral) as of the later of (i) the immediately preceding Determination
Date or (ii) the date of the calculations set forth in the most recent Borrower
Notice.

“Backup Servicer”: Defined in the Preamble.

“Backup Servicer Expenses”: The reasonable out-of-pocket expenses to be paid to
the Backup Servicer under and in accordance with the Backup Servicer and
Collateral Custodian Fee Letter.

“Backup Servicer Fee”: The fee to be paid to the Backup Servicer under the terms
of the Backup Servicer and Collateral Custodian Fee Letter.

“Backup Servicer and Collateral Custodian Fee Letter”: The Amended and Restated
Backup Servicer and Collateral Custodian Fee Letter, dated as of the date
hereof, among the Servicer, the Borrower, the Backup Servicer, the Collateral
Custodian and the Deal Agent.

“Bank of America”: Bank of America, National Association, a national banking
association.

“Bank of England”: The central bank of the United Kingdom, and any successor
thereto.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101, et seq.), as amended from time to time.

“Base Rate”: On any date, (a) with respect to Advances or Swingline Advances in
Dollars, a fluctuating rate of interest per annum equal to the higher of (i) the
Prime Rate and (ii) the Federal Funds Rate, plus 1.0% per annum or (b) with
respect to Advances or Alternative Currency Swingline Advances in (i) English
Pounds Sterling, the base rate as set by the Monetary Policy Committee of the
Bank of England plus 0.50% per annum, (ii) Euro, the main refinancing rate as
set by the European Central Bank plus 0.50% per annum and (iii) an Alternative
Currency (other than English Pounds Sterling or Euro), the rate determined by
the Deal Agent in its discretion from time to time, and notified to the Borrower
and each Lender, as the rate generally used by prime banks in the country of
such Currency as the benchmark rate against which such prime banks price short
term or day to day loans in such Currency.

 

8



--------------------------------------------------------------------------------

“Benefit Plan”: Any employee benefit plan as defined in Section 3.1(3) of ERISA
in respect of which the Borrower or any ERISA Affiliate of the Borrower is, or
at any time during the immediately preceding six years was, an “employer” as
defined in Section 3.1(5) of ERISA.

“Borrower”: Defined in the Preamble.

“Borrowing Base”: On any date of determination, an amount equal to (i) the
Aggregate Outstanding Loan Balance on such date plus (ii) the Outstanding Loan
Balance of all Eligible Loans to become included as part of the Collateral on
such date minus (iii) the amount (calculated without duplication) by which the
Eligible Loans included in the determinations made in clauses (i) and
(ii) together exceed any applicable Concentration Limits minus (iv) the
Outstanding Loan Balance of any Defaulted Loans.

“Borrowing Base Certificate”: A certificate of a Responsible Officer of the
Servicer setting forth the current Borrowing Base as of the date set forth in
such certificate and the manner of calculation thereof, to be delivered to the
parties and at the times specified herein.

“Borrower Notice”: A written notice, in the form of Exhibit A-1, A-2-a, A-2-b or
A-3, as applicable, to be used for each Advance, Swingline Advance or
Alternative Currency Swingline Advance, repayment of each Advance, Swingline
Advance or Alternative Currency Swingline Advance or termination or reduction of
the Facility Amount or Prepayments of Advances, Swingline Advances or
Alternative Currency Swingline Advances.

“Breakage Costs”: Any amount or amounts as shall compensate a Lender for any
loss, cost or expense incurred by such Lender (as reasonably determined by the
applicable Lender Agent on behalf of such Lender) as a result of (i) a
prepayment by the Borrower of Advances Outstanding (including Advances
Outstanding in an Alternative Currency) or Interest prior to the end of an
Accrual Period, (and, for purposes hereof, an Accrual Period ending on the last
day of a calendar month in which an initial Advance in an Alternative Currency
is made, shall be deemed to have ended on the date one week after the
commencement of such Accrual Period and not on such last day of such calendar
month) or (ii) solely in the case of a Conduit Lender, the excess, if any, of
the CP Rate over the Adjusted LIBOR Rate. All Breakage Costs shall be due and
payable upon demand. The determination by the applicable Lender Agent of the
amount of any such loss or expense shall be set forth in a written notice to the
Borrower and shall be conclusive absent manifest error.

“Business Day”: Any day of the year other than a Saturday or a Sunday on which
(a) banks are not required or authorized to be closed in New York, New York,
Minneapolis, Minnesota, Charlotte, North Carolina and Baltimore, Maryland,
(b) if the term “Business Day” is used in connection with the Adjusted LIBOR
Rate, means the foregoing only if such day is also a day of year on which
dealings in United States dollar deposits are carried on in the London interbank
market, and (c) if the term “Business Day” is used in connection with an Advance
or Alternative Currency Swingline Advance denominated in (i) any Alternative
Currency other than Euro, means the foregoing only if such day is also a day of
year on which commercial banks and the London foreign exchange market settle
payments in the Principal Financial Center for such Alternative Currency and
(ii) Euro, means any TARGET Day that is also a day on which dealings in deposits
are conducted by and between banks in the London interbank market.

 

9



--------------------------------------------------------------------------------

“Canadian Dollars”: The lawful currency of Canada.

“Change-in-Control”: The date on which (a) any Person or “group” acquires any
“beneficial ownership” (as such terms are defined under Rule 13d-3 of, and
Regulation 13D under the Exchange Act), either directly or indirectly, of stock
or other equity interests or any interest convertible into any such interest in
the Originator or Servicer having more than fifty percent (50%) of the voting
power for the election of directors of the Originator, or Servicer, if any,
under ordinary circumstances, or (b) (except in connection with any Permitted
Transfer) the Originator or Servicer sells, transfers, conveys, assigns or
otherwise disposes of all or substantially all of the assets of the Originator
or Servicer.

“Charged-Off Loan”: Any Transferred Loan: (i) that is 180 days or more past due
(without giving effect to any Servicer Advance thereon) with respect to any
interest or principal payment, (ii) for which an Insolvency Event has occurred
with respect to the related Obligor, (iii) for which the related Obligor has
suffered any Material Adverse Change, (iv) that is or should be written off as
uncollectible by the Servicer in accordance with the Credit and Collection
Policy, (v) that has been placed on non-accrual status by the Servicer in
accordance with the Credit and Collection Policy, (vi) all or any portion of
which has been converted into or exchanged for an Equity Security or (vii) has
been sold for less than its Outstanding Loan Balance upon foreclosure or upon
exercise of remedies, provided, that, only the portion of the Transferred Loan
not recouped in such sale shall be deemed to be “charged-off’ for purposes of
clause (vii).

“Charged-Off Portfolio Loan”: Any Portfolio Loan: (i) that is 180 days or more
past due (without giving effect to any Servicer Advance thereon) with respect to
any interest or principal payment, (ii) for which an Insolvency Event has
occurred with respect to the related Obligor, (iii) for which the related
Obligor has suffered any Material Adverse Change, (iv) that is or should be
written off as uncollectible by the Servicer in accordance with the Credit and
Collection Policy, (v) that has been placed on non-accrual status by the
Servicer in accordance with the Credit and Collection Policy, (vi) all or any
portion of which has been converted into or exchanged for an Equity Security or
(vii) has been sold for less than its Portfolio Outstanding Loan Balance upon
foreclosure or upon exercise of remedies, provided, that, only the portion of
the Portfolio Loan not recouped in such sale shall be deemed to be “charged-off”
for purposes of clause (vii).

“Charged-Off Ratio”: With respect to any Collection Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Collection Period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans that became Charged-Off Loans
during such Collection Period and (b) the denominator of which is equal to the
decimal equivalent of a fraction (x) the numerator of which is equal to the sum
of (A) the Aggregate Outstanding Loan Balance as of the first day of such
Collection Period plus (B) the Aggregate Outstanding Loan Balance as of the last
day of such Collection Period and (y) the denominator of which is 2.

“Citigroup”: Citigroup Global Markets Realty Corp., a New York corporation.

“Closing Date”: September 23, 2005.

“Code”: The Internal Revenue Code of 1986, as amended.

 

10



--------------------------------------------------------------------------------

“Collateral”: All right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in and to the
property described in clauses (i) through (xii) below and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, and other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

(i) the Transferred Loans, and all monies due or to become due in payment of
such Transferred Loans on and after the related Cut-Off Date, including but not
limited to all Collections and all obligations owed to the Originator in
connection with such Loans;

(ii) any Related Property securing or purporting to secure the Transferred Loans
(to the extent the Originator, other than solely in its capacity as collateral
agent under any loan agreement with an Obligor, has been granted a Lien thereon)
including the related Liens granted by the Obligor under such Transferred Loans
and all proceeds from any sale or other disposition of such Related Property;

(iii) all security interests, liens, guaranties, warranties, letters of credit,
accounts, bank accounts, mortgages or other encumbrances and property subject
thereto from time to time purporting to secure payment of any Transferred Loan,
together with all UCC financing statements or similar filings relating thereto;

(iv) all claims (including “claims” as defined in Bankruptcy Code § 101(5)),
suits, causes of action, and any other right of the Originator, whether known or
unknown, against the related Obligors, if any, or any of their respective
Affiliates, agents, representatives, contractors, advisors, or any other Person
that in any way is based upon, arises out of or is related to any of the
foregoing, including, to the extent permitted to be assigned under applicable
law, all claims (including contract claims, tort claims, malpractice claims, and
claims under any law governing the purchase and sale of, or indentures for,
securities), suits, causes of action, and any other right of the Originator
against any attorney, accountant, financial advisor, or other Person arising
under or in connection with the related Loan Documents;

(v) all cash, securities, or other property, and all setoffs and recoupments,
received or effected by or for the account of the Originator under such
Transferred Loans (whether for principal, interest, fees, reimbursement
obligations, or otherwise) after the related Cut-Off Date, including all
distributions obtained by or through redemption, consummation of a plan of
reorganization, restructuring, liquidation, or otherwise of any related Obligor
or the related Loan Documents, and all cash, securities, interest, dividends,
and other property that may be exchanged for, or distributed or collected with
respect to, any of the foregoing;

(vi) all Insurance Policies;

 

11



--------------------------------------------------------------------------------

(vii) the Loan Documents with respect to such Transferred Loans;

(viii) each Collection Account, each Lock-Box and the Lock-Box Account, together
with all funds held in or credited to such accounts, and all certificates and
instruments, if any, from time to time representing or evidencing each of the
foregoing or such funds;

(ix) any Hedging Agreement and any payment from time to time due thereunder;

(x) the Purchase Agreement and the assignment to the Deal Agent of all UCC
financing statements filed by the Borrower against the Originator under or in
connection with the Purchase Agreement;

(xi) the “Collateral” under, and as defined in, the Existing Loan Funding and
Servicing Agreement; and

(xii) the proceeds of each of the foregoing.

“Collateral Custodian”: Defined in the Preamble.

“Collateral Custodian Expenses”: The reasonable out-of-pocket expenses to be
paid to the Collateral Custodian under and in accordance with the Backup
Servicer and Collateral Custodian Fee Letter.

“Collateral Custodian Fee”: The fee to be paid to the Collateral Custodian under
the terms of the Backup Servicer and Collateral Custodian Fee Letter, including
the “Collateral Custodian Fee” and “Administration Fee,” each as defined in the
Backup Servicer and Collateral Custodian Fee Letter.

“Collection Account”: Each Collection Account set forth on Annex D as amended
from time to time.

“Collection Date”: The date following the Termination Date on which the
Obligations have been reduced to zero and indefeasibly paid in full other than
contingent indemnification obligations.

“Collection Period”: Each calendar month, except in the case of the first
Collection Period, the period beginning on the Closing Date to and including the
last day of the calendar month in which the Closing Date occurs.

“Collections”: (a) All cash collections or other cash proceeds received by the
Borrower or by the Servicer or Originator on behalf of the Borrower from any
source in payment of any amounts owed in respect of a Transferred Loan,
including, without limitation, Interest Collections, Principal Collections,
Deemed Collections, Insurance Proceeds, interest earnings in the Collection
Accounts, and all Recoveries, (b) all amounts received by the Borrower pursuant
to Section 2.19(b) in connection with the repurchase by the Originator of
Ineligible Loans pursuant to the Purchase Agreement, (c) any other funds
received by or on behalf of the

 

12



--------------------------------------------------------------------------------

Borrower with respect to any Transferred Loan or Related Property, and (d) all
payments received pursuant to any Hedging Agreement or Hedge Transaction, but
excluding, in the case of (a), (b) or (c), as applicable, amounts in respect of
any Retained Interest and Excluded Amounts.

“Commercial Paper Notes”: On any day, any short-term promissory notes issued by
any Conduit Lender (or its related commercial paper issuer if the Conduit Lender
does not itself issue commercial paper) in the commercial paper market.

“Commitment”: With respect to each Conduit Lender and each Institutional Lender,
the commitment (without duplication) of such Lender to make Advances in
accordance herewith in an amount not to exceed (a) prior to the Termination
Date, the amount set forth opposite such Lender’s name on Annex B hereto and
(b) on and after the Termination Date, except to the extent set forth in
Section 2.5, the outstanding Advances of such Lender.

“Commitment Termination Date”: October 1, 2009, or such later date as the Deal
Agent and each Lender Agent shall notify the Borrower of in writing in
accordance with Section 2.1(d).

“Computer Records”: The computer records generated by the Servicer or any
subservicer that provide information relating to the Loans and that were used by
the Originator in selecting the Loans in the Collateral.

“Concentration Limits”: On any day, each of the following (calculated on the
basis of a percentage of the Aggregate Outstanding Loan Balance (except with
respect to clause (l) hereof), such Aggregate Outstanding Loan Balance in each
case excluding ACAS Business Loan Trust Securities unless otherwise indicated),
provided, that, each reference to Eligible Loans excludes ACAS Business Loan
Trust Securities unless otherwise indicated:

(a) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral to Obligors whose chief executive office is in any one state in the
United States shall not exceed 35%;

(b) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral to Obligors which are in the same Industry shall not exceed 10%;

(c) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral to any one Obligor shall not exceed the greater of $45,000,000 and
7%;

(d) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral the Obligors of which are Grade 2 Obligors shall not exceed the
greater of $30,000,000 and 7.5%;

(e) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral that have interest due and payable monthly shall not be less than
50%;

(f) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral that have at least a portion of the monthly or quarterly interest
that is due under such Loans payable on a current basis by the Obligors thereof
in cash (or such Obligors shall have other Loans included as part of the
Collateral that pay current monthly or quarterly interest on a current basis in
cash) shall not be less than 100%;

 

13



--------------------------------------------------------------------------------

(g) the sum of the Outstanding Loan Balances of each Eligible Loan included in
the Collateral which is a PIK Loan and which is either (a) a Fixed Rate Loan
having a Loan Rate of less than 11% per annum or (b) a Floating Rate Loan having
a Loan Rate of less than 8% per annum shall not exceed 0%;

(h) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral principally secured by real property shall not exceed 40%;

(i) the sum of the Outstanding Loan Balances of all Eligible Loans included in
the Collateral which have been included as part of the Collateral for 12 months
or more shall not exceed $75,000,000 (provided, that, (1) if a Loan or portion
thereof has been transferred, sold, contributed or otherwise conveyed as part of
a Permitted Transfer of the type set forth in clause (a) of the definition
thereof, such sum shall be calculated by treating any Loans to the related
Obligor remaining in the Collateral as if such Loans were first included in the
Collateral as of the date of such Permitted Transfer and (2) for Loans set forth
on Schedule VII hereto, which schedule may be amended, modified or supplemented
from time to time with the consent of the Deal Agent, such sum shall be
calculated by treating such Loans as if they were first included in the
Collateral as of the date specified on such schedule);

(j) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral that are Loans to Obligors organized, or with a principal office
located in, France shall not exceed $75,000,000;

(k) the sum of the Outstanding Loan Balances of Eligible Loans included in the
Collateral minus all amounts in excess of Concentration Limits (a) through
(j) divided by the number of Obligors shall not exceed the greater of
$12,000,000 and 4%; and

(l) the sum of the Outstanding Loan Balances of all ACAS Business Loan Trust
Securities shall not exceed 20% of the Facility Amount.

“Conduit Assignee”: Any special purpose entity that finances its activities
directly or indirectly through the issuance of asset backed commercial paper and
is administered by a Lender Agent or any Affiliate thereof and is designated by
a Lender Agent from time to time to accept an assignment from a Conduit Lender
of all or a portion of such Conduit Lender’s Advances.

“Conduit Lender”: VFCC, YC SUSI Trust and each other special purpose entity that
finances its activities directly or indirectly through asset backed commercial
paper as may from time to time become a Lender hereunder by executing and
delivering a Joinder Supplement to the Deal Agent and the Borrower as
contemplated by Section 2.1(e); provided, however that each Conduit Lender shall
be a party to a Liquidity Purchase Agreement pursuant to which a financial
institution is committed to make Advances hereunder in the event that such
Conduit Lender opts not to make any Advances requested hereunder.

“Consents”: Defined in Section 7.11(e).

 

14



--------------------------------------------------------------------------------

“Consolidated Subsidiary”: With respect to any Obligor, as of any date of
determination, any Subsidiary or other Person the accounts of which would be
consolidated with those of the Obligor in its consolidated financial statements
if such statements were prepared as of such date.

“Contractual Obligation”: With respect to any Person, means any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

“CP Rate”: For any Accrual Period, the per annum rate equivalent to the weighted
average of the per annum rates paid or payable by a Conduit Lender (or, with
respect to YC SUSI Trust, the YC SUSI Conduit Lender) from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise taking
into consideration any incremental carrying costs associated with short-term
promissory notes issued by such Conduit Lender or with respect to YC SUSI Trust,
the YC SUSI Conduit Lender, maturing on dates other than those certain dates on
which such Conduit Lender or, with respect to YC SUSI Trust, the YC SUSI Conduit
Lender, is to receive funds) in respect of the Commercial Paper Notes issued by
such Conduit Lender (or, with respect to YC SUSI Trust, the YC SUSI Conduit
Lender) that are allocated, in whole or in part, by the applicable Lender Agent
(on behalf of such Conduit Lender or, with respect to YC SUSI Trust, the YC SUSI
Conduit Lender) to fund or maintain the Advances Outstanding during such period,
as determined by the applicable Lender Agent (on behalf of such Conduit Lender
or, with respect to YC SUSI Trust, the YC SUSI Conduit Lender) and reported to
the Borrower and the Servicer, which rates shall reflect and give effect to
(i) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by the applicable Lender Agent (on behalf of such
Conduit Lender or, with respect to YC SUSI Trust, the YC SUSI Conduit Lender)
and (ii) other borrowings by such Conduit Lender (or, with respect to YC SUSI
Trust, the YC SUSI Conduit Lender), including, without limitation, borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market; provided, however, that if any component of such rate
is a discount rate, in calculating the CP Rate, the applicable Lender Agent
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum.

“Credit and Collection Policy”: Those credit, collection, customer relation and
service policies: (a) determined by the Borrower, the Originator and the initial
Servicer as of the date hereof relating to the Loans and related Loan Documents,
described in Exhibit G, as the same may be amended or modified from time to time
in accordance with Section 7.9(g); and (b) with respect to any Successor
Servicer, the collection procedures and policies of such person (as approved by
the Required Lenders) at the time such Person becomes Successor Servicer.

“Currency”: Dollars or any Foreign Currency.

“Cut-Off Date”: With respect to each Transferred Loan, the Purchase Date of such
Transferred Loan, on and after which Collections on such Transferred Loan become
included as part of the Collateral.

“Deal Agent”: Defined in the Preamble.

 

15



--------------------------------------------------------------------------------

“Deal Agent’s Accounts”: The accounts set forth on Annex D.

“Deemed Collection”: Defined in Section 2.4(c).

“Defaulted Loan”: Any Transferred Loan (that is not a Charged-Off Loan):
(i) with respect to any Loan (other than an ACAS Business Loan Trust Security)
(a) that is 60 days or more past due with respect to any interest or principal
payments or (b) that is or otherwise should be considered a Defaulted Loan by
the Servicer in accordance with the Credit and Collection Policy; and (ii) with
respect to any ACAS Business Loan Trust Security (a) that is more than 5 days
past due with respect to any interest or principal payments or (b) that is or
otherwise should be considered a Defaulted Loan by the Servicer in accordance
with the Credit and Collection Policy.

“Defaulted Portfolio Loan”: Any Portfolio Loan (that is not a Charged-Off
Portfolio Loan): (i) with respect to any Loan (other than an ACAS Business Loan
Trust Security) (a) that is 60 days or more past due with respect to any
interest or principal payments or (b) that is or otherwise should be considered
a Defaulted Portfolio Loan by the Servicer in accordance with the Credit and
Collection Policy; and (ii) with respect to any ACAS Business Loan Trust
Security (a) that is more than 5 days past due with respect to any interest or
principal payments or (b) that is or otherwise should be considered a Defaulted
Portfolio Loan by the Servicer in accordance with the Credit and Collection
Policy.

“Default Ratio”: With respect to any Collection Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Collection Period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Defaulted Loans (excluding Charged-Off Loans)
and (b) the denominator of which is equal to the decimal equivalent of a
fraction the numerator of which is equal to the sum of (i) the Aggregate
Outstanding Loan Balance as of the first day of such Collection Period and
(ii) the Aggregate Outstanding Loan Balance as of the last day of such
Collection Period and the denominator of which is 2.

“Delinquent”: On any day with respect to any Loan, and any specified time
period, (i) any payment, or portion thereof, due with respect thereto, has not
been made by the Obligor of such Loan for the specified time period from the due
date of such payment or (ii) other than with respect to any PIK Loans, the
related Obligor is not paying any of the accrued and unpaid interest thereon on
a current basis.

“Derivatives”: Any exchange-traded or over-the-counter (a) forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (b) any similar
transaction, contract, instrument, undertaking or security, or (c) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

“Determination Date”: The last day of each Collection Period.

 

16



--------------------------------------------------------------------------------

“Dollar Equivalent”: On any day, with respect to the amount of any Foreign
Currency, the amount of Dollars that would be required to purchase such amount
of Foreign Currency on such day; provided, that,

(a) the Deal Agent shall calculate the Dollar Equivalent of all Alternative
Currency Swingline Advances by using the spot selling rate at which the Deal
Agent offers to sell such Foreign Currency for Dollars in the London foreign
exchange market at approximately 11:00 a.m., London time for delivery on the day
on which the related Alternative Currency Swingline Funding Request is received
or deemed received, and such spot selling rate shall be applicable to the
related Alternative Currency Swingline Advance until the Alternative Currency
Swingline Lender has been reimbursed in accordance with Section 2.5; and

(b) the Deal Agent shall calculate the Dollar Equivalent of each Advance in an
Alternative Currency on the day which is two Business Days prior to the related
Funding Date by using the spot selling rate at which the Deal Agent offers to
sell such Foreign Currency for Dollars in the London foreign exchange market at
approximately 11:00 a.m., London time for delivery two Business Days later, and
such spot selling rate shall be applicable to the related Advance in an
Alternative Currency for the related Accrual Period;

provided, further, that, on any day, the Deal Agent may calculate the Dollar
Equivalent of all Advances outstanding in Alternative Currencies and all
Alternative Currency Swingline Advances by using the spot selling rate at which
the Deal Agent offers to sell such Foreign Currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m., London time for delivery on
the same day.

“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States of America.

“Eligible Loan”: On any day, (i) any ACAS Business Loan Trust Security that has
a rating of not less than “BBB” by Fitch or the equivalent by any other rating
agency that rates such securities, provided, that, if such securities are rated
by more than one rating agency and such ratings are not equivalent, the lowest
rating shall be used for the purposes hereof and (ii) any Loan that satisfies
each of the following requirements:

(i) the Loan is evidenced by Loan Documents that have been duly authorized and
are in full force and effect and constitute the legal, valid and binding
obligation of the Obligor of such Loan to pay the stated amount of the Loan and
interest thereon, and the related Loan Documents are enforceable against such
Obligor in accordance with their respective terms;

(ii) the Loan was originated or purchased in accordance with the terms of the
Credit and Collection Policy and arose in the ordinary course of the
Originator’s business from the loaning of money to the Obligor thereof;

(iii) as of the date such Loan is first included in the Collateral, the Loan is
not a Defaulted Loan or a Charged-Off Loan, and, for purposes of the initial
Advance, Swingline Advance or Alternative Currency Swingline Advance made with
respect to such Loan, no payment or portion thereof is more than ten days
Delinquent;

 

17



--------------------------------------------------------------------------------

(iv) the Obligor of such Loan has executed all appropriate documentation
required by the Originator, as required by, and in accordance with, the Credit
and Collection Policy;

(v) the Loan (other than a Loan denominated in an Alternative Currency),
together with the Loan Documents related thereto, is a “general intangible”, an
“instrument”, a “payment intangible”, an “account”, or “chattel paper” within
the meaning of the UCC of all jurisdictions that govern the perfection of the
security interest granted therein;

(vi) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

(vii) any applicable taxes in connection with the transfer of such Loan have
been paid and the Obligor has been given any assurances (including with respect
to the payment of transfer taxes and compliance with securities laws) required
by the Loan Documents in connection with the transfer of the Loan;

(viii) the Loan is denominated and payable only in (i) Dollars in the United
States or (ii) one specific Alternative Currency in an Approved Country, and the
related Loan Documents do not permit such Loan to be repaid in any Currency
other than the Currency in which such Loan was made;

(ix) the Loan bears some current interest, which is due and payable monthly or
quarterly;

(x) the Loan, together with the Loan Documents related thereto, was originated
in accordance with, and does not contravene in any material respect any
Applicable Laws (including, without limitation, laws, rules and regulations
relating to usury, predatory lending, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no party to the Loan Documents related
thereto is in material violation of any such Applicable Laws;

(xi) the Loan, together with the related Loan Documents, is fully assignable,
(and, if such Loan is secured by an interest in real property, an Assignment of
Mortgage has been delivered to the Collateral Custodian);

(xii) the Loan was documented and closed in accordance with the Credit and
Collection Policy, and there is only one current original promissory note (other
than with respect to a Noteless Loan), which has been delivered to the
Collateral Custodian, duly endorsed as collateral;

(xiii) the Loan, (i) (together with the Collections, Related Property and all
other Collateral related thereto) has been the subject of a grant by the
Borrower in favor of the Deal Agent, on behalf of the Secured Parties, of a
first priority perfected security interest,

 

18



--------------------------------------------------------------------------------

and (ii) the Borrower’s interest in all Related Property are free of any Liens,
except for Permitted Liens and all filings and other actions required to
(1) with respect to a Loan denominated in Dollars, perfect the security interest
of (a) the Deal Agent, as agent for the Secured Parties, in the Loan and Related
Property have been made or taken and (b) with respect to an Agented Note
denominated in Dollars, the collateral agent, as agent for all holders of
indebtedness of the related Obligor under the related Loan Documents, in the
Related Property, have been made or taken and (2) (a) with respect to a Loan
denominated in an Alternative Currency, grant a valid and effective security
interest (subject to any filing, registration or notarization (including
registration of a debenture necessary to perfect such security interest and make
such security interest enforceable)) to the Deal Agent, as agent for the Secured
Parties, in the Loan and Related Property and (b) with respect to an Agented
Note denominated in an Alternative Currency, grant a valid and effective
security interest (subject to any filing, registration or notarization
(including registration of a debenture necessary to perfect such security
interest and make such security interest enforceable)) to the collateral agent,
as agent for all holders of indebtedness of the related Obligor under the
related Loan Documents, in the Related Property;

(xiv) the Loan has an original term to maturity of no more than 120 months, and
is either fully amortizing in installments (which installments need not be in
identical amounts) over such term or the principal amount thereof is due in a
single installment at the end of such term;

(xv) no right of rescission, set off, counterclaim, defense or other material
dispute has been asserted with respect to such Loan;

(xvi) any Related Property with respect to such Loan is insured in accordance
with the Credit and Collection Policy;

(xvii) the Loan Documents with respect to such Loan are complete in accordance
with the Credit and Collection Policy and are in the English language;

(xviii) the Obligor with respect to such Loan is an Eligible Obligor;

(xix) the Loan does not represent payment obligations relating to “put” rights;

(xx) the Loan does not by its terms permit the payment obligation of the Obligor
thereunder to be converted into or exchanged for equity capital of such Obligor;

(xxi) payments of interest (or any equivalent thereof) on the Loan are not
subject to any withholding or similar tax imposed by any Governmental Authority
unless the Obligor is required under the Loan Documents to pay an additional
amount with respect to such payments such that the amount actually received by
the Borrower after deduction or withholding for or on account of such tax is not
less than the amount the Borrower would have received had no such deduction or
withholding been deducted or withheld;

 

19



--------------------------------------------------------------------------------

(xxii) if such Loan is originated on or after December 1, 2000, the Obligor of
such Loan has waived all rights of set-off and/or counterclaim against the
Originator of the Loan and all assignees thereof;

(xxiii) with respect to Agented Notes, the related Loan Documents (a) shall
include a loan agreement or a note purchase agreement containing provisions
relating to the appointment and duties of a payment agent and a collateral agent
and intercreditor and (if applicable) subordination provisions substantially
similar to the forms provided to and approved by the Deal Agent and attached
hereto as Exhibit T, and (b) are duly authorized, fully and properly executed
and are the valid, binding and unconditional payment obligation of the Obligor
thereof;

(xxiv) with respect to Agented Notes, the Originator (or American Capital
Financial Services, Inc., a wholly owned Subsidiary of the Originator) has been
appointed the collateral agent of the security and the payment agent for all
such notes prior to such Agented Note becoming a part of the Collateral;

(xxv) with respect to Agented Notes, if the entity serving as the collateral
agent of the security for all syndicated notes issued under the related loan
agreement or note purchase agreement of the Obligor has or will change from the
time of the origination of the notes, all appropriate assignments of the
collateral agent’s rights in and to the collateral on behalf of the noteholders
have been executed and filed or recorded as appropriate prior to such Agented
Note becoming a part of the Collateral;

(xxvi) with respect to Agented Notes, all required notifications, if any, have
been given to the collateral agent, the payment agent and any other parties
required by the Loan Documents, and all required consents, if any, have been
obtained with respect to, the Originator’s assignment of the Agented Notes and
the Originator’s right, title and interest in the Related Property to the
Borrower and the Deal Agent’s security interest therein on behalf of the Secured
Parties;

(xxvii) with respect to Agented Notes, the right to control certain actions of
and to replace the collateral agent and/or the paying agent of the syndicated
notes is by the holders of the indebtedness evidencing not less than a majority
of the outstanding amount of all such indebtedness issued by the Obligor under
the Loan Documents for such Agented Notes that is ranked pari passu in terms of
priority of payment and/or security interest; and

(xxviii) with respect to Agented Notes, all syndicated notes of the Obligor of
the same priority are cross-defaulted, the Related Property securing such notes
is held by the collateral agent for the benefit of all holds of the syndicated
notes and all holders of such notes (a) have an undivided interest in the
collateral securing such notes, (b) share in the proceeds of the sale or other
disposition of such collateral on a pro rata basis and (c) may transfer or
assign their right, title and interest in the Related Property.

(xxix) all information on the Loan List delivered to the Deal Agent with respect
to such Loan is true and correct.

 

20



--------------------------------------------------------------------------------

“Eligible Obligor”: On any day, any Obligor that satisfies each of the following
requirements at all times:

(i) such Obligor is not in the gaming, nuclear waste, bio-tech, natural resource
exploration or production or construction finance industries;

(ii) such Obligor is not a natural person and is a legal operating entity, duly
organized and validly existing under the laws of its jurisdiction of
organization;

(iii) the business being financed by such Obligor has an Operating History of at
least 60 months from the date of its incorporation or formation;

(iv) such Obligor is not the subject of any Insolvency Event (and, as of the
Funding Date on which such Loan became part of the Collateral, such Obligor has
not experienced a Material Adverse Change);

(v) such Obligor is not an Affiliate of any other Obligor hereto (other than as
a result of being an Affiliate of the Originator);

(vi) no other Loan of such Obligor is Delinquent for more than 30 days;

(vii) such Obligor is not a Governmental Authority;

(viii) such Obligor is in compliance with all material terms and conditions of
its Loan Documents;

(ix) such Obligor is organized in, or has a principal office in, and all or
substantially all of the Related Property is located in, the United States or
any territory of the United States or in an Approved Country;

(x) such Obligor is not organized in, and does not have a principal office in,
and the Related Property is not located in, the Province of Quebec, Canada;

(xi) such Obligor is not organized in, and does not have a principal office in,
any jurisdiction in which the transfer of such Loan to the Borrower would result
in a conflict with or breach or violation of any provision of any Loan Document
or the laws of such jurisdiction (including, if such Obligor is organized in The
Netherlands, a breach or violation of the law of The Netherlands requiring that
such Obligor may only have indebtedness for borrowed money outstanding to
professional market parties (as defined from time to time in the Ministerial
Regulation dated 26th June 2002 pursuant to the Act of the Supervision of Credit
Institutions 1992)); and

(xii) such Obligor has an Eligible Risk Rating.

“Eligible Risk Rating”: As of any date of determination, with respect to a
designated Obligor, a risk rating of “Grade 2,” “Grade 3,” or “Grade 4.”

“English Pounds Sterling”: The lawful currency of the United Kingdom.

 

21



--------------------------------------------------------------------------------

“Equity Security”: Any equity security or other obligation or security that does
not entitle the holder thereof to receive periodic payments of interest and one
or more installments of principal.

“ERISA”: The U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower; (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

“Euro”: The lawful currency of the Participating Member States.

“Eurocurrency Disruption Event”: With respect to any Currency, the occurrence of
any of the following: (a) the Swingline Lender, the Alternative Currency
Swingline Lender, any Institutional Lender or any Liquidity Bank, as applicable,
shall have notified the Deal Agent of a determination by such Swingline Lender,
Alternative Currency Swingline Lender, Institutional Lender or Liquidity Bank or
any of their respective assignees or participants, as applicable, that it would
be contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain such Currency in
the London interbank market to fund any Advance, Swingline Advance or
Alternative Currency Swingline Advance, (b) the Swingline Lender, Institutional
Lender or Liquidity Bank, as applicable, shall have notified the Deal Agent of
the inability, for any reason, of such Swingline Lender, Institutional Lender,
Liquidity Bank or any of their respective assignees or participants, as
applicable, to determine the Adjusted LIBOR Rate for such Currency, (c) any
Swingline Lender, Alternative Currency Swingline Lender, Institutional Lender or
Liquidity Bank, as applicable, shall have notified the Deal Agent of a
determination by such Swingline Lender, Alternative Currency Swingline Lender,
Institutional Lender, Liquidity Bank or any of their respective assignees or
participants, as applicable, that the rate at which deposits of such Currency
are being offered to such Swingline Lender, Alternative Currency Swingline
Lender, Institutional Lender or Liquidity Bank or any of their respective
assignees or participants, as applicable, in the London interbank market does
not accurately reflect the cost to such Swingline Lender, Alternative Currency
Swingline Lender, Institutional Lender or Liquidity Bank, such assignee or such
participant, as applicable, of making, funding or maintaining any Advance,
Swingline Advance or Alternative Currency Swingline Advance or (d) the Swingline
Lender, the Alternative Currency Swingline Lender, any Institutional Lender or
any Liquidity Bank, as applicable, shall have notified the Deal Agent of the
inability of such Swingline Lender, Alternative Currency Swingline Lender,
Institutional Lender, Liquidity Bank or any of their respective assignees or
participants, as applicable, to obtain such Currency in the London interbank
market to make, fund or maintain any Advance, Swingline Advance or Alternative
Currency Swingline Advance.

“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

 

22



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage”: For any period, means the reserve percentage
(expressed as a decimal, rounded upward to the next 1/100th of one percent
(0.01%)), if any, applicable during such period (or, if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any basic, emergency,
supplemental, marginal or other reserve requirements) with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term of one month.

“European Central Bank”: The central bank for the Euro, and any successor
thereto.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Excluded Amounts”: Any Collections received with respect to Repurchased Loans,
Replaced Loans or Loans which are the subject of a Lien Release Dividend to the
extent such Collections are attributable to a time after the effective date of
such repurchase, substitution or Lien Release Dividend.

“Existing Loan Funding and Servicing Agreement”: Defined in the Recitals.

“Existing Purchase Agreement”: The Second Amended and Restated Purchase and Sale
Agreement, dated as of August 10, 2004, by and between the Originator and the
Borrower.

“Facility Amount”: The aggregate Commitments of the Conduit Lenders and the
Institutional Lenders then in effect (excluding, for the avoidance of doubt, any
Swingline Commitment or the Alternative Currency Swingline Amount); provided,
that, such amount may not at any time exceed $1,500,000,000 without the written
agreement of the parties hereto; provided, further, that, on or after the
Termination Date, the Facility Amount shall be $0.

“Facility Fee”: The Facility Fee as defined in the Global Fee Letter.

“Fair Market Value”: With respect to (i) each Eligible Loan included in the
Collateral (other than the ACAS Business Loan Trust Securities), if such
Eligible Loan has been reduced in value on such date of determination below the
original principal amount (other than as a result of the allocation of a portion
of the original principal amount to warrants) the fair market value of such
Eligible Loan as required by, and in accordance with, the 1940 Act and any
orders of the Securities and Exchange Commission issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors, and (ii) the ACAS Business Loan Trust Securities (if any), the fair
market value of such ACAS Business Loan Trust Securities as determined by the
Servicer, from time to time (including, without limitation, on the date of any
Funding Request and any Monthly Report), provided, that, from and after the
occurrence of an “event of default” under the indenture pursuant which any ACAS
Business Loan Trust Security has been issued, the fair market value of such ACAS
Business Loan Trust Security shall equal $0.

“FATF”: Defined in Section 4.1(hh).

 

23



--------------------------------------------------------------------------------

“Federal Funds Rate”: With respect to any Lender, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the federal funds rates as quoted by the applicable Lender Agent (in
the case of any Conduit Lender or Institutional Lender) or the Swingline Lender
(in the case of the Swingline Lender) and confirmed in Federal Reserve Board
Statistical Release H.15 (519) or any successor or substitute publication
selected by each Lender Agent or the Swingline Lender, as applicable (or, if
such day is not a Business Day, for the preceding Business Day), or, if, for any
reason, such rate is not available on any day, the rate determined, in the sole
opinion of each Lender Agent or the Swingline Lender, as applicable, to be the
rate at which federal funds are being offered for sale in the national federal
funds market at 9:00 a.m. Charlotte, North Carolina time.

“Federal Reserve Board”: The Board of Governors of the Federal Reserve System.

“Fitch”: Means Fitch, Inc. or any successor thereto.

“Fixed Rate Loan”: A Transferred Loan that is other than a Floating Rate Loan.

“Fixed Rate Loan Percentage”: As of any date of determination, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of the
Outstanding Loan Balances of all Fixed Rate Loans as of such date and (ii) the
denominator of which is equal to the Aggregate Outstanding Loan Balance as of
such date.

“Floating Rate Loan”: A Transferred Loan where the interest rate payable by the
Obligor thereof is based on the prime interest rate or other comparable daily
rate or the London interbank offered rate (one-month, two-month, three-month,
six-month or twelve-month rate), plus some specified interest percentage in
addition thereto, and such Transferred Loan provides that such interest rate
will reset upon the effective date of any change in the related prime interest
rate or other comparable daily rate or London interbank offered rate.

“Foreign Currency”: Any Currency other than Dollars.

“Foreign Currency Equivalent”: On any day, with respect to any amount in
Dollars, the amount of Foreign Currency that would be required to purchase such
amount of Dollars on such day, based on the spot selling rate at which the Deal
Agent offers to sell Dollars for such Foreign Currency in the London foreign
exchange market at approximately 11:00 a.m., London time for delivery two
Business Days later.

“Funding Date”: Any Business Day on which an Advance, Swingline Advance or
Alternative Currency Swingline Advance is made.

“Funding Request”: A Borrower Notice requesting an Advance, Swingline Advance or
Alternative Currency Swingline Advance and including the items required by
Sections 2.2 and 2.3.

“GAAP”: Generally accepted accounting principles in the United States of
America. All ratios and computations based on GAAP contained in this Agreement
shall be computed in conformity with GAAP as in effect on the date hereof.

 

24



--------------------------------------------------------------------------------

“Global Fee Letter”: The Fee Letter, dated as of October 5, 2006, among the
Borrower, the Servicer, the Swingline Lender, the Alternative Currency Swingline
Lender and each Lender Agent, relating to this Agreement, as such letter may be
amended, supplemented, modified, waived or restated from time to time.

“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, any court
or arbitrator and any accounting board or authority (whether or not a part of
the government) which is responsible for the establishment or interpretation of
national or international accounting principles.

“Grade 1 Obligor”: As of any date of determination, an Obligor of any Loan that
the Servicer determines to be or, in accordance with the Credit and Collection
Policy, should have determined to be, classified as “Grade 1.”

“Grade 2 Obligor”: As of any date of determination, an Obligor of any Loan that
the Servicer determines to be or, in accordance with the Credit and Collection
Policy and Section 7.9(l), should have determined to be, classified as “Grade
2.”

“Grade 3 Obligor”: As of any date of determination, any Obligor of any Loan that
the Servicer determines to be or, in accordance with the Credit and Collection
Policy, should have determined to be, classified as “Grade 3.”

“Grade 4 Obligor”: As of any date of determination, an Obligor of any Loan that
the Servicer determines to be or, in accordance with the Credit and Collection
Policy, should have determined to be, classified as “Grade 4.”

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of any
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation, the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect thereof, and all other monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
any suit in equity, action at law or other judicial or administrative proceeding
in the name of the granting party or otherwise, and generally to do and receive
anything that the granting party may be entitled to do or receive thereunder or
with respect thereto.

“H.15”: Federal Reserve Statistical Release H.15.

“Hedge Amount”: On any day, an amount equal to the product of (a) the product of
(i) the Borrowing Base and (ii) the Fixed Rate Loan Percentage and (b) the
Advances Outstanding divided by the Aggregate Outstanding Loan Balance.

“Hedge Breakage Costs”: With respect to each Hedge Counterparty upon the early
termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

 

25



--------------------------------------------------------------------------------

“Hedge Collateral”: Defined in Section 5.2(b).

“Hedge Counterparty”: Means (a) Wachovia and JPMorgan Chase and (b) any other
entity that (i) on the date of entering into any Hedge Transaction (x) is an
interest rate swap dealer that has been approved in writing by (I) at any time
when there are two or fewer Lenders party hereto (excluding the Swingline Lender
and the Alternative Currency Swingline Lender), each Lender Agent, and (II) at
any time when there are more than two Lenders party hereto (excluding the
Swingline Lender and the Alternative Currency Swingline Lender), the Deal Agent
(which approval shall not, in the case of either clause (I) or clause (II), be
unreasonably withheld), and (y) has a long-term unsecured debt rating of not
less than “A” by S&P, not less than “A-2” by Moody’s and not less than “A” by
Fitch (if such entity is rated by Fitch) (the “Long-term Rating Requirement”)
and a short-term unsecured debt rating of not less than “A-1” by S&P, not less
than “P-1” by Moody’s and not less than F-1 by Fitch (if such entity is rated by
Fitch) (the “Short-term Rating Requirement”), and (ii) in a Hedging Agreement
(x) consents to the assignment of the Borrower’s rights under such Hedging
Agreement to the Deal Agent on behalf of the Secured Parties pursuant to
Section 5.2(b) and (y) agrees that in the event that Moody’s, S&P or Fitch
reduces its long-term unsecured debt rating below the Long-term Rating
Requirement or reduces it short-term debt rating below the Short-Term Rating
Requirement, it shall either collateralize its obligations in a manner
satisfactory to (I) at any time when there are two or fewer Lenders party hereto
(excluding the Swingline Lender and the Alternative Currency Swingline Lender),
each Lender Agent, and (II) at any time when there are more than two Lenders
party hereto (excluding the Swingline Lender and the Alternative Currency
Swingline Lender), the Deal Agent, or transfer its rights and obligations under
each Hedging Agreement (excluding, however, any right to net payments or Hedge
Breakage Costs under any Hedge Transaction, to the extent accrued to such date
or to accrue thereafter and owing to the transferring Hedge Counterparty as of
the date of such transfer) to another entity that meets the requirements of
clauses (b)(i) and (b)(ii) hereof and has entered into a Hedging Agreement with
the Borrower on or prior to the date of such transfer.

“Hedge Notional Amount”: The aggregate notional amount in effect on any day
under all Hedge Transactions entered into pursuant to Section 5.2(a).

“Hedge Percentage”: On any day, with respect to Fixed Rate Loans, (a) if the sum
of the Outstanding Loan Balances of all Floating Rate Loans on such date exceeds
Advances Outstanding, the percentage in accordance with the table below:

 

the average Rolling Three-Month Portfolio Yield is greater than or equal to 8%
   0 % the average Rolling Three-Month Portfolio Yield is greater than or equal
to 6% but less than 8%    50 % the average Rolling Three-Month Portfolio Yield
is less than 6%    100 %

 

26



--------------------------------------------------------------------------------

and (b) if the sum of the Outstanding Loan Balances of all Floating Rate Loans
on such date does not exceed Advances Outstanding, the percentage in accordance
with the table below:

 

the average Rolling Three-Month Portfolio Yield is greater than or equal to 8%
   50 % the average Rolling Three-Month Portfolio Yield is greater than or equal
to 6% but less than 8%    75 % the average Rolling Three-Month Portfolio Yield
is less than 6%    100 %

“Hedge Transaction”: Each interest rate swap, index rate swap or interest rate
cap transaction or comparable derivative arrangements as the Required Lenders
may approve in their discretion between the Borrower and a Hedge Counterparty
that is entered into pursuant to Section 5.2(a) and is governed by a Hedging
Agreement.

“Hedging Agreement”: The agreement between the Borrower and a Hedge Counterparty
that governs one or more Hedge Transactions entered into by the Borrower and
such Hedge Counterparty pursuant to Section 5.2(a), which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto
substantially in the form of Exhibit H-1 hereto or Exhibit H-2 hereto or such
other form as the Required Lenders shall approve in writing.

“Increased Costs”: Any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.14.

“Indebtedness”: With respect to any Person as of any date, whether or not
reflected on the balance sheet or comparable statement of financial position of
such Person, (a) all indebtedness of such Person as well as any special purpose
entity Subsidiaries of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (including, without limitation, any note, bond, debenture or similar
instrument issued in connection with a securitization transaction), (b) all
obligations of such Person under capital leases, (b) all obligations of such
Person under capital leases, (c) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (e) all indebtedness, obligations or liabilities of that Person in respect
of Derivatives, determined as of such date on a net mark-to-market basis in
accordance with customary market practice and (f) obligations under direct or
indirect guaranties in respect of obligation (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, clauses (a) through (e) above.

“Indemnified Amounts”: Defined in Section 10.1.

 

27



--------------------------------------------------------------------------------

“Indemnified Parties”: Defined in Section 10.1.

“Independent Trustee”: Defined in Section 4.1(t)(xxvii).

“Industry”: The industry of an Obligor as determined by reference to the four
digit standard industry classification (SIC) codes.

“Ineligible Loan”: Defined in Section 2.19(b)(i).

“Initial Advance”: The first Advance made under the Third Amended and Restated
Loan Funding and Servicing Agreement.

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and the comparable laws of any other
country, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief laws from time to time in effect affecting
the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

“Institutional Lender”: Each Lender designated as such on its signatures page
hereto and each financial institution other than a commercial paper conduit
which may from time to time become a Lender hereunder by executing and
delivering a Joinder Supplement to the Deal Agent and the Borrower as
contemplated by Section 2.1(e).

“Insurance Policy”: With respect to any Transferred Loan included in the
Collateral, an insurance policy covering physical damage to or loss to any
assets or Related Property of the Obligor securing such Transferred Loan.

“Insurance Proceeds”: Any amounts payable or any payments made to the Borrower
or to the Servicer on its behalf under any Insurance Policy.

 

28



--------------------------------------------------------------------------------

“Intercreditor Agreement”: The Fourth Amended and Restated Intercreditor and
Lockbox Administration Agreement, dated as of August 10, 2004, among Wells Fargo
Bank, National Association, as the indenture trustee, Wachovia Capital Markets,
LLC, as the conduit agent, Branch Banking and Trust Company, as the syndication
agent, Harris Nesbitt Corp., as the Fairway agent thereunder, each
securitization agent that from time to time executes a joinder thereto, and
American Capital, as such agreement may be amended, modified, waived,
supplemented or restated from time to time.

“Interest”: For each Accrual Period and each Advance, each Swingline Advance and
each Alternative Currency Swingline Advance outstanding during such Accrual
Period, the sum of the products (for each day during such Accrual Period) of:

LOGO [g29943image_001.jpg]

where

 

IR    =    the Interest Rate applicable on such day; P    =    the principal
amount of such Advance, Swingline Advance or Alternative Currency Swingline
Advance on such day; and D    =    360 or, to the extent the Interest Rate is
based on the Base Rate or an Advance or Alternative Currency Swingline Advance
is denominated in English Pounds Sterling, 365 or 366 days, as applicable.

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Interest Collections”: Any and all amounts received on a Transferred Loan from
or on behalf of any Obligors that are deposited into a Collection Account, or
received by the Borrower or by the Servicer or Originator on behalf of the
Borrower in respect of Transferred Loans, not constituting Principal Collections
including in the case of any PIK Loans only the PIK Cash-Pay Interest on such
PIK Loans and, solely for purposes of calculating the Portfolio Yield, any and
all amounts received in respect of any fees (but only to the extent such fees
are not part of the Retained Interest and were received during the related
Collection Period) owed by any Obligor in respect of any Eligible Loan (net of
any payment owed by the Borrower to, and including any receipts from, any Hedge
Counterparties).

“Interest Rate”:

(a) For each Accrual Period and for each Advance outstanding by a Lender for
each day during such Accrual Period, whether or not the applicable Lender has
funded the Advance through the issuance of Commercial Paper Notes (whether
directly or indirectly through such Lender’s funding source (which, with respect
to YC SUSI Trust, is the YC SUSI Conduit

 

29



--------------------------------------------------------------------------------

Lender)), a rate equal to the Alternative Rate, plus, only in respect of
Advances in English Pounds Sterling, the Mandatory Cost Rate; provided, that,
with respect to any Advance by a Conduit Lender, the Interest Rate shall be the
Base Rate for any Accrual Period for any Advance as to which the related Conduit
Lender (or, with respect to YC SUSI Trust, the YC SUSI Conduit Lender) has
funded the making or maintenance thereof by a sale of an interest therein to any
Liquidity Bank under the Liquidity Purchase Agreement on any day other than the
first day of such Accrual Period and without giving such Liquidity Bank at least
two Business Days’ prior notice of such assignment;

(b) (i) for each Swingline Advance, the LIBOR Market Index Rate and (ii) for
each Alternative Currency Swingline Advance in English Pounds Sterling, Canadian
Dollars or Euro, the Base Rate;

provided, further, that the Interest Rate shall be the Base Rate for any Accrual
Period for any Advance or Swingline Advance if the relevant Lender or Liquidity
Bank shall have notified the Deal Agent that a Eurocurrency Disruption Event has
occurred.

“Investment”: With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
assets pursuant to the Purchase Agreement and excluding commission, travel and
similar advances to officers, employees and directors made in the ordinary
course of business.

“ISDA Definitions”: The 2000 ISDA Definitions, as published by the International
Swaps and Derivatives Association, Inc.

“Joinder Supplement”: An agreement among the Borrower, a Lender, a Lender Agent
and the Deal Agent in the form of Exhibit W to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder, as
contemplated by Section 2.01(e).

“JPMorgan Chase”: JPMorgan Chase Bank, N.A.

“Lender”: Defined in the Preamble.

“Lender Agent”: With respect to (i) VFCC, the Deal Agent, (ii) YC SUSI Trust,
Bank of America, National Association and (iii) each Conduit Lender which may
from time to time become party hereto, the Person designated as the “Lender
Agent” with respect to such Lender in the applicable Joinder Supplement;
provided, that each Lender designated as an Institutional Lender on its
signature page hereto and each other Institutional Lender which may from time to
time become a party hereto, shall be deemed to be its own Lender Agent.

“LIBOR”: For any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of English Pounds Sterling, the Paris interbank market).

“LIBOR Market Index Rate”: For any day, the one-month rate for LIBOR for Dollar
deposits as reported on the Telerate Service, Telerate page 3750 as of 11:00
A.M., London time,

 

30



--------------------------------------------------------------------------------

on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Swingline Lender from another recognized source for interbank quotation).

“LIBOR Rate”: For any Accrual Period for any Advance in any Currency, an
interest rate per annum equal to:

(a) the rate appearing on the Screen as LIBOR for deposits in such Currency at
approximately 11:00 a.m. (London time) on the second Business Day immediately
preceding the applicable Funding Date (with respect to the initial Accrual
Period for such Advance or Swingline Advance) and as of the second Business Day
immediately preceding the first (1st) day of the applicable Accrual Period (with
respect to all subsequent Accrual Periods for such Advance or Swingline
Advance); or

(b) if no such rate appears on the Screen at such time and day, then the LIBOR
Rate for such Currency shall be the rate determined by the Deal Agent (each such
determination, absent manifest error, to be conclusive and binding on all
parties hereto and their assignees) as LIBOR for deposits in such Currency
offered or quoted by the Deal Agent to major banks in the applicable interbank
market for such deposits at or about 11:00 a.m. (local time in such interbank
market) on such day.

“Lien”: With respect to any Collateral, (a) any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Collateral, or
(b) the interest of a vendor or lessor under any conditional sale agreement,
financing Loan or other title retention agreement relating to such Collateral.

“Lien Release Dividend”: Defined in Section 2.17(a).

“Lien Release Dividend Date”: The date specified by the Borrower, which date may
be any Business Day, provided written notice is given in accordance with
Section 2.17(a).

“Liquidation Expenses”: With respect to any Defaulted Loan or Charged-Off Loan,
the aggregate amount of all out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) and reasonably allocated costs of counsel, if any, in
connection with the repossession, refurbishing and disposition of any related
assets securing such Defaulted Loan or Charged-Off Loan including the attempted
collection of any amount owing pursuant to such Defaulted Loan or Charged-Off
Loan.

“Liquidity Bank”: Any Person now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
a Conduit Lender (or any related commercial paper issuer that finances such
Conduit Lender) or issuing a letter of credit, surety bond or other instrument
to support any obligations arising under or in connection with the Conduit
Lender’s (or such related issuer’s) commercial paper program.

“Liquidity Purchase Agreement”: Any agreement entered into by any Liquidity Bank
providing for the issuance of one or more letters of credit for the account of
the Conduit Lender (or any related commercial paper issuer that finances the
Conduit Lender), the issuance of one or

 

31



--------------------------------------------------------------------------------

more surety bonds for which the Conduit Lender (or such related issuer) is
obligated to reimburse the applicable Liquidity Bank for any drawings
thereunder, the sale or assignment by the Conduit Lender (or such related
issuer) to any Liquidity Bank of any Advance (or portions thereof or
participations therein) and/or the making of loans and/or other extensions of
credit to the Conduit Lender (or such related issuer) in connection with its
commercial paper program, together with any letter of credit, surety bond or
other instrument issued thereunder.

“Loan”: (i) Any senior or subordinate loan in any Currency arising from the
extension of credit to an Obligor in the ordinary course of the Originator’s
business including, without limitation, all Add-On Loans, Revolving Loans, PIK
Loans, Noteless Loans and Agented Notes and (ii) the ACAS Business Loan Trust
Securities (if any), in each case including monies due and owing and all
Interest Collections, Principal Collections and other amounts received from time
to time with respect to such loan or note receivable and all Proceeds thereof.

“Loan Checklist”: With respect to each Loan File, one or more documents in the
form of Schedule VI hereto accompanying and listing each Loan Document in such
Loan File delivered to the Collateral Custodian.

“Loan Documents”: (a) For each Loan (other than the ACAS Business Loan Trust
Securities), originals (except as otherwise indicated) of the following
documents or instruments:

(i) other than in the case of a Noteless Loan, the original or, in the case of a
lost note accompanied by an affidavit and indemnity, a copy of, Underlying Note,
endorsed by the Obligor or the prior holder of record either in blank or to the
Deal Agent (and evidencing an unbroken chain of endorsements from each prior
holder thereof evidenced in the chain of endorsements to the Deal Agent), with
any endorsement to the Deal Agent to be in the following form: “Wachovia Capital
Markets, LLC, as Deal Agent for the Secured Parties”, (ii) in the case of a
Noteless Loan, (x) a copy of each transfer document or instrument relating to
such Loan evidencing the assignment of such Loan either (1) from the Originator
to the Borrower and from the Borrower either to the Deal Agent or in blank, or
(2) from the prior third party owner thereof directly to the Borrower (at the
direction of the Originator) and from the Borrower either to the Deal Agent or
in blank, and (y) a copy of the Loan Register with respect to such Loan
(together with a copy of a certificate of a Responsible Officer of the Servicer
certifying to the accuracy of such Loan Register as of the date such Loan is
included as a part of the Collateral);

(ii) originals or copies of each of the following, to the extent applicable to
the related Loan: any related loan agreement, credit agreement, note purchase
agreement, guarantee, mortgage or deed of trust with evidence of recording
thereon, assignment of leases and rents, security agreement, subordination
agreement, intercreditor agreement or similar instrument, and UCC-1 Financing
Statements (including amendments and continuation statements) with evidence of
recording thereon, in each case together with any amendment or modification
thereto, as set forth on the Loan Checklist;

(iii) if any Loan is secured by a mortgage or deed of trust, an Assignment of
Mortgage (including any assignment of leases and rents) in recordable form
executed by the mortgagee, beneficiary or prior holder of record, in blank or to
the Deal Agent (and evidencing an unbroken chain of assignments from the prior
holders of record to the Deal Agent), with any assignment to the Deal Agent to
be in the following form: “Wachovia Capital Markets, LLC, as Deal Agent for the
Secured Parties”;

 

32



--------------------------------------------------------------------------------

provided, that, with respect to any Loan denominated in an Alternative Currency,
Loan Documents shall include any other documents and instruments required to be
entered into in accordance with Applicable Law as set forth on the Loan
Checklist; and

(b) for ACAS Business Loan Trust Securities (if any), duly executed originals of
each of the ACAS Business Loan Trust Securities endorsed in the name of
“Wachovia Capital Markets, LLC, as the Deal Agent for the Secured Parties”, as
set forth on the Loan Checklist.

“Loan File”: With respect to any Loan, each of the Loan Documents related
thereto.

“Loan List”: The Loan List provided by the Borrower to the Deal Agent and the
Collateral Custodian in connection with each Advance, Swingline Advance or
Alternative Currency Swingline Advance or as new Eligible Loans are added to the
Collateral, initially as set forth in Schedule IV hereto (which shall set forth
a description of each Transferred Loan, including, without limitation, the name
of the borrower of each such Transferred Loan, the Loan number and the maturity
date and type of each such Transferred Loan), as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
hereof.

“Loan Rate”: For each Loan in a Collection Period, the current cash pay interest
rate for such Loan in such period, as specified in the related Loan Documents.

“Loan Register”: Defined in Section 7.9(r).

“Lock-Box”: A post office box to which Collections in Dollars are remitted for
retrieval by the Lock-Box Bank and deposited by such Lock-Box Bank into the
Lock-Box Account.

“Lock-Box Account”: Account number 4000037515 maintained in the name of the
Borrower for the purpose of receiving Collections in Dollars at the Lock-Box
Bank.

“Lock-Box Agreement”: The Five Party Lockbox Agreement, dated as of August 8,
2002, by and among Wells Fargo Bank, National Association, Regulus West LLC,
Wachovia Capital Markets, LLC (f/k/a Wachovia Securities, LLC), American Capital
Strategies, Ltd. and ACS Funding Trust I, as such agreement may be amended,
modified, waived, supplemented or restated from time to time.

“Lock-Box Bank”: Wells Fargo Bank, National Association.

“Mandatory Cost Rate”: With respect to any Advance or Alternative Currency
Swingline Advance in English Pounds Sterling, for any Accrual Period, a rate per
annum reflecting the cost to the Lenders of complying with all reserve, special
deposit, capital adequacy, solvency, liquidity ratios, fees or other
requirements of or imposed by the Bank of England, the Financial Services
Authority of the United Kingdom, the European Central Bank or any other
Governmental Authority for such Accrual Period attributable to such Advance or
Alternative Currency Swingline Advance (rounded upwards, if necessary, to four
decimal places), as conclusively determined by the Deal Agent.

 

33



--------------------------------------------------------------------------------

“Margin Stock”: Means “Margin Stock” as defined in Regulation U issued by the
Board of Governors of the Federal Reserve System.

“Market Servicing Fee”: Defined in Section 7.27.

“Market Servicing Fee Differential”: On any date of determination, an amount
equal to the excess, if any, of the Market Servicing Fee over the Servicing Fee.

“Material Adverse Change”: With respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on, as applicable, (a) the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Servicer, the Borrower, the Backup Servicer or the Collateral Custodian,
(b) the validity, enforceability or collectibility of this Agreement or any
other Transaction Document or the validity, enforceability or collectibility of
the Loans, (c) the rights and remedies of the Deal Agent or any other Secured
Party under this Agreement or any Transaction Document or (d) the ability of the
Servicer, the Borrower, the Backup Servicer or the Collateral Custodian to
perform its obligations under this Agreement or any other Transaction Document,
or (e) the status, existence, perfection, priority, or enforceability of the
Deal Agent’s or Secured Parties’ interest in the Collateral.

“Maximum Availability”: At any time, an amount equal to the sum of (a) the
lesser of (i) the Borrowing Base minus the Required Equity Contribution and
(ii) the product of the Borrowing Base and Weighted Average Advance Rate plus
(b) the amount of Principal Collections on deposit in the Collection Accounts
received in reduction of the Outstanding Loan Balance of any Loan; provided,
however, that during the Amortization Period, the Maximum Availability shall be
equal to the Advances Outstanding.

“Maximum Lawful Rate”: Defined in Section 2.8(c).

“Minimum Portfolio Yield”: (i) 6.0% and (ii) 5.0% after excluding the amount of
interest deferred and accrued with respect to each PIK Loan.

“Monetary Policy Committee”: The committee of the Bank of England which sets
interests rates for the Bank of England, and any successor committee thereto.

“Monthly Report”: Defined in Section 7.17(a).

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.

“National Currency”: The currency, other than the Euro, of a Participating
Member State.

 

34



--------------------------------------------------------------------------------

“Net Mark to Market Amount”: With respect to each Hedge Counterparty, as set
forth on each Monthly Report for each Determination Date, the net amount that
would be payable by the Borrower to such Hedge Counterparty if all Hedge
Transactions of the Borrower with such Hedge Counterparty were being terminated
as of such date, which amount (i) shall have been provided to the Servicer by
such Hedge Counterparty for inclusion in each Monthly Report and (ii) shall have
been determined by such Hedge Counterparty in good faith and in accordance with
its usual business practices; provided, however, that such valuation will be
based on a mid-market valuation of each such Hedge Transaction and as such is an
indicative valuation calculation, it being understood that the net amount that
would be payable in the event of any termination of any Hedge Transaction would
be determined in accordance with the provisions of the applicable Hedging
Agreement governing a termination due to an event of default or termination
event and would be subject to market conditions at the time the applicable Hedge
Transaction is terminated.

“Net Worth”: The total of stockholder’s equity (determined in accordance with
GAAP) plus Subordinated Debt, less (i) the total amount of loans to officers,
directors, or employees and (ii) the total amount of any intangible assets,
including without limitation, deferred charges and goodwill.

“Noteless Loan”: A Loan (other than an ACAS Business Loan Trust Security) with
respect to which the Loan Documents (i) do not require the Obligor to execute
and deliver a promissory note to evidence the indebtedness created under such
Loan or (ii) do not require any holder of the indebtedness created under such
Loan to affirmatively request a promissory note from the related Obligor.

“Notes”: Defined in Section 2.1(a).

“Obligations”: All loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Secured Parties, the Backup
Servicer and the Collateral Custodian or any of their assigns, as the case may
be, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, arising under
or in respect of any of this Agreement, any fee letter (including, without
limitation, the Global Fee Letter and the Backup Servicer and Collateral
Custodian Fee Letter) delivered in connection with the transactions contemplated
by this Agreement, any other Transaction Document (including any Hedging
Agreement), as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument. This term
Obligations includes, without limitation, all Advances Outstanding, Interest
(including interest that accrues after the commencement against the Borrower of
any action under the Bankruptcy Code), Breakage Costs, Hedge Breakage Costs,
fees, including, without limitation, any and all arrangement fees, loan fees,
facility fees, and any and all other fees, expenses, costs or other sums
(including attorney costs) chargeable to the Borrower under any of the
Transaction Documents (including under any Hedging Agreement).

“Obligor”: With respect to any Loan, the Person or Persons obligated to make
payments pursuant to such Loan, including any guarantor thereof. For purposes of
calculating, (i)(1) clauses (a), (b), (j) and (k) of the Concentration Limits
and (2) clauses (i), (iv), (ix), (x) and (xi)

 

35



--------------------------------------------------------------------------------

of the definition of Eligible Obligor, the Person whose assets, cashflows or
credit were the basis on which such Loan was principally underwritten by the
Originator shall be treated as the sole Obligor of the Loan, and (ii) all other
Concentration Limits, Loans included in the Collateral or to become part of the
Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such other Obligor; for example, if Corporation A
is an Affiliate of Corporation B; and the aggregate Outstanding Loan Balance of
all of Corporation A’s Loans in the Collateral constitutes 10% of the Aggregate
Outstanding Loan Balance and the aggregate Outstanding Loan Balance of all
Corporation B’s Loans in the Collateral constitute 10% of the Aggregate
Outstanding Loan Balance, the Obligor concentration for Corporation A would be
20% and the Obligor concentration for Corporation B would be 20%.

“Officer’s Certificate”: A certificate signed by any officer of the Borrower or
the Servicer, as the case may be, and delivered to the Backup Servicer and the
Deal Agent.

“Operating History”: With respect to any specified Person, the time since the
date of such Person’s incorporation or formation that it has continuously
operated its business; provided, however, that the Operating History of any
Person, newly formed as a result of a merger of two or more Persons or as a
result of the acquisition of one or more Persons by a newly formed Person
(“Merged Parties”) shall be based on the weighted average (by relative sales) of
the Operating Histories of the Merged Parties (excluding for such purposes,
entities that are created only for the purpose of being acquisition entities),
for example, if Corporation A with sales of $10 million has an Operating History
of four years and Corporation B with sales of $20 million has an Operating
History of eight years, merge to form NEWCO, the Operating History of NEWCO will
be 6.67 years.

“Opinion of Counsel”: A written opinion of external counsel, who may be external
counsel for the Borrower or the Servicer, as the case may be, and who shall be
reasonably acceptable to the Deal Agent.

“Originator”: American Capital Strategies, Ltd.

“Other Costs”: Defined in Section 12.9(c).

“Outstanding Loan Balance”: With respect to any Loan, as of any date of
determination, the lesser of (i) the Fair Market Value of such Loan and (ii) the
total remaining amounts of principal payable by the Obligor thereof exclusive of
(a) interest payments and (b) Accreted Interest (it being understood that any
principal previously covered by a Servicer Advance will be excluded from the
principal amounts payable for purposes of this definition), provided, that, the
Outstanding Loan Balance of any Loan denominated in an Alternative Currency
shall be calculated by reference to the Dollar Equivalent of such amount on such
date of determination.

“Parent”: Defined in Section 4.1(t)(xxvii).

“Participating Member State”: A member of the European Community that adopts or
has adopted the Euro as its lawful currency in accordance with legislation of
the European Economic Community relating to the Economic and Monetary Union.

 

36



--------------------------------------------------------------------------------

“Paying Agent”: American Capital in its capacity as Servicer and any Successor
Servicer.

“Payment Date”: The fourteenth (14th) day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day.

“Permitted Investments”: Means negotiable instruments or securities or other
investments that, as of any date of determination, mature by their terms on or
prior to the Business Day immediately preceding the next Payment Date
immediately following such date of determination and which may include one or
more of the following types of investments:

(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States;

(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States;

(c) bankers’ acceptances and certificates of deposit and other interest-bearing
obligations denominated and payable in Dollars and issued by any domestic office
of any commercial bank with capital, surplus and undivided profits aggregating
at least $100,000,000 organized under the laws of the United States or any state
thereof the short-term obligations of which are rated “A-1” by S&P and “P-1” by
Moody’s; provided that such bankers’ acceptances, certificates of deposit and
other interest-bearing obligations are held in a securities account (as defined
in the UCC) located in the United States through which the Collateral Custodian
can perfect a security interest therein;

(d) repurchase obligations for underlying securities of the types described in
clauses (a), (b) and (c) above entered into with any bank of the type described
in clause (c) above;

(e) commercial paper rated at least “A-1” by S&P and “P-1” by Moody’s;

(f) investments in money market funds rated in the highest investment category
or otherwise approved in writing by S&P or Moody’s; and

(g) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days of depository institutions or trust
companies incorporated under the laws of the United States or any state thereof,
or domestic branches of any foreign bank) and subject to supervision and
examination by banking or depository institution authorities; provided, however,
that at the time such investment, or the commitment to make such investment, is
entered into, the short-term debt rating of such depository institution or trust
company shall be at least “A-1” by S&P and “P-1” by Moody’s.

Each of the Permitted Investments may be purchased by or through the Backup
Servicer or Collateral Custodian or an Affiliate of the Backup Servicer or
Collateral Custodian.

“Permitted Liens”: (a) With respect to the Loans, Liens in favor of the Deal
Agent, as agent for the Secured Parties, created pursuant to this Agreement or
the Purchase Agreement, and (b) with respect to the Borrower’s interest in the
related Collateral, any of the following:

 

37



--------------------------------------------------------------------------------

(i) materialmen’s, warehousemen’s, mechanics’ and other liens arising by
operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith, (ii) Liens for state, municipal and
other local taxes if such taxes are not at the time due and payable or if the
Obligor shall currently be contesting the validity thereof in good faith by
appropriate proceedings, (iii) purchase money security interests in equipment
and, with respect to subordinated Loans made to an Obligor, Liens in favor of
senior lenders to such Obligor and with respect to senior Loans made to an
Obligor, Liens in favor of junior lenders to such Obligor, (iv) Liens created
pursuant to this Agreement in favor of the Deal Agent, on behalf of the Secured
Parties, (v) the rights of a Hedge Counterparty under its Hedging Agreement, and
(vi) with respect to Agented Notes, Liens in favor of the collateral agent on
behalf of all noteholders of the related Obligor.

“Permitted Transfer”: (a) Any financing transaction undertaken by the Borrower
or an Affiliate of the Borrower or the Originator that is a whole loan sale or
secured, directly or indirectly, by the Collateral or any portion thereof or
interest therein, including any sale, lease, asset securitization, secured loan
or other transfer or (b) any transfer by the Borrower to the Originator of
Transferred Loans (other than in connection with a transaction of the type
described in clause (a)).

“Person”: An individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Cash-Pay Interest”: As to any PIK Loan, the portion of the interest that
accrues that is required to be paid in cash (and not permitted to be added to
the balance of such PIK Loan or otherwise deferred and accrued) pursuant to the
terms of the related Loan Documents.

“PIK Loan”: A Loan to an Obligor, which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan for some
period of the time prior to such Loan requiring the current cash payment of
interest on a monthly or quarterly basis, which cash payment shall be treated as
Interest Collections at the time it is received.

“Portfolio Aggregate Outstanding Loan Balance”: With respect to all Portfolio
Loans, as of any date of determination, the sum of the Portfolio Outstanding
Loan Balances of such Portfolio Loans on such date minus the Portfolio
Outstanding Loan Balances of any Defaulted Portfolio Loans and Charged-Off
Portfolio Loans on such date.

“Portfolio Investments”: Investments made by the Originator in the ordinary
course of business and consistent with practices existing on December 31, 2003
(as the same may be updated from time to time) in a Person that is accounted for
under GAAP as a portfolio investment of the Originator.

“Portfolio Loan”: Any Loan serviced by the Servicer, but excluding any Loan
which the Servicer services for an unaffiliated third party or for a Portfolio
Investment.

“Portfolio Outstanding Loan Balance”: With respect to any Portfolio Loan, as of
any date of determination, the total remaining amounts of principal payable by
the Obligor thereof

 

38



--------------------------------------------------------------------------------

(excluding interest payments and Accreted Interest); it being understood that
any principal payment previously the subject of a Servicer Advance (of the type
described in Section 7.5) will be excluded from the principal amounts payable
for purposes of this definition.

“Portfolio Yield”: As of each Determination Date, the annualized percentage
equivalent of a fraction (a) the numerator of which is equal to the sum of
(x) all Interest Collections deposited in all Collection Accounts during the
related Collection Period and (y) the product of 25% and the amount of interest
deferred and accrued with respect to each PIK Loan during the related Collection
Period minus the sum of (i) the Interest, (ii) the Servicing Fee, (iii) the
Program Fee, (iv) the Facility Fee, (v) any Backup Servicer Fees and (vi) any
Collateral Custodian Fees and (b) denominator of which is equal to the Aggregate
Outstanding Loan Balance as of the first day of the related Collection Period;
provided, that, the Portfolio Yield shall be calculated without giving effect to
the foregoing clause (y) when calculating the Portfolio Yield in connection with
determining the Hedge Percentage.

“Prepaid Loan”: Any Loan (other than a Charged-Off Loan) that was terminated or
has been prepaid in full or in part prior to its scheduled maturity date.

“Pre-Positioned Loan”: Any Loan which will be funded at the closing of such Loan
with the proceeds of an Advance, Swingline Advance or Alternative Currency
Swingline Advance and which is designated by the Borrower (or the Servicer on
the Borrower’s behalf) in writing to the Deal Agent as a “Pre-Positioned Loan”
shall constitute a “Pre-Positioned Loan” for purposes of the conditions,
obligations, certifications and delivery requirements (as applicable) provided
for in Sections 2.2(b), 2.3(b), 2.3(c), 3.2(f), 4.1(u)(x), 5.3(a) and 7.10(a),
and shall constitute a Transferred Loan for all other purposes under this
Agreement, subject to the limitations set forth in Section 2.2(b)(iii) and
Section 2.3(b)(ii).

“Prime Rate”: The rate announced by Wachovia from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia in connection with extensions of credit to debtors.

“Principal Collections”: Any and all amounts received in respect of any
principal due and payable under any Transferred Loan from or on behalf of
Obligors that are deposited into the Collection Accounts, or received by the
Borrower or the Servicer or Originator on behalf of the Borrower in respect of
Transferred Loans, in the form of cash, checks, wire transfers, electronic
transfers or any other form of cash payment and applied to reduce the
Outstanding Loan Balance of a Transferred Loan in accordance with the Credit and
Collection Policy.

“Principal Financial Center”: In the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Deal Agent.

“Proceeds”: With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, collected, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes all rights to payment with respect to any Insurance Policy relating to
such Collateral.

“Program Fee”: The Program Fee as defined in the Global Fee Letter.

 

39



--------------------------------------------------------------------------------

“Pro Rata Share”: (a) With respect to each Advance (other than in an Alternative
Currency), the percentage obtained for each Conduit Lender and each
Institutional Lender by dividing each such Lender’s Commitment (in each case as
determined under clause (a) of the definition of “Commitment”) by the aggregate
Commitments of all Lenders and (b) with respect to each Advance in an
Alternative Currency and each Alternative Currency Swingline Advance, the
percentage obtained for each Lender by dividing such Lender’s portion of the
Alternative Currency Sub-Limit (as set forth on Annex B) by the Alternative
Currency Sub-Limit.

“Purchase Agreement”: The Third Amended and Restated Purchase and Sale
Agreement, dated as of the date hereof, by and between the Originator and the
Borrower, as such agreement may be amended, modified, waived, supplemented or
restated from time to time.

“Purchase Date”: Defined in the Purchase Agreement.

“Qualified Institution”: Defined in Section 7.4(e).

“Rating Agency”: Each of S&P, Moody’s and any other rating agency that has
issued a rating with respect to the Commercial Paper Notes issued by a Conduit
Lender.

“Records”: With respect to any Loans, all documents, books, records and other
information (including without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to any item of Collateral and the related Obligors,
other than the Loan Documents.

“Recoveries”: With respect to any Defaulted Loan or Charged-Off Loan, proceeds
of the sale of any Related Property, proceeds of any related Insurance Policy,
and any other recoveries with respect to such Loan and Related Property, and
amounts representing late fees and penalties, net of Liquidation Expenses and
amounts, if any, received that are required to be refunded to the Obligor on
such Loan.

“Registrar”: Wachovia, not in its individual capacity but solely as Registrar,
its successor or successors in interest and any Person which at any time may be
selected by the Borrower upon the resignation of Wachovia to act as Registrar.

“Related Property”: With respect to any Loan, any property or other assets of
the Obligor thereunder on which such Obligor has granted or purported to grant a
Lien to secure the repayment of such Loan.

“Released Amounts”: With respect to any payment or Collection received with
respect to any Transferred Loan on any Business Day (whether such payment or
Collection is received by the Servicer, the Originator or the Borrower), an
amount equal to that portion of such payment or Collection constituting Excluded
Amounts or Retained Interest.

“Replaced Loan”: Defined in Section 2.19(a).

“Reporting Date”: The date that is four Business Days prior to each Payment
Date.

“Repurchased Loan”: Defined in Section 2.4(c).

 

40



--------------------------------------------------------------------------------

“Required Advance Reduction Amount”: On any Payment Date, the amount of Advances
Outstanding required to be repaid in order to cause the Availability to exceed
$0.

“Required Equity Contribution”: As of any date of determination prior to the
Termination Date, an amount equal to $115,000,000.

“Required Lenders”: The Conduit Lenders and/or Institutional Lenders
representing an aggregate of more than 51% of the aggregate Commitments of the
Conduit Lenders and the Institutional Lenders then in effect (excluding, for the
avoidance of doubt, any Swingline Commitment and the Alternative Currency
Swingline Amount); provided, however, that for the purposes of determining the
Required Lenders, in the event that an Institutional Lender or a Conduit Lender
(or its related Liquidity Bank on its behalf) fails to provide funding for an
Advance hereunder for which all conditions precedent have been satisfied, such
Institutional Lender or Conduit Lender, as applicable, shall not constitute a
Required Lender hereunder (and the Commitment of such Institutional Lender or
Conduit Lender, as applicable, shall be disregarded for purposes of determining
whether the consent of the Required Lenders has been obtained).

“Required Reports”: Collectively, the Monthly Report, the Servicer’s Certificate
and the quarterly financial statement of the Servicer required to be delivered
to the Borrower, the Deal Agent, each Lender Agent, and the Backup Servicer
pursuant to Section 7.17 hereof.

“Responsible Officer”: As to any Person, any officer of such Person with direct
responsibility for the administration of this Agreement and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

“Restricted Payments”: Defined in Section 5.1(z).

“Retained Interest”: With respect to each Loan, the following interests, rights
and obligations in such Loan and under the associated Loan Documents, which are
being retained by the Originator: (a) all of the obligations, if any, to provide
additional funding with respect to such Loan, (b) all of the rights and
obligations, if any, of the agent(s) under the documentation evidencing such
Loan, (c) the applicable portion of the interests, rights and obligations under
the documentation evidencing such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender or is being retained by the
Originator, (d) any unused, commitment or similar fees associated with the
additional funding obligations that are not being transferred in accordance with
clause (a) of this definition, (e) any agency or similar fees associated with
the rights and obligations of the agent that are not being transferred in
accordance with clause (b) of this definition and (f) any advisory, consulting
or similar fees due from the Obligor associated with services provided by the
agent that are not being transferred in accordance with clause (b) of this
definition.

“Retransfer Price”: Defined in Section 2.19(b).

“Revolving Loan”: Any Loan that is a line of credit or other similar extension
of credit by the Originator where the Originator’s commitment under such Loan is
not fully funded and/or the proceeds of such Loan may be repaid and reborrowed.

 

41



--------------------------------------------------------------------------------

“Revolving Period”: The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.

“Rolling Three-Month Charged-Off Ratio”: As of any date, the percentage
equivalent of a fraction (a) the numerator of which equals the sum of the
Charged-Off Ratios for the three Collection Periods immediately preceding such
date, and (b) the denominator of which equals three.

“Rolling Three-Month Default Ratio”: As of any date, the percentage equivalent
of a fraction (a) the numerator of which equals the sum of the Default Ratios
for the three Collection Periods immediately preceding such date, and (b) the
denominator of which equals three.

“Rolling Three-Month Portfolio Yield”: As of any date, the percentage equivalent
of a fraction (a) the numerator of which equals the sum of the Portfolio Yields
for the three Collection Periods immediately preceding such date, and (b) the
denominator of which equals three.

“Rolling Twelve-Month Portfolio Charged-Off Ratio”: As of any Determination
Date, the percentage equivalent of a fraction (i) the numerator of which is
equal to the sum of the Portfolio Outstanding Loan Balance of all Portfolio
Loans that became Charged-Off Portfolio Loans during the Collection Period
related to such Determination Date and each of 11 preceding Determination Dates,
and (ii) the denominator of which is equal to a fraction, the numerator of which
is equal to the sum of the Portfolio Aggregate Outstanding Loan Balance as of
the first day of the Collection Period related to such Determination Date and
each of the 11 preceding Determination Dates and the denominator of which is
equal to 12.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Scheduled Payment”: On any Determination Date, with respect to any Loan, each
monthly or quarterly payment (whether principal, interest or principal and
interest) scheduled to be made by the Obligor thereof after such Determination
Date under the terms of such Loan.

“Screen”: For any Currency, the relevant display page for LIBOR for such
Currency (as determined by the Deal Agent) on the Telerate Service; provided
that, if the Deal Agent determines that there is no such relevant display page
for LIBOR for such Currency, “Screen” means the relevant display page for LIBOR
for such Currency (as determined by the Deal Agent) on the Reuter Monitor Money
Rates Service.

“Secured Party”: (a) Each Lender; (b) the Deal Agent; and (c) each Hedge
Counterparty that, at the time of execution of the relevant Hedge Agreement, is
a Lender, an Affiliate of such Lender or an Affiliate of the Deal Agent, that
executes a counterpart of this Agreement or a Joinder Supplement hereto, as
applicable, agreeing to be bound by the terms of this Agreement applicable to a
Secured Party.

“Servicer”: Defined in the Preamble.

“Servicer Advance”: Defined in Section 7.5.

 

42



--------------------------------------------------------------------------------

“Servicer Termination Event”: Defined in Section 7.25.

“Servicer Termination Notice”: Defined in Section 7.25.

“Servicer’s Certificate”: Defined in Section 7.17(b).

“Servicing Duties”: Defined in Section 7.2.

“Servicing Fee”: For each Payment Date, an amount equal to the sum of the
products, for each day during the related Collection Period, of (a) a fraction,
the numerator of which is the sum of (i) the Aggregate Outstanding Loan Balance
as of the first day of such Collection Period plus (ii) the Aggregate
Outstanding Loan Balance as of the last day of such Collection Period, and the
denominator of which is two, (b) the Servicing Fee Rate, and (c) a fraction, the
numerator of which is 1 and the denominator of which is 360.

“Servicing Fee Rate”: A rate equal to 1.0% per annum.

“Servicing Records”: All documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Loans and the related Obligors.

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property owned by
such Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property owned by such Person in
an orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

“Structured Note”: Defined in Section 2.1(a).

“Subordinated Debt”: Any debt that is subordinated in right of payment to the
obligations of the Borrower under this Agreement.

“Subsidiary”: In the case of a company incorporated in England and Wales, a
subsidiary within the meaning of Section 736 of the Companies Act 1985, as
amended from time to time and with respect to any Person, means any corporation,
partnership, joint venture, limited liability company, trust or estate of which
(or in which) more than 50% of (a) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such entity (irrespective of whether at the time capital stock of any other
class or classes of such entity shall or might have voting power upon the
occurrence of any contingency),

 

43



--------------------------------------------------------------------------------

(b) the interest in the capital or profits of such partnership, limited
liability company or joint venture or (c) the beneficial interest in such trust
or estate is at the time directly or indirectly owned or controlled by such
Person, or such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries; provided that, with respect to the
Originator and the Servicer, “Subsidiary” shall not include any Person that is a
Portfolio Investment.

“Substitute Loan”: Defined in Section 2.19.

“Successor Servicer”: Defined in Section 7.26(a).

“Swingline Advance”: Defined in Section 2.1(c).

“Swingline Commitment”: With respect to the Swingline Lender, the commitment
(without duplication) of such Lender to make Swingline Advances in accordance
herewith in an amount not to exceed (a) prior to the Termination Date, the
amount set forth opposite such Lender’s name on Annex B hereto and (b) on and
after the Termination Date, except to the extent set forth in Section 2.5, the
outstanding Swingline Advances of such Lender.

“Swingline Funding Request”: Defined in Section 2.1(c).

“Swingline Lender”: Defined in the Preamble.

“Swingline Note”: Defined in Section 2.1(a).

“Tape”: Defined in Section 7.13(b)(ii).

“TARGET Day”: A day on which the TARGET System is operating.

“TARGET System”: The Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System or any successor thereto.

“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.

“Termination Date”: The earliest to occur of (a) the Business Day designated by
the Borrower to the Deal Agent upon at least two Business Days’ prior written
notice, (b) the date of the occurrence of a Termination Event pursuant to
Section 9.1, (c) October 4, 2007, as the same may be extended as provided in
Section 2.1(d) by all Lender Agents, (d) the date any Liquidity Purchase
Agreement shall cease to be in full force and effect, and (e) the second
Business Day prior to the Commitment Termination Date.

“Termination Event”: Defined in Section 9.1.

“Transaction Documents”: This Agreement, the Purchase Agreement, the
Assignments, all Liquidity Purchase Agreements, all Hedging Agreements, the
Intercreditor Agreement, the Lock-Box Agreement, the Notes, the Global Fee
Letter, the Backup Servicer and Collateral Custodian Fee Letter, any UCC
financing statements filed pursuant to the terms of this

 

44



--------------------------------------------------------------------------------

Agreement, and any additional document, letter, fee letter, certificate,
opinion, agreement or writing the execution of which is necessary or incidental
to carrying out the terms of the foregoing documents.

“Transferred Loans”: Each ACAS Business Loan Trust Security, each Loan that is
acquired by the Borrower under the Purchase Agreement and all Loans received by
the Borrower as a contribution to the capital of the Borrower; provided, that,
the term Transferred Loan shall not include any Retained Interests, provided,
further, that, for avoidance of doubt, the term Transferred Loan shall include
each Transferred Loan acquired or received by the Borrower under the Existing
Purchase Agreement and owned by the Borrower on the Closing Date.

“Transition Costs”: The reasonable costs and expenses incurred by the Backup
Servicer in transitioning to Servicer; provided, however, that in no event shall
such Transition Costs exceed $50,000.00 in the aggregate.

“UCC”: The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Note”: The promissory note of an Obligor evidencing a Loan.

“United States”: The United States of America.

“Unmatured Termination Event”: An event that, with the giving of notice or lapse
of time, or both, would become a Termination Event.

“Unreimbursed Servicer Advances”: At any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 2.9(a)(1)(ii) and (b)(ii) and
that the Servicer has determined in its sole discretion will not be recoverable
from Collections with respect to the related Transferred Loan.

“U.S. Dollar Collection Account”: As set forth on Annex D.

“VFCC”: Defined in the Recitals.

“Wachovia”: Wachovia Bank, National Association.

“Warranty Event”: Occurs as to any Loan included as part of the Collateral, if
any representation or warranty herein relating to such Loan was not true and
correct in any material respect when made and such breach is not cured within
the relevant cure period.

“Weighted Average Advance Rate”: With respect to Advances Outstanding, at any
time, the weighted average of the Advance Rates applicable to the Eligible Loans
and ACAS Business Loan Trust Securities backing such Advances, Swingline
Advances or Alternative Currency Swingline Advances on such day, weighted
according to the proportion of the Aggregate Outstanding Loan Balance that each
type of Loan forming a part of the Collateral represents.

“Weighted Average Life”: At any date of determination, with respect to any Loan,
is determined by: (a) multiplying the number of months from and including the
month in which

 

45



--------------------------------------------------------------------------------

such date of determination falls to but excluding the month when each Scheduled
Payment is to be received under such Loan, (b) summing said products,
(c) dividing the sum total by the total amount of all Scheduled Payments to be
received under the Loan, and (d) dividing the total by 12.

“Wells Fargo”: Defined in the Preamble.

“WCM”: Defined in the Preamble.

“YC SUSI Conduit Lender”: Yorktown Capital, LLC or any successor thereto
including any assignee or Conduit Assignee thereof pursuant to the terms of the
Agreement.

“YC SUSI Trust”: YC SUSI Trust, a Delaware statutory trust.

Section 1.2. Other Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

Section 1.3. Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.4. Interpretation.

In each Transaction Document, unless a contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(iii) reference to any gender includes each other gender;

(iv) reference to day or days without further qualification means calendar days;

(v) unless otherwise stated, reference to any time means Charlotte, North
Carolina time;

(vi) references to “writing” include printing, typing, lithography, electronic
or other means of reproducing words in a visible form;

(vii) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
waived, supplemented or restated and in effect from time to time in accordance

 

46



--------------------------------------------------------------------------------

with the terms thereof and, if applicable, the terms of the other Transaction
Documents and reference to any promissory note includes any promissory note that
is an extension or renewal thereof or a substitute or replacement therefor; and

(viii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

Section 1.5. Section References.

All Section references (including to the Recitals and the Preamble), unless
otherwise indicated, shall be to Sections (and the Recitals and the Preamble) in
this Agreement.

Section 1.6. Calculations.

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

Section 1.7. Currencies Generally; Special Provisions Relating to Euro.

(a) Currencies Generally. At any time, any reference in the definition of the
term “Alternative Currency” or in any other provision of this Agreement to the
Currency of any particular nation means the lawful currency of such nation at
such time whether or not the name of such Currency is the same as it was on the
date hereof. For purposes of determining (i) whether the amount of any Advance,
together with all other Advances, Swingline Advances and Alternative Currency
Swingline Advances then outstanding or to be borrowed at the same time as such
Advance, would exceed the Facility Amount, (ii) whether any Lender’s Pro Rata
Share of any Advance, together with its Pro Rata Share of all other Advances,
Swingline Advances and Alternative Currency Swingline Advances then outstanding
or to be borrowed at the same time as such Advance, would exceed the amount of
such Lender’s Commitment, and (iii) whether Advances Outstanding are required to
be prepaid, the outstanding principal amount of any Advance or Alternative
Currency Swingline Advance that is denominated in any Foreign Currency shall be
deemed to be the Dollar Equivalent of such amount of Foreign Currency determined
as of the date of such Advance or Alternative Currency Swingline Advance.
Wherever in this Agreement in connection with an Advance or Alternative Currency
Swingline Advance an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Advance or Alternative Currency Swingline Advance
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency). In addition, for purposes of (A) complying with any
requirement of this Agreement stated in Dollars and (B) calculating any ratio or
other test set forth in this Agreement, the amount of any Loan that is
denominated in a Foreign Currency shall be deemed to be the Dollar Equivalent of
such amount of Foreign Currency determined as of the date of such calculation.
Without limitation, the following defined

 

47



--------------------------------------------------------------------------------

terms used in this Agreement (together with any defined terms in which such
defined terms are used) may require amounts denominated in a Foreign Currency to
be calculated as the Dollar Equivalent of such amounts: “Aggregate Outstanding
Loan Balance”, “Alternative Currency Sub-Limit”, “Borrowing Base”,
“Concentration Limits”, “Fair Market Value”, “Hedge Percentage”, “Interest
Collections”, “Outstanding Loan Balance”, “Permitted Investments”, “Portfolio
Outstanding Loan Balance”, “Principal Collections”, “Scheduled Payment” and
“Servicing Fee”.

(b) Special Provisions Relating to Euro. Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the date hereof shall, effective from the date on
which such state becomes a Participating Member State, be redenominated in Euro
in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euro or such National Currency, such party shall be
entitled to pay or repay such amount either in Euro or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Alternative Currency of any country that becomes a
Participating Member State after the date on which such currency becomes an
Alternative Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Advance denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Accrual Period therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Deal Agent may from time to time, in consultation with the
Borrower, reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the Deal Agent
shall provide the Borrower and each Lender Agent with prior notice of the
proposed change with an explanation of such change in sufficient time to permit
the Borrower and the Lenders an opportunity to respond to such proposed change.

ARTICLE II

PURCHASE OF THE STRUCTURED NOTES

Section 2.1. The Structured Notes.

(a) On the terms and conditions hereinafter set forth, on the Closing Date, the
Borrower shall deliver to each Lender Agent, the Swingline Lender and the
Alternative Currency Swingline Lender, as applicable, at the applicable address
set forth on Annex A to this Agreement, with respect to Advances in Dollars, a
duly executed structured note in substantially the form of Exhibit B-1-a and,
with respect to Advances in an Alternative Currency, a duly

 

48



--------------------------------------------------------------------------------

executed structured note in substantially the form of Exhibit B-1-b, (each a
“Structured Note”), Exhibit B-2 (the “Swingline Note”) and Exhibit B-3 (the
“Alternative Currency Swingline Note”, and together with the Structured Notes
and the Swingline Note, the “Notes”), as applicable, dated as of the date of
this Agreement, each in a face amount equal to the applicable Lender’s
Commitment, Swingline Commitment or Alternative Currency Swingline Amount as of
the Closing Date and otherwise duly completed. Each Note evidences, and at all
times on and after the date hereof shall continue to evidence each Lender’s
ratable share of the security interest in the Collateral granted pursuant to
Section 8.1 (and the Borrower hereby expressly affirms its prior grant of a
security interest in the “Collateral” under the Existing Loan Funding and
Servicing Agreement). Interest shall accrue, and each Note shall be payable, as
described herein.

(b) During the Revolving Period, the Borrower may, at its option, request the
Conduit Lenders and the Institutional Lenders to make advances of funds (each,
an “Advance”), in Dollars or in any Alternative Currency under the Structured
Notes, each such Funding Request to be substantially in the form of Exhibit A-1
hereto, in an aggregate amount up to the Availability and, in the case of
Advances in Alternative Currencies, up to the Alternative Currency Sub-Limit, in
each case as of the date of the proposed Advance. Following the receipt of a
Funding Request, subject to the terms and conditions hereinafter set forth,
during the Revolving Period, (x) the Conduit Lenders other than VFCC may at
their option elect to fund such Advance and (y) VFCC and the Institutional
Lenders (except to the extent an Advance has been funded by its related Conduit
Lender, if any) shall fund such Advance; provided, that any Institutional Lender
which shares a Commitment collectively with a related Conduit Lender as set
forth on Annex B shall not be obligated to make Advances in any Currency in
which its related Conduit is able to make Advances. Notwithstanding anything to
the contrary contained herein, no Lender shall be obligated to provide the Deal
Agent or the Borrower with aggregate funds in connection with an Advance that
would exceed (i) such Lender’s unused Commitment then in effect, (ii) in the
case of Advances in Alternative Currencies, such Lender’s unused Alternative
Currency Sub-Limit then in effect, (iii) the aggregate unused Commitments then
in effect, (iv) in the case of Advances in Alternative Currencies, the unused
Alternative Currency Sub-Limit then in effect or (v) the Availability, in each
case on the date such Advance is to be made. Each Advance made by a Lender
hereunder is subordinated to the interests of the Hedge Counterparties under
Sections 2.9(a)(1)(i) and (b)(i) of this Agreement. Each Advance shall be made
entirely in one Currency having one Interest Rate. The proceeds of each Advance
shall be used to fund Loans in the Currency of such Advance.

(c) (I) During the Revolving Period, the Borrower may, at its option, request
the Swingline Lender to make advances of funds in Dollars, on an expedited basis
under the Swingline Note (each such request, a “Swingline Funding Request”),
each such Swingline Funding Request to be substantially in the form of Exhibit
A-2-a hereto. Subject to the terms and conditions hereinafter set forth, during
the Revolving Period, the Swingline Lender shall advance to the Borrower the
amount requested under a Swingline Funding Request (each, a “Swingline
Advance”). Notwithstanding anything to the contrary contained herein, the
Swingline Lender shall not be obligated to provide the Borrower with aggregate
funds that would exceed (i) the Swingline Lender’s unused Swingline Commitment
then in effect, (ii) the aggregate unused Commitments then in effect or
(iii) the Availability on the date such Swingline Advance is made. Each
Swingline Advance made by the Swingline Lender hereunder is

 

49



--------------------------------------------------------------------------------

subordinated to the interests of the Hedge Counterparties under Sections
2.9(a)(1)(i) and (b)(i) of this Agreement. Each Swingline Advance shall be made
entirely in Dollars having one Interest Rate. The proceeds of each Swingline
Advance shall be used to fund Loans in Dollars.

(II) During the Revolving Period, the Borrower may, at its option, request the
Alternative Currency Swingline Lender to make advances of funds in English
Pounds Sterling, Canadian Dollars or Euro, on an expedited basis under the
Alternative Currency Swingline Note (each such request, an “Alternative
Swingline Currency Funding Request”), each such Alternative Currency Swingline
Funding Request to be substantially in the form of Exhibit A-2-b hereto. Subject
to the terms and conditions hereinafter set forth, during the Revolving Period,
the Alternative Currency Swingline Lender shall advance to the Borrower the
amount requested under an Alternative Currency Swingline Funding Request (each,
an “Alternative Currency Swingline Advance”). Notwithstanding anything to the
contrary contained herein, the Alternative Currency Swingline Lender shall not
be obligated to provide the Borrower with aggregate funds that would exceed
(i) the unused Alternative Currency Swingline Amount then in effect, (ii) the
unused Alternative Currency Sub-Limit then in effect, (iii) the aggregate unused
Commitments then in effect or (iv) the Availability on the date such Alternative
Currency Swingline Advance is made. Each Alternative Currency Swingline Advance
made by the Alternative Currency Swingline Lender hereunder is subordinated to
the interests of the Hedge Counterparties under Sections 2.9(a)(1)(i) and (b)(i)
of this Agreement. Each Alternative Currency Swingline Advance shall be made
entirely in one Currency having one Interest Rate. The proceeds of each
Alternative Currency Swingline Advance shall be used to fund Loans in the
Currency of such Alternative Currency Swingline Advance.

(d) The Borrower may, within 60 days but not less than 45 days prior to the
(x) the date on which each Liquidity Purchase Agreement is to expire in
accordance with its terms, in the case of an extension of each Liquidity
Purchase Agreement, (y) the Termination Date then in effect pursuant to clause
(c) of the definition thereof, in the case of an extension of the Termination
Date or (z) the Commitment Termination Date then in effect, in the case of an
extension of this Agreement, request by written notice to (i) each Lender Agent
with respect to a Conduit Lender for the applicable Liquidity Bank to extend the
term of their Liquidity Purchase Agreement for an additional period of 364 days,
(ii) each Lender Agent for each Lender, the Swingline Lender and the Alternative
Currency Swingline Lender, as applicable, to extend the date set forth in clause
(c) of the definition of Termination Date for an additional period of 364 days
and (iii) each Lender Agent for each Lender, the Swingline Lender and the
Alternative Currency Swingline Lender, as applicable, to extend the Commitment
Termination Date for an additional period of 364 days. Each Lender Agent, the
Swingline Lender and the Alternative Currency Swingline Lender, as applicable,
will give prompt notice to the related Liquidity Bank or Lender, as applicable,
of its receipt of such request, and each Liquidity Bank and each Lender shall
make a determination, each in its respective sole discretion, not less than 15
days prior to the expiration of the related Liquidity Purchase Agreement or the
Commitment Termination Date, as applicable, as to whether or not it will agree
to the extension requested. The failure of a Lender or a Liquidity Bank to
provide timely notice of its decision to the Borrower shall be deemed to
constitute a refusal by the applicable Lender or Liquidity Bank to extend the
Commitment Termination Date or the term of such Liquidity Bank’s Liquidity
Purchase Agreement, as applicable. The Borrower confirms that each Liquidity
Bank and each Lender, in their sole and absolute discretion, without regard to
the value or performance of the Collateral or

 

50



--------------------------------------------------------------------------------

any other factor, may elect not to extend the term of such Liquidity Purchase
Agreement, the date set forth in clause (c) of the definition of Termination
Date or the Commitment Termination Date, as applicable.

(e) The Borrower may, with the written consent of the Deal Agent, request that
(1) an existing Lender increase its Commitment in connection with a
corresponding increase in the Facility Amount, (2) the Swingline Lender increase
its Swingline Commitment, (3) the Alternative Currency Swingline Lender increase
the Alternative Currency Swingline Amount or, (4) with the written consent of
the Deal Agent, add additional Persons as Lenders; provided, that: (i) if the
addition of any Lender or the increase of any Lender’s Commitment would cause
the aggregate Commitments of the Conduit Lenders and the Institutional Lenders
to exceed $1,500,000,000, such addition or increase may be effected only with
the consent of the Deal Agent and each Lender Agent; (ii) a proposed increase
shall not increase the amount of the Alternative Currency Sub-Limit without the
consent of the Deal Agent and each Lender Agent; (iii) the Commitment of any
Lender, the Swingline Commitment of the Swingline Lender or the Alternative
Currency Swingline Amount of the Alternative Currency Swingline Lender may only
be increased with the prior written consent of such Lender; (iv) if any Conduit
Lender that is added as a new Lender is unable to make Advances in Alternative
Currencies, an Institutional Lender able to make Advances in Alternative
Currencies simultaneously shall become a party to this Agreement; and (v) upon
any such increase of an existing Lender’s Commitment, Swingline Lender’s
Swingline Commitment or Alternative Currency Swingline Lender’s Alternative
Currency Swingline Amount or the addition of a new Lender, Annex B hereto shall
be replaced with a revised Annex B reflecting the revised Commitments, Swingline
Commitment, Alternative Currency Swingline Amount and/or Lenders. Each new
Lender and Lender Agent shall become a party hereto by executing and delivering
to the Deal Agent and the Borrower a Joinder Supplement.

(f) Notwithstanding anything to the contrary herein, each of the parties hereto
hereby understands and agrees that:

(i) any outstanding “Advances” (under and as defined in the Existing Loan
Funding and Servicing Agreement) of any Lender that exist as of the Closing Date
hereof shall, subject to the remainder of this Section 2.1(f), be deemed to be
Advances outstanding for all purposes of this Agreement and the other
Transaction Documents;

(ii) any outstanding “Hedge Transactions” (under and as defined in the Existing
Loan Funding and Servicing Agreement) of any Hedge Counterparty that exist as of
the Closing Date hereof shall be deemed to be Hedge Transactions outstanding for
all purposes of this Agreement and the other Transaction Documents; and

(iii) on the Closing Date and on each subsequent date on which a Lender shall
become a party to this Agreement, the Borrower shall request Advances (including
Advances in Alternative Currencies), on a non-pro rata basis, from each Lender
becoming a party to this Agreement as of the Closing Date or such later date, as
applicable, and shall use the proceeds of such Advances to reduce outstanding
Advances (including Advances in Alternative Currencies) of each other Lender
until (A) the respective outstanding Advances of each Lender equal such Lender’s
Pro Rata Share of

 

51



--------------------------------------------------------------------------------

all Advances Outstanding and (B) the respective outstanding Advances of each
Lender in Alternative Currencies equal such Lender’s Pro Rata Share of all
Advances Outstanding denominated in Alternative Currencies.

Section 2.2A Procedures for Swingline Advances.

(a) Subject to the limitations set forth in Section 2.1, the Borrower may
request a Swingline Advance from the Swingline Lender by delivering to the Deal
Agent, the Swingline Lender and the Collateral Custodian the information and
documents at the times set forth in this Section 2.2A.

(b) No later than 2:00 p.m. (Charlotte, North Carolina time) on the proposed
Funding Date, the Borrower (or the Servicer on its behalf) shall deliver:

(i) to the Deal Agent, the Swingline Lender and the Collateral Custodian, a
Swingline Funding Request;

(ii) to the Deal Agent (which shall promptly notify each Conduit Lender and
Institutional Lender thereof), the Swingline Lender and the Collateral
Custodian, a Funding Request substantially in the form of Exhibit A-1 hereto,
for an Advance in Dollars in the same amount as or greater than the related
Swingline Advance;

(iii) to the Deal Agent and the Collateral Custodian, a duly completed Borrowing
Base Certificate and Tape updated to such date;

(iv) subject to the Borrower’s receipt of a written request from the Deal Agent,
to the Deal Agent a transaction summary for each Pre-Positioned Loan to be
funded with the proceeds of the proposed Swingline Advance, which shall include
a description of such Loan and the proposed Loan transaction; provided, that no
more than six Loans may be funded (in respect of all Advances Outstanding,
including the proposed Swingline Advance) as Pre-Positioned Loans at any one
time; and

(v) to the Deal Agent a certification substantially in the form of Exhibit I
from outside counsel to the Borrower concerning the Collateral Custodian’s
receipt of certain documentation relating to any Pre-Positioned Loan which is
being funded with the proceeds of such Swingline Advance.

Each such Swingline Funding Request shall (i) specify the aggregate amount of
the requested Swingline Advance, which shall be in an amount equal to at least
$3,000,000 but less than $100,000,000, (ii) specify the proposed Funding Date of
such requested Swingline Advance, (iii) specify the amount of Advances
Outstanding (prior to giving effect to each requested Swingline Advance),
(iv) include a representation that all conditions precedent for a funding have
been met, (v) include a calculation of the Borrowing Base as of the date the
Swingline Advance is requested and after giving effect to the Swingline Advance
requested therein and the use of proceeds thereof, (vi) include a wire
disbursement and authorization form and (vii) include an updated Loan List
including each Pre-Positioned Loan that is subject to the requested Swingline
Advance. Any Swingline Funding Request shall be irrevocable. If any Swingline
Funding Request is received by the Deal Agent and Swingline Lender after 2:00
p.m.

 

52



--------------------------------------------------------------------------------

(Charlotte, North Carolina time) on the Business Day for which such Swingline
Advance is requested or on a day that is not a Business Day, such Swingline
Funding Request shall be deemed to be received by the Deal Agent and the
Swingline Lender at 9:00 a.m. (Charlotte, North Carolina time) on the following
Business Day.

(c) The Deal Agent shall notify the Swingline Lender of the amount of such
Swingline Funding Request. On the Funding Date, the Swingline Lender shall,
subject to the limitations set forth in Section 2.1, and upon satisfaction of
the applicable conditions set forth in Article III, make available to the Deal
Agent (and the Deal Agent shall make such amount available to the Borrower in
same day funds, at such bank or other location reasonably designated by the
Borrower in the Swingline Funding Request given pursuant to this Section 2.2A,
an amount equal to the amount requested by the Borrower for such Swingline
Advance, provided, that, after giving effect to such Swingline Advance, the
aggregate funds in connection with such Swingline Advance would not exceed
(i) the Swingline Lender’s unused Swingline Commitment then in effect, (ii) the
aggregate unused Commitments then in effect or (iii) the Availability.

Section 2.2B Procedures for Alternative Currency Swingline Advances.

(a) Subject to the limitations set forth in Section 2.1, the Borrower may
request an Alternative Currency Swingline Advance in English Pounds Sterling,
Canadian Dollars or Euro from the Alternative Currency Swingline Lender by
delivering to the Alternative Currency Swingline Lender and the Collateral
Custodian (with a copy to the Deal Agent) the information and documents at the
times set forth in this Section 2.2B. The Alternative Currency Swingline Lender
may make any Alternative Currency Swingline Advance in English Pounds Sterling,
Canadian Dollars or Euro by causing, at its option, any domestic or foreign
branch or Affiliate of such Lender to make such Alternative Currency Swingline
Advance.

(b) No later than 11:00 a.m. (London time) on the proposed Funding Date, the
Borrower (or the Servicer on its behalf) shall deliver:

(i) to the Alternative Currency Swingline Lender and the Collateral Custodian
(with a copy to the Deal Agent), an Alternative Currency Swingline Funding
Request;

(ii) to the Deal Agent (which shall promptly notify each Conduit Lender funding
in Alternative Currencies and each Institutional Lender thereof) and the
Collateral Custodian, a Funding Request substantially in the form of Exhibit A-1
hereto, for an Advance in the same amount as or greater than, and in the same
Currency as the related Alternative Currency Swingline Advance;

(iii) to the Alternative Currency Swingline Lender and the Collateral Custodian
(with a copy to the Deal Agent) a duly completed Borrowing Base Certificate and
Tape updated to such date;

(iv) subject to the Borrower’s receipt of a written request from the Alternative
Currency Swingline Lender (or the Deal Agent on its behalf), to the Alternative
Currency Swingline Lender a transaction summary for each Pre-Positioned Loan to
be funded with

 

53



--------------------------------------------------------------------------------

the proceeds of the proposed Alternative Currency Swingline Advance, which shall
include a description of such Loan and the proposed Loan transaction; provided,
that no more than six Loans may be funded (in respect of all Advances
Outstanding, including the proposed Alternative Currency Swingline Advance) as
Pre-Positioned Loans at any one time; and

(v) to the Alternative Currency Swingline Lender (with a copy to the Deal Agent)
a certification substantially in the form of Exhibit I from outside counsel to
the Borrower concerning the Collateral Custodian’s receipt of certain
documentation relating to any Pre-Positioned Loan which is being funded with the
proceeds of such Alternative Currency Swingline Advance.

Each such Alternative Currency Swingline Funding Request for an Alternative
Currency Swingline Advance in English Pounds Sterling, Canadian Dollars or Euro
shall (i) specify the aggregate amount and Currency of the requested Alternative
Currency Swingline Advance, which shall be in an amount equal to at least the
Alternative Currency Equivalent of $3,000,000 but less than the Alternative
Currency Equivalent of $50,000,000, (ii) specify the proposed Funding Date of
such requested Alternative Currency Swingline Advance, (iii) specify the amount
of Advances Outstanding (prior to giving effect to each requested Alternative
Currency Swingline Advance), (iv) include a representation that all conditions
precedent for a funding have been met, (v) include a calculation of the
Borrowing Base as of the date the Alternative Currency Swingline Advance is
requested and after giving effect to the Alternative Currency Swingline Advance
requested therein and the use of proceeds thereof, (vi) include a wire
disbursement and authorization form and (vii) include an updated Loan List
including each Pre-Positioned Loan that is subject to the requested Alternative
Currency Swingline Advance. If no election as to the Currency of an Alternative
Currency Swingline Advance is specified, then the Alternative Currency Swingline
Funding Request shall be deemed not to have been received by the Alternative
Currency Swingline Lender. Any Alternative Currency Swingline Funding Request
shall be irrevocable. If any Alternative Currency Swingline Funding Request for
an Alternative Currency Swingline Advance is received by the Alternative
Currency Swingline Lender after 11:00 a.m. (London time) on the Business Day for
which such Alternative Currency Swingline Advance is requested or on a day that
is not a Business Day, such Alternative Currency Swingline Funding Request shall
be deemed to be received by the Alternative Currency Swingline Lender at 9:00
a.m. (London time) on the following Business Day.

(c) On the Funding Date, the Alternative Currency Swingline Lender shall,
subject to the limitations set forth in Section 2.1, and upon satisfaction of
the applicable conditions set forth in Article III, make available to the Deal
Agent (and the Deal Agent shall make such amount available to the Borrower in
same day funds, at such bank or other location reasonably designated by the
Borrower in the Alternative Currency Swingline Funding Request given pursuant to
this Section 2.2B), an amount equal to the amount requested by the Borrower for
such Alternative Currency Swingline Advance, provided, that, after giving effect
to such Alternative Currency Swingline Advance, the aggregate funds in
connection with such Alternative Currency Swingline Advance would not exceed
(i) the unused Alternative Currency Swingline Amount then in effect, (ii) the
unused Alternative Currency Sub-Limit then in effect, (iii) the aggregate unused
Commitments then in effect or (iv) the Availability.

 

54



--------------------------------------------------------------------------------

Section 2.3. Procedures for Advances by the Conduit Lenders and Institutional
Lenders.

(a) Subject to the limitations set forth in Section 2.1, the Borrower may
request an Advance in Dollars or in an Alternative Currency from the Conduit
Lenders and the Institutional Lenders by delivering to the Deal Agent and the
Collateral Custodian at certain times the information and documents set forth in
this Section 2.3. Each Lender shall make Advances in an Alternative Currency by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Advance or funding such Advance directly or though through its related Conduit
Lender.

(b) No later than 3:00 p.m. (Charlotte, North Carolina time), one Business Day
(or, in the case of Advances in an Alternative Currency, four Business Days)
prior to the proposed Funding Date, the Borrower (or the Servicer on its behalf)
shall deliver:

(i) to the Deal Agent (which shall promptly notify each Lender thereof) and the
Collateral Custodian, a duly completed Funding Request substantially in the form
of Exhibit A-1 hereto; and

(ii) subject to its receipt of a written request from the Deal Agent, to the
Deal Agent a transaction summary for each Pre-Positioned Loan to be funded with
the proceeds of the proposed Advance, which shall include a description of the
Obligor and the proposed Loan transaction; provided, that no more than six Loans
may be funded (in respect of all Advances Outstanding, including the proposed
Advance) as Pre-Positioned Loans at any one time;

provided, that, in the event that a Funding Request is delivered to any
Institutional Lender later than 11:00 a.m. (Charlotte, North Carolina time) with
respect to Advances denominated in Dollars three Business Days prior to the
proposed Funding Date, the Interest Rate for the related Advances funded by such
Institutional Lender with respect to such Funding Request shall be the LIBOR
Market Index Rate.

Each Funding Request shall (i) specify the aggregate amount and Currency of the
requested Advance, which shall be in an amount equal to at least $3,000,000 or
the Alternative Currency Equivalent thereof, (ii) specify the proposed Funding
Date of the requested Advance, (iii) specify the amount of Advances Outstanding,
(iv) include a representation that all conditions precedent for a funding have
been met, (v) include a calculation of the Borrowing Base as of the date the
Advance is requested, and after giving effect to the Advance requested therein
and the use of proceeds thereof, and (vi) include an updated Loan List including
each Pre-Positioned Loan to be funded with the proceeds of the requested
Advance. If no election as to the Currency of an Advance is specified, then the
requested Advance shall be denominated in Dollars. Any Funding Request shall be
irrevocable. If any Funding Request is received by the Deal Agent after 3:00
p.m. (Charlotte, North Carolina time) on the Business Day that is one Business
Day (or, in the case of Advances in an Alternative Currency, four Business Days)
prior to the Business Day for which such Advance is requested or on a day that
is not a Business Day, such Funding Request shall be deemed to be received by
the Deal Agent at 9:00 a.m. (Charlotte, North Carolina time) on the next
Business Day.

 

55



--------------------------------------------------------------------------------

(c) No later than 3:00 p.m. (Charlotte, North Carolina time) with respect to
Advances in Dollars and 11:00 a.m. (Charlotte, North Carolina time) with respect
to Advances in an Alternative Currency, on the proposed Funding Date, the
Borrower (or the Servicer on its behalf) shall deliver to the Deal Agent and the
Collateral Custodian a certification substantially in the form of Exhibit I from
outside counsel to the Borrower concerning the Collateral Custodian’s receipt of
certain documentation relating to each Pre-Positioned Loan to be funded with the
proceeds of such Advance.

(d) On the Funding Date, each Conduit Lender other than VFCC may, and VFCC and
each Institutional Lender (except to the extent that its related Conduit Lender,
if any, has made its Pro Rata Share of the amounts described below available to
the Deal Agent on such Funding Date) shall make available to the Deal Agent in
same day funds an amount equal to such Lender’s Pro Rata Share of the lesser of
(x) the amount requested by the Borrower for such Advance and (y) an amount
equal to the Availability on such Funding Date; provided, that, if the Advance
requested by the Borrower is an Advance in an Alternative Currency, each Lender
shall make available to the Deal Agent an amount equal to such Lender’s Pro Rata
Share of the lesser of (i) the amount requested by the Borrower and (ii) the
difference between (A) the Alternative Currency Sub-Limit minus (B) the Dollar
Equivalents of the amount of all Advances Outstanding in Alternative Currencies.
The Deal Agent shall calculate each Lender’s Pro Rata Share of each such
funding. Subject to the limitations set forth in Section 2.1, and upon
satisfaction of the applicable conditions set forth in Article III, the Deal
Agent shall make available to the Borrower in same day funds, at such bank or
other location reasonably designated by the Borrower in the Funding Request
given pursuant to this Section 2.3, the aggregate amount calculated as set forth
above.

(e) On each Funding Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of a Lender to so make such amount available to the Deal Agent shall
not relieve any other Lender of its obligation hereunder.

Section 2.4. Optional Changes in Facility Amount; Prepayments.

(a) The Borrower shall be entitled at its option, at any time prior to the
occurrence of a Termination Event, to terminate in whole or reduce in part the
portion of the Facility Amount that exceeds the Advances Outstanding; provided,
that, the Borrower (or the Servicer on its behalf) shall give prior written
notice in the form of Exhibit A-3 of such reduction to the Deal Agent as
provided in Section 2.4(b) and that any partial reduction of the Facility Amount
shall be in an amount equal to $5,000,000 or integral multiples thereof in a
minimum of $500,000. Any request for a reduction or termination pursuant to this
Section 2.4(a) shall be irrevocable. The Commitment and the Alternative Currency
Sub-Limit of each Conduit Lender and each Institutional Lender, as applicable,
shall be reduced by an amount equal to its Pro Rata Share (prior to giving
effect to any reduction of Commitments hereunder) of the aggregate amount of any
reduction under this Section 2.4(a). The Deal Agent shall calculate each
Lender’s new Pro Rata Share of the Commitments and Alternative Currency
Sub-Limit.

(b) Prior to the occurrence of a Termination Event, the Borrower may, upon one
Business Day’s (or, in the case of an Advance in an Alternative Currency, four
Business Days)

 

56



--------------------------------------------------------------------------------

prior written notice (such notice to be received by the Deal Agent and each
applicable Hedge Counterparty no later than 3:00 p.m. (Charlotte, North Carolina
time) on such day) to the Deal Agent and each applicable Hedge Counterparty,
reduce the Advances Outstanding by remitting, to the Deal Agent, for payment to
the respective Lenders (i) cash, in the Currency of such Advances, in an amount
equal to such Advances Outstanding and Breakage Costs, if any, and
(ii) instructions to reduce such Advances Outstanding and, with respect to
Advances Outstanding in an Alternative Currency bearing Interest at the
Alternative Rate, specifying which Alternative Rate contracts will be terminated
in respect of such reduction; provided, that, no such reduction shall be given
effect unless the Borrower has complied with the terms of any Hedging Agreement
that may require that one or more Hedge Transactions be terminated in whole or
in part as the result of any such reduction of the Advances Outstanding, and the
Borrower has paid in full all Hedge Breakage Costs, if any, owing to the
relevant Hedge Counterparty for any such termination. Any reduction of the
Advances Outstanding (other than with respect to payments of the Required
Advance Reduction Amount) shall be in a minimum amount of $1,000,000 (or the
Alternative Currency Equivalent thereof) with integral multiples of $100,000 (or
the Alternative Currency Equivalent thereof). Any such reduction will occur only
if sufficient funds have been remitted to pay all such amounts in the succeeding
sentence in full. Upon receipt of such amounts, the Deal Agent shall apply such
amounts to the payment of any Hedge Breakage Costs and to the pro rata reduction
of the Advances Outstanding to the respective Lenders by paying such amounts to
the respective Lenders and to the payment of any Breakage Costs, if any. Any
Advance so prepaid may, subject to the terms and conditions hereof, be
reborrowed during the Revolving Period. Any Borrower Notice relating to any
prepayment pursuant to this Section 2.4(b) shall be irrevocable.

(c) If on any day the Deal Agent, as agent for the Secured Parties, does not own
or have (i) with respect to Transferred Loans denominated in Dollars, a valid
and perfected first priority security interest in any such Transferred Loan and
Related Property (subject to Permitted Liens) and (ii) with respect to
Transferred Loans denominated in an Alternative Currency, a valid and effective
security interest in any such Transferred Loan and Related Property (other than
additional or “boot” collateral) relating to such Transferred Loan (subject to
any filing, registration or notarization (including registration of a debenture
necessary to perfect such security interest and make such security interest
enforceable and effective)), upon the earlier of the Borrower’s receipt of
notice from the Deal Agent or the Borrower becoming aware thereof and the
Borrower’s failure to cure such breach within 30 days (if cure is reasonably
possible and otherwise immediately upon receipt of such notice or upon the
Borrower becoming aware), the Borrower shall be deemed to have received on such
day a collection (a “Deemed Collection”) of such Loan in full and shall on such
day pay to the Deal Agent, on behalf of the Secured Parties, an amount equal to
(x) the Outstanding Loan Balance of such Loan in the Currency of such Loan, to
be applied to the pro rata reduction of the principal of the Structured Notes,
the Swingline Note and the Alternative Currency Swingline Note, plus (y) any
Breakage Costs and Hedge Breakage Costs, if any, and any other payments owing to
the applicable Hedge Counterparty in respect of the termination of any Hedge
Transaction required as a result of the Deemed Collection, plus (z) any other
costs and expenses related to the retransfer of, or release of Lien on, such
Loan and any Related Property contemplated by this Section 2.4(c). In connection
with any such Deemed Collection, the Deal Agent, as agent for the Secured
Parties, shall automatically and without further action (unless otherwise
necessary or requested by the Borrower or Servicer), be deemed to release the
Lien on such Loan and any Related Property

 

57



--------------------------------------------------------------------------------

created by this Agreement in favor of the Deal Agent and transfer to the
Borrower, free and clear of any Lien created by the Deal Agent, all of the
right, title and interest of the Deal Agent, as agent for the Secured Parties,
in, to, and under the Loan and any Related Property with respect to which the
Deal Agent has received such Deemed Collection (such Loan a “Repurchased Loan”),
but without any recourse, representation or warranty of any kind, express or
implied.

(d) If on any day the Dollar Equivalent of the aggregate amount of all Advances
Outstanding in Alternative Currencies shall exceed 105% of the Alternative
Currency Sub-Limit based on the spot selling rate on such day, the Borrower
shall, within five Business Days, prepay Advances Outstanding in Alternative
Currencies in an amount sufficient to reduce the Dollar Equivalent of the
aggregate amount of all Advances Outstanding in Alternative Currencies to no
more than the Alternative Currency Sub-Limit. Upon receipt of such amounts, the
Deal Agent shall apply such amounts to the pro rata reduction of the Advances
Outstanding of the Lenders in the related Alternative Currencies by paying such
amounts to the respective Lenders.

Section 2.5. Reimbursement of Swingline Advances and Alternative Currency
Swingline Advances.

Notwithstanding Sections 2.3, 3.1 and 3.2, each Conduit Lender and each
Institutional Lender hereby agrees that (a) if the Swingline Lender funds any
Swingline Advance, each Conduit Lender other than VFCC may and VFCC and each
Institutional Lender (except to the extent that its related Conduit Lender, if
any, has reimbursed the Swingline Lender as described herein) shall reimburse
the Swingline Lender for such Swingline Advance not later than one Business Day
after the Swingline Lender funds such Swingline Advance and (b) if the
Alternative Currency Swingline Lender funds any Alternative Currency Swingline
Advance, each Conduit Lender funding Alternative Currencies and each
Institutional Lender related to Conduit Lenders not funding Alternative
Currencies or not having a related Conduit Lender shall reimburse the
Alternative Currency Swingline Lender for such Alternative Currency Swingline
Advance not later than four Business Days after the Alternative Currency
Swingline Lender funds such Alternative Currency Swingline Advance, in the
proportions described in the following sentence. Such reimbursement shall be
accomplished by each Conduit Lender and each Institutional Lender, as
applicable, remitting to the Deal Agent such Conduit Lender’s and such
Institutional Lender’s Pro Rata Share of the Swingline Advance or Alternative
Currency Swingline Advance, as applicable; provided, however, that clause (a) of
the definition of Commitment shall be used to calculate the Commitment of each
Conduit Lender and Institutional Lender for the purposes of any such
reimbursement occurring after the Termination Date. The Deal Agent shall remit
such amount to the Swingline Lender or Alternative Currency Swingline Lender, as
applicable. The Borrower and the Servicer hereby authorize and instruct each
Conduit Lender and each Institutional Lender to reimburse the Swingline Lender
or the Alternative Currency Swingline Lender in the manner described in this
Section 2.5.

Section 2.6. Notations on the Structured Notes.

(a) Each Lender Agent is hereby authorized to enter on a schedule attached to
each Conduit Lender’s and each Institutional Lender’s Structured Note a notation
(which may be computer generated) or to otherwise record in its internal books
and records or computer system with respect to each Advance under such
Structured Note made by the applicable Lender of:

 

58



--------------------------------------------------------------------------------

(i) the date and principal amount thereof and (ii) each payment and repayment of
principal thereof. Any such recordation shall, absent manifest error, constitute
prima facie evidence of the accuracy of the information so recorded. The failure
of any Lender Agent to make any such notation on the schedule attached to the
applicable Structured Note shall not limit or otherwise affect the obligation of
the Borrower to repay the Advances under such Structured Note in accordance with
the terms set forth herein.

(b) The Swingline Lender is hereby authorized to enter on a schedule attached to
the Swingline Note a notation (which may be computer generated) or to otherwise
record in its internal books and records or computer system with respect to each
Swingline Advance under the Swingline Note made by the Swingline Lender of:
(i) the date and principal amount thereof and (ii) each payment and repayment of
principal thereof. Any such recordation shall, absent manifest error, constitute
prima facie evidence of the accuracy of the information so recorded. The failure
of the Swingline Lender to make any such notation on the schedule attached to
the Swingline Note shall not limit or otherwise affect the obligation of the
Borrower to repay the Swingline Advances under the Swingline Note in accordance
with the terms set forth herein.

(c) The Alternative Currency Swingline Lender is hereby authorized to enter on a
schedule attached to the Alternative Currency Swingline Note a notation (which
may be computer generated) or to otherwise record in its internal books and
records or computer system with respect to each Alternative Currency Swingline
Advance under the Alternative Currency Swingline Note made by the Alternative
Currency Swingline Lender of: (i) the date and principal amount thereof and
(ii) each payment and repayment of principal thereof. Any such recordation
shall, absent manifest error, constitute prima facie evidence of the accuracy of
the information so recorded. The failure of the Alternative Currency Swingline
Lender to make any such notation on the schedule attached to the Alternative
Currency Swingline Note shall not limit or otherwise affect the obligation of
the Borrower to repay the Alternative Currency Swingline Advances under the
Alternative Currency Swingline Note in accordance with the terms set forth
herein.

Section 2.7. Principal Repayments.

(a) Unless sooner prepaid pursuant to Section 2.4(b) or Section 9.1, the
Advances Outstanding shall be repaid in full in the Currency of such Advances on
the date that occurs twenty-four (24) months following the Termination Date. In
addition, Advances Outstanding shall be repaid in the Currency of such Advances
as and when necessary to cause the Availability to equal or exceed $0 and to
cause all Advances Outstanding in Alternative Currencies not to exceed the
Alternative Currency Sub-Limit. Any amount so repaid may, subject to the terms
and conditions hereof, be reborrowed hereunder during the Revolving Period.

(b) Unless sooner reimbursed by the Conduit Lenders and the Institutional
Lenders pursuant to Section 2.5, (i) Swingline Advances shall be repaid in full
by the Borrower to the Deal Agent one Business Day following the date such
Swingline Advance was funded and (ii) Alternative Currency Swingline Advances
shall be repaid in full by the Borrower to the Deal Agent four Business Days
following the date such Alternative Currency Swingline Advance was funded. The
Deal Agent shall remit such amount to the Swingline Lender or Alternative
Currency Swingline Lender, as applicable. Swingline Advances and Alternative
Currency

 

59



--------------------------------------------------------------------------------

Swingline Advances shall be with full recourse to the Borrower, and if a
Swingline Advance or Alternative Currency Swingline Advance is not paid, the
Swingline Lender or Alternative Currency Swingline Lender, as applicable, will
have the rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Law, which rights shall be cumulative.

(c) [Reserved].

(d) With respect to any Swingline Advances or Alternative Currency Swingline
Advance, (i) all Interest accrued and unpaid on the amount repaid to (but
excluding) the date of such repayment, and (ii) any and all Hedge Breakage Costs
and any other amounts payable by the Borrower under or with respect to any
Hedging Agreement, shall be paid to the Swingline Lender or Alternative Currency
Swingline Lender, as applicable and any applicable Hedge Counterparty from the
appropriate Collection Account on each Payment Date, monthly in arrears, in
accordance with Sections 2.9(a)(1)(vi) and (vii) and Sections 2.9(b)(vi) and
(vii).

Section 2.8. Interest Payments.

(a) Interest shall accrue on each Advance, Swingline Advance or Alternative
Currency Swingline Advance, as applicable, during each Accrual Period at the
applicable Interest Rate. The Borrower shall pay Interest on the unpaid
principal amount of each Advance, Swingline Advance or Alternative Currency
Swingline Advance, as applicable, for the period commencing on and including the
Funding Date of such Advance, Swingline Advance or Alternative Currency
Swingline Advance, as applicable, through but excluding the date that such
Advance, Swingline Advance or Alternative Currency Swingline Advance, as
applicable, shall be paid in full. Interest shall accrue during each Accrual
Period and be payable on each Advance, each Swingline Advance and each
Alternative Currency Swingline Advance on each Payment Date.

(b) The Deal Agent shall determine the Interest Rate and Interest (including
unpaid Interest, if any, due and payable on a prior Payment Date) to be paid by
the Borrower with respect to each Advance, each Swingline Advance and each
Alternative Currency Swingline Advance on each Payment Date and shall advise
each Lender Agent, the Swingline Lender, the Alternative Currency Swingline
Lender and the Servicer on behalf of the Borrower thereof five Business Days
prior to each Payment Date.

(c) Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the Transaction Documents exceeds the highest
rate of interest permissible under Applicable Law (the “Maximum Lawful Rate”),
then, so long as the Maximum Lawful Rate would be exceeded, the rate of interest
under this Agreement and the Transaction Documents shall be equal to the Maximum
Lawful Rate. If at any time thereafter the rate of interest payable under this
Agreement and the Transaction Documents is less than the Maximum Lawful Rate,
such Person shall continue to pay interest under this Agreement and the
Transaction Documents at the Maximum Lawful Rate until such time as the total
interest received from such Person is equal to the total interest that would
have been received had Applicable Law not limited the interest rate payable
under this Agreement and the Transaction Documents. In no event shall the total
interest received by a Lender under this Agreement and the Transaction Documents
exceed the

 

60



--------------------------------------------------------------------------------

amount that such Lender could lawfully have received, had the interest due under
this Agreement and the Transaction Documents been calculated since the Closing
Date at the Maximum Lawful Rate.

Section 2.9. Settlement Procedures.

(a) (1) During the Revolving Period. On each Payment Date during the Revolving
Period, the Deal Agent shall pay to the following Persons, pursuant to the
Monthly Report, from amounts transferred by the Collateral Custodian from each
Collection Account to the corresponding Deal Agent’s Account, to the extent of
Available Funds in such Collection Account and subject to Section 2.10(d), the
following amounts in the following order of priority:

(i) First, pro rata to each Hedge Counterparty, any amounts, including any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedge
Transactions, owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;

(ii) Second, to the Servicer, to the extent of Collections received with respect
to the specific Loans and Obligors for which such Servicer Advances were made,
in an amount equal to any Unreimbursed Servicer Advances on such Loans, for the
payment thereof;

(iii) Third, to the Servicer, in an amount equal to its accrued and unpaid
Servicing Fees to the end of the preceding Collection Period, for the payment
thereof;

(iv) Fourth, to the extent not paid by the Servicer, to the Backup Servicer, in
an amount equal to any accrued and unpaid currently due Backup Servicer Fee, for
the payment thereof;

(v) Fifth, to the extent not paid by the Servicer, to the Collateral Custodian
in an amount equal to any accrued and unpaid currently due Collateral Custodian
Fee, for the payment thereof;

(vi) Sixth, to each Lender Agent, the Swingline Lender and the Alternative
Currency Swingline Lender, pro rata in accordance with the amount of Advances
outstanding, Swingline Advances outstanding and Alternative Currency Swingline
Advances outstanding hereunder, in an amount equal to any accrued and unpaid
Interest and Breakage Costs, for the payment thereof;

(vii) Seventh, to each Lender Agent, the Swingline Lender and the Alternative
Currency Swingline Lender, pro rata in accordance with the amount of Advances
outstanding, Swingline Advances outstanding and Alternative Currency Swingline
Advances outstanding hereunder, in an amount equal to any accrued and unpaid
Program Fee and Facility Fee, for the payment thereof;

(viii) Eighth, to the Deal Agent, for the account of the applicable Affected
Party, to be paid pro rata to such Affected Parties in accordance with the
amount owed to such Person under this clause Eighth, in an amount equal to any
unpaid Increased Costs, Taxes and any Other Costs, for the payment thereof;

 

61



--------------------------------------------------------------------------------

(ix) Ninth, to each Lender Agent, the Swingline Lender and the Alternative
Currency Swingline Lender, if the Required Advance Reduction Amount is greater
than zero, an amount necessary to reduce the Required Advance Reduction Amount
to zero, pro rata in accordance with the amount of Advances Outstanding
hereunder, for the payment thereof;

(x) Tenth, to the Deal Agent, the Swingline Lender, the Alternative Currency
Swingline Lender, each Conduit Lender and each Institutional Lender, the
Affected Parties and the Indemnified Parties, pro rata in accordance with the
amount owed to such Person under this clause Tenth, all other amounts (other
than Advances Outstanding) then due under this Agreement, for the payment
thereof;

(xi) Eleventh, to the extent not paid by the Servicer, to the Backup Servicer,
to the Collateral Custodian, and to any Successor Servicer, as applicable, pro
rata in accordance with the amount owed to such Person under this clause
Eleventh, in an amount equal to any accrued and unpaid Transition Costs, Backup
Servicer Expenses, Collateral Custodian Expenses and Market Servicing Fee
Differential, for the payment thereof;

(xii) Twelfth, to the Servicer, in an amount equal to any Unreimbursed Servicer
Advances, to the extent not reimbursed pursuant to clause Second above, for the
payment thereof; and

(xiii) Thirteenth, at the option of the Borrower, to be invested in additional
Eligible Loans that become part of the Collateral within two Business Days of
such date or distributed to the Borrower;

(2) On the terms and conditions hereinafter set forth, from time to time during
the Revolving Period, the Servicer may, on behalf of the Borrower, to the extent
of any Principal Collections on deposit in any Collection Account, and subject
to Section 2.10(d):

(i) request that the Collateral Custodian release such funds to the Servicer for
the purpose of reinvesting in additional Eligible Loans, provided the following
conditions are satisfied:

a. all conditions precedent set forth in Section 3.2(a) have been satisfied;

b. the Servicer provides same day written notice to the Deal Agent and
Collateral Custodian by facsimile (to be received no later than 2:00 p.m.
(Charlotte, North Carolina time) on such day) of such request and the amount
thereof;

c. the notice required in clause (b) above shall be accompanied by a Borrower
Notice in the form of Exhibit A-3 and a Borrowing Base Certificate and the same
are executed by the Borrower and at least one Responsible Officer of the
Servicer;

 

62



--------------------------------------------------------------------------------

d. the Collateral Custodian provides to the Deal Agent by facsimile or email (to
be received no later than 2:00 p.m. (Charlotte, North Carolina time) on that
same date) a statement reflecting the total amount of Principal Collections on
deposit on such day in such Collection Account; and

e. upon the satisfaction of the conditions set forth in clauses (a) through
(d) above, and the Collateral Custodian’s confirmation of available funds, the
Collateral Custodian shall release funds from such Collection Account to the
Servicer in an amount not to exceed the lesser of (A) the amount requested by
the Servicer and (B) the amount of Principal Collections on deposit in such
Collection Account on such day; or

(ii) request that such funds be applied to make payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.4(b), in which case the Collateral Custodian shall deposit such funds
into the appropriate Deal Agent’s Account and the Deal Agent shall apply such
funds in accordance with Section 2.4(b).

(b) During the Amortization Period. On each Payment Date during the Amortization
Period, the Deal Agent shall pay to the following Persons, pursuant to the
Monthly Report, from amounts transferred by the Collateral Custodian from each
Collection Account to the corresponding Deal Agent’s Account, to the extent of
Available Funds in such Collection Account and subject to Section 2.10(d), the
following amounts in the following order of priority:

(i) First, pro rata to each Hedge Counterparty, any amounts, including any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedge
Transactions owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;

(ii) Second, to the Servicer, to the extent of Collections received with respect
to the specific Loans and Obligors for which such Servicer Advances were made,
in an amount equal to any Unreimbursed Servicer Advances on such Loans, for the
payment thereof;

(iii) Third, to the Servicer, in an amount equal to its accrued and unpaid
Servicing Fees to the end of the preceding Collection Period, for the payment
thereof;

(iv) Fourth, to the extent not paid by the Servicer, to the Backup Servicer, in
an amount equal to any accrued and unpaid currently due Backup Servicer Fee, for
the payment thereof;

(v) Fifth, to the extent not paid by the Servicer, to the Collateral Custodian
in an amount equal to any accrued and unpaid currently due Collateral Custodian
Fee, for the payment thereof;

 

63



--------------------------------------------------------------------------------

(vi) Sixth, to each Lender Agent, the Swingline Lender and the Alternative
Currency Swingline Lender, pro rata in accordance with the amount of Advances
outstanding, Swingline Advances outstanding and Alternative Currency Swingline
Advances outstanding hereunder, in an amount equal to any accrued and unpaid
Interest and Breakage Costs, for the payment thereof;

(vii) Seventh, to each Lender Agent, the Swingline Lender and the Alternative
Currency Swingline Lender, pro rata in accordance with the amount of Advances
outstanding, Swingline Advances outstanding and Alternative Currency Swingline
Advances outstanding hereunder, in an amount equal to any accrued and unpaid
Program Fee and Facility Fee, for the payment thereof;

(viii) Eighth, to the Deal Agent and each Lender Agent, for the account of the
applicable Affected Party, to be paid pro rata to such Affected Parties in
accordance with the amount owed to such Person under this clause Eighth, in an
amount equal to any unpaid Increased Costs, Taxes and any Other Costs, for the
payment thereof;

(ix) Ninth, to each Lender Agent, the Swingline Lender and the Alternative
Currency Swingline Lender, pro rata in accordance with the amount of Advances
outstanding, Swingline Advances outstanding and Alternative Currency Swingline
Advances outstanding hereunder, for the account of the applicable Lender, in an
amount necessary to reduce the Advances Outstanding and Obligations to zero, for
the payment thereof;

(x) Tenth, to each Lender Agent, the Swingline Lender, the Alternative Currency
Swingline Lender, the Lenders, the Affected Parties and the Indemnified Parties,
pro rata in accordance with the amount owed to such Person under this clause
Tenth, all other amounts (other than Advances Outstanding) then due under this
Agreement, for the payment thereof;

(xi) Eleventh, to the extent not paid by the Servicer, to the Backup Servicer,
to the Collateral Custodian, and to any Successor Servicer, as applicable, pro
rata in accordance with the amount owed to such Person under this clause
Eleventh, in an amount equal to any accrued and unpaid Transition Costs, Backup
Servicer Expenses, Collateral Custodian Expenses and Market Servicing Fee
Differential, for the payment thereof;

(xii) Twelfth, to each Person entitled thereto, pro rata, an amount equal to all
outstanding Obligations owed to such Person; and

(xiii) Thirteenth, any remaining amounts shall be distributed to the Borrower.

Section 2.10. Collections and Allocations.

(a) The Borrower or the Servicer on behalf of the Borrower shall promptly (but
in no event later than two Business Days after the receipt thereof) identify any
Collections received by it as being Interest Collections or Principal
Collections and deposit all such Interest Collections or Principal Collections
received directly by it into the appropriate Collection Account. The Servicer on
behalf of the Borrower shall make such deposits or payments on the date
indicated by wire transfer, in immediately available funds.

 

64



--------------------------------------------------------------------------------

(b) Until the occurrence of a Termination Event, to the extent there are
uninvested amounts deposited in the U.S. Dollar Collection Account, all amounts
shall be invested in Permitted Investments selected by the Servicer on behalf of
the Borrower; from and after the occurrence of a Termination Event, to the
extent there are uninvested amounts deposited in the U.S. Dollar Collection
Account, all amounts may be invested in Permitted Investments selected by the
Deal Agent that mature no later than the next Business Day. Any earnings (and
losses) thereon shall be for the account of the Lenders. Uninvested amounts
denominated in Alternative Currencies may not be invested in Permitted
Investments.

(c) Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, all payments required to be made by the Borrower hereunder
shall be made by the Borrower through the Servicer acting as its Paying Agent.
In addition, the Borrower authorizes the Servicer to execute on the Borrower’s
behalf, all Funding Requests, Swingline Funding Requests, Alternative Currency
Swingline Funding Requests, notices given pursuant to Section 2.4 and each
Borrower’s certification to be delivered pursuant to Section 3.2(b)(ii).

(d) The Servicer shall allocate and apply Collections in each Collection Account
to the payment of amounts payable in the Currency deposited into such Collection
Account. To the extent that aggregate amounts payable or to become payable in
any Currency exceed the amount of Collections denominated in such Currency on
deposit in the Collection Account for such Currency and available for such
payment, and Collections denominated in any other Currency on deposit in the
Collection Account for such Currency are available for such payment, then the
Servicer shall allocate such other Collections to the payment of such amount,
and on the Payment Date the Servicer shall cause such other Collections to be
converted to the Currency of payment using the spot selling rate as of the
related Determination Date and shall apply the amounts so converted to the
making of such payment.

 

65



--------------------------------------------------------------------------------

Section 2.11. Payments, Computations, Etc.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer, on behalf of the Borrower, or which
is deposited by the Collateral Custodian from the Collection Accounts shall be
paid or deposited in accordance with the terms hereof no later than 10:00 a.m.
(Charlotte, North Carolina time), or in the case of amounts to be deposited by
the Collateral Custodian, 12:00 p.m. (noon) (Charlotte, North Carolina time) on
the day when due in immediately available funds to the applicable Deal Agent’s
Account. All amounts to be made available by any Lender, Lender Agent, the
Swingline Lender or the Alternative Currency Swingline Lender to the Deal Agent
in connection with the making of any Advance, Swingline Advance or Alternative
Currency Swingline Advance, whether in Dollars or in an Alternative Currency,
shall be sent to the Deal Agent on the date when due in immediately available
funds to an account designated by the Deal Agent to each such Lender, Lender
Agent, the Swingline Lender and the Alternative Currency Swingline Lender, which
amounts, if in an Alternative Currency, shall be made available to the Deal
Agent no later than 12:00 p.m. (noon) (Charlotte, North Carolina time) on the
date when due. If, under any provisions of this Agreement, any Lender, Lender
Agent, the Swingline Lender or the Alternative Currency Swingline Lender is owed
any amount in respect of Breakage Costs, each such Lender shall send a statement
to the Deal Agent listing each such amount. The Borrower shall, to the extent
permitted by law, pay to the Secured Parties interest on all amounts not paid or
deposited when due hereunder at 2% per annum above the Base Rate, and in the
case of any amounts not paid or deposited under any Hedging Agreement, interest
at the “rate” specified in the applicable Hedging Agreement, in each case,
payable on demand; provided, however, that such interest rate shall not at any
time exceed the Maximum Lawful Rate. All computations of interest and all
computations of the Interest Rate and other fees hereunder shall be made on the
basis of a year of 360 (other than calculations with respect to the Base Rate
and Advances and Alternative Currency Swingline Advances denominated in English
Pounds Sterling which shall be based on a year consisting of 365 or 366 days, as
applicable) days for the actual number of days (including the first but
excluding the last day) elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day
(except as provided in the definition of Accrual Period), and such extension of
time shall in such case be included in the computation of payment of Interest,
other interest or any fee payable hereunder, as the case may be.

(c) All payments hereunder shall be made without set-off or counterclaim and in
such Currency and in such amounts as may be necessary in order that all such
payments shall not be less than the amounts otherwise specified to be paid under
this Agreement (after withholding for or on account of any Taxes). Promptly
following the Collection Date, the Deal Agent, each Conduit Lender, each
Institutional Lender, the Swingline Lender and the Alternative Currency
Swingline Lender shall mark the Notes “Paid” and return them to the Borrower.

(d) Except to the extent otherwise provided herein or in any other Transaction
Document, all amounts owing under this Agreement or under any such other
Transaction Document are payable in Dollars, except for the principal of, and
Interest on, any Advance denominated in any Alternative Currency or Alternative
Currency Swingline Advance and

 

66



--------------------------------------------------------------------------------

Breakage Costs, Hedge Breakage Costs and Program Fees relating thereto, which
are payable in such Alternative Currency. If the Borrower shall fail to pay any
principal of, or any Interest on, any Advance, Swingline Advance or Alternative
Currency Swingline Advance when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Advance, Swingline Advance or Alternative Currency Swingline Advance shall, if
such Advance, Swingline Advance or Alternative Currency Swingline Advance is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Accrual Period therefor, on the last day of such Accrual Period) in an amount
equal to the Dollar Equivalent thereof using the spot selling rate as of the
related Determination Date.

Section 2.12. [Reserved].

Section 2.13. Fees.

(a) The Borrower shall pay to each Lender Agent, the Swingline Lender and the
Alternative Currency Swingline Lender, to the extent of Available Funds, from
the appropriate Collection Account on each Payment Date, monthly in arrears, in
accordance with Section 2.9(a)(1)(vii) and Section 2.9(b)(vii), the Program Fee
and Facility Fee.

(b) The Borrower shall pay to the Servicer, to the extent of Available Funds,
from the U.S. Dollar Collection Account on each Payment Date, monthly in
arrears, in accordance with Section 2.9(a)(1)(iii) and Section 2.9(b)(iii), the
Servicing Fee, and, as applicable to any Successor Servicer, the Market
Servicing Fee Differential.

(c) The Backup Servicer shall be entitled to receive, to the extent of Available
Funds, from the U.S. Dollar Collection Account on each Payment Date, monthly in
arrears, in accordance with Section 2.9(a)(1)(iv) and Section 2.9(b)(iv), the
Backup Servicer Fee.

(d) The Collateral Custodian shall be entitled to receive, to the extent of
Available Funds, from the U.S. Dollar Collection Account on each Payment Date,
monthly in arrears, in accordance with Section 2.9(a)(1)(v) and
Section 2.9(b)(v), the Collateral Custodian Fee.

(e) The Borrower shall pay to Dechert LLP, as counsel to the Deal Agent and the
Lenders, in accordance with Section 12.9, (i) on the Closing Date, the estimated
legal fees and itemized out-of-pocket expenses of such counsel as of such date,
and (ii) all additional reasonable fees and out-of-pocket expenses of such
counsel within 30 Business Days after receiving an invoice for such amounts;
provided, however, that all such fees shall be broken down by time and hourly
rates and not value billed.

(f) To the extent amounts in any Collection Account are not sufficient to pay
the amounts to be paid under clauses (a) through (d) of this Section 2.13,
amounts in the other Collection Accounts may be applied to pay such amounts in
accordance with Section 2.10(d).

Section 2.14. Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of

 

67



--------------------------------------------------------------------------------

any Applicable Law or regulation or (ii) the compliance by an Affected Party
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), (A) shall subject an
Affected Party to any Tax (except for Taxes on the overall net income of such
Affected Party), duty or other charge with respect to an Advance, Swingline
Advance or Alternative Currency Swingline Advance hereunder, or on any payment
made hereunder or (B) shall impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Federal Reserve Board, but excluding any reserve requirement, if any,
included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (C) shall impose any other condition
affecting an Advance, Swingline Advance or Alternative Currency Swingline
Advance or a Lender’s rights hereunder (or of maintaining a Lender’s obligation
to make any such Advance, Swingline Advance or Alternative Currency Swingline
Advance, as applicable), the result of which is to increase the cost to any
Affected Party or to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement, then within ten days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Borrower shall pay directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such additional or increased cost incurred or such reduction suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any Applicable Law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any Applicable Law, guideline, rule,
regulation, directive or request from any central bank or other Governmental
Authority (whether or not having the force of law), including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any Affected Party or any Lender’s holding company as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party or such Lender’s holding company
could have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party or such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Affected
Party or such Lender’s holding company to be material, then from time to time,
within ten days after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth the basis for such demand), the
Borrower shall pay directly to such Affected Party or the Lender with respect to
such holding company such additional amount or amounts as will compensate such
Affected Party for such reduction. For avoidance of doubt, any interpretation of
Accounting Research Bulletin No. 51 by the Financial Accounting Standards Board
shall constitute an adoption, change, request or directive subject to this
Section 2.14(b).

(c) If as a result of any event or circumstance similar to those described in
Sections 2.14(a) and (b), any Affected Party is required to compensate a bank or
other financial institution providing liquidity support, credit enhancement or
other similar support to such Affected Party in connection with this Agreement
or the funding or maintenance of Advances, Swingline Advances or Alternative
Currency Swingline Advances hereunder, then within ten days after demand by such
Affected Party, the Borrower shall pay to such Affected Party such additional
amount or amounts as may be necessary to reimburse such Affected Party for any
such amounts paid by it.

 

68



--------------------------------------------------------------------------------

(d) In determining any amount provided for in this Section 2.14, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this section shall submit to the Borrower a
certificate as to such additional or increased cost or reduction, which
certificate shall calculate in reasonable detail any such charges and shall be
conclusive absent demonstrable error.

(e) If a Lender, the Swingline Lender or the Alternative Currency Swingline
Lender shall notify the Deal Agent that a Eurocurrency Disruption Event as
described in clause (a) of the definition of “Eurocurrency Disruption Event” has
occurred, the Deal Agent shall in turn so notify the Borrower, whereupon all
Advances in respect of which Interest accrues at the LIBOR Rate and Swingline
Advances in respect of which Interest accrues at the LIBOR Market Index Rate
shall immediately be converted into Advances and Swingline Advances in respect
of which Interest accrues at the Base Rate.

(f) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Affected
Party’s right to demand such compensation.

Section 2.15. Taxes.

(a) All payments made by the Borrower in respect of any Advance, Swingline
Advance or Alternative Currency Swingline Advance and all payments made by the
Borrower or the Servicer on behalf of the Borrower under this Agreement will be
made free and clear of and without deduction or withholding for or on account of
any Taxes, unless such withholding or deduction is required by law. In such
event, the Borrower shall pay to the appropriate taxing authority any such Taxes
required to be deducted or withheld and the amount payable to the Deal Agent and
each other Secured Party (as the case may be) will be increased (such increase,
the “Additional Amount”) such that every net payment made under this Agreement
after deduction or withholding for or on account of any Taxes (including,
without limitation, any Taxes on such increase) is not less than the amount that
would have been paid had no such deduction or withholding been deducted or
withheld. The foregoing obligation to pay Additional Amounts, however, will not
apply with respect to, and the term “Additional Amount” shall be deemed not to
include, net income or franchise taxes imposed on the Deal Agent or another
Secured Party, respectively, with respect to payments required to be made by the
Borrower or Servicer on behalf of the Borrower under this Agreement, by a taxing
jurisdiction in which such Secured Party or the Deal Agent is organized,
conducts business or is paying taxes as of the Closing Date (as the case may
be). If the Deal Agent or another Secured Party pays any Taxes in respect of
which the Borrower is obligated to pay Additional Amounts under this
Section 2.15(a), the Borrower shall promptly reimburse such Secured Party or the
Deal Agent, as applicable, in full.

(b) The Borrower will indemnify the Deal Agent and each other Secured Party for
the full amount of Taxes in respect of which the Borrower is required to pay
Additional Amounts (including, without limitation, any Taxes imposed by any
jurisdiction on such Additional Amounts) paid by the Deal Agent or such other
Secured Party (as the case may be) and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto; provided,
however, that the Deal Agent or such other Secured Party, as appropriate, making
a demand for indemnity payment, shall provide the Borrower, at its address set
forth on Annex A

 

69



--------------------------------------------------------------------------------

hereto, with a certificate from the relevant taxing authority or from a
Responsible Officer of the Deal Agent or such other Secured Party stating or
otherwise evidencing that the Deal Agent or such other Secured Party has made
payment of such Taxes and will provide a copy of or extract from documentation,
if available, furnished by such taxing authority evidencing assertion or payment
of such Taxes. This indemnification shall be made within ten days from the date
the Deal Agent or such other Secured Party (as the case may be) makes written
demand therefor.

(c) Within 30 days after the date of any payment by the Borrower of any Taxes,
the Borrower will furnish to the Deal Agent, at its address set forth on Annex A
hereto, appropriate evidence of payment thereof.

(d) If a Lender is not created or organized under the laws of the United States
or a political subdivision thereof, such Lender shall, to the extent that it may
then do so under Applicable Laws, deliver to the Borrower with a copy to the
Deal Agent (i) within 15 days after the date hereof, or, if later, the date on
which such Lender becomes a Lender hereunder two (or such other number as may
from time to time be prescribed by Applicable Laws) duly completed copies of IRS
Form W-8ECI or Form W-8BEN (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Laws), as appropriate, to permit the Borrower
to make payments hereunder for the account of such Lender, as the case may be,
without deduction or withholding of United States federal income or similar
Taxes and (ii) upon the obsolescence of or after the occurrence of any event
requiring a change in, any form or certificate previously delivered pursuant to
this Section 2.15(d), two copies (or such other number as may from time to time
be prescribed by Applicable Laws) of such additional, amended or successor
forms, certificates or statements as may be required under Applicable Laws to
permit the Borrower to make payments hereunder for the account of such Lender,
without deduction or withholding of United States federal income or similar
Taxes.

(e) For any period with respect to which a Lender or the Deal Agent has failed
to provide the Borrower with the appropriate form, certificate or statement
described in Section 2.15(d) (other than if such failure is due to a change in
law occurring after the date of this Agreement), the Deal Agent or such Lender,
as the case may be, shall not be entitled to indemnification under clauses
(a) or (b) of this Section 2.15 with respect to any Taxes.

(f) Within 30 days of the written request of the Borrower therefor, the Deal
Agent and the Lenders, as appropriate, shall execute and deliver to the Borrower
such certificates, forms or other documents that can be furnished consistent
with the facts and that are reasonably necessary to assist the Borrower in
applying for refunds of Taxes remitted hereunder; provided, however, that the
Deal Agent and the Lenders shall not be required to deliver such certificates
forms or other documents if in their respective sole discretion it is determined
that the delivery of such certificate, form or other document would have a
material adverse effect on the Deal Agent or Lenders; provided further, that the
Borrower shall reimburse the Deal Agent or the Lenders for any reasonable
expenses incurred in the delivery of such certificate, form or other document.

(g) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances,
Swingline Advances or Alternative

 

70



--------------------------------------------------------------------------------

Currency Swingline Advances hereunder, the Lenders are required to compensate a
bank or other financial institution in respect of Taxes under circumstances
similar to those described in this Section 2.15, then within ten days after
demand by the Lenders, the Borrower shall pay to the Lenders such additional
amount or amounts as may be necessary to reimburse the Lenders for any amounts
paid by them.

Section 2.16. Assignment of the Purchase Agreement.

The Borrower hereby assigns to the Deal Agent, for the ratable benefit of the
Secured Parties hereunder, all of the Borrower’s right, and title and interest
in and to (but none of its obligations under) the Purchase Agreement. In
furtherance and not in limitation of the foregoing, the Borrower hereby assigns
to the Deal Agent for the benefit of the Secured Parties, its right to
Indemnification under Section 10.18(c) of the Purchase Agreement. The Borrower
confirms that following a Termination Event the Deal Agent shall have the sole
right to enforce the Borrower’s rights and remedies under the Purchase Agreement
for the benefit of the Secured Parties, but without any obligation on the part
of the Deal Agent, the Secured Parties or any of their respective Affiliates, to
perform any of the obligations of the Borrower under the Purchase Agreement. The
Borrower further confirms and agrees that such assignment to the Deal Agent
shall terminate upon the Collection Date; provided, however, that the rights of
the Deal Agent and the Secured Parties pursuant to such assignment with respect
to rights and remedies in connection with any indemnities and any breach of any
representation, warranty or covenants made by the Originator pursuant to the
Purchase Agreement, which rights and remedies survive the termination of the
Purchase Agreement, shall be continuing and shall survive any termination of
such assignment.

Section 2.17. Lien Release Dividend.

(a) Notwithstanding any provision contained in this Agreement to the contrary,
provided there is not then existing an Unmatured Termination Event, a
Termination Event or a Servicer Termination Event, on a Lien Release Dividend
Date, the Borrower may dividend to the Originator a portion of the Transferred
Loans or portions thereof (each, a “Lien Release Dividend”), subject to the
following terms and conditions:

(i) Except as set forth in clause (ix), the Borrower and the Originator shall
have given the Deal Agent at least two Business Days’ prior written notice of
their intent to effectuate a Lien Release Dividend, unless such notice is waived
by the Deal Agent;

(ii) Any Lien Release Dividend shall only be in connection with a Permitted
Transfer; provided, that, with respect to any Lien Release Dividend relating to
a Permitted Transfer of the type set forth in clause (b) of the definition
thereof, the requirements set forth in clause (ix) shall apply in addition to
all of the other provisions of this Section 2.17;

(iii) After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) the Availability is greater than or equal to $0, (B) the
representations and warranties contained in Sections 4.1 and 4.2 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (C) the eligibility of any

 

71



--------------------------------------------------------------------------------

Transferred Loan remaining as part of the Collateral after the Lien Release
Dividend will be redetermined as of the Lien Release Dividend Date, (D) the
Concentration Limits will be redetermined as of the Lien Release Dividend Date,
(E) neither an Unmatured Termination Event, a Termination Event nor a Servicer
Termination Event shall have resulted, (F) the amount of all Advances
Outstanding in Alternative Currencies shall not exceed the Alternative Currency
Sub-Limit, (G) no claim has been asserted or proceeding commenced challenging
the enforceability or validity of any of the Loan Documents, (H) there shall
have been no Material Adverse Change as to the Servicer or the Borrower, and
(I) the Weighted Average Life of the Transferred Loans included in the
Collateral (weighted based on Outstanding Loan Balances) will not exceed eight
years;

(iv) Such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Borrower or (B) leave the Borrower, immediately after giving effect to the
Lien Release Dividend, (i) insolvent, (ii) with insufficient funds to pay its
obligations as and when they become due or (iii) with inadequate capital for its
present and anticipated business and transactions;

(v) On or prior to the Lien Release Dividend Date, the Borrower shall have
(A) delivered to the Deal Agent a list specifying all Transferred Loans or
portions thereof to be transferred pursuant to such Lien Release Dividend and
the Deal Agent shall have approved same in its sole discretion and (B) obtained
all authorizations, consents and approvals required to effectuate the Lien
Release Dividend;

(vi) A portion of a Transferred Loan may be transferred pursuant to a Lien
Release Dividend provided that (A) such transfer does not have an adverse effect
on the portion of such Transferred Loan remaining as a part of the Collateral,
any other Collateral, the Lenders, the Deal Agent or the other Secured Parties,
(B) the Loan Documents for such portion of the Transferred Loan remaining as a
part of the Collateral have been amended to contain customary pro rata sharing,
intercreditor and, if applicable, subordination provisions and (C) a new
promissory note (other than with respect to a Noteless Loan) for the portion of
the Transferred Loan remaining as a part of the Collateral has been executed,
and the original thereof has been endorsed to the Deal Agent and delivered to
the Collateral Custodian;

(vii) The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Deal Agent;

(viii) The Borrower shall have paid in full an aggregate amount equal to the sum
of all amounts due and owing to the Deal Agent, the Lenders and any Hedge
Counterparty, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date (including, without limitation,
Breakage Costs and Hedge Breakage Costs) with respect to the Transferred Loans
to be transferred pursuant to such Lien Release Dividend and incurred in
connection with the transfer of such Transferred Loans pursuant to such Lien
Release Dividend and the termination of any Hedge Transactions that may be
required to be terminated, in whole or in part, in

 

72



--------------------------------------------------------------------------------

connection therewith and, with respect to Transferred Loans denominated in an
Alternative Currency, instructions regarding which Alternative Rate contracts
will be terminated in respect of such Lien Release Dividend; and

(ix) Any Lien Release Dividend relating to a Permitted Transfer of the type set
forth in clause (b) of the definition of Permitted Transfer shall be subject to
the following additional conditions:

(A) the Borrower and the Originator shall have given the Deal Agent and each
Lender at least five Business Days’ prior written notice requesting that the
Lenders consent to the effectuation of a Lien Release Dividend for such a
Permitted Transfer, in the form of Exhibit R hereto (a “Notice and Request for
Consent”);

(B) the Deal Agent shall have received executed responses to the Notice and
Request for Consent indicating that the Required Lenders have consented to the
requested Permitted Transfer no later than one Business Day prior to the Lien
Release Dividend Date requested by the Borrower and the Originator, which
consent shall be given in the sole and absolute discretion of each Lender;

(C) if a Lender shall not have responded to the Notice and Request for Consent
by 11:00 A.M. on the day that is one Business Day prior to the proposed Lien
Release Dividend Date, such Lender shall be deemed not to have given its
consent;

(D) on any Lien Release Dividend Date no more than four Lien Release Dividends
for such Permitted Transfers shall have been made during the 12 month period
immediately preceding the proposed Lien Release Dividend Date; and

(E) with respect to any Lien Release Dividend relating to such a Permitted
Transfer, the sum of the Outstanding Loan Balances of all Transferred Loans
which were Defaulted Loans, Charged-Off Loans or Loans subject to a Warranty
Event which were (x) included in Lien Release Dividends for all such Permitted
Transfers or (y) replaced by the Borrower pursuant to Section 2.19, in each case
during the 12-month period immediately preceding the proposed Lien Release
Dividend Date for such Permitted Transfer, does not exceed 10% of the highest
Aggregate Outstanding Loan Balance of any month during such 12-month period.

(b) In connection with the Lien Release Dividend, there shall be sold and
assigned to the Borrower, without recourse, representation or warranty, all of
the right, title and interest of the Deal Agent, on behalf of the Secured
Parties, in, to and under the Transferred Loans or portions thereof so
transferred (together with any related Collateral (provided that in the case of
a transfer of a portion of a Transferred Loan, a pro rata interest in the
Related Property and other related Collateral shall be released)) and such
Transferred Loans or portions thereof so

 

73



--------------------------------------------------------------------------------

transferred (together with any related Collateral (provided that in the case of
a transfer of a portion of a Transferred Loan, a pro rata interest in the
Related Property and other related Collateral shall be released)) shall be
released from the Lien of this Agreement (subject to the requirements of
Section 2.17(a)(iii) above).

(c) The Borrower hereby agrees to pay the reasonable legal fees and expenses of
the Deal Agent and the other Secured Parties in connection with any Lien Release
Dividend (including, but not limited to, expenses incurred in connection with
the release of the Lien of the Deal Agent, on behalf of the Secured Parties, and
any other party having an interest in the Transferred Loans in connection with
such Lien Release Dividend).

(d) In connection with any Lien Release Dividend, on the related Lien Release
Dividend Date, the Deal Agent, on behalf of the Secured Parties, shall, at the
expense of the Borrower (1) execute such instruments of release with respect to
the Transferred Loans or portions thereof to be transferred to the Borrower
(together with, in the case of the transfer of the Transferred Loans but not
portions thereof, any related Collateral), in recordable form if necessary, in
favor of the Borrower as the Borrower may reasonably request, (2) deliver any
portion of the Transferred Loans or portions thereof to be transferred to the
Borrower (together with, in the case of the transfer of the Transferred Loans
but not portions thereof, any related Collateral) in its possession to the
Borrower and (3) otherwise take such actions, and cause or permit the Collateral
Custodian to take such actions, as are necessary and appropriate to release the
Lien of the Deal Agent on behalf of the Secured Parties on the Transferred Loans
or portions thereof to be transferred to the Borrower (together with, in the
case of the transfer of the Transferred Loans but not portions thereof, any
related Collateral) and release and deliver to the Borrower such Transferred
Loans or portions thereof to be transferred to the Borrower (together with, in
the case of the transfer of the Transferred Loans but not portions thereof, any
related Collateral).

Section 2.18. Appointment of Registrar and Duties.

(a) Wachovia is hereby appointed to act as Registrar under this Agreement and
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth in the Agreement.

(b) As long as any Advances, Swingline Advances or Alternative Currency
Swingline Advances remain outstanding under the Notes, the Borrower shall
maintain a Registrar therefor.

(c) The Borrower shall cause to be kept a register (the “Note Register”) that
contains an accurate and complete list of those Persons who from time to time
shall be holders of the Structured Notes. The Note Register shall be maintained
by the Registrar, and so long as Wachovia is the Registrar, the Registrar may
not be removed by the Borrower. Upon the resignation of any Registrar, the
Borrower shall promptly appoint a successor or, if it elects not to make such an
appointment, assume the duties of Registrar. So long as Wachovia is the
Registrar, the Note Register shall be kept at One Wachovia Center, Mail Code:
NC0600, Charlotte, North Carolina 28288.

 

74



--------------------------------------------------------------------------------

(d) Upon the resignation of Wachovia as Registrar, the Borrower will give the
Deal Agent prompt written notice of the appointment of a successor Registrar and
of the location, and any change in the location, of the Note Register, and the
Deal Agent shall have the right to inspect the Note Register at all reasonable
times and to obtain copies thereof, and the Deal Agent shall have the right to
rely upon a certificate executed on behalf of the Registrar by a Responsible
Officer thereof as to the names and addresses of the holder(s) of the Notes and
the principal amounts and the amounts and number of such Notes.

Section 2.19. Substitution of Loans; Repurchase or Substitutions of Ineligible
Loans.

(a) Substitution of Loans. On any day prior to the occurrence of a Termination
Event (and after the Termination Date at the discretion of the Required
Lenders), the Borrower may, subject to the conditions set forth in this
Section 2.19 and subject to the other restrictions contained herein, replace any
Transferred Loan with one or more Eligible Loans (each, a “Substitute Loan”),
provided that no such replacement shall occur unless each of the following
conditions is satisfied as of the date of such replacement and substitution:

(i) the Borrower has recommended to the Deal Agent (with a copy to the
Collateral Custodian) in writing that the Transferred Loan to be replaced should
be replaced (each a “Replaced Loan”);

(ii) each Substitute Loan is an Eligible Loan on the date of substitution;

(iii) the aggregate Outstanding Loan Balance of such Substitute Loans shall be
equal to or greater than the aggregate Outstanding Loan Balance of the Replaced
Loans;

(iv) all representations and warranties of the Borrower contained in Sections
4.1 and 4.2 shall be true and correct as of the date of substitution of any such
Substitute Loan;

(v) the substitution of any Substitute Loan does not cause a Termination Event
or Unmatured Termination Event to occur;

(vi) as of any date of determination, the sum of the Outstanding Loan Balances
of all Substitute Loans does not exceed 20% of the highest Aggregate Outstanding
Loan Balance of any month during the 12 month period immediately preceding such
date of determination;

(vii) as of any date of determination, the sum of the Outstanding Loan Balances
of all Substitute Loans substituted for Defaulted Loans, Charged-Off Loans and
Loans subject to a Warranty Event shall not exceed 10% of the highest Aggregate
Outstanding Loan Balance of any month during the 12 month period immediately
preceding such date of determination;

(viii) [reserved];

 

75



--------------------------------------------------------------------------------

(ix) the Weighted Average Life of all Loans included in the Collateral (weighted
by Outstanding Loan Balances (excluding ACAS Business Loan Trust Securities))
does not increase by more than 0.25 years;

(x) no adverse selection procedures shall have been employed in the selection of
such Substitute Loan from the Originator’s portfolio;

(xi) all actions or additional actions (if any) necessary to (a) with respect to
Substitute Loans denominated in Dollars, perfect the security interest and
assignment of such Substitute Loan and related Collateral to the Borrower and
the Deal Agent and (b) with respect to Substitute Loans denominated in an
Alternative Currency, grant a valid and effective security interest in such
Substitute Loan and related Collateral (subject to any filing, registration or
notarization (including registration of a debenture necessary to perfect such
security interest and make such security interest enforceable and effective))
and assignment of such Substitute Loan and related Collateral to the Borrower
and the Deal Agent, shall have been taken as of or prior to the Substitution
Date;

(xii) the Eligible Risk Rating of the Obligor relating to the Substitute Loan is
equal to or better than that of the Obligor relating to the Replaced Loan;

(xiii) the Loan Rate on the Substitute Loan is not less than the Loan Rate on
the Loan to be replaced and reconveyed to the Originator in exchange for such
Substitute Loan;

(xiv) the total interest rate (inclusive of any deferred interest component) of
the Substitute Loan is greater than or equal to the total interest rate on the
Loan to be replaced and reconveyed to the Originator in exchange for such
Substitute Loan; and

(xv) the Borrower shall deliver to the Deal Agent on the date of such
substitution (i) a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date and (ii) a Borrowing Base
Certificate (including a calculation of Borrowing Base after giving effect to
such substitution).

In addition, the Borrower shall in connection with such substitution deliver to
the Collateral Custodian the related Loan Documents and shall pay to the Deal
Agent, for the account of each Conduit Lender, each Institutional Lender and
each Hedge Counterparty, as applicable, all Breakage Costs or Hedge Breakage
Costs, if any, incurred in connection with the substitution of such Loan
pursuant to this Section 2.19 and the termination of any Hedge Transactions, in
whole or in part, in connection therewith. In connection with any such
substitution, the Deal Agent, as agent for the Secured Parties, shall,
automatically and without further action (unless otherwise necessary or
requested by the Borrower or the Servicer), be deemed to transfer to the
Borrower, free and clear of any Lien created by the Deal Agent, all of the
right, title and interest of the Deal Agent, as agent for the Secured Parties,
in, to and under such Replaced Loan, but without any representation and warranty
of any kind, express or implied.

(b) Repurchase or Substitution of Ineligible Loans.

 

76



--------------------------------------------------------------------------------

(i) In the event of a breach of any representation or warranty set forth in
Section 4.2 with respect to a Transferred Loan, Related Property and other
related Collateral (each such Loan, Related Property and other related
Collateral, an “Ineligible Loan”), no later than 30 days after the earlier of
(x) knowledge of such breach on the part of the Borrower and (y) receipt by the
Borrower of written notice thereof given by the Deal Agent, the Borrower shall
either (1) repay Advances Outstanding in an amount equal to the aggregate
Retransfer Price of such Ineligible Loan(s) to which such breach relates on the
terms and conditions set forth below, or (2) substitute for such Ineligible Loan
a Substitute Loan; provided, however, that no such repayment shall be required
to be made with respect to such Ineligible Loan (and such Loan shall cease to be
an Ineligible Loan) if, on or before the expiration of such 30 day period, the
representations and warranties in Section 4.2 with respect to such Ineligible
Loan shall be made true and correct in all material respects with respect to
such Ineligible Loan as if such Ineligible Loan had become part of the
Collateral on such day. Notwithstanding anything contained in this
Section 2.19(b) to the contrary, in the event of a breach of any representation
and warranty set forth in Section 4.2 with respect to each Transferred Loan,
Related Property and other related Collateral having been (A) granted to the
Deal Agent, on behalf of the Secured Parties, free and clear of any Lien of any
Person claiming through or under the Borrower and its Affiliates and (B) in
compliance, in all material respects, with all requirements of laws applicable
to the Borrower, immediately upon the earlier to occur of the discovery of such
breach by the Borrower or receipt by the Borrower of written notice of such
breach given by the Deal Agent, the Borrower shall repay Advances Outstanding
(and, with respect to Advances Outstanding in an Alternative Currency bearing
interest at the Alternative Rate, instructions regarding which Alternative Rate
contracts will be terminated in respect of such repayment) in an amount equal to
the sum of (I) the aggregate Outstanding Loan Balance of such Ineligible
Loan(s), (II) any outstanding Servicer Advances thereon, (III) all Hedge
Breakage Costs owed to any relevant Hedge Counterparty for any termination of
one or more Hedge Transactions, in whole or in part, as required by the terms of
any Hedge Agreement and (IV) any Breakage Costs incurred in connection with the
retransfer of such Loan pursuant to this Section 2.19(b) and the termination of
any Hedge Transactions in whole or in part in connection therewith,
(collectively, the “Retransfer Price”), and the Deal Agent on behalf of the
Secured Parties shall release to Borrower any such Ineligible Loan(s) and
relinquish any Lien created pursuant to this Agreement or otherwise, and the
Secured Parties shall, in connection with such conveyance and without further
action, be deemed to represent and warrant that they have the corporate
authority and has taken all necessary corporate action to accomplish such
release, but without any other representation or warranty, express or implied.
In the foregoing instances, the Borrower shall make such repayment and on and
after the date of such repayment, each Ineligible Loan so repaid shall not be
included in the Collateral. In consideration of any such release by the Secured
Parties, the Borrower shall, on the date of such repayment, remit to the Deal
Agent, on behalf of the Secured Parties, in immediately available funds an
amount equal to the Retransfer Price therefor. Upon each such repayment, the
Deal Agent, on behalf of the Secured Parties, shall automatically and without
further action be deemed to release to the Borrower all the right, title and
interest of the Secured Parties in, to and under such Ineligible Loan(s) and all
monies due or to become due with respect thereto, all proceeds thereof and all
rights

 

77



--------------------------------------------------------------------------------

to security for any such Ineligible Loan, and all proceeds and products of the
foregoing. The Deal Agent shall, at the sole expense of the Borrower, execute
such documents and instruments of transfer as may be prepared by the Borrower
and take such other actions as shall reasonably be requested by the Borrower to
effect the transfer of such Ineligible Loan pursuant to this Section 2.19(b).

(ii) The Borrower hereby agrees that (x) if any real property collateral
securing any Transferred Loan becomes the subject of any claims, proceedings,
Liens or encumbrances with respect to any material violation or claimed material
violation of any federal or state environmental laws or regulations or (y) in
the event of a breach of the representation and warranty in Section 4.1(ee),
such Transferred Loan shall for all purposes hereunder be, at and following the
time of discovery by the Servicer of such fact, the Borrower, the Deal Agent or
any other Secured Party, deemed an Ineligible Loan and the Borrower shall either
repay Advances Outstanding in an amount equal to the aggregate Retransfer Price
of such Ineligible Loan or substitute for such Ineligible Loan a Substitute
Loan. Such Ineligible Loan shall otherwise be treated in accordance with
Section 2.19(b) and shall be subject to the same remedial and recourse
provisions hereunder as other Transferred Loans determined to be Ineligible
Loans hereunder.

(c) If any Transferred Loan is replaced by one or more Substitute Loans pursuant
to Section 2.19(a), such Substitute Loans shall be denominated in the same
Currency as the Replaced Loan. If any Advance Outstanding required to be repaid
pursuant to Section 2.19(b) is in an Alternative Currency, such Advance
Outstanding shall be repaid in the same Alternative Currency. If any Ineligible
Loan is replaced with one or more Substitute Loans pursuant to Section 2.19(b),
such Substitute Loans shall be denominated in the same Currency as the
Ineligible Loan.

Section 2.20. Non-Receipt of Funds by the Deal Agent.

(a) Except as provided in Section 2.20(c), unless the Deal Agent shall have been
notified in writing by a Lender prior to the date an Advance is to be made by
such Lender (which notice shall be effective upon receipt) that such Lender does
not intend to make the proceeds of such Advance available to the Deal Agent, the
Deal Agent may assume that such Lender has made such proceeds available to the
Deal Agent on such date, and the Deal Agent may in reliance upon such assumption
(but shall not be required to) make available to the Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the Deal
Agent, the Deal Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Deal Agent’s demand therefor, the Deal Agent will promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Deal Agent. The Deal Agent shall also be entitled to recover from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Deal Agent to the Borrower to the date such corresponding
amount is recovered by the Deal Agent at a per annum rate equal to (i) from the
Borrower at the Interest Rate applicable to the Advance requested pursuant to
the related Funding Request and (ii) from a Lender at the Federal Funds Rate.

 

78



--------------------------------------------------------------------------------

(b) A certificate of the Deal Agent submitted to the Borrower or any Lender with
respect to any amount owing under this Section 2.20 shall be conclusive in the
absence of manifest error.

(c) On the date of any borrowing of an Advance in an Alternative Currency, the
Deal Agent shall make available to the Borrower the proceeds of such borrowing
only upon actual receipt by the Deal Agent from each Lender of such Lender’s pro
rata portion of such borrowing in such Alternative Currency.

ARTICLE III

CLOSING; CONDITIONS OF CLOSING AND ADVANCES

Section 3.1. Conditions to Closing and Initial Advances.

No Lender shall be obligated to make any Advance, any Swingline Advance or any
Alternative Currency Swingline Advance hereunder on the occasion of the Initial
Advance, nor shall any Lender, the Deal Agent, the Backup Servicer or the
Collateral Custodian be obligated to take, fulfill or perform any other action
hereunder, until the following conditions have been satisfied, in the sole
discretion of, or waived in writing by, the Deal Agent:

(a) This Agreement and all other Transaction Documents or counterparts hereof or
thereof shall have been duly executed by, and delivered to, the parties hereto
and thereto and the Deal Agent shall have received such other documents,
instruments, agreements and legal opinions as the Deal Agent shall request in
connection with the transactions contemplated by this Agreement, including all
those listed in the Schedule of Documents, attached hereto as Schedule I, as due
on the Closing Date, each in form and substance satisfactory to the Deal Agent
and each Lender Agent.

(b) The Deal Agent shall have received (i) satisfactory evidence that the
Originator, the Borrower and the Servicer have obtained all required consents
and approvals of all Persons, including all requisite Governmental Authorities,
and have all authority necessary to the execution, delivery and performance of
this Agreement and other Transaction Documents to which each is a party and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Borrower and the Servicer in form and
substance satisfactory to the Deal Agent and each Lender Agent affirming that no
such consents or approvals are required.

(c) The Borrower and the Servicer shall each be in compliance in all material
respects with all Applicable Laws.

(d) The Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Global Fee
Letter to be paid as of such date, and shall have reimbursed each Lender and the
Deal Agent for all fees, costs and expenses of closing the transactions
contemplated hereunder and under the other Transaction Documents, including the
legal and other document preparation costs incurred by any Lender and the Deal
Agent.

 

79



--------------------------------------------------------------------------------

Section 3.2. Conditions Precedent to All Advances, Swingline Advances and
Alternative Currency Swingline Advances.

Each Advance (including the Initial Advance), each Swingline Advance, each
Alternative Currency Swingline Advance and each reinvestment of Available Funds
made pursuant to Section 2.9(a)(1)(xiii) or Section 2.9(a)(2) shall be subject
to the further conditions precedent that:

(a) On the related Funding Date or date of reinvestment, the Borrower and the
Servicer shall have certified in the related Borrower Notice that all conditions
precedent to the requested Advance, Swingline Advance or Alternative Currency
Swingline Advance have been satisfied and they shall thereby be deemed to have
certified that:

(i) the representations and warranties set forth in Sections 4.1, 4.2 and 7.8
are true and correct in all material respects on and as of such date, before and
after giving effect to such borrowing and to the application of the proceeds
therefrom, as though made on and as of such date;

(ii) no event has occurred, or would result from such Advance, such Swingline
Advance, such Alternative Currency Swingline Advance or from the application of
the proceeds therefrom, that constitutes a Termination Event or Unmatured
Termination Event;

(iii) [Reserved];

(iv) no event has occurred that constitutes a Servicer Termination Event;

(b) (i) with respect to the initial Funding Date, the Deal Agent and each Lender
Agent shall have received all Transaction Documents listed on the Schedule of
Documents, attached hereto as Schedule I, as due on the initial Funding Date, or
counterparts thereof, each of which has been duly executed by, and delivered to,
the parties hereto and each shall be in form and substance satisfactory to the
Deal Agent and each Lender Agent and (ii) on any date on which Available Funds
are reinvested pursuant to Section 2.9(a)(1)(xiii) or Section 2.9(a)(2), the
Deal Agent shall have received a certification in the form of Exhibit N;

(c) the Termination Date shall not have occurred;

(d) (i) in the case of each Advance in Dollars, on and as of the applicable
Funding Date, before and after giving effect to such Advance and to the
application of proceeds therefrom, (A) the Availability is greater than $0 and
(B) the amount of all Advances Outstanding does not exceed the aggregate
Commitments then in effect;

(ii) in the case of an Advance in an Alternative Currency, on and as of the
applicable Funding Date, before and after giving effect to such Advance and to
the application of the proceeds therefrom, the amount of all Advances
Outstanding in Alternative Currencies shall not exceed (A) the Alternative
Currency Sub-Limit then in effect, (B) such Lender’s Pro-Rata Share of the
Alternative Currency Sub-Limit or (C) the Availability on such Funding Date;

 

80



--------------------------------------------------------------------------------

(iii) in the case of each Swingline Advance, on and as of the applicable Funding
Date, before and after giving effect to such Swingline Advance and to the
application of proceeds therefrom, such Swingline Advance does not exceed
(A) the aggregate unused Commitments then in effect, (B) the Swingline Lender’s
unused Swingline Commitment then in effect or (C) the Availability on such
Funding Date;

(iv) in the case of an Alternative Currency Swingline Advance, on and as of the
applicable Funding Date, before and after giving effect to such Alternative
Currency Swingline Advance, the amount of all Alternative Currency Swingline
Advances shall not exceed (A) the unused Alternative Currency Swingline Amount
then in effect, (B) the unused Alternative Currency Sub-Limit then in effect or
(C) the Availability on such Funding Date.

(e) in the case of each Advance, Swingline Advance and Alternative Currency
Swingline Advance, each Loan submitted by the Borrower for funding on the
related Funding Date or date of reinvestment of Available Funds pursuant to
Section 2.9(a)(1)(xiii) or Section 2.9(a)(2) is an Eligible Loan;

(f) with respect to each Pre-Positioned Loan that is funded with the proceeds of
such Advance, Swingline Advance or Alternative Currency Swingline Advance, the
Deal Agent, each Lender Agent and, as applicable, the Swingline Lender or
Alternative Currency Swingline Lender, and the Collateral Custodian shall have
received a faxed copy of the executed Underlying Note (other than in the case of
a Noteless Loan), and the Certificate of Borrower in the form of Exhibit I, and,
if requested in writing by the Deal Agent, the Deal Agent shall have received a
copy of the investment committee report and summary for each such Pre-Positioned
Loan.

(g) no claim has been asserted or proceeding commenced challenging
enforceability or validity of any of the Loan Documents, excluding any
instruments, certificates or other documents relating to Loans that were funded
with the proceeds of prior Advances, Swingline Advances and Alternative Currency
Swingline Advances;

(h) there shall have been no Material Adverse Change as to the Servicer or as to
the Borrower since the preceding Advance, Swingline Advance or Alternative
Currency Swingline Advance, as applicable;

(i) the Servicer and Borrower shall have taken such other action, including
delivery of approvals, consents, opinions, documents, and instruments to the
Secured Parties and the Deal Agent as each may reasonably request;

(j) after giving effect to the applicable Advance, Swingline Advance or
Alternative Currency Swingline Advance or reinvestment of Available Funds, the
Weighted Average Life of the Transferred Loans included in the Collateral
(weighted based on Outstanding Loan Balances) will not exceed eight years;

(k) [reserved]; and

 

81



--------------------------------------------------------------------------------

(l) in the case of any Advance in an Alternative Currency or Alterative Currency
Swingline Advance, the proceeds of any such Advance or Alternative Currency
Swingline Advance shall be used by the Borrower solely to acquire Loans under
the Purchase Agreement which are denominated in the same Alternative Currency.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows:

(a) Organization and Good Standing; Power and Authority. The Borrower is a
Delaware statutory trust duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation, and has full trust power,
authority and legal right to own or lease its properties and conduct its
business as such business is presently conducted and to enter into and perform
its obligations under this Agreement each other Transaction Document to which it
is a party.

(b) Due Qualification. The Borrower is duly qualified to do business and is in
good standing as a statutory trust, and has obtained or will obtain all
necessary licenses and approvals, in each jurisdiction in which the nature of
its business requires it to be so qualified.

(c) Due Authorization. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party and the consummation of
the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary trust action on the part of the Borrower.

(d) No Conflict. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the material terms and provisions of, and will not constitute (with or
without notice or lapse of time or both) a default under, the Borrower’s trust
agreement or any Contractual Obligation of the Borrower.

(e) No Violation. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any material respect,
any Applicable Law.

(f) No Proceedings. Except as previously disclosed to the Deal Agent and each
Lender Agent in writing, there are no proceedings or investigations (formal or
informal) pending or, to the best knowledge of the Borrower, threatened against
the Borrower, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any Transaction Document to which the Borrower is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any Transaction Document to which the Borrower is a party
or (iii) seeking any determination or ruling that could reasonably be expected
to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
in connection with the due execution, delivery and performance by the Borrower
of this Agreement and any Transaction Document to which the Borrower is a party,
have been obtained.

(h) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” law by Borrower.

(i) Solvency. The transactions contemplated under this Agreement and each
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.

(j) Selection Procedures. No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Loans that are part of the
Collateral.

(k) Taxes. The Borrower has filed or caused to be filed all Tax returns required
to be filed by it. The Borrower has paid all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no Tax lien has been filed and, to the Borrower’s
knowledge, no claim is being asserted, with respect to any such Tax or other
assessment.

(l) Agreements Enforceable. This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by applicable
Insolvency Laws and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).

(m) [Reserved].

(n) Reports Accurate. All Monthly Reports (if prepared by the Borrower, or to
the extent that information contained therein is supplied by the Borrower),
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by the Borrower to the Deal Agent or any Lender in
connection with this Agreement are true, complete and accurate.

(o) Location of Offices. The Borrower’s name is “ACS Funding Trust I” and its
location (within the meaning of Article 9 of the UCC) is the State of Delaware.
The Borrower has not changed its name, identity, structure, existence or state
of formation, whether by amendment of its certificate of trust, by
reorganization or otherwise, and has not changed its location (within the
meaning of Article 9 of the UCC) within the four months preceding the Closing
Date.

 

83



--------------------------------------------------------------------------------

(p) Tradenames. The Borrower has no trade names, fictitious names, assumed names
or “doing business as” names or other names under which it has done or is doing
business.

(q) Purchase Agreement. The Purchase Agreement is the only agreement pursuant to
which the Borrower acquires Collateral (other than the Hedge Collateral).

(r) Value Given. The Borrower gave reasonably equivalent value to the Originator
in consideration for the transfer to the Borrower of the Loans under the
Purchase Agreement, no such transfer was made for or on account of an antecedent
debt owed by the Originator to the Borrower, and no such transfer is voidable or
subject to avoidance under any Insolvency Law.

(s) Special Purpose Entity. The trust agreement of the Borrower is in the form
attached as Exhibit C hereto.

(t) Separate Entity. The Borrower has not and shall not:

(i) engaged in any business or activity other than the purchase and receipt of
Loans and related Collateral from the Originator under the Purchase Agreement,
the sale of Loans and related Collateral under the Transaction Documents, and
such other activities as are incidental or related thereto;

(ii) acquired or owned any material assets other than (a) the Loans and related
Collateral from the Originator under the Purchase Agreement and (b) incidental
property as may be necessary for the operation of the Borrower;

(iii) merged into or consolidated with any Person or dissolved, terminated or
liquidated in whole or in part, transferred or otherwise disposed of all or
substantially all of its assets or changed its legal structure, without in each
case first obtaining the consent of the Deal Agent and each Lender Agent;

(iv) failed to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the Deal
Agent or each Lender Agent, amended, modified, terminated or failed to comply
with the provisions of its trust agreement, or failed to observe statutory trust
formalities;

(v) owned any Subsidiary or made any investment (other than the purchase of
Loans pursuant to the Transaction Documents) in any Person without the consent
of the Deal Agent and each Lender Agent;

(vi) except as permitted by this Agreement, the Lock-Box Agreement and the other
Transaction Documents, commingled its assets with the assets of any of its
Affiliates, or of any other Person;

(vii) incurred any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Advances, Swingline Advances
and Alternative Currency Swingline Advances owed to any of the Lenders,
(B) obligations in

 

84



--------------------------------------------------------------------------------

respect of Hedging Agreements, (C) trade payables in the ordinary course of its
business and (D) other operating expenses; provided, that, such debt is not
evidenced by a note and is paid when due;

(viii) become insolvent or failed to pay its debts and liabilities from its
assets as the same shall have become due;

(ix) failed to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

(x) entered into any contract or agreement with any Person other than as
contemplated by the Transaction Documents, except upon terms and conditions that
are commercially reasonable and intrinsically fair and substantially similar to
those that would be available on an arms–length basis with third parties other
than such Person;

(xi) sought its dissolution or winding up in whole or in part;

(xii) failed to correct any known misunderstandings regarding the separate
identity of Borrower and the Originator or any principal or Affiliate thereof or
any other Person;

(xiii) guaranteed, become obligated for, or held itself out to be responsible
for the debt of another Person;

(xiv) made any loan or advances to any third party, including any principal or
Affiliate, or held evidence of indebtedness issued by any other Person (other
than Permitted Investments and the Loans);

(xv) failed either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (a) to mislead others as to the identity with which such other
party is transacting business, or (b) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);

(xvi) failed to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvii) filed or consented to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or made an assignment for the benefit of
creditors;

(xviii) except as may be required by the Code and regulations, shared any common
logo with or held itself out as or been considered as a department or division
of (a) any of its principals or Affiliates, (b) any Affiliate of a principal or
(c) any other Person;

 

85



--------------------------------------------------------------------------------

(xix) permitted any transfer (whether in any one or more transactions) of any
direct or indirect ownership interest in the Borrower to the extent it has the
ability to control the same, unless the Borrower shall have delivered to the
Deal Agent and each Lender Agent an acceptable non–consolidation opinion and the
Deal Agent and each Lender Agent shall have consented to such transfer;

(xx) failed to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person; provided,
however, the Borrower’s assets and liabilities maybe included in the
consolidated financial statements of American Capital for reporting purposes so
long as such consolidated financial statements provide in a footnote that the
Borrower is a single purpose entity and the Borrower owns its own assets, which
are not available to satisfy the liabilities of any affiliated party, and is
liable only for its own liabilities and not for those of any other affiliated
party;

(xxi) failed to pay its own liabilities and expenses only out of its own funds;

(xxii) failed to pay the salaries of its own employees in light of its
contemplated business operations;

(xxiii) acquired the obligations or securities of its Affiliates or stockholders
(except ACAS Business Loan Trust Securities);

(xxiv) failed to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxv) failed to use separate invoices and checks bearing its own name;

(xxvi) pledged its assets for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Secured Parties hereunder;

(xxvii) failed at any time to have at least one independent trustee (an
“Independent Trustee”), which is not and, for the immediately preceding two year
period, was not (a) a trustee (other than an Independent Trustee), officer of
employee of the Trust; (b) a director, officer or employee of American Capital
Strategies, Ltd. (the “Parent”) or any of its affiliates; (c) a supplier,
independent contractor or any other person who derives more than 15% of its
gross revenues from its activities with the Trust, the Parent and/or any
affiliate of the foregoing; (d) a holder (directly or indirectly) of more than
5% of any voting securities of the Trust, the Parent or any affiliate of the
foregoing; (e) a person controlling any such director, officer, employee,
supplier, independent contractor, holder or any other person meeting the
criteria set forth in clauses (a), (b), (c) or (d) of this Section 4.1(t)(xxvii)
or (f) a member of the immediate family of any person meeting the criteria set
fourth in clauses (a), (b), (c), (d) or (e) of this Section 4.1(t)(xxvii);
provided, however, that such independent trustee may be an independent director,
manager or trustee of another special purpose entity affiliated with the
Originator;

 

86



--------------------------------------------------------------------------------

(xxviii) failed to provide that the unanimous consent of all trustees (including
the consent of the Independent Trustee) is required for the Borrower to
(a) dissolve or liquidate, in whole or part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) institute or consent to the institution
of bankruptcy or insolvency proceedings against it, (c) file a petition seeking
or consent to reorganization or relief under any applicable federal or state law
relating to bankruptcy or insolvency, (d) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for the Borrower, (e) make any assignment for the benefit of
the Borrower’s creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any action in furtherance of any of
the foregoing; or

(xxix) taken or refrained from taking, as applicable, each of the activities
specified in the non–consolidation opinion of Winston & Strawn LLP, dated as of
the Closing Date, upon which the conclusions expressed therein are based.

(u) Security Interest.

(i) This Agreement creates a valid, continuing and enforceable security interest
(as defined in the applicable UCC) in the Collateral in favor of the Deal Agent,
on behalf of the Secured Parties, which security interest is prior to all other
Liens (except for Permitted Liens), and is enforceable as such against creditors
of and purchasers from the Borrower;

(ii) the Transferred Loans (other than Transferred Loans denominated in an
Alternative Currency), along with the related Loan Files, constitute either a
“general intangible,” an “instrument,” an “account,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;

(iii) the Borrower is the lawful owner of and has good and marketable title to
the Transferred Loans and all related Collateral free and clear of any Lien
(other than Permitted Liens);

(iv) the Borrower has received all consents and approvals required by the terms
of the Collateral to the grant of a security interest in the Collateral
hereunder to the Deal Agent, on behalf of the Secured Parties;

(v) the Borrower has caused the filing of all appropriate financing statements
and other filings in the proper filing office and taken all other actions, in
the appropriate jurisdictions under Applicable Law in order to (a) with respect
to a Transferred Loan denominated in Dollars, perfect the security interest in
such Collateral granted to the Deal Agent, on behalf of the Secured Parties
under this Agreement and (b) with respect to a Transferred Loan denominated in
an Alternative Currency, grant a valid and effective security interest in such
Collateral (subject to any filing, registration or notarization (including
registration of a debenture necessary to perfect such security interest and make
such security interest enforceable)) to the Deal Agent, on behalf of the Secured
Parties under this Agreement;

 

87



--------------------------------------------------------------------------------

(vi) other than the security interest granted to the Deal Agent, on behalf of
the Secured Parties pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of such
Collateral;

(vii) the Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering such Collateral other than any financing statement
(A) relating to the security interest granted to the Deal Agent, on behalf of
the Secured Parties under this Agreement, or (B) that has been terminated;

(viii) the Borrower is not aware of the filing of any judgment or tax Lien
filings against the Borrower;

(ix) other than in the case of Pre-Positioned Loans (and subject to Sections
3.2(f), 4.1(u)(x), 5.3(a) and 7.10(a) in the case of Pre-Positioned Loans) and
Noteless Loans, all original executed Underlying Notes that constitute or
evidence any Transferred Loans have been delivered to the Collateral Custodian;

(x) the Borrower has received a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding the Underlying
Notes that constitute or evidence the Transferred Loans solely on behalf of and
for the benefit of the Secured Parties; provided, however, that, notwithstanding
the foregoing, (1) with respect to any Pre-Positioned Loan to be funded with the
proceeds of an Advance, Swingline Advance or Alternative Currency Swingline
Advance, the Borrower shall have received a written acknowledgment from the
Collateral Custodian (A) that the Collateral Custodian has received a faxed copy
of the Underlying Note and (B) within two Business Days after such Funding Date,
that the Collateral Custodian or its bailee is holding the Underlying Note that
constitute or evidence the Loans included in the Collateral solely on behalf of
the Deal Agent, as agent for the Secured Parties and (2) with respect to any
Noteless Loan to be funded with the proceeds of an Advance, Swingline Advance or
Alternative Currency Swingline Advance, the Borrower shall have received written
acknowledgment from the Collateral Custodian that the Collateral Custodian has
received a copy of the Loan Register for such Loan; and

(xi) none of the Underlying Notes or Loan Registers that constitute or evidence
the Transferred Loans has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Borrower
and the Deal Agent.

(v) [Reserved].

(w) Investments. Except for ACAS Business Loan Trust Securities, the Borrower
does not own or hold directly or indirectly, any capital stock or equity
security of, or any equity interest in, any Person.

(x) Business. Since its formation, the Borrower has conducted no business other
than the purchase and receipt of Loans and Related Property from the Originator
under the Purchase Agreement, the borrowing of funds under this Agreement and
such other activities as are incidental to the foregoing.

 

88



--------------------------------------------------------------------------------

(y) ERISA. The Borrower is in compliance with ERISA and has not incurred and
does not expect to incur any liabilities (except for premium payments arising in
the ordinary course of business) payable to the Pension Benefit Guaranty
Corporation under ERISA.

(z) No Broker. No broker or finder acting on behalf of the Borrower was employed
or utilized in connection with this Agreement or the other Transaction Documents
or the transactions contemplated hereby or thereby and the Borrower has no
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

(aa) Investment Company Act.

(i) The Borrower is not an “investment company” within the meaning of the 1940
Act.

(ii) The Borrower represents and warrants that, if the Borrower operates in such
a manner as to be an “investment company” within the meaning of the 1940 Act,
the Borrower will register as an “investment company” under the 1940 Act
immediately upon being required to do so under the 1940 Act and will conduct its
business and other activities in compliance with the provisions of the 1940 Act
and any rules, regulations or orders issued by the SEC thereunder.

(iii) The business and other activities of the Borrower, including but not
limited to, the making of the Advances, Swingline Advances and Alternative
Currency Swingline Advances by the Lenders, the application of the proceeds and
repayment thereof by the Borrower and the consummation of the transactions
contemplated by the Transaction Documents to which the Borrower is a party do
not now and will not at any time result in any violations, with respect to the
Borrower, of the provisions of the 1940 Act or any rules, regulations or orders
issued by the SEC thereunder.

(bb) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct.

(cc) Government Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any Margin Stock.
The Borrower owns no Margin Stock, and no portion of the proceeds of any
Advance, Swingline Advance or Alternative Currency Swingline Advance hereunder
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any portion of such proceeds to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board. The Borrower will not take or permit to be taken any action that
might cause any Related Document to violate any regulation of the Federal
Reserve Board.

(dd) [Reserved].

 

89



--------------------------------------------------------------------------------

(ee) Environmental. At the time of origination of any Transferred Loan and on
the Cut-Off Date where real property that is material to the operations of the
related business constitutes Related Property securing such Loan, the related
mortgaged property was free of contamination from toxic substances or hazardous
wastes requiring action under Applicable Law or is subject to ongoing
environmental rehabilitation approved by the Servicer, and, as of the related
Cut-Off Date of such Loan, the Borrower has no knowledge of any such
contamination from toxic substances or hazardous waste material on any such real
property unless such items are below action levels.

(ff) Material Adverse Change. Since the Closing Date, there has been no Material
Adverse Change with respect to the Borrower.

(gg) Credit and Collection Policy. Since the Closing Date, there have been no
material changes in any Credit and Collection Policy other than in accordance
with this Agreement. Since such date, no Material Adverse Change has occurred in
the overall collectibility of the Loans, and Borrower has at all times complied
with the Credit and Collection Policy with respect to each Loan.

(hh) Coverage Requirement. The Availability is greater than or equal to $0.

(ii) No Termination Event. No event has occurred and is continuing and no
condition exists, or would result from any Advance, Swingline Advance or
Alternative Currency Swingline Advance or from the application of the proceeds
therefrom, which constitutes or may be reasonably expected to constitute a
Termination Event.

(jj) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, person or entity named on an OFAC list,
(ii) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a Non-Cooperative Jurisdiction by
the Financial Action Task Force on Money Laundering (“FATF”), or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

The representations and warranties in Section 4.1 shall survive the termination
of this Agreement.

Section 4.2. Representations and Warranties of the Borrower Relating to the
Agreement and the Loans.

The Borrower hereby represents and warrants to the Deal Agent and each other
Secured Party, as of the Closing Date and as of each Funding Date, that:

(a) Security Interest. This Agreement constitutes a Grant of a security interest
by the Borrower in all Collateral to the Deal Agent, as agent for the Secured
Parties. The Deal Agent,

 

90



--------------------------------------------------------------------------------

as agent for the Secured Parties, has a first priority perfected security
interest in the Collateral subject to Permitted Liens. Neither the Borrower nor
any Person claiming through or under the Borrower shall have any claim to or
interest in any Collection Account, except for the interest of the Borrower in
such property as a debtor for purposes of the UCC.

(b) Eligibility of Loans. As of the Closing Date, (i) the Loan List and the
information contained in the Borrower Notice delivered pursuant to Sections 2.2
and 2.3 is an accurate and complete listing in all material respects of all the
Loans that are part of the Collateral as of the Closing Date, and the
information contained therein with respect to the identity of such Transferred
Loans and the amounts owing thereunder is true and correct in all material
respects as of such date, (ii) each such Transferred Loan is an Eligible Loan,
(iii) each such Transferred Loan and the Related Property is free and clear of
any Lien (other than Permitted Liens) and in compliance with all Applicable Laws
and (iv) with respect to each such Loan, all consents, licenses, approvals or
authorizations of or registrations or declarations with any Governmental
Authority or other Person required to be obtained, effected or given by the
Borrower in connection with the transfer of an interest in such Loan and the
Related Property to the Deal Agent, as agent for the Secured Parties, have been
duly obtained, effected or given and are in full force and effect. On each
Funding Date, the Borrower shall be deemed to represent and warrant that (i) any
additional Transferred Loan referenced on the related Borrower Notice delivered
pursuant to Sections 2.2 and 2.3 is an Eligible Loan, (ii) each such Transferred
Loan and the related Property is free and clear of any Lien (other than
Permitted Liens) and in compliance with all Applicable Laws, (iii) with respect
to each such Transferred Loan, all consents, licenses, approvals,
authorizations, registrations or declarations with any Governmental Authority or
other Person required to be obtained, effected or given by the Borrower in
connection with the addition of such Transferred Loan and the Related Property
to the Collateral have been duly obtained, effected or given and are in full
force and effect and (iv) the representations and warranties set forth in
Section 4.2(a) are true and correct with respect to each Loan transferred on
such day as if made on such day.

(c) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

ARTICLE V

GENERAL COVENANTS OF THE BORROWER

Section 5.1. Covenants of the Borrower.

The Borrower hereby covenants that:

(a) Compliance with Laws. The Borrower will comply in all material respects with
all Applicable Laws, including those with respect to the Loans in the Collateral
and any Related Property.

(b) Preservation of Corporate Existence. The Borrower will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and

 

91



--------------------------------------------------------------------------------

remain qualified in good standing in each jurisdiction where the failure to
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

(c) Loans Not to Be Evidenced by Promissory Notes. The Borrower will not take
any action to cause any Transferred Loan not originally evidenced by an
Underlying Note to be evidenced by an instrument (as defined in the UCC), except
in connection with the enforcement or collection of such Loan or to the extent
required by Applicable Law to constitute a valid and enforceable obligation.

(d) Liens. Except as contemplated in this Agreement and except in the case of
any Permitted Lien, the Borrower will not sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any Lien on
any part of the Collateral, whether now existing or hereafter transferred
hereunder, or any interest therein. The Borrower will promptly notify the Deal
Agent of the existence of any Lien on any part of the Collateral and the
Borrower shall defend the right, title and interest of the Deal Agent as agent
for the Secured Parties in, to and under any part of the Collateral, against all
claims of third parties; provided, however, that nothing in this Section 5.1(d)
shall prevent or be deemed to prohibit the Borrower from suffering to exist
Permitted Liens upon any part of the Collateral.

(e) Delivery of Collections. The Borrower shall deposit into the Collection
Accounts promptly (but in no event later than two Business Days after receipt)
all Collections (including any Deemed Collections) received (or deemed received)
by the Borrower in respect of the Loans that are part of the Collateral. Any
such Collections denominated in Dollars shall be deposited into the U.S. Dollar
Collection Account and any such Collections denominated in an Alternative
Currency shall be deposited in the respective Collection Account for each such
Alternative Currency.

(f) Activities of Borrower. The Borrower shall not engage in any business or
activity of any kind, or enter into any transaction or indenture, mortgage,
instrument, agreement, contract, Loan or other undertaking, which is not
incidental to the transactions contemplated and authorized by this Agreement or
the Purchase Agreement.

(g) Indebtedness. The Borrower shall not create, incur, assume or suffer to
exist any Indebtedness or other liability whatsoever, except (i) obligations
incurred under this Agreement, under any Hedging Agreement required by
Section 5.2(a), or the Purchase Agreement, or (ii) liabilities incident to the
maintenance of its existence in good standing.

(h) Guarantees. The Borrower shall not become or remain liable, directly or
indirectly, in connection with any Indebtedness or other liability of any other
Person, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.

(i) Investments. The Borrower shall not make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition

 

92



--------------------------------------------------------------------------------

of the business or assets, or otherwise) in, any Person except for purchases of
Loans pursuant to the Purchase Agreement, or for investments in Permitted
Investments in accordance with the terms of this Agreement.

(j) Merger; Sales. The Borrower shall not enter into any transaction of merger
or consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), or acquire or be acquired by any Person, or convey, sell, loan or
otherwise dispose of all or substantially all of its property or business,
except as provided for in this Agreement.

(k) Distributions. Except as provided in Section 5.1(z), the Borrower may not
declare or pay or make, directly or indirectly, any distribution (whether in
cash or other property) with respect to the assets of the Borrower or any
Person’s interest therein (collectively, a “Distribution”); provided, however,
that, if no Termination Event has occurred or will occur as a result thereof,
the Borrower may make Distributions.

(l) Agreements. The Borrower shall not become a party to, or permit any of its
properties to be bound by, any indenture, mortgage, instrument, contract,
agreement, loan or other undertaking, except the Transaction Documents or amend
or modify the provisions of its trust agreement, without the consent of the Deal
Agent and each Lender Agent, or issue any power of attorney except to the Deal
Agent or the Servicer.

(m) Separate Existence. The Borrower shall not take any action or permit or
acquiesce in any action to be taken which would have the effect, directly or
indirectly, of causing (i) its representations and warranties made pursuant to
Section 4.1(t)(i)-(xxix) to be inaccurate in any respect, or (ii) any breach of
the covenants of the Borrower set forth in Section 4.01 of the Borrower’s trust
agreement.

(n) ERISA Matters. The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor; (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (c) fail to
make any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (d) terminate any Benefit Plan
so as to result in any liability; or (e) permit to exist any occurrence of any
reportable event described in Title IV of ERISA.

(o) Collateral Acquired from the Originator. With respect to each item of
Collateral acquired from the Originator, the Borrower will (i) acquire such
Collateral pursuant to and in accordance with the terms of the Purchase
Agreement, (ii) take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral, including, without
limitation, (A) filing and maintaining, effective financing statements (Form
UCC-1) naming the Originator as seller/debtor and the Borrower as
purchaser/creditor in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, including, without
limitation, Assignments of Mortgage, and (iii) take all additional action that
the Deal Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in the
Collateral.

 

93



--------------------------------------------------------------------------------

(p) Transactions with Affiliates. The Borrower will not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Purchase Agreement
and any Hedging Agreements and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business, (C) upon fair and reasonable terms that are no less
favorable to the Borrower than could be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower, and (D) not
inconsistent with the factual assumptions set forth in the “substantive
consolidation” legal opinion letter issued by Winston & Strawn LLP and delivered
to the Deal Agent and each Lender Agent as a condition to the Initial Advance,
as such assumptions may be modified in any subsequent opinion letters delivered
to the Deal Agent and each Lender Agent pursuant to Section 3.2 or otherwise. It
is understood that any compensation arrangement for any trustee shall be
permitted under clause (ii)(A) through (C) above if such arrangement has been
expressly approved by the trustees of the Borrower in accordance with the
Borrower’s trust agreement.

(q) Change in the Transaction Documents. The Borrower shall provide notice of
any proposed amendment, modification, waiver or termination of any terms or
conditions of the Transaction Documents other than this Agreement to the Deal
Agent and each Lender Agent. The Borrower will not amend, modify, waive or
terminate any terms or conditions of any of the Transaction Documents other than
this Agreement to which it is a party, without the prior written consent of the
Deal Agent; provided, that, no such amendment shall be effective without the
prior written consent of each Lender Agent, unless the opinions of counsel
delivered pursuant to Section 3.1(a) with respect to (x) the creation,
perfection and priority of the security interest of the Secured Parties in the
Collateral, (y) the sale of the Transferred Loans and Related Property from
American Capital to the Borrower constituting a true sale, and (z) the assets of
the Borrower not constituting property of the estate of American Capital
following an Insolvency Event with respect to American Capital can be confirmed,
if so requested by any Lender Agent, after giving effect to the proposed
amendment, modification, waiver or termination. For the avoidance of doubt, the
amendment, modification or waiver of this Agreement is governed by Section 12.1.

(r) Credit and Collection Policy. The Borrower will (i) comply in all material
respects with the Credit and Collection Policy in regard to each Transferred
Loan and the Related Property included in the Collateral, and (ii) furnish to
the Deal Agent and each Lender Agent, prior to its effective date, prompt notice
of any changes in the Credit and Collection Policy. The Borrower will not agree
to or otherwise permit (x) any change in the Credit and Collection Policy which
would materially and adversely affect or impair the collectibility of any
Transferred Loan, or (y) any material change in the Credit and Collection
Policy, in each case without the prior written consent of the Deal Agent and
each Lender Agent.

(s) Termination Events. The Borrower will furnish to the Deal Agent and each
Lender Agent, as soon as possible and in any event within three Business Days
after the occurrence of each Termination Event and each Unmatured Termination
Event, a written statement setting forth the details of such event and the
action that the Borrower proposes to take with respect thereto.

 

94



--------------------------------------------------------------------------------

(t) Extension or Amendment of Loans. The Borrower will not, except as otherwise
permitted in Section 7.4(a), extend, amend or otherwise modify, or permit the
Servicer on its behalf to extend, amend or otherwise modify, the terms of any
Transferred Loan.

(u) Other. The Borrower will furnish to the Deal Agent or any Lender Agent such
other information, documents, records or reports respecting the Transferred
Loans or the condition or operations, financial or otherwise, of the Borrower or
Originator as the Deal Agent or any Lender Agent may from time to time
reasonably request in order to protect the interests of the Deal Agent or the
other Secured Parties under or as contemplated by this Agreement.

(v) Notices Under the Purchase Agreement. The Borrower will promptly, but in no
event later than two Business Days after its receipt furnish to the Deal Agent
copies of any and all notices, certificates, documents, or reports delivered to
it by the Originator under the Purchase Agreement.

(w) Inspection of Records. The Borrower will, at any time and from time to time
during regular business hours, as requested by the Deal Agent and any Lender
Agent, permit the Deal Agent and any Lender Agent, or its agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Transferred Loans and the related Loan Documents and (ii) to visit the
offices and properties of the Borrower, the Originator or the Servicer, as
applicable, for the purpose of examining such materials described in clause (i),
and to discuss matters relating to the Transferred Loans or the Borrower’s, the
Originator ‘s or the Servicer’s performance hereunder, under the Loan Documents
and under the other Transaction Documents to which such Person is a party with
any of the officers, directors, employees or independent public accountants of
the Borrower, the Originator or the Servicer, as applicable, having knowledge of
such matters.

(x) Keeping of Records. The Borrower will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Transferred Loans and the related Loan Documents in the event of the destruction
of the originals thereof), and keep and maintain, all documents, books, computer
tapes, disks, records and other information reasonably necessary or advisable
for the collection of all Loans (including records adequate to permit the daily
identification of each new Transferred Loan and all Collections of and
adjustments to each existing Loan). The Borrower shall give the Deal Agent
prompt notice of any material change in its administrative and operating
procedures referred to in the previous sentence.

(y) Compliance with Loans. The Borrower will (i) at its own expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Transferred Loans and the
related Loan Documents; and (ii) timely and fully comply in all material
respects with the Credit and Collection Policy with respect to each Transferred
Loan and the related Loan Documents.

 

95



--------------------------------------------------------------------------------

(z) Restricted Payments. The Borrower shall not (i) purchase or redeem any
shares of its capital stock, (ii) prepay, purchase or redeem any Indebtedness,
(iii) lend or advance any funds or (iv) repay any loans or advances to, for or
from any of its Affiliates (the amounts described in clauses (i) through
(iv) being referred to as “Restricted Payments”), except that the Borrower may
(a) make Restricted Payments out of funds received pursuant to Article II and
(b) make other Restricted Payments (including the payment of dividends and Lien
Release Dividends) if, after giving effect thereto, no Termination Event shall
have occurred and be continuing.

(aa) Notice of Litigation. The Borrower will promptly, but in no event later
than two Business Days after any officer of the Borrower becoming aware thereof,
deliver written notice to the Deal Agent regarding any claim, action,
investigation or proceeding pending or threatened against the Borrower and shall
provide copies of any and all notices, certificates or documents delivered to it
in connection therewith.

Section 5.2. Hedging Agreement.

(a) On any date, the Borrower shall enter into or have in place one or more
Hedge Transactions, provided that each such Hedge Transaction shall:

(i) be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;

(ii) have a schedule of periodic monthly (or quarterly, as applicable)
calculation periods which match the calculation periods of the Fixed Rate Loans
included in the Borrowing Base and the last of which ends on or after the date
of the last Scheduled Payment due to occur on the Fixed Rate Loans included in
the Borrowing Base;

(iii) have a notional amount such that the Hedge Notional Amount in effect on
each day during the term of such Hedge Transactions shall be at least equal to
the product of the Hedge Percentage and the Hedge Amount; and

(iv) provide, in the case of any interest rate swap, for two series of monthly
(or quarterly, as applicable) payments to be netted against each other, one such
series being payments to be made by the Borrower to a Hedge Counterparty by
reference to a fixed rate for that Hedge Transaction, and the other such series
being payments to be made by the applicable Hedge Counterparty at a floating
rate equal to “USD-LIBOR-BBA” (as defined in the ISDA Definitions), the net
amount of which shall be paid into the applicable Collection Account (if payable
by such Hedge Counterparty) or, to the extent of Available Funds and from the
applicable Collection Account under Sections 2.9(a)(1)(i) and 2.9(b)(i) of this
Agreement (if payable by the Borrower).

(b) Subject to, and without limiting the provisions of, Article VIII of this
Agreement, Borrower hereby assigns to the Deal Agent, as agent for the Secured
Parties, all right, title and interest of Borrower in each Hedging Agreement,
each Hedge Transaction, and all present and future amounts payable by a Hedge
Counterparty to Borrower under or in connection with the respective Hedging
Agreement and Hedge Transaction(s) with that Hedge Counterparty (the

 

96



--------------------------------------------------------------------------------

“Hedge Collateral”), and grants a security interest to the Deal Agent, as agent
for the Secured Parties, in the Hedge Collateral. The Borrower acknowledges
that, as a result of that assignment, Borrower may not, without the prior
written consent of the Deal Agent, exercise any rights under any Hedging
Agreement or Hedge Transaction, except for Borrower’s right under any Hedging
Agreement to enter into Hedge Transactions in order to meet the Borrower’s
obligations under Section 5.2(a) hereof. Nothing herein shall have the effect of
releasing the Borrower from any of its obligations under any Hedging Agreement
or any Hedge Transaction, nor be construed as requiring the consent of the Deal
Agent or any Secured Party for the performance by Borrower of any such
obligations.

(c) The Borrower shall, promptly upon execution thereof, provide to the Deal
Agent and each Lender Agent, a copy of each Hedging Agreement entered into in
connection with this Agreement.

Section 5.3. Delivery of Loan Files.

(a) Prior to each Funding Date, the Borrower, or the Servicer on its behalf,
shall have delivered to the Collateral Custodian on behalf of the Deal Agent, as
agent for the Secured Parties (x) a Loan File for each Loan to be transferred on
such date identified on the related Loan List and (y) possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of Article 9 of the UCC) that evidence
any such Loan (other than with respect to a Loan denominated in an Alternative
Currency) set forth on such Loan List, including all Underlying Notes, in each
case endorsed in blank without recourse; provided, however, that,
notwithstanding the foregoing, (A) with respect to any Pre-Positioned Loan, the
Borrower shall (i) have a copy of the executed Underlying Note faxed to the
Collateral Custodian on such Funding Date, with the original to be received by
the Collateral Custodian within two Business Days after such Funding Date and
(ii) within ten Business Days of such Funding Date deliver all remaining
portions of the Loan File for each such Loan and (B) with respect to any
Noteless Loan, the Borrower shall deliver a copy of the Loan Register for such
Loan, provided, that any Loan Documents that are filed or recorded with a
Governmental Authority and are not available within such period of ten Business
Days shall be delivered to the Collateral Custodian promptly after the
Servicer’s receipt thereof. Beginning with each delivery of any Loan Document
after September 30, 2005, the Borrower, or the Servicer on the Borrower’s
behalf, shall include a Loan Checklist for each Loan File or any portion of a
Loan File (including, without limitation, the delivery by fax of the Underlying
Note for a Pre-Positioned Loan and the delivery of the Loan Register for a
Noteless Loan) with each delivery of any Loan Documents to the Collateral
Custodian, listing the contents of such delivery. Pursuant to Section 7.10, the
Borrower is required to deliver such instruments, Loan Files and Loan Checklists
to the Collateral Custodian for the benefit of the Deal Agent, as agent for the
Secured Parties. Accordingly, the Borrower hereby authorizes and directs the
Servicer to deliver possession of all such instruments, Loan Files and Loan
Checklists to the Collateral Custodian on behalf of the Deal Agent, as agent for
the Secured Parties, and agrees that such delivery shall satisfy the condition
set forth in the first sentence of this Section 5.3(a). The Servicer shall also
identify on the Loan List (including any amendment thereof), whether by attached
schedule or marking or other effective identifying designation, all Transferred
Loans that are not evidenced by such instruments.

 

97



--------------------------------------------------------------------------------

(b) Prior to the occurrence of a Termination Event or Servicer Termination
Event, the Collateral Custodian shall not record the Assignments of Mortgage
delivered pursuant to Section 5.3(a) and the definition of Loan Documents. Upon
the occurrence of a Termination Event or a Servicer Termination Event, the
Collateral Custodian shall cause to be recorded in the appropriate offices each
Assignment of Mortgage delivered to it with respect to all Transferred Loans
except those Transferred Loans covered by the proviso to the definition of
Assignment of Mortgage. Each such recording shall be at the expense of the
Servicer; provided, however, that, to the extent the Servicer does not pay such
expenses, the Collateral Custodian shall be reimbursed pursuant to the
provisions of Section 2.9.

ARTICLE VI

PERFECTION OF TRANSFER AND

PROTECTION OF SECURITY INTERESTS

Section 6.1. Custody of Transferred Loans.

The contents of each Loan File relating to a Transferred Loan shall be held in
the custody of the Collateral Custodian under the terms of the Purchase
Agreement and this Agreement for the benefit of the Deal Agent, as agent for the
Secured Parties.

Section 6.2. Filing.

On or prior to the Closing Date, the Borrower and Servicer shall cause the UCC
financing statement(s) referred to in Section 4.1(u)(v) hereof to be filed, and
from time to time the Servicer shall take and cause to be taken such actions and
execute such documents as are necessary or desirable or as the Deal Agent may
reasonably request to perfect and protect the first priority perfected security
interest of the Deal Agent, as agent for the Secured Parties, in the Collateral
against all other Persons, including, without limitation, the filing of
financing statements, amendments thereto and continuation statements, the
execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title. Notwithstanding the obligations
of the Borrower and the Servicer set forth in the preceding sentence, the
Borrower and the Servicer hereby authorize the Deal Agent to prepare and file,
at the expense of the Servicer, UCC financing statements (including but not
limited to renewal, continuation or in lieu statements) and amendments or
supplements thereto or other instruments as the Deal Agent may from time to time
deem necessary or appropriate in order to perfect and maintain the security
interest granted hereunder in accordance with the UCC.

Section 6.3. Changes in Name, Corporate Structure or Location.

(a) During the term of this Agreement, neither the Originator nor the Borrower
shall change its name, identity, structure, existence or location (as defined in
Article 9 of the UCC) without first giving at least 30 days’ prior written
notice to the Deal Agent and each other Secured Party.

(b) If any change in either the Originator’s or the Borrower’s name, identity,
structure, existence, location (as defined in Article 9 of the UCC) or other
action would make any financing or continuation statement or notice of ownership
interest or Lien relating to any

 

98



--------------------------------------------------------------------------------

Collateral seriously misleading within the meaning of applicable provisions of
the UCC, the Servicer, no later than five Business Days after the effective date
of such change, shall file such amendments as may be required or reasonably
advisable to preserve and protect the security interest of the Deal Agent, as
agent for the Secured Parties, in the Collateral and the proceeds thereof.
Promptly after taking any of the foregoing actions, the Servicer shall deliver
to the Deal Agent and each other Secured Party an Opinion of Counsel reasonably
acceptable to the Deal Agent stating that, in the opinion of such counsel, all
financing statements or amendments necessary to preserve and protect the
security interest of the Deal Agent, as agent for the Secured Parties, in the
Collateral have been filed, and reciting the details of such filing.

Section 6.4. Chief Executive Office.

During the term of this Agreement, and subject to the other terms and provisions
herein relating to changes in location, the Originator will maintain its chief
executive office in one of the States of the United States.

Section 6.5. Costs and Expenses.

The Servicer agrees to pay all reasonable costs and disbursements in connection
with the perfection and the maintenance of perfection, as against all third
parties, of the Borrower’s and the Deal Agent’s, as agent for the Secured
Parties, right, title and interest in and to the Collateral (including, without
limitation, the security interest in the Collateral related thereto and the
security interests provided for herein).

Section 6.6. Sale Treatment.

The Borrower shall treat the acquisition of the Collateral under the Purchase
Agreement for all purposes (other than for financial accounting purposes) as a
sale and purchase on all of its relevant books, records, financial statements
and other applicable documents.

Section 6.7. Separateness from the Borrower.

The Borrower agrees to take or refrain from taking or engaging in with respect
to the Originator each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn LLP (including any
certificates attached thereto), delivered on the Closing Date, upon which the
conclusions therein are based.

 

99



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION AND SERVICING OF LOANS

Section 7.1. Appointment of the Servicer.

The Borrower hereby appoints American Capital as the Servicer hereunder to
service the Transferred Loans and to enforce its respective rights and interests
in and under each Transferred Loan in accordance with the terms and conditions
of this Article VII and to serve in such capacity until the termination of its
responsibilities pursuant to Section 7.25. American Capital hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein. The Servicer and the Borrower hereby acknowledge that
the Deal Agent and the other Secured Parties are third party beneficiaries of
the obligations undertaken by the Servicer hereunder.

Section 7.2. Duties and Responsibilities of the Servicer.

(a) The Servicer shall conduct the servicing, administration and collection of
the Transferred Loans and shall take, or cause to be taken, all such actions as
may be necessary or advisable to service, administer and collect Transferred
Loans from time to time on behalf of the Borrower and as the Borrower’s agent.
The Servicer will service, administer and make collections on the Transferred
Loans with reasonable care, using that degree of skill and attention that the
Servicer exercises with respect to all comparable loans that it services for
itself or others.

(b) The duties of the Servicer (the “Servicing Duties”), as the Borrower’s
agent, shall include, without limitation:

(i) preparing and submitting claims to, and post-billing liaison with, Obligors
on Transferred Loans;

(ii) maintaining all necessary Servicing Records with respect to the Transferred
Loans and providing such reports to the Borrower and the Deal Agent and each
Lender Agent in respect of the servicing of the Transferred Loans (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Borrower or the Deal Agent may reasonably request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to re-create Servicing Records
evidencing the Transferred Loans in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Transferred Loans (including, without limitation, records adequate to permit the
identification of each new Transferred Loan and all Collections of and
adjustments to each existing Transferred Loan); provided, however, that any
Successor Servicer shall only be required to re-create the Servicing Records of
each prior Servicer to the extent such records have been delivered to it in a
format reasonably acceptable to such Successor Servicer;

 

100



--------------------------------------------------------------------------------

(iv) promptly delivering to the Borrower, the Deal Agent and each Lender Agent
and the Collateral Custodian, from time to time, such information and Servicing
Records (including information relating to its performance under this Agreement)
as the Borrower, the Deal Agent and the Collateral Custodian may from time to
time reasonably request;

(v) identifying each Transferred Loan clearly and unambiguously in its Servicing
Records to reflect that such Transferred Loan is owned by the Borrower and
pledged to the Deal Agent, as agent for the Secured Parties;

(vi) complying in all material respects with the Credit and Collection Policy in
regard to each Transferred Loan;

(vii) complying in all material respects with all Applicable Laws with respect
to it, its business and properties and all Transferred Loans and Collections
with respect thereto;

(viii) preserving and maintaining its existence, rights, licenses, franchises
and privileges as a corporation in the jurisdiction of its organization, and
qualifying and remaining qualified in good standing as a foreign corporation and
qualifying to and remaining authorized and licensed to perform obligations as
Servicer (including enforcement of collection of Transferred Loans on behalf of
the Borrower, the Deal Agent and the Secured Parties) in each jurisdiction where
the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification would materially adversely affect (A) the rights or
interests of the Borrower, the Deal Agent and the other Secured Parties in the
Transferred Loans, (B) the collectibility of any Transferred Loan, or (C) the
ability of the Servicer to perform its obligations hereunder;

(ix) notifying the Borrower and the Deal Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim that (1) is or
is threatened to be asserted by an Obligor with respect to any Transferred Loan;
or (2) would reasonably be expected to have a Material Adverse Effect; and

(c) The Borrower and Servicer hereby acknowledge that none of the Deal Agent,
any other Secured Party or the Collateral Custodian shall have any obligation or
liability with respect to any Transferred Loans, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

Section 7.3. Authorization of the Servicer.

(a) Each of the Borrower and the Deal Agent, on behalf of the Secured Parties,
hereby authorizes the Servicer (including any successor thereto) to take any and
all reasonable steps in its name and on its behalf necessary or desirable and
not inconsistent with the pledge of the Transferred Loans to the Secured
Parties, in the determination of the Servicer, to collect all amounts due under
any and all Transferred Loans, including, without limitation, endorsing any of
their names on checks and other instruments representing Collections, executing
and delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Transferred Loans and, after

 

101



--------------------------------------------------------------------------------

the delinquency of any Transferred Loan and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Loan. The Borrower shall furnish the Servicer
(and any successors thereto) with any powers of attorney and other documents
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectibility of the Transferred Loans.
In no event shall the Servicer be entitled to make the Borrower, the Collateral
Custodian, the Deal Agent or any other Secured Party a party to any litigation
without such party’s express prior written consent, or to make the Borrower a
party to any litigation (other than any routine foreclosure or similar
collection procedure) without the Deal Agent’s consent.

(b) After a Termination Event has occurred and is continuing, at the Deal
Agent’s direction, the Servicer shall take such action as the Deal Agent may
deem necessary or advisable to enforce collection of the Transferred Loans;
provided, however, that the Deal Agent may, at any time after a Termination
Event has occurred and is continuing, notify any Obligor with respect to any
Transferred Loans of the assignment of such Transferred Loans to the Deal Agent
and direct that payments of all amounts due or to become due to the Borrower
thereunder be made directly to the Deal Agent or any servicer, collection agent
or lock-box or other account designated by the Deal Agent and, upon such
notification and at the expense of the Borrower, the Deal Agent may enforce
collection of any such Transferred Loans and adjust, settle or compromise the
amount or payment thereof. The Deal Agent shall give written notice to any
Successor Servicer of the Deal Agent’s actions or directions pursuant to this
Section 7.3(b), and no Successor Servicer shall take any actions pursuant to
this Section 7.3(b) that are outside of its Credit and Collection Policy.

Section 7.4. Collection of Payments.

(a) Collection Efforts, Modification of Loans. The Servicer will make reasonable
efforts to collect all payments called for under the terms and provisions of the
Transferred Loans as and when the same become due, and will follow those
collection procedures which it follows with respect to all comparable Loans that
it services for itself or others. The Servicer may not waive, modify or
otherwise vary any provision of a Transferred Loan, except as may be in
accordance with the provisions of the Credit and Collection Policy, which
permits, among other things, the waiver of any late payment charge or any other
fees that may be collected in the ordinary course of servicing any Loan included
in the Collateral. Notwithstanding anything to the contrary contained herein,
with respect to any collection efforts involving the sale of a Transferred Loan,
if after giving effect to any such sale (1) the amount described in clause
(ii) of the definition of Availability shall exceed the amount described in
clause (i) of the definition of Availability or (2) an Unmatured Termination
Event, a Termination Event or a Servicer Termination Event would occur then the
Servicer prior to any such sale which would result in a loss to the Secured
Parties based on the Outstanding Loan Balance plus accrued interest and other
fees due and payable shall obtain the prior written consent of the Deal Agent.

(b) [Reserved].

 

102



--------------------------------------------------------------------------------

(c) Taxes and other Amounts. To the extent provided for in any Transferred Loan,
the Servicer will use its best efforts to collect all payments with respect to
amounts due for taxes, assessments and insurance premiums relating to such
Transferred Loans or the Related Property and remit such amounts to the
appropriate Governmental Authority or insurer on or prior to the date such
payments are due.

(d) Payments to Lock-Box Account. On or before the Cut-Off Date with respect to
each Transferred Loan denominated in Dollars, the Servicer shall have instructed
the related Obligor to make all payments in respect of such Transferred Loan to
a Lock-Box or directly to the Lock-Box Account. All proceeds in the Lock-Box
Account shall be distributed into the U.S. Dollar Collection Account within two
Business Days as provided in the Lock-Box Agreement and the Intercreditor
Agreement. On or before the Cut-Off Date with respect to each Transferred Loan
denominated in an Alternative Currency, the Servicer shall have instructed the
related Obligor to make all payments in respect of such Transferred Loan to the
Collection Account for such Alternative Currency.

(e) Establishment of the Collection Accounts. The Borrower or the Servicer on
its behalf has previously caused the U.S. Dollar Collection Account to be
established, and shall cause such account to be maintained at all times, in the
name of the Borrower but under the control of the Deal Agent, as agent for the
Secured Parties, with a Qualified Institution for the purpose of receiving
Collections in Dollars from the Collateral. On or prior to the Closing Date, the
Collateral Custodian shall cause to be established, with its Cayman Islands
branch, three Collection Accounts, one for each Alternative Currency, for the
purpose of receiving Collections in each such Alternative Currency from the
Collateral. As of the Closing Date, each Collection Account is set forth on
Annex D. Any changes to any Collection Account after the Closing Date shall be
recorded on an amended Annex D. Each Collection Account at all times shall be
maintained at a Qualified Institution and shall be in the name of the Collateral
Custodian. “Qualified Institution” means, in the case of the U.S. Dollar
Collection Account, a depository institution or trust company organized under
the laws of the United States or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), or in the case of a
Collection Account for any Alternative Currency, a depository institution
located in London, England (including any London branch or affiliate of a
domestic bank) or the Cayman Islands branch of a domestic bank, in each case
(i) (A) that has either (1) a long-term unsecured debt rating of “A-” or better
by S&P and “A-3” or better by Moody’s or (2) a short-term unsecured debt rating
or certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (B) the parent corporation of which such depository institution is a
Subsidiary has either (1) a long-term unsecured debt rating of “A-” or better by
S&P and “A-3” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P and “P-1” or better by
Moody’s or (C) is otherwise acceptable to the Deal Agent and (ii) whose deposits
are insured by the Federal Deposit Insurance Corporation or a comparable
Governmental Authority of an Approved Country and (iii) has either (x) agreed
with the Borrower, the Servicer and the Deal Agent to comply with any and all
orders, notices, requests and other instructions originated by the Deal Agent
directing disposition of the funds in such Collection Account without any
further consent from the Borrower or the Servicer or (y) is titled in the name
of the Collateral Custodian.

 

103



--------------------------------------------------------------------------------

(f) In order to provide the Deal Agent with control over the U.S. Dollar
Collection Account within the meaning of Section 9-104(a) of the UCC and any
other applicable law, the Borrower and the Servicer hereby agree that the Deal
Agent may at any time provide Wells Fargo or any successor Person that maintains
the U.S. Dollar Collection Account with instructions as to the disposition of
funds in the U.S. Dollar Collection Account or as to any other matters relating
to the U.S. Dollar Collection Account without any further consent from the
Borrower or the Servicer. Wells Fargo agrees with the Borrower, the Servicer and
the Deal Agent to comply with any and all orders, notices, requests and other
instructions originated by the Deal Agent directing disposition of the funds in
the U.S. Dollar Collection Account without any further consent from the Borrower
or the Servicer. In addition, the Borrower agrees that from time to time, at its
expense, it will promptly execute and deliver all instruments and documents, and
take all actions, that may reasonably be necessary or desirable, or that the
Deal Agent may reasonably request, to perfect, protect or more fully evidence
the security interest of the Deal Agent, as agent for the Secured Parties, in
each Collection Account (other than the U.S. Dollar Collection Account) and to
enable the Deal Agent or the other Secured Parties to exercise and enforce their
rights and remedies with respect to such Collection Accounts. On each Payment
Date, the Collateral Custodian shall deposit into each Deal Agent’s Account from
the corresponding Collection Account an amount, based on the Monthly Report, to
the extent of Available Funds in each such Collection Account, to be applied by
the Deal Agent to make the payments required by Section 2.9 on such Payment
Date.

(g) Adjustments. If (i) the Servicer makes a deposit into any Collection Account
in respect of a Collection of a Loan in the Collateral and such Collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into such Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

(h) Released Amounts. The Deal Agent and the other Secured Parties hereby agree
to release to the Borrower, and the Borrower hereby agrees to release to the
Originator, an amount equal to the Released Amounts immediately upon
identification thereof and upon receipt of an Officer’s Certificate of the
Servicer, which release shall be automatic and shall require no further act by
the Deal Agent or the other Secured Parties; provided, that, the Deal Agent and
the other Secured Parties shall execute and deliver such instruments of release
and assignment, or otherwise confirm the foregoing release, as may reasonably be
requested by the Originator in writing. Immediately upon the release to the
Borrower by the Deal Agent and the other Secured Parties of the Released
Amounts, the Borrower hereby irrevocably agrees to release to the Originator
such Released Amounts, which release shall be automatic and shall require no
further act by the Borrower; provided, that, the Borrower shall execute and
deliver such instruments of release and assignment, or otherwise confirming the
foregoing release of any Released Amounts, as may be reasonably requested by the
Originator

(i) Securities Intermediary. The Collateral Custodian hereby agrees that, with
respect to each Collection Account, it is also acting as “securities
intermediary” hereunder. In such capacity, it agrees that at all times prior to
the satisfaction and discharge of the Obligations

 

104



--------------------------------------------------------------------------------

in accordance with the terms thereof: (i) all matters relating to the Collection
Accounts shall be governed by the laws of the State of New York and that for
purposes of Article 8 of the New York UCC the State of New York is the
“securities intermediary’s” jurisdiction; (ii) all property, including all cash
and all Permitted Investments, held by it as “securities intermediary” on behalf
of the Deal Agent and the Lenders in the Collection Accounts shall be treated as
“financial assets” under and as defined in Article 8 of the New York UCC;
(iii) the Collateral Custodian as “securities intermediary” will treat the Deal
Agent as entitled to exercise the rights comprising the investments or other
financial assets credited to the Collection Accounts and will at all times
identify the Deal Agent on its records as the person having a security
entitlement against it, as “securities intermediary”; (iv) the financial assets
credited to the Collection Accounts shall not be registered in the name of,
payable to the order of, or specially indorsed to the Collateral Custodian
except in its capacity as “securities intermediary”; and (v) the “securities
intermediary” will not comply with entitlement orders originated by any Person
other than the Deal Agent with respect to the investments or financial assets
held in the Collection Accounts.

Section 7.5. Servicer Advances.

(a) For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Collection Period was not received prior
to the end of such Collection Period, the Servicer may, but shall not be
obligated to, make an advance in the Currency of and in an amount up to the
amount of such delinquent Scheduled Payment (or portion thereof) if the Servicer
reasonably believes that the advance will be reimbursed by the related Obligor;
in addition, if on any day there are not sufficient funds on deposit in any
Collection Account to pay accrued Interest and Program Fees on any Advance,
Swingline Advance or Alternative Currency Swingline Advance the Collection
Period of which ends on such day, the Servicer may, but shall not be obligated
to, make an advance in the Currency and in the amount necessary to pay such
Interest and Program Fees if the Servicer reasonably believes that the advance
will be reimbursed by the related Obligor (in either case, any such advance, a
“Servicer Advance”). Notwithstanding the preceding sentence, any successor
Servicer will not be obligated to make any Servicer Advances.

(b) The Servicer will deposit any Servicer Advances into the related Collection
Account on or prior to, in the case of the U.S. Dollar Collection Account, 11:00
a.m. (Charlotte, North Carolina time) or, in the case of a Collection Account
for an Alternative Currency, 11:00 a.m. (Cayman Islands time), on the related
Payment Date, in immediately available funds. A Servicer Advance for a
delinquent payment on a Loan will not constitute a reclassification of the
delinquency status of such Loan for reporting purposes and the Delinquent
payment with respect to such Loan will continue to age as if no payment has been
made.

105



--------------------------------------------------------------------------------

Section 7.6. Realization Upon Defaulted Loans or Charged-Off Loans.

The Servicer will use its reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property with respect to a
Defaulted Loan or Charged-Off Loan and will act as sales and processing agent
for Related Property that it repossesses. The Servicer will follow the practices
and procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property. Without limiting the foregoing, the Servicer may
sell any such Related Property with respect any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Deal Agent identifying the
Defaulted Loan or Charged-Off Loan and the Related Property, setting forth the
sale price of the Related Property and certifying that such sale price is the
fair market value of such Related Property; provided, however, that if after
giving effect to such sale (a) the Availability is greater than $0 or (b) an
Unmatured Termination Event, a Termination Event or a Servicer Termination Event
would occur, then the Servicer prior to selling any Related Property with
respect a Defaulted Loan or Charged-Off Loan shall obtain the prior written
consent of the Deal Agent. In any case in which any such Related Property has
suffered damage, the Servicer will not expend funds in connection with any
repair or toward the repossession of such Related Property unless it reasonably
determines that such repair and/or repossession will increase the Recoveries by
an amount greater than the amount of such expenses. The Servicer will remit to
the appropriate Collection Account the Recoveries received in connection with
the sale or disposition of Related Property with respect to a Defaulted Loan or
Charged-Off Loan.

Section 7.7. Maintenance of Insurance Policies.

The Servicer will require that each borrower with respect to a Transferred Loan
maintain an Insurance Policy with respect to each Transferred Loan and the
Related Property in accordance with the Credit and Collection Policy. In
connection with its activities as Servicer, the Servicer agrees to present, on
behalf of the Borrower and the Deal Agent, as agent for the Secured Parties,
with respect to the respective interests, claims to the insurer under each
Insurance Policy, and to settle, adjust and compromise such claims, in each
case, consistent with the terms of each related Loan.

Section 7.8. Representations and Warranties of the Servicer.

The Servicer hereby represents and warrants as follows:

(a) Organization and Good Standing; Power and Authority The Servicer is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation with all requisite corporate power and
authority to own its properties and to conduct its business as presently
conducted and to enter into and perform its obligations pursuant to this
Agreement and each other Transaction Document to which it is a party.

(b) Due Qualification. The Servicer is qualified to do business as a
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and/or the conduct of its business

 

106



--------------------------------------------------------------------------------

and/or the performance of its obligations under the Transaction Documents to
which it is a party requires such qualification, standing, license or approval,
except to the extent that the failure to so qualify, maintain such standing or
to obtain such license or approval would not reasonably be expected to have a
Material Adverse Effect.

(c) Due Authorization. The Servicer has duly authorized the execution, delivery
and performance of this Agreement by all requisite corporate action.

(d) No Violation. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by the Servicer (with or without
notice or lapse of time) will not (i) conflict with, result in any breach of any
of the terms or provisions of, or constitute a default under, the articles of
incorporation or by-laws of the Servicer, or any Contractual Obligation to which
the Servicer is a party or by which it or any of its property is bound,
(ii) result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such Contractual Obligation (other than this
Agreement or the Purchase Agreement), or (iii) violate any Applicable Law.

(e) No Consent. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or perform its obligations hereunder.

(f) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer, enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by (i) applicable
Insolvency Laws and (ii) general principles of equity (whether considered in a
suit at law or in equity).

(g) No Proceedings. Except as previously disclosed to the Deal Agent in writing,
there are no proceedings or investigations (formal or informal) pending or to
the knowledge of the Servicer, threatened against the Servicer, before any
Governmental Authority (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or (iii) seeking any determination or ruling that would (in
the reasonable judgment of the Servicer) be expected to have a Material Adverse
Effect.

(h) Reports Accurate. All Servicer Certificates, information, exhibits,
financial statements, documents, books, Servicer Records or reports furnished or
to be furnished by the Servicer to the Deal Agent or any other Secured Party in
connection with this Agreement are and will be accurate, true and correct.

(i) No Servicer Default. No event has occurred and is continuing and no
condition exists, or would result from a purchase in respect of any Investment
or from the application of the proceeds therefrom, which constitutes or may
reasonably be expected to constitute a Servicer Default.

(j) Material Adverse Change. Since March 31, 2005, there has been no Material
Adverse Change with respect to the initial Servicer.

 

107



--------------------------------------------------------------------------------

(k) Credit and Collection Policy. Since September 17, 2001, there has been no
material change in any Credit and Collection Policy of the initial Servicer
other than in accordance with this Agreement. Since such date, no Material
Adverse Change has occurred in the overall collectibility of the Loans. It has
at all times complied with the Credit and Collection Policy with respect to each
Loan.

Section 7.9. Covenants of the Servicer.

The Servicer hereby covenants that:

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Laws, including those with respect to the Transferred Loans, the
Related Property and Loan Documents or any part thereof.

(b) Preservation of Corporate Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its formation, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where the failure to maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have, a Material Adverse Effect.

(c) Obligations with Respect to Loans. The Servicer will duly fulfill and comply
with all obligations on the part of the Borrower to be fulfilled or complied
with under or in connection with each Loan and will do nothing to impair the
rights of the Borrower or the Deal Agent, as agent for the Secured Parties, or
of the Secured Parties in, to and under the Collateral.

(d) Preservation of Security Interest. The Servicer on behalf of the Borrower
will file (or cause the filing of) such financing and continuation statements
and any other documents and take such other actions that may be required by any
law or regulation of any Governmental Authority to preserve and protect fully
the interest of the Deal Agent, as agent for the Secured Parties, in, to and
under the Collateral.

(e) [Reserved].

(f) Change of Name or Location; Records. The Servicer (i) shall not change its
name, move the location of its principal executive office or change its
jurisdiction of incorporation, without 30 days’ prior written notice to the
Borrower and the Deal Agent, and (ii) shall not move, or consent to the
Collateral Custodian moving the Loan Documents without 30 days’ prior written
notice to the Borrower and the Deal Agent and (iii) will promptly take all
actions required by each relevant jurisdiction in order to continue the first
priority perfected security interest of the Deal Agent, as agent for the Secured
Parties, in all Collateral including delivery of an Opinion of Counsel.

(g) Credit and Collection Policy. The initial Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to each Loan
and the Related Property included in the Collateral, including, without
limitation, performing the Transferred Loan grading and asset valuation
functions specified in Sections IV(D) and V of the Credit and Collection Policy
on a quarterly basis, and (ii) furnish to the Deal Agent, prior to its effective
date, prompt notice of any change in the Credit and Collection Policy which
would in any

 

108



--------------------------------------------------------------------------------

manner materially affect or impair the collectibility of any Transferred Loan or
the interests of any Lender. The initial Servicer will not agree to or otherwise
permit any change in the Credit and Collection Policy which would in any manner
materially and adversely affect or impair the collectibility of any Transferred
Loan or the interests of any Lender, in each case without the prior written
consent of the Deal Agent and each Lender Agent.

(h) Termination Events. The Servicer will furnish to the Deal Agent, as soon as
possible and in any event within three Business Days after the occurrence of
each Termination Event or Unmatured Termination Event, a written statement
setting forth the details of such event and the action that the Servicer
proposes to take with respect thereto.

(i) Extension or Amendment of Loans. The Servicer will not, except as otherwise
permitted in Section 7.4(a), extend, amend or otherwise modify the terms of any
Transferred Loan.

(j) Other. The Servicer will furnish to the Borrower, the Deal Agent and any
Lender Agent such other information, documents records or reports respecting the
Transferred Loans or the condition or operations, financial or otherwise of the
Servicer as the Borrower, the Deal Agent and any Lender Agent may from time to
time reasonably request in order to protect the respective interests of the
Borrower, the Deal Agent or the other Secured Parties under or as contemplated
by this Agreement.

(k) Agented Notes. Except as provided in Section 7.4(a), the Servicer and the
Originator covenant that they shall not without the prior written consent of the
Deal Agent (i) make or consent to any amendment or alteration of the terms of
any Agented Note or related Loan Documents, including without limitation the
payments due thereunder, (ii) undertake to release or authorize or consent to
the release of any collateral or security for the Agented Notes except for any
such release that is permitted or required by the terms of the related Loan
Documents, (iii) accelerate or extend the maturity of any Agented Note or
(iv) waive any claim against the Obligor or any applicable guarantor thereof,
where the effect of any of the foregoing would have a material adverse effect on
the Collateral, the Deal Agent or any other Secured Party.

(l) Grade 2 Obligor. In the event that the Originator or an Affiliate thereof
provides to any Obligor an Add-On Loan, the proceeds of which are intended to be
used for the purpose of providing funds for the Obligor to make an interest
and/or principal payment on an Eligible Loan issued to such Obligor, the
Servicer shall designate such Obligor as a Grade 2 Obligor or a Grade 1 Obligor
through the date that is one year after the date that such Add-On Loan is made;
provided, that, this Section 7.9(l) shall not apply in connection with Add-On
Loans that are part of a single plan of financing (regardless of when such plan
of financing is actually funded) involving Add-On Loans to the Obligor by, in
addition to the Originator, a Person who is neither the Originator nor an
Affiliate thereof; provided, further, that, the restriction set forth in this
Section 7.9(l) shall not apply after the date on which a subsequent Add-On Loan
is made to the Obligor and neither the Originator nor an Affiliate thereof is a
party to such subsequent Add-On Loan.

 

109



--------------------------------------------------------------------------------

(m) Inspection of Records. The Servicer will, at any time and from time to time
during regular business hours, as requested by the Deal Agent or any Lender
Agent, permit the Deal Agent or any Lender Agent, or its agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Loans and the related Loan Documents and (ii) to visit the offices and
properties of the Borrower, the Originator or the Servicer, as applicable, for
the purpose of examining such materials described in clause (i), and to discuss
matters relating to the Loans or the Borrower’s, the Originator’s or the
Servicer’s performance hereunder, under the Loan Documents and under the other
Transaction Documents to which such Person is a party with such officers,
directors, employees or independent public accountants of the Borrower, the
Originator or the Servicer, as applicable, as might reasonably be determined to
have knowledge of such matters.

(n) Keeping of Records. The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Loans and the related Loan Documents in the event of the destruction of the
originals thereof), and keep and maintain, all documents, books, computer tapes,
disks, records and other information reasonably necessary or advisable for the
collection of all Loans (including records adequate to permit the daily
identification of each new Loan and all Collections of and adjustments to each
existing Loan). The Borrower shall give the Deal Agent prompt notice of any
material change in its administrative and operating procedures referred to in
the previous sentence.

(o) Compliance with Loans. The Servicer will (i) at its own expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Loans and the related Loan
Documents; and (ii) timely and fully comply in all material respects with the
Credit and Collection Policy with respect to each Loan and the related Loan
Document.

(p) Consolidation or Merger of the Servicer. The initial Servicer shall not
consolidate or merge with or into, or sell, lease or transfer all or
substantially all of its assets to, any other Person, unless, in the case of any
such action (i) no Termination Event or Material Adverse Effect would occur or
be reasonably likely to occur as a result of such transaction, (ii) the Deal
Agent and each Lender Agent provides its prior written consent to such
transaction and (iii) such Person executes and delivers to the Deal Agent an
agreement by which such Person assumes the obligations of the Servicer hereunder
and under the other Transaction Documents to which it is a party, or confirms
that such obligations remain enforceable against it, together with such
certificates and opinions of counsel as the Deal Agent may reasonably request.

(q) Compliance with Trust Agreement Accounting/Recordkeeping Requirements. The
initial Servicer shall comply with, and not take any action, or permit or
acquiesce in any action being taken which would have the effect, directly, or
indirectly, of causing any breach of, the covenants of the initial Servicer set
forth in Section 4.01(cc)-(gg) of the Borrower’s trust agreement. The
Originator, individually and as the initial Servicer, agrees to take or refrain
from taking or engaging in, with respect to the Borrower, each of the actions or
activities specified in the “substantive consolidation” opinion of Winston &
Strawn LLP (including any certificates attached thereto), delivered on the
Closing Date, upon which the conclusions therein are based.

110



--------------------------------------------------------------------------------

(r) Loan Register.

(i) The Servicer shall maintain with respect to each Noteless Loan a register
(each, a “Loan Register”) in which it will record (v) the amount and Currency of
such Loan, (w) the amount of any principal or interest due and payable or to
become due and payable from the Obligor thereunder, (x) the amount of any sum in
respect of such Loan received from the Obligor and each lender’s ratable share
thereof, (y) the date of origination of such Loan and (z) the maturity date of
such Loan. The entries made in each Loan Register maintained pursuant to this
Section 7.9(r) shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of the
Servicer to maintain any such Loan Register or any error therein shall not in
any manner affect the obligations of the Obligor to repay the related Loans in
accordance with their terms or any lender’s interest therein.

(ii) At any time a Noteless Loan is included as part of the Collateral pursuant
to this Agreement, the Servicer shall deliver to the Collateral Custodian a copy
of the related Loan Register, together with a copy of a certificate of a
Responsible Officer of the Servicer certifying to the accuracy of such Loan
Register as of the date such Loan is included as part of the Collateral.

Section 7.10. The Collateral Custodian.

(a) Appointment; Custodial Duties. The Borrower and the Deal Agent each hereby
appoints Wells Fargo to act as Collateral Custodian hereunder, for the benefit
of the Borrower, the Deal Agent and the other Secured Parties, as provided
herein. Wells Fargo hereby accepts such appointment and agrees to perform the
duties and responsibilities with respect thereto set forth herein.

The Collateral Custodian shall take and retain custody of the Loan Files
delivered by the Borrower or on its behalf pursuant to Section 5.3 hereof in
accordance with the terms and conditions of this Agreement, all for the benefit
of the Secured Parties and subject to the Lien thereon in favor of the Deal
Agent, as agent for the Secured Parties. Promptly upon receipt of the first Loan
Document with respect to any Loan File, the Collateral Custodian shall deliver
to the Deal Agent a custodial receipt in form of Exhibit J hereto. Within five
Business Days of its receipt of any Loan File, the Collateral Custodian shall
review the related Loan Documents to verify that each Loan Document listed on
the related Loan Checklists for each Loan File has been received, is executed
and has no missing or mutilated pages and that each Underlying Note (other than
with respect to a Noteless Loan) with respect to each Transferred Loan is in
original form, and to confirm (in reliance on the related Loan number and
Obligor name) that such Loan is referenced on the related Loan List and shall,
on or prior to the expiration of such period, deliver to the Deal Agent a
certification in the form of Exhibit K hereto. If the Collateral Custodian
receives any Loan Documents not accompanied by a Loan Checklist, it may request
that the Servicer provide such a Loan Checklist before beginning its review.
Except as described in the preceding sentence with respect to Underlying Notes,
the Collateral Custodian may fulfill its obligations hereunder by accepting and
reviewing copies of all Loan Documents in a Loan File. In order to facilitate
the foregoing review by the Collateral Custodian, in connection with each
delivery of Loan Files hereunder to the Collateral Custodian, the Servicer shall
provide to the Collateral Custodian an electronic file in a mutually acceptable
electronic format that

 

111



--------------------------------------------------------------------------------

contains the related Loan List or that otherwise contains the Loan number and
the name of the Obligor with respect to each related Loan. If, at the conclusion
of such review, the Collateral Custodian shall determine that a Loan Document is
not executed or in proper form on its face, that any Underlying Note is not in
original form as required, that a Loan Document listed on a Loan Checklist for a
Loan File is missing, that a Loan Document contained in the Loan File for a Loan
is not referenced on any Loan Checklist for such Loan File, or that any
promissory note or mortgage note is not endorsed in blank, the Collateral
Custodian shall promptly notify the Borrower and the Deal Agent of such
determination by providing an exception report to such Persons setting forth,
with particularity, the lack of execution of such Loan Document(s), that such
Loan Document(s) has missing or mutilated pages, that an original Underlying
Note has not been delivered or the fact that such Loan was not referenced on the
related Loan List, that a Loan Document listed on a Loan Checklist is missing or
that a Loan Document contained in a Loan File was not referenced on a Loan
Checklist for such Loan File or that any promissory note or mortgage note is not
endorsed in blank. In addition, unless instructed otherwise in writing by the
Borrower and the Deal Agent within ten days of the Collateral Custodian’s
delivery of such report, the Collateral Custodian shall return any Loan File not
referenced on such Loan List to the Borrower. Other than the foregoing, the
Collateral Custodian shall not have any responsibility for reviewing any Loan
File. On each Reporting Date, (or more frequently, at the request of the Deal
Agent) the Collateral Custodian shall deliver to the Borrower and the Deal Agent
a cumulative exception report listing all outstanding exceptions and indicating
those exceptions which were removed since the last exception report.

In taking and retaining custody of the Loan Files, the Collateral Custodian
shall be acting as the agent of the Deal Agent and the other Secured Parties;
provided, that, the Collateral Custodian makes no representations as to the
existence, perfection or priority of any Lien on the Loan Files or the
instruments therein; provided, further, that, the Collateral Custodian’s duties
as agent shall be limited to those expressly contemplated herein. All Loan Files
shall be kept in fire-resistant vaults or cabinets at the locations specified on
Schedule V attached hereto, or at such other office as shall be specified to the
Deal Agent and the Borrower by the Collateral Custodian in a written notice
delivered at least 45 days prior to such change. All Loan Files shall be
segregated with an appropriate identifying label and maintained in such a manner
so as to permit retrieval and access. All Loan Files shall be clearly segregated
from any other documents or instruments maintained by the Collateral Custodian.
The Collateral Custodian shall clearly indicate that such Loan Files are the
sole property of Borrower, subject to the security interest of the Deal Agent,
on behalf of the Secured Parties. In performing its duties, the Collateral
Custodian shall use the same degree of care and attention as it employs with
respect to similar loan files that it holds as collateral custodian for others.

(b) Concerning the Collateral Custodian.

(i) Except for its willful misconduct, gross negligence or bad faith, the
Collateral Custodian may conclusively rely on and shall be fully protected in
acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. Except for
its willful misconduct, gross negligence or bad faith, the Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon the written
instructions of any designated officer of the Deal Agent.

 

112



--------------------------------------------------------------------------------

(ii) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(iii) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, gross
negligence or bad faith.

(iv) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Loans or the Loan Documents,
and will not be required to and will not make any representations as to the
validity or value of any of the Loans. The Collateral Custodian shall not be
obligated to take any legal action hereunder that might in its judgment involve
any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it.

(v) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(vi) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(vii) It is expressly agreed and acknowledged that the Collateral Custodian is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Loans.

(c) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Transferred Loans, the Collateral
Custodian is hereby authorized, upon receipt from the Servicer on behalf of the
Borrower, of a written request for release of documents and receipt in the form
annexed hereto as Exhibit L and upon receipt from the Deal Agent of its written
consent to such request and receipt, to release to the Servicer the related Loan
File or the documents set forth in such request and receipt to the Servicer;
provided, however, that, notwithstanding the foregoing or any other provision of
this Agreement, upon its receipt of written instructions from the Deal Agent,
the Collateral Custodian shall cease releasing documents to the Servicer. All
documents so released to the Servicer on behalf of the Borrower shall be held by
the Servicer in trust for the benefit of the Borrower, the Deal Agent and the
other Secured Parties, with respect to their respective interests, in accordance
with the terms of this Agreement. The Servicer, on behalf of the Borrower, shall
return to the Collateral Custodian the Loan File or other such documents when
the Servicer’s need therefor in connection with such foreclosure or servicing no
longer exists, unless the Loan shall be liquidated, in which case, upon receipt
of an additional request for release of documents and receipt certifying such
liquidation from the Servicer to the Collateral Custodian in the form annexed
hereto as Exhibit L, the

 

113



--------------------------------------------------------------------------------

Servicer’s request and receipt submitted pursuant to the first sentence of this
Section 7.10(c) shall be released by the Collateral Custodian to the Servicer.
Notwithstanding anything in this Section 7.10(c) to the contrary, in no event
shall the Collateral Custodian release any Loan File or part thereof to the
Servicer for any reason without the Deal Agent’s prior written consent.

(d) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit L (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the appropriate Collection Account as provided in this
Agreement), the Collateral Custodian shall promptly release the related Loan
File to the Servicer, on behalf of the Borrower.

(e) Collateral Custodian Compensation. As compensation for its activities
hereunder, the Collateral Custodian shall be entitled to a Collateral Custodian
Fee from the Servicer. To the extent that such Collateral Custodian Fee is not
paid by the Servicer, the Collateral Custodian shall be entitled to receive the
unpaid balance of such Collateral Custodian Fee to the extent of funds available
therefor pursuant to the provision of Sections 2.9(a)(1)(v) and 2.9(b)(v). The
Collateral Custodian’s entitlement to receive the Collateral Custodian Fee
(other than due and unpaid Collateral Custodian Fees owed through such date)
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
or (ii) the termination of this Agreement.

(f) Replacement of the Collateral Custodian. The Collateral Custodian may be
replaced by the Borrower with the prior consent of the Deal Agent and each
Lender Agent; provided, however, that no such replacement shall be effective
until a replacement Collateral Custodian has been appointed, has agreed to act
as Collateral Custodian hereunder and has received all Loan Files held by the
previous Collateral Custodian.

(g) Release of Loan Documents Following a Lien Release Dividend. To the extent
that portions of Transferred Loans are transferred pursuant to a Lien Release
Dividend under Section 2.17 and such portions of Transferred Loans are part of a
Permitted Transfer, the Collateral Custodian may, but only with the Deal Agent’s
prior written consent, and upon terms and conditions satisfactory to the Deal
Agent, including without limitation the execution by the servicer of such
portions of such Transferred Loans of all such documents as the Deal Agent may
require, release original Loan Documents (excluding the related original
Underlying Note(s)) evidencing the portion of the Transferred Loan remaining as
part of the Collateral) to the servicer of such portions of Transferred Loans
for the purposes of enforcing or servicing such Loans in connection with a
Permitted Transfer.

Section 7.11. Representations and Warranties of the Collateral Custodian.

The Collateral Custodian represents and warrants as follows:

(a) Organization and Good Standing. It is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States with all requisite power and authority to own its properties and to
conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

 

114



--------------------------------------------------------------------------------

(b) Due Qualification. It is duly qualified to do business as a national banking
association and is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification, licenses or approval
except where the failure to so qualify or have such licenses or approvals has
not had, and would not be reasonably expected to have, a Material Adverse
Effect.

(c) Power and Authority. It has the power and authority to execute and deliver
this Agreement and each other Transaction Document to which it is a party and to
carry out their respective terms. It has duly authorized the execution, delivery
and performance of this Agreement and each other Transaction Document to which
it is a party by all requisite action.

(d) No Violation. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement and each other Transaction Document
to which it is a party by it will not (i) conflict with, result in any breach of
any of the terms or provisions of, or constitute a default under, its articles
of association, or any Contractual Obligation to which it is a party or by which
it or any of its property is bound, (ii) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any Contractual
Obligation, or (iii) violate any Applicable Law.

(e) No Consents. No consent, approval, authorization, order, registration,
filing, qualification, license or permit (collectively, the “Consents”) of or
with any Governmental Authority having jurisdiction over it or any of its
respective properties is required to be obtained in order for it to enter into
this Agreement or perform its obligations hereunder.

(f) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect.

Section 7.12. Covenants of the Collateral Custodian.

The Collateral Custodian hereby covenants that:

(a) Compliance with Law. The Collateral Custodian will comply in all material
respects with all Applicable Laws.

(b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges as a national banking
association in good standing under the laws of the United States.

 

115



--------------------------------------------------------------------------------

(c) No Bankruptcy Petition. With respect to any Conduit Lender, prior to the
date that is one year and one day (or such longer preference period as shall
then be in effect) after the payment in full of all amounts owing in respect of
all outstanding Commercial Paper Notes issued by such Conduit Lender and, with
respect to the Borrower, prior to the date that is one year and one day (or such
longer preference period as shall then be in effect) after the Collection Date,
it will not institute against the Borrower or any Conduit Lender, or join any
other Person in instituting against the Borrower or any Conduit Lender, any
Insolvency Proceedings or other similar proceedings under the laws of the United
States or any state of the United States. This Section 7.12(c) will survive the
termination of this Agreement.

(d) Loan Files. The Collateral Custodian will not dispose of any documents
constituting the Loan Files in any manner that is inconsistent with the
performance of its obligations as the Collateral Custodian pursuant to this
Agreement and will not dispose of any Loan except as contemplated by this
Agreement.

(e) Location of Loan Files. The Loan Files shall remain at all times in the
possession of the Collateral Custodian at the address set forth on Annex A
hereto unless notice of a different address is given in accordance with the
terms hereof.

(f) No Changes in Collateral Custodian Fee. The Collateral Custodian will not
make any changes to the Collateral Custodian Fee set forth in the Backup
Servicer and Collateral Custodian Fee Letter without the prior written approval
of the Deal Agent.

Section 7.13. The Backup Servicer.

(a) Appointment. The Borrower and the Deal Agent hereby appoint Wells Fargo to
act as Backup Servicer for the benefit of the Borrower, the Deal Agent and the
other Secured Parties in accordance with the terms of this Agreement. Wells
Fargo hereby accepts such appointment and agrees to perform the duties and
responsibilities with respect thereto set forth herein.

(b) Duties. On or before the initial Funding Date, and until the receipt by the
Servicer of a Servicer Termination Notice, the Backup Servicer shall perform, on
behalf of the Borrower and the Deal Agent and the other Secured Parties, the
following duties and obligations:

(i) On or before the Closing Date, the Backup Servicer shall accept from the
Servicer delivery of the information required to be set forth in the Monthly
Reports in hard copy and in an agreed upon electronic format.

(ii) Not later than 12:00 noon (Charlotte, North Carolina time) on each
Reporting Date, the Servicer shall provide to the Backup Servicer and the Backup
Servicer shall accept delivery of tape in an agreed upon electronic format (the
“Tape”) from the Servicer, which shall include but not be limited to the
following information: (x) for each Transferred Loan, the name and number of the
related borrower, the collection status, the Loan status, the date of each
Scheduled Payment and the Outstanding Loan Balance and (y) the Aggregate
Outstanding Loan Balance.

 

116



--------------------------------------------------------------------------------

(iii) Prior to the related Payment Date, the Backup Servicer shall review the
Monthly Report to ensure that it is complete on its face and that the following
items in such Monthly Report have been accurately calculated, if applicable, and
reported: (A) the Availability and the unused portion of the Alternative
Currency Sub-Limit, (B) the Aggregate Outstanding Loan Balance and the amount of
such Aggregate Outstanding Loan Balance denominated in each Alternative
Currency, (C) the Backup Servicer Fee, (D) the Loans that are 30 or more days
Delinquent (other than Defaulted Loans and Charged-Off Loans), (E) the Defaulted
Loans (other than Charged-Off Loans), (F) the Charged-Off Loans, (G) the
Portfolio Yield, (H) the Rolling Three-Month Portfolio Yield, (I) the Rolling
Three-Month Default Ratio, (J) the Rolling Three-Month Charged-Off Ratio and
(K) the Rolling Twelve-Month Portfolio Charged-Off Ratio. The Backup Servicer
shall notify the Deal Agent, the Borrower and the Servicer of any disagreements
with the Monthly Report based on such review not later than the Business Day
preceding such Payment Date.

(iv) If the Borrower or the Servicer disagrees with the report provided under
Section 7.13(b)(iii) by the Backup Servicer or if the Borrower or the Servicer
or any subservicer has not reconciled such discrepancy, the Backup Servicer
agrees to confer with the Borrower or the Servicer to resolve such disagreement
on or prior to the next succeeding Determination Date and shall settle such
discrepancy with the Borrower or the Servicer if possible, and notify the Deal
Agent of the resolution thereof. The Borrower and the Servicer hereby agree to
cooperate at their own expense, with the Backup Servicer in reconciling any
discrepancies herein. If within twenty (20) days after the delivery of the
report provided under Section 7.13(b)(iii) by the Backup Servicer, such
discrepancy is not resolved, the Backup Servicer shall promptly notify the
Borrower and the Deal Agent of the continued existence of such discrepancy.
Following receipt of such notice by the Deal Agent, the Servicer shall deliver
to the Borrower, the Deal Agent, the Secured Parties and the Backup Servicer no
later than the related Payment Date a certificate describing the nature and
amount of such discrepancies and the actions the Servicer proposes to take with
respect thereto.

With respect to the duties described in this Section 7.13(b), in the absence of
bad faith or gross negligence, the Backup Servicer, in the performance of its
duties and obligations hereunder, is entitled to rely conclusively, and shall be
fully protected in so relying, on the contents of each Tape, including, but not
limited to, the completeness and accuracy thereof, provided by the Servicer.

(c) Transition to Servicer Role. After the receipt by the Servicer of an
effective Servicer Termination Notice, all authority, power, rights and
responsibilities of the Servicer, under this Agreement, whether with respect to
the Loans or otherwise, shall pass to and be vested in the Backup Servicer,
subject to and in accordance with the provisions of Section 7.26, as long as the
Backup Servicer is not prohibited by Applicable Law from fulfilling the same, as
evidenced by an Opinion of Counsel; provided, however, that the Backup Servicer
shall not assume any responsibilities of the Servicer with respect to any Loans
of an Obligor located outside the United States.

 

117



--------------------------------------------------------------------------------

(d) Merger or Consolidation. Any Person (i) into which the Backup Servicer may
be merged or consolidated, (ii) that may result from any merger or consolidation
to which the Backup Servicer shall be a party, or (iii) that may succeed to the
properties and assets of the Backup Servicer substantially as a whole, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Backup Servicer hereunder, shall be the
successor to the Backup Servicer under this Agreement without further act on the
part of any of the parties to this Agreement.

(e) Backup Servicing Compensation. As compensation for its backup servicing
activities hereunder, the Backup Servicer shall be entitled to receive the
Backup Servicer Fee from the Servicer. To the extent such Backup Servicer Fee is
not paid by the Servicer, the Backup Servicer shall be entitled to receive the
unpaid balance of its Backup Servicer Fee to the extent of funds available
therefor pursuant to the provision of Sections 2.9(a)(1)(iv) and 2.9(b)(iv). The
Backup Servicer’s entitlement to receive the Backup Servicer Fee (other than due
and unpaid Backup Servicer Fees owed through such date) shall cease on the
earliest to occur of: (i) it becoming the Successor Servicer, (ii) its removal
as Backup Servicer, or (iii) the termination of this Agreement.

(f) Backup Servicer Removal. The Backup Servicer may be removed with or without
cause by the Deal Agent, or by the Borrower with the prior written approval of
the Deal Agent by notice given in writing to the Backup Servicer. In the event
of any such removal, a replacement Backup Servicer may be appointed by (i) the
Borrower, acting with the written consent of the Deal Agent or (ii) if no such
replacement is appointed within 30 days following such removal, by the Deal
Agent.

(g) Scope of Backup Servicing Duties. The Backup Servicer undertakes to perform
only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the Backup Servicer hereunder. Without limiting
the generality of the foregoing, the Backup Servicer, except as expressly set
forth herein, shall have no obligation to supervise, verify, monitor or
administer the performance of the Servicer. The Backup Servicer may act through
its agents, attorneys and custodians in performing any of its duties and
obligations under this Agreement, it being understood by the parties hereto that
the Backup Servicer will be responsible for any misconduct or negligence on the
part of such agents, attorneys or custodians acting on the routine and ordinary
day-to-day operations for and on behalf of the Backup Servicer. Neither the
Backup Servicer nor any of its officers, directors, employees or agents shall be
liable, directly or indirectly, for any damages or expenses arising out of the
services performed under this Agreement other than damages or expenses that
result from the gross negligence or bad faith of it or them or the failure to
perform materially in accordance with this Agreement.

(h) Limitation on Liability. Except for its willful misconduct, gross negligence
or bad faith, the Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Borrower, the Deal Agent, the
Collateral Custodian, the Backup Servicer and the other Secured Parties each
agree to look only to the Servicer to perform such obligations. Except for its
willful misconduct, gross

 

118



--------------------------------------------------------------------------------

negligence or bad faith, the Backup Servicer shall have no responsibility and
shall not be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of their respective duties under
this Agreement if such failure or delay results from the Backup Servicer acting
in accordance with information prepared or supplied by a Person other than the
Backup Servicer or the failure of any such other Person to prepare or provide
such information. Except for its gross negligence or bad faith, the Backup
Servicer shall have no responsibility, shall not be in default and shall incur
no liability for (i) any act or failure to act of any third party, including the
Servicer (ii) any inaccuracy or omission in a notice or communication received
by the Backup Servicer from any third party, (iii) the invalidity or
unenforceability of any Loan or Loan Document under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Loan, or (v) the acts or omissions of any successor Backup Servicer.

Section 7.14. Representations and Warranties of the Backup Servicer.

The Backup Servicer hereby represents and warrants as follows:

(a) Organization and Good Standing. It is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States with all requisite power and authority to own its properties and to
conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

(b) Due Qualification. The Backup Servicer is duly qualified to do business as a
national banking association and is in good standing, and have obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and the conduct of its business requires such
qualification, licenses or approvals except where the failure to so qualify or
have such licenses or approvals has not had, and would not be reasonably
expected to have, a Material Adverse Effect.

(c) Power and Authority. It has the power and authority to execute and deliver
this Agreement and to carry out its terms. It has duly authorized the execution,
delivery and performance of this Agreement by all requisite action.

(d) No Violation. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by it will not (i) conflict with,
result in any breach of any of the terms or provisions of, or constitute a
default under, its articles of association or any Contractual Obligation by
which it or any of its property is bound, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
Contractual Obligation (other than the Agreement), or (iii) violate any
Applicable Law.

(e) No Consents. No Consents of or with any Governmental Authority having
jurisdiction over it or any of its respective properties is required to be
obtained in order for it to enter into this Agreement or perform its obligations
hereunder.

(f) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).

 

119



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect.

Section 7.15. Covenants of the Backup Servicer.

The Backup Servicer hereby covenants that:

(a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.

(b) Preservation of Existence. The Backup Servicer will preserve and maintain
its existence, rights, franchises and privileges as a national banking
association in good standing under the laws of the United States.

(c) No Bankruptcy Petition. With respect to any Conduit Lender, prior to the
date that is one year and one day (or such longer preference period as shall
then be in effect) after the payment in full of all amounts owing in respect of
all outstanding Commercial Paper Notes issued by such Conduit Lender and with
respect to the Borrower, prior to the date that is one year and one day (or such
longer preference period as shall then be in effect) after the Collection Date,
the Backup Servicer will not institute against the Borrower or any Conduit
Lender, or join any other Person in instituting against the Borrower or any
Conduit Lender, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States. This Section 7.15(c) will
survive the termination of this Agreement.

(d) No Changes in Backup Servicer Fee. The Backup Servicer will not make any
changes to Backup Servicer Fee set forth in the Backup Servicer and Collateral
Custodian Fee Letter without the prior written approval of the Deal Agent.

Section 7.16. Payment of Certain Expenses by the Servicer and the Borrower.

(a) The Servicer will be required to pay all fees and expenses incurred by it in
connection with the transactions and activities contemplated by this Agreement,
including fees and disbursements of legal counsel and independent accountants,
Taxes imposed on the Servicer, expenses incurred in connection with payments and
reports pursuant to this Agreement, and all other fees and expenses not
expressly stated under this Agreement for the account of the Borrower. In
consideration for the payment by the Borrower of the Servicing Fee, the Servicer
will be required to pay all reasonable fees and expenses owing to any bank or
trust company in connection with the maintenance of the Collection Accounts and
the Backup Servicer Fee and Collateral Custodian Fee pursuant to the Backup
Servicer and Collateral Custodian Fee Letter. The Servicer shall be required to
pay such expenses for its own account and shall not be entitled to any payment
therefor other than the Servicing Fee.

(b) The Borrower will be required to pay all reasonable fees and expenses
incurred by the Deal Agent in connection with the transactions and activities
contemplated by this Agreement, including reasonable fees and disbursements of
legal counsel and independent accountants.

 

120



--------------------------------------------------------------------------------

Section 7.17. Reports.

(a) Monthly Report. With respect to each Determination Date and the related
Collection Period, the Servicer will provide to the Borrower, the Backup
Servicer, the Deal Agent and each Lender Agent, on the related Reporting Date, a
monthly statement (a “Monthly Report”), signed by a Responsible Officer of the
Servicer and substantially in the form of Exhibit E. Except as otherwise set
forth herein, the Backup Servicer shall have no obligation to review any
information in the Monthly Report.

(b) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Borrower, the Backup Servicer, the Deal Agent and each
Lender Agent a certificate substantially in the form of Exhibit F (a “Servicer’s
Certificate”), signed by a Responsible Officer of the Servicer, which shall
include a certification by such Responsible Officer that no Termination Event or
Unmatured Termination Event has occurred and is continuing. Except as otherwise
set forth herein, the Backup Servicer shall have no duty to review any
information set forth in the Servicer’s Certificate.

(c) Financial Statements. The Servicer will submit to the Borrower, the Backup
Servicer, the Deal Agent and each Lender Agent, within 45 days following the end
of each of the Servicer’s fiscal quarters (other than the final fiscal quarter),
commencing for the fiscal quarter ending on September 30, 2005, unaudited
financial statements of the Servicer (including an analysis of delinquencies and
losses for each fiscal quarter) as of the end of each such fiscal quarter. The
Servicer shall submit to the Borrower, the Deal Agent and each Lender Agent,
within 90 days following the end of the Servicer’s fiscal year, commencing with
the fiscal year ending on December 31, 2005, annual audited financial statements
as of the end of such fiscal year. Except as otherwise set forth herein, the
Backup Servicer shall have no duty to review any of the financial information
set forth in such financial statements.

Section 7.18. Annual Statement as to Compliance.

The Servicer will provide to the Borrower, the Backup Servicer, the Deal Agent
and each Lender Agent, within 90 days following the end of each fiscal year of
the Servicer, commencing with the fiscal year ending on December 31, 2005, an
annual report signed by a Responsible Officer of the Servicer certifying that
(a) a review of the activities of the Servicer, and the Servicer’s performance
pursuant to this Agreement, for the period ending on the last day of such fiscal
year has been made under such Responsible Officer’s supervision and (b) the
Servicer has performed or has caused to be performed in all material respects
all of its obligations under this Agreement throughout such year and no Servicer
Termination Event has occurred and is continuing (or if a Servicer Termination
Event has so occurred and is continuing, specifying each such event, the nature
and status thereof and the steps necessary to remedy such event, and, if a
Servicer Termination Event occurred during such year and no notice thereof has
been given to the Deal Agent, specifying such Servicer Termination Event and the
steps taken to remedy such event).

 

121



--------------------------------------------------------------------------------

Section 7.19. Annual Independent Public Accountant’s Servicing Reports.

The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Borrower, the Deal Agent and each Lender Agent (with a copy to the Backup
Servicer), within 90 days following the end of each fiscal year of the Servicer,
commencing with the fiscal year ending on December 31, 2005, (i) a report
relating to such fiscal year to the effect that (A) such firm has reviewed
certain documents and records relating to the servicing of the Transferred
Loans, and (B) based on such examination, such firm is of the opinion that the
Monthly Reports for such year were prepared in compliance with this Agreement,
except for such exceptions as it believes to be immaterial and such other
exceptions as will be set forth in such firm’s report and (ii) a report covering
such fiscal year to the effect that such accountants have applied certain
agreed-upon procedures (which procedures shall not be amended from those
procedures in effect as of the Closing Date without the prior approval of the
Borrower and the Deal Agent) to certain documents and records relating to the
servicing of Transferred Loans under this Agreement, compared the information
contained in the Monthly Reports and the Servicer’s Certificates delivered
during the period covered by such report with such documents and records and
that no matters came to the attention of such accountants that caused them to
believe that such servicing was not conducted in compliance with this Article VI
of this Agreement, except for such exceptions as such accountants shall believe
to be immaterial and such other exceptions as shall be set forth in such
statement.

Section 7.20. Limitation on Liability of the Servicer and Others.

Except as provided herein, neither the Servicer nor any of the directors or
officers or employees or agents of the Servicer shall be under any liability to
the Borrower, the Deal Agent, the other Secured Parties or any other Person for
any action taken or for refraining from the taking of any action expressly
provided for in this Agreement; provided, however, that this provision shall not
protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of its willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of its failure to perform
materially in accordance with this Agreement.

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Loans in
accordance with this Agreement that in its reasonable opinion may involve it in
any expense or liability. The Servicer may, in its sole discretion, undertake
any legal action relating to the servicing, collection or administration of
Loans and the Related Property that it may reasonably deem necessary or
appropriate for the benefit of the Borrower and the Secured Parties with respect
to this Agreement and the rights and duties of the parties hereto and the
respective interests of the Borrower and the Secured Parties hereunder.

Section 7.21. The Servicer, the Backup Servicer and the Collateral Custodian Not
to Resign.

None of the Servicer, the Backup Servicer or the Collateral Custodian shall
resign from the obligations and duties hereby imposed on such Person except upon
such Person’s

 

122



--------------------------------------------------------------------------------

determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
such Person could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer, the Backup Servicer or the Collateral Custodian
shall be evidenced as to clause (i) above by an Opinion of Counsel to such
effect delivered to the Borrower and the Deal Agent. No such resignation shall
become effective until a successor shall have assumed the responsibilities and
obligations of such Person in according with the terms of this Agreement.

Section 7.22. Access to Certain Documentation and Information Regarding the
Loans.

The Borrower, the Servicer or the Collateral Custodian, as applicable, shall
provide to the Deal Agent and each Lender Agent access to the Loan Documents and
all other documentation regarding the Loans included as part of the Collateral
and the Related Property in such cases where the Deal Agent and each Lender
Agent is required in connection with the enforcement of the rights or interests
of the Lenders, or by applicable statutes or regulations, to review such
documentation, such access being afforded without charge but only (i) upon two
Business Days’ prior written request, (ii) during normal business hours and
(iii) subject to the Servicer’s and the Collateral Custodian’s normal security
and confidentiality procedures. From and after the Closing Date and periodically
thereafter at the discretion of the Deal Agent and each Lender Agent, the Deal
Agent and each Lender Agent or their respective agents may review the Borrower’s
and the Servicer’s collection and administration of the Transferred Loans in
order to assess compliance by the Servicer with the Servicer’s written policies
and procedures, as well as with this Agreement and may conduct an audit of the
Loans, Loan Documents and Records in conjunction with such a review. Such review
shall be reasonable in scope and shall be completed in a reasonable period of
time. The Borrower shall bear the cost of such audits; provided, however, that
prior to the date on which a Termination Event shall have occurred and be
continuing, the Borrower shall not be required to bear the cost of more than two
audits in any 12-month period; and provided, further, that each Lender Agent
agrees to cooperate with the Deal Agent in coordinating the timing and scope of
such audits.

Section 7.23. [Reserved].

Section 7.24. Identification of Records.

The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Deal Agent, as agent
for the Secured Parties, has the interest therein Granted by Borrower pursuant
to this Agreement.

Section 7.25. Servicer Termination Events.

If any one of the following events (a “Servicer Termination Event”) shall occur
and be continuing on any date:

(a) any failure by the Servicer to make any payment, transfer or deposit or to
give instructions or notice to the Borrower, the Deal Agent or any Lender Agent
as required by this Agreement, or to deliver any Required Reports hereunder on
or before the date occurring two Business Days after the date such payment,
transfer, deposit, instruction of notice or report is required to be made or
given, as the case may be, under the terms of this Agreement;

 

123



--------------------------------------------------------------------------------

(b) any failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement or any other Transaction Document to which it is a party as
Servicer that continues unremedied for a period of 30 days after the first to
occur of (i) the date on which written notice of such failure requiring the same
to be remedied shall have been given to the Servicer by the Deal Agent or the
Borrower and (ii) the date on which an officer of the Servicer becomes aware
thereof;

(c) any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made in any material respect, and that continues to
be unremedied for a period of 30 days after the first to occur of (i) the date
on which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Servicer by the Deal Agent or the Borrower and
(ii) the date on which the Servicer becomes aware thereof;

(d) the Servicer shall fail in any material respect to service the Transferred
Loans in accordance with the Credit and Collection Policy;

(e) an Insolvency Event shall occur with respect to the Servicer or any of its
Affiliates;

(f) the Servicer agrees to or otherwise permits any change in the Credit and
Collection Policy which would in any manner materially and adversely affect or
impair the collectibility of any Transferred Loan or the interests of any Lender
without the prior written consent of the Deal Agent and each Lender Agent;

(g) any financial or asset information reasonably requested by the Deal Agent or
the other Secured Parties as provided herein is not provided as requested within
five Business Days of the receipt by the Servicer of such request;

(h) one or more judgments, orders, decrees or arbitration awards shall be
entered against the Servicer involving in the aggregate a liability (to the
extent not paid when due or covered by insurance) of $15,000,000 or more and all
such judgments, orders, decrees or arbitration awards shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof;

(i) the Servicer fails to make any payment of any principal of or any interest
on any debt or other obligations when due (after giving effect to any periods of
grace) which is outstanding in a principal amount of more than $15,000,000 in
the aggregate, or any event or condition occurs that would permit acceleration
of such debt or other obligations if such event or condition has not been
waived;

 

124



--------------------------------------------------------------------------------

(j) the Servicer fails to maintain a minimum Net Worth of at least
$1,000,000,000 plus seventy-five (75%) percent of any new equity and
Subordinated Debt issued after March 31, 2004; or

(k) any Change-in-Control of the Servicer is made without the prior written
consent of the Borrower and the Deal Agent; or

(l) the Servicer shall fail to maintain its status as a business development
company or as a registered investment company under the 1940 Act;

then notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Deal Agent, by written notice to the Servicer
and the Backup Servicer (a “Servicer Termination Notice”), may, subject to the
provisions of Section 7.26, terminate all of the rights and obligations of the
Servicer as Servicer under this Agreement. The Borrower shall pay all reasonable
set-up and conversion costs associated with the transfer of servicing rights to
the Successor Servicer.

Section 7.26. Appointment of Successor Servicer.

(a) On and after the receipt by the Servicer of a Servicer Termination Notice
pursuant to Section 7.25, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Servicer
Termination Notice or otherwise specified by the Deal Agent to the Servicer and
the Backup Servicer in writing. The Deal Agent may at the time described in the
immediately preceding sentence, in its sole discretion, appoint the Backup
Servicer as the Servicer hereunder, and the Backup Servicer shall on such date
assume all obligations of the Servicer hereunder, and all authority and power of
the Servicer under this Agreement shall pass to and be vested in the Backup
Servicer; provided, however, that any successor Servicer shall not (i) be
responsible or liable for any past actions or omissions of the outgoing Servicer
or (ii) be obligated to make Servicer Advances or (iii) have any liability or
obligation with respect to any Servicer indemnification obligations of any prior
servicer including the initial Servicer. In the event that the Deal Agent does
not so appoint the Backup Servicer, there is no Backup Servicer or the Backup
Servicer is unwilling or unable to assume such obligations on such date, the
Required Lenders shall as promptly as possible appoint a successor servicer (in
such capacity, the “Successor Servicer”), and such Successor Servicer shall
accept its appointment by a written assumption in a form acceptable to the Deal
Agent. In the event that a Successor Servicer has not been appointed and has not
accepted its appointment at the time when the Servicer ceases to act as
Servicer, the Deal Agent shall petition a court of competent jurisdiction to
appoint any established financial institution having a net worth of not less
than U.S. $100,000,000 and whose regular business includes the servicing of
Loans as the Successor Servicer hereunder.

(b) Upon its appointment as successor to the Servicer, the Backup Servicer
(subject to Section 7.26(a)) or the Successor Servicer, as applicable, shall be
the successor in all respects to the Servicer (except as otherwise expressly
provided for herein) with respect to servicing functions under this Agreement,
shall assume all Servicing Duties hereunder and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the

 

125



--------------------------------------------------------------------------------

terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to the Backup Servicer or the Successor
Servicer, as applicable. Any Successor Servicer shall be entitled, with the
prior consent of the Deal Agent, to appoint agents to provide some or all of its
duties hereunder, provided that no such appointment shall relieve such Successor
Servicer of the duties and obligations of the Successor Servicer pursuant to the
terms hereof and that any such subcontract may be terminated upon the occurrence
of a Servicer Termination Event.

(c) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of the Servicer under this
Agreement and shall pass to and be vested in the Successor Servicer, and,
without limitation, the Successor Servicer is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Collateral.

(d) Upon the Backup Servicer receiving notice that it is required to serve as
the Servicer hereunder pursuant to the foregoing provisions of this
Section 7.26, the Backup Servicer will promptly begin the transition to its role
as Servicer.

(e) The Backup Servicer shall be entitled to receive its reasonable costs
incurred in transitioning to Servicer.

(f) Notwithstanding anything contained in this Agreement to the contrary, any
successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the prior Servicer relating to
the Loans (collectively, the “Predecessor Servicer Work Product”) without any
audit or other examination thereof, except, in all cases, where audit,
examination or other inquiry would be required in the exercise of reasonable
care or the degree of skill and attention the successor Servicer exercises with
respect to all comparable loans that it services for itself and others, and the
successor Servicer shall have no liability for the acts and omissions of the
prior Servicer; provided, however, that if any successor Servicer discovers any
error, inaccuracy, omission or incorrect or non-standard practice or procedure
(collectively, “Errors”) in any Predecessor Servicer Work Product, then such
successor Servicer shall use its best commercially reasonable efforts to correct
such Errors. Wells Fargo agrees to use its best efforts to prevent further
errors, inaccuracies or omissions relating to Errors (collectively, “Continued
Errors”) previously discovered by the successor Servicer and shall, with the
prior consent of the Deal Agent, use its best commercially reasonable efforts to
reconstruct and reconcile such data to correct such Errors and Continued Errors
and to prevent future Continued Errors. The successor Servicer shall be entitled
to recover its costs incurred pursuant to this Section 7.26(f).

Section 7.27. Market Servicing Fee.

Notwithstanding anything to the contrary herein, in the event that a Successor
Servicer is appointed, the Servicing Fee shall equal the market rate for
comparable servicing duties to be

 

126



--------------------------------------------------------------------------------

fixed upon the date of such appointment by such Successor Servicer with the
consent of the Deal Agent; in the event that the Backup Servicer becomes the
Successor Servicer, the Backup Servicer shall solicit three bids, with a copy to
the Borrower and the Deal Agent, from not less than three entities experienced
in the servicing of loans similar to the Loans and that are not Affiliates of
the Backup Servicer, the Servicer or the Borrower, and the Servicing Fee shall
be equal to the average of the fees proposed as determined by the Backup
Servicer with the consent of the Deal Agent (the “Market Servicing Fee”).

ARTICLE VIII

SECURITY INTEREST

Section 8.1. Grant of Security Interest.

(a) The parties hereto intend that this Agreement constitute a security
agreement and the transactions effected hereby constitute secured loans by the
Secured Parties to the Borrower under Applicable Law. For such purpose, the
Borrower hereby Grants as of the Closing Date to the Deal Agent, as agent for
the Secured Parties, a lien and continuing security interest in all of the
Borrower’s right, title and interest in, to and under (but none of the
obligations under) all Collateral (including any Hedging Agreements), whether
now existing or hereafter arising or acquired by the Borrower, and wherever the
same may be located, to secure the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations of the Borrower arising in connection with this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent.
The Grant of a security interest under this Section 8.1 does not constitute and
is not intended to result in a creation or an assumption by the Deal Agent or
any of the other Secured Parties of any obligation of the Borrower or any other
Person in connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(i) the Originator and the Borrower shall remain liable under the Transferred
Loans and related Collateral to the extent set forth therein to perform all of
their respective duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (ii) the exercise by the Deal Agent, as agent
for the Secured Parties, of any of its rights in the Collateral shall not
release the Originator and the Borrower from any of its duties or obligations
under the Transferred Loans and other Collateral, and (iii) none of the Deal
Agent nor any other Secured Party shall have any obligations or liability under
the Loans and other Collateral by reason of this Agreement, nor shall the Deal
Agent or any other Secured Party be obligated to perform any of the obligations
or duties of the Borrower thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

(b) The Borrower and the Deal Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest Granted hereby in the
Collateral constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising.

 

127



--------------------------------------------------------------------------------

Section 8.2. Release of Lien on Loans.

If no Termination Event or Unmatured Termination Event has occurred and is
continuing, at the same time as (i) any Transferred Loan included in the
Collateral expires by its terms and all amounts in respect thereof have been
paid in full by the related Obligor and deposited in the appropriate Collection
Account, (ii) any Transferred Loan becomes a Prepaid Loan and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the appropriate Collection Account, (iii) such Transferred Loan is replaced in
accordance with Section 2.19(a), (iv) such Transferred Loan is repurchased in
accordance with Section 2.19(b) or 2.4(c), (v) such Transferred Loan is subject
to a Lien Release Dividend in accordance with Section 2.17, or (vi) this
Agreement terminates in accordance with Section 12.6, the Deal Agent, as agent
for the Secured Parties, will be deemed to automatically release its interest in
such Loan without representation or warranty express or implied. In connection
with any such prepayment, release or substitution, the Deal Agent, as agent for
the Secured Parties will, after the deposit by the Servicer of the Proceeds of
such event into the appropriate Collection Account, at the sole expense of the
Servicer, execute and deliver to the Servicer any assignments, bills of sale,
termination statements and any other releases and instruments as the Servicer
may reasonably request in order to effect the release and transfer of the
Related Property if such Related Property is not also serving as Collateral to
secure the repayment of another Transferred Loan; provided, that, the Deal
Agent, as agent for the Secured Parties, will make no representation or
warranty, express or implied, with respect to any such Related Property in
connection with such prepayment, release or substitution. Nothing in this
Section 8.2 shall diminish the Servicer’s obligations pursuant to Section 7.6
with respect to the Proceeds of any such sale.

Section 8.3. [Reserved].

Section 8.4. Further Assurances.

The provisions of Section 12.12 shall apply to the security interest granted
under Section 8.1 as well as to the Advances, Swingline Advances and Alternative
Currency Swingline Advances hereunder.

Section 8.5. Remedies.

Upon the occurrence of a Termination Event, the Deal Agent and the other Secured
Parties shall have, with respect to the Collateral granted pursuant to
Section 8.1, and in addition to all other rights and remedies available to the
Deal Agent and the other Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.

Section 8.6. Waiver of Certain Laws.

Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
or any

 

128



--------------------------------------------------------------------------------

part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the Secured Parties thereof, and each of the
Borrower and the Servicer, for itself and all who may at any time claim through
or under it, hereby waives, to the full extent that it may be lawful so to do,
the benefit of all such laws, and any and all right to have any of the
properties or assets constituting the Collateral marshaled upon any such sale,
and agrees that the Deal Agent or any court having jurisdiction to foreclose the
security interests granted in this Agreement may sell the Collateral as an
entirety or in such parcels as the Deal Agent or such court may determine.

Section 8.7. Power of Attorney.

Each of the Borrower and the Servicer, upon the occurrence and during the
continuance of a Termination Event, hereby irrevocably appoints the Deal Agent
its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense, in connection with the enforcement of the
rights and remedies provided for in this Agreement, including without limitation
the following powers: (a) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (b) to make all necessary transfers of
the Collateral in connection with any such sale or other disposition made
pursuant hereto, (c) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower and the Servicer hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document (including any Hedging Agreement). Nevertheless, if so requested by the
Deal Agent, the Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Deal Agent all proper bills of
sale, assignments, releases and other instruments as may be designated in any
such request. The appointment by each of the Servicer and the Borrower of the
Deal Agent as its attorney-in-fact shall be evidenced by its execution and
delivery of a Power of Attorney substantially in the form of Exhibit Q-1 and
Q-2, respectively.

ARTICLE IX

TERMINATION EVENTS

Section 9.1. Termination Events.

If any of the following events (each, a “Termination Event”) shall occur and be
continuing:

(a) the Borrower shall default in the payment of any amount required to be made
under the terms of this Agreement and such failure continues unremedied for a
period of three Business Days after the due date set forth herein for such
payment, or if no due date is specified, such failure continues for a period of
twenty (20) days after written request for such payment has been made; or

(b) the amount described in clause (ii) of the definition of Availability shall
exceed the amount described in clause (i) of the definition of Availability for
more than three Business Days, or the aggregate amount of all Advances
Outstanding in Alternative Currencies exceeds 105% of the Alternative Currency
Sub-Limit, for more than five Business Days; or

 

129



--------------------------------------------------------------------------------

(c) (i) the Borrower shall fail to perform or observe in any material respect
any other covenant or other agreement of the Borrower set forth in this
Agreement or any other Transaction Document to which it is a party, or (ii) the
Originator shall fail to perform or observe in any material respect any term,
covenant or agreement of the Originator set forth in any Transaction Document to
which it is a party, in each case when such failure continues unremedied for
more than twenty (20) days after written notice thereof shall have been given by
the Deal Agent or any other Secured Party to such Person; or

(d) any representation or warranty made or deemed made hereunder shall prove to
be incorrect in any material respect as of the time when the same shall have
been made, and such incorrect representation or warranty shall not have been
eliminated or otherwise cured within a period of twenty (20) days after written
notice thereof shall have been given by the Deal Agent or any other Secured
Party to the Borrower; or

(e) an Insolvency Event shall occur with respect to the Borrower; or

(f) a Servicer Termination Event occurs; or

(g) any Change-in-Control of the Borrower or the Originator occurs; or

(h) the Borrower or the Originator fails to make any payment of any principal of
or any interest on any debt or other obligations when due (after giving effect
to any periods of grace) which is outstanding in a principal amount of more than
$100,000 in the aggregate in the case of the Borrower or more than $15,000,000
in the aggregate in the case of the Originator, or any event or condition occurs
that would permit acceleration of such debt or other obligations if such event
or condition has not been waived; or

(i) the Deal Agent, as agent for the Secured Parties, shall fail for any reason
to have a valid and perfected first priority security interest in any of the
Collateral; or

(j) one or more judgments, orders, decrees or arbitration awards shall be
entered against the Originator or the Borrower involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of
$15,000,000 or $100,000, respectively, or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

(k) the Borrower or the Servicer agrees or consents to, or otherwise permits to
occur, any amendment, modification, change, supplement or recession of or to the
Credit and Collection Policy in whole or in part that could have a material
adverse effect upon the Loans or interest of any Lender, without the prior
written consent of the Deal Agent and each Lender Agent; or

(l) on any day, either (i) the aggregate Hedge Notional Amount is less than the
product of the Hedge Percentage on such day and the Hedge Amount on that day, or
(ii) any Hedge Transaction fails to meet the requirements set forth in
Section 5.2(a) and such failure continues and is not remedied within five
(5) days after the next Reporting Date; or

 

130



--------------------------------------------------------------------------------

(m) the Aggregate Net Mark to Market Amount exceeds $15,000,000 for two
consecutive Determination Dates; or

(n) on any Determination Date, the Rolling Three-Month Portfolio Yield does not
equal or exceed Minimum Portfolio Yield and such failure continues for a period
of 15 consecutive days; or

(o) the Rolling Three-Month Default Ratio shall exceed 5.0%; or

(p) the Rolling Three-Month Charged-Off Ratio shall exceed 2.5%; or

(q) as of any date a majority of the Board of Directors of the Originator
consists of individuals who were not either (A) directors of the Originator as
of the corresponding date of the previous year, (B) selected or nominated to
become directors by the Board of Directors of the Originator of which a majority
consisted of individuals described in clause (A), or (C) selected or nominated
to become directors by the Board of Directors of the Originator of which a
majority consisted of individuals described in clause (A) and individuals
described in clause (B); or

(r) the Borrower shall become required to register as an “investment company”
under the 1940 Act or the arrangements contemplated by the Transaction Documents
shall require registration as an “investment company” within the meaning of the
1940 Act or any rules, regulations or orders issued by the SEC thereunder; or

(s) the business and other activities of the Borrower or the Originator,
including but not limited to, the acceptance of the Advances, the Swingline
Advances or Alternative Currency Swingline Advances by the Borrower made by the
Lenders, the application and use of the proceeds thereof by the Borrower and the
consummation and conduct of the transactions contemplated by the Transaction
Documents to which the Borrower or the Originator is a party result in a
violation by the Originator, the Borrower, or any other person or entity of the
1940 Act or the rules and regulations promulgated thereunder; or

(t) a Material Adverse Change in the operations of the Borrower shall occur; or

(u) a change in any binding law or any rule or regulation having the force of
law shall occur, which would cause the legal conclusions made in the true sale,
non-consolidation and perfection opinions delivered in connection with the
Transaction Documents to be incorrect; or

(v) the Rolling Twelve-Month Portfolio Charged-Off Ratio shall exceed 12.0%;

then, and in any such event, the Deal Agent may, with the consent of the
Required Lenders, and shall, at the direction of the Required Lenders, by notice
to the Borrower, declare the Termination Date to have occurred, without demand,
protest or future notice of any kind, all of which are hereby expressly waived
by the Borrower, and all Obligations owing by the Borrower under this Agreement
shall be accelerated and become immediately due and payable; provided, that, in
the event that the Termination Event described in Section 9.1(e) herein has
occurred, the Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. Upon any such declaration or automatic occurrence of the
Termination Date, no Advances, Swingline Advances or Alternative

 

131



--------------------------------------------------------------------------------

Currency Swingline Advances will be made, and the Deal Agent and the other
Secured Parties shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all rights and remedies provided under the UCC of
each applicable jurisdiction and other Applicable Laws, including the right to
sell the Collateral, which rights and remedies shall be cumulative. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Deal Agent and the Secured
Parties otherwise available under any provision of this Agreement by operation
of law, at equity or otherwise, each of which are expressly preserved.

ARTICLE X

INDEMNIFICATION

Section 10.1. Indemnities by the Borrower.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Deal Agent,
the Backup Servicer, the Collateral Custodian, any other Secured Party or its
assignee and each of their respective Affiliates and officers, directors,
employees and agents thereof (collectively, the “Indemnified Parties”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by, any such Indemnified
Party or other non-monetary damages of any such Indemnified Party arising out of
or as a result of this Agreement, excluding, however, Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of any
Indemnified Party. Without limiting the foregoing, the Borrower shall indemnify
the Indemnified Parties for Indemnified Amounts relating to or resulting from:

(i) any Transferred Loan treated as or represented by the Borrower to be an
Eligible Loan that is not at the applicable time an Eligible Loan;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer or any of their respective officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;

(iii) the failure by the Borrower or the Servicer to comply with any term,
provision or covenant contained in this Agreement or any agreement executed in
connection with this Agreement, or with any Applicable Law with respect to any
Transferred Loan comprising a portion of the Collateral, or the nonconformity of
any Transferred Loan or any Related Property with any such Applicable Law or any
failure by the Originator, the Borrower or any Affiliate thereof to perform its
respective duties under the Transferred Loans included as a part of the
Collateral;

(iv) the failure to vest and maintain vested in the Deal Agent, as agent for the
Secured Parties, a first priority perfected security interest in the Collateral;

 

132



--------------------------------------------------------------------------------

(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Collateral whether at the time of any
Advance, Swingline Advance or Alternative Currency Swingline Advance or at any
subsequent time and as required by the Transaction Documents;

(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Transferred Loan
included as part of the Collateral that is, or is purported to be, an Eligible
Loan (including, without limitation, a defense based on the Transferred Loan not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms);

(vii) any failure of the Borrower or the Servicer (if the Originator or one of
its Affiliates) to perform its duties or obligations in accordance with the
provisions of this Agreement or any failure by the Originator, the Borrower or
any Affiliate thereof to perform its respective duties under the Transferred
Loans;

(viii) any products liability claim or environmental liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with the Related Property,
merchandise or services that are the subject of any Transferred Loan included as
part of the Collateral or the Related Property included as part of the
Collateral;

(ix) the failure by Borrower to pay when due any Taxes for which the Borrower is
liable, including without limitation, sales, excise or personal property taxes
payable in connection with the Collateral;

(x) any repayment by the Deal Agent or another Secured Party of any amount
previously distributed in reduction of Advances Outstanding, the Swingline
Advances outstanding, the Alternative Currency Swingline Advances outstanding or
payment of Interest or any other amount due hereunder or under any Hedging
Agreement, in each case which amount the Deal Agent or another Secured Party
believes in good faith is required to be repaid;

(xi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances, Swingline Advances, Alternative Currency
Swingline Advances or in respect of any Transferred Loan included as part of the
Collateral or the Related Property included as part of the Collateral;

(xii) any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any Transferred Loan or the Related Property or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code;

(xiii) the failure of the Borrower, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Deal Agent,
Collections on the Collateral remitted to the Borrower or any such agent or
representative in accordance with the terms hereof or the commingling by the
Borrower or any Affiliate of any collections;

 

133



--------------------------------------------------------------------------------

(xiv) the failure by the Borrower to comply with any of the covenants relating
to the Hedging Agreements in accordance with the Transaction Documents; or

(xv) fluctuations in an Alternative Currency which a Lender may sustain as a
consequence of the payment of any Advance Outstanding in an Alternative Currency
(including as a result of any mandatory prepayment hereunder or the occurrence
of a Termination Event or the Termination Date) other than in the Alternative
Currency in which such Advance or Alternative Currency Swingline Advance was
made, including, without limitation, in respect of conversions pursuant to
Section 2.11(d).

(b) Any amounts subject to the indemnification provisions of this Section 10.1
shall be paid by the Borrower to the applicable Indemnified Party within two
Business Days following such Person’s demand therefor.

(c) If for any reason the indemnification provided above in this Section 10.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Borrower, on
the other hand but also the relative fault of such Indemnified Party as well as
any other relevant equitable considerations.

(d) The obligations of the Borrower under this Section 10.1 shall survive the
removal of the Deal Agent, the Backup Servicer or the Collateral Custodian and
the termination of this Agreement.

(e) The parties hereto agree that the provisions of this Section 10.1 shall not
be interpreted to provide recourse to the Borrower against loss by reason of the
bankruptcy, insolvency or lack of creditworthiness of an Obligor on any
Transferred Loan.

Section 10.2. Indemnities by the Servicer.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer hereby agrees to indemnify each Indemnified
Party, forthwith on demand, from and against any and all Indemnified Amounts
awarded against or incurred by any such Indemnified Party by reason of any acts,
omissions or alleged acts or omissions of the Servicer, including, but not
limited to (i) any representation or warranty made by the Servicer under or in
connection with any Transaction Documents to which it is a party, any Monthly
Report, Servicer’s Certificate or any other information or report delivered by
or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made,
(ii) the failure by the Servicer to comply with any Applicable Law, (iii) the
failure of the Servicer to comply with its duties or obligations in accordance
with the Agreement, (iv) the failure by the Servicer to comply with any of the
covenants relating to the Hedging Agreements in accordance with the Transaction
Documents or (v) any litigation, proceedings or investigation against the
Servicer, excluding, however, (a)

 

134



--------------------------------------------------------------------------------

Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, and (b) under any Federal,
state or local income or franchise taxes or any other Tax imposed on or measured
by income (or any interest or penalties with respect thereto or arising from a
failure to comply therewith) required to be paid by such Indemnified Party in
connection herewith to any taxing authority. The provisions of this indemnity
shall run directly to and be enforceable by the applicable Indemnified Party
subject to the limitations hereof. If the Servicer has made any indemnity
payment pursuant to this Section 10.2 and such payment fully indemnified the
recipient thereof and the recipient thereafter collects any payments from others
in respect of such Indemnified Amounts, the recipient shall repay to the
Servicer an amount equal to the amount it has collected from others in respect
of such indemnified amounts.

(b) Any amounts subject to the indemnification provisions of this Section 10.2
shall be paid by the Servicer within two Business Days following such Person’s
demand therefor.

(c) If for any reason the indemnification provided above in this Section 10.2 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then Servicer shall contribute to the amount paid or payable to
such Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and Servicer on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.

(d) The obligations of the Servicer under this Section 10.2 shall survive the
resignation or removal of the Deal Agent, the Backup Servicer or the Collateral
Custodian and the termination of this Agreement.

(e) The parties hereto agree that the provisions of this Section 10.2 shall not
be interpreted to provide recourse to the Servicer against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, related
Obligor on, any Loan.

(f) Any indemnification pursuant to this Section 10.2 shall not be payable from
the Collateral.

ARTICLE XI

THE DEAL AGENT AND LENDER AGENTS

Section 11.1. The Deal Agent.

(a) Authorization and Action. The Lenders hereby designate and appoint WCM as
the Deal Agent hereunder, and authorize the Deal Agent to take such actions as
agent on their behalf and to exercise such powers as are delegated to the Deal
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto. The Deal Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the Lenders, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Deal
Agent shall be read into this Agreement or otherwise exist for the Deal Agent.
In performing its functions and duties hereunder, the Deal

 

135



--------------------------------------------------------------------------------

Agent shall act solely as agent for the Lenders and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Borrower or any of its successors or assigns. The Deal Agent shall not
be required to take any action that exposes the Deal Agent to personal liability
or that is contrary to this Agreement, any other Transaction Document or
Applicable Law. The appointment and authority of the Deal Agent hereunder shall
terminate at the indefeasible payment in full of the Obligations.

(b) Delegation of Duties. The Deal Agent may execute any of its duties under
this Agreement by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. The Deal
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) Exculpatory Provisions. Neither the Deal Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of the Deal Agent, the breach of its obligations
expressly set forth in this Agreement), or (ii) responsible in any manner to the
Lenders or the other Secured Parties for any recitals, statements,
representations or warranties made by the Borrower contained in Article IV of
this Agreement, any other Transaction Document or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document, for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other document furnished in connection herewith, for any
failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III. The Deal Agent shall not
be under any obligation to the Lenders or the other Secured Parties to ascertain
or to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Borrower. The Deal Agent shall not be deemed to have knowledge of any Unmatured
Termination Event, Termination Event or Servicer Termination Event unless the
Deal Agent has received notice from the Borrower or a Secured Party.

(d) Reliance. The Deal Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Deal Agent. The Deal Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of the Lenders, as it deems appropriate, or it shall
first be indemnified to its satisfaction by the Lenders, provided that unless
and until the Deal Agent shall have received such advice, the Deal Agent may
take or refrain from taking any action as the Deal Agent shall deem advisable
and in the best interests of the Lenders. The Deal Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of the Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders.

 

136



--------------------------------------------------------------------------------

(e) Non-Reliance on Deal Agent. The Lenders expressly acknowledge that neither
the Deal Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Deal Agent hereafter taken, including, without
limitation, any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by the Deal Agent. Each Lender
represents and warrants to the Deal Agent that it has and will, independently
and without reliance upon the Deal Agent, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement and any Hedging Agreement, as the case may be.

(f) The Deal Agent in its Individual Capacity. The Deal Agent and any of its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Deal Agent were not the Deal Agent hereunder. With respect to the Advances
made pursuant to this Agreement, the Deal Agent and each of its Affiliates shall
have the same rights and powers under this Agreement as the Purchasers and may
exercise the same as though it were not the Deal Agent and in such context the
terms “Lender” and “Lenders” shall include the Deal Agent in its individual
capacity.

(g) Successor Deal Agent. The Deal Agent may, upon five days’ notice to the
Borrower and each Lender, and the Deal Agent will, upon the direction of all
Lenders, resign as Deal Agent. If the Deal Agent shall resign, then the Lenders,
during such five day period, shall appoint a successor agent. If for any reason
no successor Deal Agent is appointed by the Lenders during such five day period,
then effective upon the expiration of such five day period, the Borrower or the
Deal Agent, as applicable, shall make all payments it otherwise would have made
to the Deal Agent in respect of the Obligations or under any fee letter
delivered in connection herewith directly to the Lenders and for all purposes
shall deal directly with the Lenders. After any retiring Deal Agent’s
resignation hereunder as Deal Agent, the provisions of Article X and this
Article XI shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Deal Agent under this Agreement. Notwithstanding
the resignation or removal of WCM as the Deal Agent, Wachovia, as the Swingline
Lender and as a Hedge Counterparty and as an Institutional Lender, shall
continue to be a Secured Party hereunder.

Section 11.2. The Lender Agents.

(a) Authorization and Action. Each Lender, respectively, hereby designates and
appoints its applicable Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto. Such
Lender Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with its related Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Lender Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for such Lender Agent. In performing its functions
and duties hereunder and under the other Transaction Documents, such Lender
Agent shall act solely as agent for its related Lender and does not assume nor
shall be deemed to have assumed any

 

137



--------------------------------------------------------------------------------

obligation or relationship of trust or agency with or for the Borrower or the
Servicer or any of the Borrower’s or the Servicer’s successors or assigns. Such
Lender Agent shall not be required to take any action that exposes such Lender
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or Applicable Law. The appointment and authority of such
Lender Agent hereunder shall terminate upon the indefeasible payment in full of
all Obligations. Each Lender, respectively, hereby authorizes the Deal Agent to
execute each of the UCC financing statements on behalf of such Lender (the terms
of which shall be binding on such Lender).

(b) Delegation of Duties. Each applicable Lender Agent, respectively, may
execute any of its duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Such Lender
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) Exculpatory Provisions. Neither any applicable Lender Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Lender for any recitals, statements, representations or
warranties made by the Borrower or the Servicer contained in Article IV, any
other Transaction Document or any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or any other Transaction Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any other document furnished in
connection herewith or therewith, or for any failure of the Borrower or the
Servicer to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Such Lender Agent shall not be under any obligation to
its related Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Borrower or the Servicer. Such Lender Agent
shall not be deemed to have knowledge of any Termination Event or Unmatured
Termination Event unless such Lender Agent has received notice from the Borrower
or its related Lender.

(d) Reliance by Lender Agents. Each applicable Lender Agent, respectively, shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by such Lender
Agent. Such Lender Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other Transaction
Document unless it shall first receive such advice or concurrence of its related
Lender as it deems appropriate and it shall first be indemnified to its
satisfaction by its Lender; provided, that, unless and until such Lender Agent
shall have received such advice, such Lender Agent may take or refrain from
taking any action, as such Lender Agent shall deem advisable and in the best
interests of its related Lender.

 

138



--------------------------------------------------------------------------------

Each applicable Lender Agent, respectively, shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of its related Lender, and such request and any action taken or failure to act
pursuant thereto shall be binding upon its related Lender.

(e) Non-Reliance on Lender Agent. Each applicable Lender, respectively,
expressly acknowledges that neither its related Lender Agent, nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by such Lender Agent
hereafter taken, including, without limitation, any review of the affairs of the
Borrower or the Servicer, shall be deemed to constitute any representation or
warranty by such Lender Agent. Each applicable Lender, respectively, represents
and warrants to its related Lender Agent that it has and will, independently and
without reliance upon such Lender Agent, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.

(f) Lender Agents in their Respective Individual Capacities. Each applicable
Lender Agent, respectively and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as though such Lender Agent were not a Lender Agent
hereunder. With respect to Advances pursuant to this Agreement, such Lender
Agent shall have the same rights and powers under this Agreement in its
individual capacity as any Lender and may exercise the same as though it were
not a Lender Agent, and in such context the terms “Lender,” and “Lenders,” shall
include such Lender Agent in its individual capacity.

(g) Successor Lender Agents. Each applicable Lender Agent, respectively, may,
upon five days’ notice to the Borrower and its related Lender, and such Lender
Agent will, upon the direction of its related Lender (other than such Lender
Agent, in its individual capacity) resign as the Lender Agent for such Lender.
If such Lender Agent shall resign, then its related Lender during such five day
period shall appoint a successor agent. If for any reason no successor agent is
appointed by such Lender during such five day period, then effective upon the
termination of such five day period, the Borrower shall make all payments in
respect of the Obligations directly to such Lender, and for all purposes shall
deal directly with such Lender. After any retiring Lender Agent’s resignation
hereunder as a Lender Agent, the provisions of Articles XI and XII shall inure
to its benefit with respect to any actions taken or omitted to be taken by it
while it was a Lender Agent under this Agreement.

ARTICLE XII

MISCELLANEOUS

Section 12.1. Amendments and Waivers.

(a) Except as provided in this Section 12.1, no amendment, waiver or other
modification (any such amendment, waiver or other modification being hereinafter
referred to in this Section 12.1 as a “modification”) of any provision of this
Agreement shall be effective

 

139



--------------------------------------------------------------------------------

without the written agreement of the Borrower, the Deal Agent, and the Required
Lenders (and, with respect to any modification to Sections 2.1(c), 2.2A, 2.2B,
the Swingline Lender and the Alternative Currency Swingline Lender); provided,
that, any modification of this Agreement that is solely for the purpose of
adding a Lender may be effected with the written consent of (x) the Deal Agent
at any time when the aggregate Commitments of the Conduit Lenders and
Institutional Lenders shall be less than or equal to $1,500,000,000 (after
giving effect to the proposed Commitment of the Lender to be added), and
(y) each Lender Agent at any time when the aggregate Commitments of the Conduit
Lenders and Institutional Lenders shall be greater than $1,500,000,000 (after
giving effect to the proposed Commitment of the Lender to be added); and
provided, further, that (A) any modification to this Agreement that would
(i) reduce or impair Collections or the payment of Interest or fees to the
Lenders, (ii) modify any provisions of this Agreement relating to the timing of
payments required to be made by the Borrower or the application of the proceeds
of such payments, including, without limitation, any provisions of Section 2.9,
(iii) release any Collateral from the Lien of this Agreement (other than as
provided herein), (iv) increase the Facility Amount or extend the Commitment
Termination Date or (v) make any modification to the definitions of “Advance”,
“Advances Outstanding”, “Aggregate Net Mark to Market Amount”, “Alternative
Currency”, “Approved Country”, “Availability”, “Borrowing Base”, “Concentration
Limits”, “Eligible Loan”, “Eligible Obligor”, “Facility Amount”, “Fair Market
Value”, “Maximum Availability”, “Pro Rata Share”, “Required Equity
Contribution”, or “Termination Event” (each of the modifications described in
clauses (i) through (v) of this proviso, a “Material Amendment”), shall not be
effective without the written agreement of the Borrower, the Deal Agent and each
of the Lenders, (B) any modification to this Agreement that would increase any
Lender’s Commitment or Alternative Currency Sub-Limit shall not be effective
without the written agreement of such Lender and (C) any modification to this
Agreement that would increase the Swingline Lender’s Swingline Commitment or the
Alternative Currency Swingline Lender’s Alternative Currency Swingline Amount
shall not be effective without the written agreement of the Borrower, the Deal
Agent, and the Swingline Lender or Alternative Currency Swingline Lender, as
applicable; provided, further, that, no modification adversely affecting the
rights or obligations of any Hedge Counterparty shall be effective without the
written agreement of such Person.

(b) No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material affect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person. The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.

 

140



--------------------------------------------------------------------------------

Section 12.2. Notices, Etc.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy or other electronic
communications as provided below), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand on a Business Day, (b) when transmitted via telecopy (or other facsimile
device) to the number set out herein (provided that, if the same shall be
transmitted on a day other than a Business Day, such notice shall be deemed to
have been given or made on the opening of business on the next following
Business Day), (c) the Business Day following the day on which the same has been
delivered prepaid to a reputable national overnight air courier service, or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case, addressed as
follows in the case of the Borrower, the Originator, the Servicer, the
Collateral Custodian and the Deal Agent, and as set forth on Annex A in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:

 

The Borrower

    

ACS Funding Trust I

c/o American Capital Strategies Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer and Legal Department

Telecopier: (301) 654-6714

Telephone: (301) 951-6122

The Originator and

the Servicer

    

American Capital Strategies Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer and Legal Department

Telecopier: (301) 654-6714

Telephone: (301) 951-6122

The Collateral Custodian

and the Backup Servicer

    

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services Asset-Backed Administration

Telecopier: (612) 667-3539

Telephone: (612) 667-8058

 

141



--------------------------------------------------------------------------------

The Deal Agent     

Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

Telephone: (704) 374-6230

Email: scp.mmloans@wachovia.com

Syndication Agency

Services

    

Wachovia Bank, National Association

201 South College Street

NC0680/CP8

Charlotte, North Carolina 28288-0608

Attention: Syndication Agency Services

Telecopier: (704) 383-0288

Telephone: (704) 715-1880

Email: tonya.rhynemccullough@wachovia.com

provided, that notices given by the Borrower pursuant to Article II hereof shall
be effective only upon receipt thereof by the Deal Agent and notices given
pursuant to Article XII shall only be effective upon receipt in the case of any
notice sent by mail.

Section 12.3. Liabilities to Obligors.

No obligation or liability to any Obligor under any of the Transferred Loans is
intended to be assumed by the Deal Agent and the other Secured Parties under or
as a result of this Agreement and the transactions contemplated hereby.

Section 12.4. No Waiver, Rights and Remedies.

No failure on the part of the Deal Agent or any other Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.

Section 12.5. Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Deal Agent, the other Secured Parties and their respective successors and
permitted assigns and, in addition, the provisions of Section 2.9(a)(1)(i) and
Section 2.9(b)(i) shall inure to the benefit of each Hedge Counterparty, whether
or not that Hedge Counterparty is a Secured Party.

Section 12.6. Term of this Agreement.

This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V and VI, and the Servicer’s
obligation to observe its covenants set

 

142



--------------------------------------------------------------------------------

forth in Article VII, shall remain in full force and effect until the Collection
Date; provided, however, that the rights and remedies with respect to any breach
of any representation and warranty made or deemed made by the Borrower pursuant
to Article IV and the indemnification and payment provisions of Article X and
the provisions of Section 12.10 and Section 12.11 shall be continuing and shall
survive any termination of this Agreement.

Section 12.7. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH HEDGE COUNTERPARTY
HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED
WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH HEDGE
COUNTERPARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 12.8. WAIVER OF JURY TRIAL.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND EACH
HEDGE COUNTERPARTY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

Section 12.9. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Deal Agent, the
other Secured Parties, the Backup Servicer and the Collateral Custodian and its
or their Affiliates and officers, directors, employees and agents thereof under
Article X hereof, the Borrower agrees to pay on demand all reasonable costs and
expenses of the Deal Agent and the other Secured Parties incurred in connection
with the preparation, execution, delivery, administration (including periodic
auditing), amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith, (including any Hedging Agreement)
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Deal Agent and the other Secured Parties with respect thereto
and with respect to advising the Deal Agent and the other Secured Parties as to
their respective rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith (including any
Hedging Agreement) and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Deal Agent or the other Secured
Parties in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith (including any
Hedging Agreement).

 

143



--------------------------------------------------------------------------------

(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or, with respect to any Conduit Lender, any agreement
or other document providing liquidity support, credit enhancement or other
similar support in connection with this Agreement or the funding or maintenance
of Advances hereunder.

(c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding income taxes) (“Other Costs”), including, without limitation, all
reasonable costs and expenses incurred by the Deal Agent and each Lender Agent
in connection with periodic audits of the Borrower’s or the Servicer’s books and
records (subject to the limitations set forth in Section 7.22), the cost of
rating each Conduit Lender’s commercial paper by independent financial rating
agencies as may be agreed by the Borrower and such Conduit Lender, which are
incurred as a result of the execution of this Agreement, and the amount of any
taxes and insurance due and unpaid by an Obligor with respect to any Transferred
Loan or Related Property.

Section 12.10. No Proceedings.

(a) Each of the parties hereto (other than each Conduit Lender) and each Hedge
Counterparty hereby agrees that it will not institute against, or join any other
Person in instituting against, any Conduit Lender any Insolvency Proceeding so
long as any Commercial Paper Notes issued by such Conduit Lender shall be
outstanding and there shall not have elapsed one year and one day (or such
longer preference period as shall then be in effect) since the last day on which
any such Commercial Paper Notes shall have been outstanding.

(b) Each of the parties hereto (other than the Deal Agent and the other Secured
Parties) hereby agrees that it will not institute against, or join any other
Person in instituting against the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the Collection Date.

Section 12.11. Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Borrower contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against the Borrower or any trustee, manager or
administrator of the Borrower, or any incorporator, affiliate, stockholder,
officer, employee or director of the Borrower or of any such manager or
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise.

(b) The agreements of the Servicer, the Deal Agent, any Lender Agent, any Lender
any other Secured Party, the Backup Servicer and the Collateral Custodian
contained in this Agreement or any other agreement, instrument and document
entered into by it pursuant hereto

 

144



--------------------------------------------------------------------------------

or in connection herewith are, in each case, solely the corporate obligations of
such Person, and no personal liability whatsoever shall attach to or be incurred
by any incorporator, stockholder, affiliate, officer, employee or director
thereof under or by reason of any of the obligations, covenants or agreements of
such Person contained in this Agreement or in any other such instruments,
documents or agreements, or that are implied therefrom, and any and all personal
liability of such Person and each incorporator, stockholder, affiliate, officer,
employee or director thereof for breaches by such Person of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

(c) Notwithstanding anything in this Agreement or any other Transaction Document
to the contrary, no Conduit Lender shall have any obligation to pay any amount
required to be paid by it hereunder or thereunder in excess of any amount
available to such Conduit Lender after paying or making provision for the
payment of its Commercial Paper Notes. All payment obligations of each Conduit
Lender hereunder are contingent upon the availability of funds in excess of the
amounts necessary to pay Commercial Paper Notes; and each of the Borrower, the
Servicer, the Backup Servicer, the Collateral Custodian, the Deal Agent and the
other Secured Parties agrees that they shall not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation exceeds the amount available to any Conduit Lender to pay such
amounts after paying or making provision for the payment of its Commercial Paper
Notes.

(d) The provisions of this Section 12.11 shall survive the termination of this
Agreement.

Section 12.12. Protection of Security Interest; Appointment of Deal Agent as
Attorney-in-Fact.

(a) The Borrower shall, or shall cause the Servicer to, cause this Agreement,
all amendments hereto and/or all financing statements and continuation
statements and any other necessary documents covering the right, title and
interest of the Deal Agent, as agent for the Secured Parties, and of the Secured
Parties to the Collateral to be promptly recorded, registered and filed, and at
all time to be kept recorded, registered and filed, all in such manner and in
such places as may be required by law fully to preserve and protect the right,
title and interest of the Deal Agent, as agent for the Secured Parties,
hereunder to all property comprising the Collateral. The Borrower shall deliver
or, shall cause the Servicer to deliver, to the Deal Agent file-stamped copies
of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing. The Borrower and the Servicer shall cooperate fully in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 12.12.

(b) The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may reasonably be necessary or desirable, or that the Deal Agent may reasonably
request, to perfect, protect or more fully evidence the security interest
Granted to the Deal Agent, as agent for the Secured Parties, in the Collateral,
or to enable the Deal Agent or the other Secured Parties to exercise and enforce
their rights and remedies hereunder.

 

145



--------------------------------------------------------------------------------

(c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder after five Business Days’ notice from the Deal Agent or any other
Secured Party, the Deal Agent and any other Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the Deal
Agent’s or Secured Party’s reasonable costs and expenses incurred in connection
therewith shall be payable by the Borrower (if the Servicer that fails to so
perform is the Borrower or an Affiliate thereof) as provided in Article X, as
applicable. The Borrower irrevocably authorizes the Deal Agent and appoints the
Deal Agent as its attorney-in-fact to act on behalf of the Borrower, (i) to
execute on behalf of the Borrower as debtor and to file financing statements
necessary or desirable in the Deal Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Secured Parties in
the Collateral and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Collateral as a
financing statement in such offices as the Deal Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Lenders in the Collateral. This appointment is
coupled with an interest and is irrevocable.

(d) Without limiting the generality of the foregoing, Borrower will, on or prior
to August 15 of each year unless the Collection Date shall have occurred,
deliver or cause to be delivered to the Deal Agent an Opinion of Counsel for
Borrower, in form and substance reasonably satisfactory to the Deal Agent,
confirming and updating the opinion delivered pursuant to Section 3.1 with
respect to perfection and otherwise to the effect that the Collateral hereunder
continues to be subject to a perfected security interest in favor of the Deal
Agent, as agent for the Secured Parties, subject to no other Liens of record
except as provided herein or otherwise permitted hereunder, which opinion may
contain usual and customary assumptions, limitations and exceptions.

Section 12.13. Confidentiality.

(a) Each of the Deal Agent, each other Secured Party and the Borrower shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement and the other confidential proprietary
information with respect to the other parties hereto and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys, investors,
potential investors or other agents engaged by such party in connection with any
due diligence or comparable activities with respect to the transactions and
Collateral contemplated herein and the agents of such Persons, as required to be
publicly filed with the Securities and Exchange Commission, or as required by
Applicable Law, (ii) disclose the existence of this Agreement, but not the
financial terms thereof and (iii) disclose the Agreement and such information in
any suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents (including
any Hedging Agreement) for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents
(including any Hedging Agreement).

 

146



--------------------------------------------------------------------------------

(b) Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it for
use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Deal Agent or the other Secured Parties by each
other, (ii) by the Deal Agent or the other Secured Parties to any prospective or
actual Eligible Assignee or participant of any of them or (iii) by the Deal
Agent or the Lenders to any Rating Agency, commercial paper dealer or provider
of a surety, guaranty or credit or liquidity enhancement or first loss
protection to a Lender and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing (and, by such provider (1) to
any federal or state regulatory authority having jurisdiction over such
provider, as required by such authority, (2) to effect compliance with any law,
rule, regulation or order applicable to such provider or (3) in response to any
subpoena or other legal process), provided that each such Person is informed of
the confidential nature of such information and agrees to be bound hereby. In
addition, the Lenders, the Deal Agent and each Hedge Counterparty may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings.

(c) The Borrower and the Servicer each agrees that it shall not (and shall not
permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the other Transaction Documents without the prior written consent of the Deal
Agent (which consent shall not be unreasonably withheld) unless such news
release or public announcement is required by law, in which case the Borrower or
the Servicer (unless prohibited by Applicable Law) shall consult with the Deal
Agent prior to the issuance of such news release or public announcement. The
Borrower and the Servicer each may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Transaction Documents
to trade creditors, suppliers and other similarly situated Persons so long as
such disclosure is not in the form of a news release or public announcement.

Section 12.14. Third Party Beneficiaries.

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party, other than the Hedge Counterparties,
shall be deemed a third party beneficiary of this Agreement, and specifically
that the Obligors are not third party beneficiaries of this Agreement.

Section 12.15. Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than any fee letter
delivered to the Deal Agent and the Lenders.

 

147



--------------------------------------------------------------------------------

Section 12.16. Waiver of Setoff.

Each of the parties hereto (other than each Conduit Lender) hereby waives any
right of setoff it may have or to which it may be entitled under this Agreement
from time to time against any Conduit Lender or its assets.

Section 12.17. Assignments by the Lenders.

(a) With the prior written consent of the Borrower (which consent shall not be
unreasonably withheld), each Lender may at any time assign, or grant a security
interest or sell a participation interest in, any Advance (or portion thereof)
to any Person; provided, that, (i) no such consent of the Borrower shall be
required following the occurrence of a Termination Event, (ii) in the case of an
assignment of the Structured Note with respect to such Lender, the assignee
(other than any assignee described in the following provision) executes and
delivers to the Servicer and the Deal Agent a fully-executed Assignment and
Acceptance substantially in the form of Exhibit D hereto and a Transferee Letter
substantially in the form of Exhibit V hereto, (iii) any Institutional Lender
shall not need prior consent to at any time assign, or grant a security interest
or sell a participation interest in, any Advance (or portion thereof) to an
Affiliate of its related Lender Agent and (iv) any Conduit Lender shall not need
prior consent (x) to at any time assign all of its right, title and interest in
and to this Agreement and its Structured Note to a Liquidity Bank, Conduit
Assignee or an Affiliate of its related Lender Agent or (y) to at any time
assign, or grant a security interest or sell a participation interest in, any
Advance (or portion thereof) to a Liquidity Bank, Conduit Assignee or an
Affiliate of its related Lender Agent. The Swingline Lender may at any time
assign, or grant a security interest or sell a participation in, any Swingline
Advance (or any portion thereof) to any Person; provided, that, in the case of
an assignment of the Swingline Note, the assignee executes and delivers to the
Servicer and the Deal Agent a fully-executed Assignment and Acceptance
substantially in the form of Exhibit D hereto and a Transferee Letter
substantially in the form of Exhibit V hereto. The parties to any such
assignment, grant or sale of a participation interest by a Lender shall execute
and deliver to the Deal Agent, for its acceptance and recording in its books and
records, such agreement or document as may be satisfactory to such parties and
the Deal Agent. The Borrower shall not assign or delegate, or grant any interest
in, or permit any Lien to exist upon, any of the Borrower’s rights, obligations
or duties under this Agreement without the prior written consent of the Deal
Agent and each Hedge Counterparty.

(b) Without limiting the foregoing, each Conduit Lender may, from time to time,
with prior or concurrent notice to the Borrower and Servicer, in one transaction
or a series of transactions, assign all or a portion of any Advance and its
rights and obligations under this Agreement and any other Transaction Documents
to which it is a party to a Conduit Assignee. Upon and to the extent of such
assignment by the Conduit Lender to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of such Advance, (ii) the
related administrator for such Conduit Assignee will act as the Lender Agent for
such Conduit Assignee, with all corresponding rights and powers, express or
implied, granted to a Lender Agent hereunder or under the other Transaction
Documents, (iii) such Conduit Assignee (and any related commercial paper issuer,
if such Conduit Assignee does not itself issue commercial paper) and their
respective liquidity support provider(s) and credit support provider(s) and
other related parties shall have the benefit of all the rights and protections
provided to the Conduit

 

148



--------------------------------------------------------------------------------

Lender and its Liquidity Banks herein and in the other Transaction Documents
(including any limitation on recourse against such Conduit Assignee or related
parties, any agreement not to file or join in the filing of a petition to
commence an insolvency proceeding against such Conduit Assignee, and the right
to assign to another Conduit Assignee as provided in this paragraph), (iv) such
Conduit Assignee shall assume all (or the assigned or assumed portion) of the
Conduit Lender’s obligations, if any, hereunder or under any other Transaction
Document, and the Conduit Lender shall be released from such obligations, in
each case to the extent of such assignment, and the obligations of the Conduit
Lender and such Conduit Assignee shall be several and not joint, (v) all
distributions in respect of the Advances shall be made to the applicable agent
or Lender Agent, as applicable, on behalf of the Conduit Lender and such Conduit
Assignee on a pro rata basis according to their respective interests, (vi) the
definition of the term “CP Rate” with respect to the portion of the Advances
funded with commercial paper issued by the Conduit Lender (or the related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) from time to time shall be determined in the manner set forth
in the definition of “CP Rate” applicable to the Conduit Lender on the basis of
the interest rate or discount applicable to commercial paper issued by such
Conduit Assignee (rather than the Conduit Lender), (vii) the defined terms and
other terms and provisions of this Agreement and the other Transaction Documents
shall be interpreted in accordance with the foregoing, (viii) if such Conduit
Assignee takes an assignment of all of the rights and obligations of the Conduit
Lender, such Conduit Assignee shall become such “Conduit Lender” for purposes
hereof and, if such Conduit Assignee takes an assignment of only a portion of
the rights and obligations of the Conduit Lender, such Conduit Assignee shall,
together with such Conduit Lender, each be a “Conduit Lender” and the
Institutional Lender relating to each such Conduit Lender shall be the
Institutional Lender paired with such Conduit Lender on Annex A for purposes
hereof (including for purposes of Section 2.1(b)), and (ix) if requested by the
Deal Agent or Lender Agent with respect to the Conduit Assignee, the parties
will execute and deliver such further agreements and documents and take such
other actions as the Deal Agent or such Lender Agent may reasonably request to
evidence and give effect to the foregoing. No assignment by the Conduit Lender
to a Conduit Assignee of all or any portion of any Advance shall in any way
diminish the related Institutional Lenders’ obligation under Article II to fund
any Advance not funded by the Conduit Lender or such Conduit Assignee.

(c) In the event that a Conduit Lender makes an assignment to a Conduit Assignee
in accordance with clause (b) above, the Institutional Lenders for such Conduit
Lender: (i) if requested by the applicable Lender Agent, shall terminate their
participation in the applicable Liquidity Purchase Agreement to the extent of
such assignment, (ii) if requested by the applicable Lender Agent, shall execute
(either directly or through a participation agreement, as determined by the
applicable Lender Agent) the program support agreement related to such Conduit
Assignee, to the extent of such assignment, the terms of which shall be
substantially similar to those of the participation or other agreement entered
into by such Institutional Lender with respect to the applicable program support
agreement (or which shall be otherwise reasonably satisfactory to the applicable
Lender Agent and the applicable Institutional Lenders), (iii) if requested by
such Conduit Lender, shall enter into such agreements as requested by such
Conduit Lender pursuant to which they shall be obligated to provide funding to
the Conduit Assignee on substantially the same terms and conditions as is
provided for in this Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to such Conduit Lender and
the Institutional Lenders), and (iv) shall take such actions as the Deal Agent
shall reasonably request in connection therewith.

 

149



--------------------------------------------------------------------------------

Section 12.18. Heading and Exhibits.

The headings of the various Articles and Sections herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

Section 12.19. Sharing of Payments on Transferred Loans Subject to the Retained
Interest Provisions.

(a) With respect to any Transferred Loan (including, without limitation, any
Revolving Loan) subject to the Retained Interest provisions of this Agreement,
the Borrower will own only the principal portion of such Transferred Loan
outstanding as of the applicable Cut-off Date. Principal Collections received by
the Servicer on any such Transferred Loan will be allocated first to the portion
of such Transferred Loan owned by the Borrower, until the principal amount of
such portion is reduced to zero, and then to the portion not owned by the
Borrower; provided, however, that (i) if a payment with respect to such
Transferred Loan is Delinquent beyond any applicable grace period or (ii) an
Allocation Adjustment Event occurs, then Principal Collections received on
(x) the applicable Transferred Loan (in the case of clause (i) above) or (y) all
the Transferred Loans subject to the Retained Interest provisions of this
Agreement (in the case of clause (ii) above) will be allocated between the
portion owned by the Borrower and the portion not owned by the Borrower, pro
rata based upon the outstanding principal amount of each such portion.

(b) With respect to any Transferred Loan (including, without limitation, any
Revolving Loan) subject to the Retained Interest provisions of this Agreement,
Interest Collections received by the Servicer on such Transferred Loan will be
allocated between the portion not owned by the Borrower and the portion owned by
the Borrower on a pro rata basis according to the outstanding principal amount
of each such portion.

(c) Notwithstanding the foregoing or anything to the contrary contained herein
or in any other Transaction Document, any payments made by any Hedge
Counterparty pursuant to the terms of the Hedge Agreements shall be solely for
the benefit of the Borrower, subject to the lien of the Deal Agent and the other
Secured Parties, and shall not be subject to the pro rata sharing provisions of
Section 12.19(a). In furtherance of the foregoing clause of this paragraph, the
Originator hereby releases any right, title, or interest it may have in or to
any payment made or to be made at any time by any Hedge Counterparty pursuant to
the terms of any Hedge Agreement.

Section 12.20. Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax

 

150



--------------------------------------------------------------------------------

treatment and tax structure. “Tax treatment” and “tax structure” shall have the
same meaning as such terms have for purposes of Treasury Regulation
Section 1.6011-4; provided, however, that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, the
provisions of this Section 12.20 shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.

Section 12.21. Conduit Lender as Institutional Lender.

Notwithstanding anything herein to the contrary, a Conduit Lender may execute
this Agreement as both a Conduit Lender and an Institutional Lender and, in such
event, such Conduit Lender shall have the rights and obligations (without
duplication) of both a Conduit Lender and an Institutional Lender set forth
herein. In no event shall the foregoing prevent a Conduit Lender from exercising
its rights to assign or transfer some or all of its Structured Note, Commitment
or Advances to one or more Liquidity Banks.

Section 12.22. Institutional Lenders and Conduit Lenders.

(a) Notwithstanding anything herein to the contrary, an Institutional Lender may
execute this Agreement without having a related Conduit Lender.

(b) Notwithstanding anything herein to the contrary, a Conduit Lender may not
execute this Agreement without a related Institutional Lender concurrently
executing this Agreement.

Section 12.23. YC SUSI Trust Additional Institutional Lender Provisions.

Notwithstanding anything to the contrary contained herein, the provisions of
Annex C shall be solely applicable, and in the event of conflict with any of
provisions of this Agreement or the other Transaction Documents shall be
controlling, with respect to YC SUSI Trust, the YC SUSI Conduit Lender and the
Institutional Lenders related to any of the foregoing.

Section 12.24. Judgment Currency.

This is an international loan transaction in which the specification of Dollars
or any Foreign Currency, as the case may be (the “Specified Currency”), and
payment in a specified city or country of the Specified Currency (the “Specified
Place”) is of the essence, and the Specified Currency shall be the currency of
account in all events relating to Advances, Swingline Advances or Alternative
Currency Swingline Advances denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Deal Agent could purchase the Specified Currency with the
Second Currency on the Business Day next

 

151



--------------------------------------------------------------------------------

preceding the day on which such judgment is rendered. The obligation of the
Borrower in respect of any such sum due from it to the Deal Agent, any Lender or
any other Person hereunder or under any other Transaction Document (in this
Section called an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder in the Second Currency such Entitled Person may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and the Borrower hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify such Entitled Person against, and to pay
such Entitled Person on demand, in the Specified Currency, the amount (if any)
by which the sum originally due to such Entitled Person in the Specified
Currency hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

[The remainder of this page is intentionally left blank.]

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto, duly authorized, as of the date first above
written.

 

ACS FUNDING TRUST I, as the Borrower

By:

 

/s/ Malon Wilkus

Name:

 

Malon Wilkus

Title:

 

Beneficiary Trustee

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator and as the initial Servicer

By:

 

 

Name:

 

Title:

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC,

as a Conduit Lender

By:  

Wachovia Capital Markets, LLC, as

attorney-in-fact

By:  

 

Name:   Title:  

WACHOVIA CAPITAL MARKETS, LLC,

as the Deal Agent and as a Lender Agent

By:  

 

Name:   Title:  

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Swingline Lender and as an Institutional Lender

By:  

 

Name:   Title:  

 

Acknowledged and agreed as of the date above first written

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Hedge Counterparty

By:  

 

Name:   Title:  

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Institutional Lender and as Lender Agent

By:

 

 

Name:

 

Title:

  CHARIOT FUNDING LLC, as a Conduit Lender

By:

 

 

Name:

 

Title:

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS REALTY CORP.

as an Institutional Lender

By:

 

 

Name:

 

Title:

 

CITIBANK N.A., LONDON BRANCH,

as an Institutional Lender

By:

 

 

Name:

 

Title:

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

3rd Amended and Restated Loan Funding and

Servicing Agreement



--------------------------------------------------------------------------------

YC SUSI TRUST, as a Conduit Lender

By:

  Bank of America, National Association, as Administrative Trustee and SUSI
Trustee

By:

 

 

Name:

 

Title:

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender Agent and as an Institutional
Lender

By:

 

 

Name:

 

Title:

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

3rd Amended and Restated Loan Funding and

Servicing Agreement



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC.,

as Lender Agent

By:  

 

Name:   Title:  

HSBC BANK USA, NATIONAL ASSOCIATION,

as an Institutional Lender

By:  

 

Name:   Title:  

BRYANT PARK FUNDING, LLC,

as a Conduit Lender

By:  

 

Name:   Title:  

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

CREDIT SUISSE, NEW YORK BRANCH,

as an Institutional Lender and a Lender Agent

By:  

 

Name:   Title:  

ALPINE SECURITIZATION CORP.,

as a Conduit Lender

By:  

 

Name:   Title:  

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A., LONDON BRANCH, as Alternative Currency Swingline Lender

By:

 

 

Name:

 

Title:

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date above first written WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Backup Servicer and as the Collateral Custodian

By:

 

 

Name:

 

Title:

 

 

3rd Amended and Restated Loan Funding and

Servicing Agreement



--------------------------------------------------------------------------------

Annex A

LENDERS DOMESTIC LENDING OFFICE AND FOREIGN LENDING OFFICE

 

LENDER

 

DOMESTIC LENDING

OFFICE

 

FOREIGN LENDING

OFFICE

Variable Funding Capital Company LLC, as Conduit Lender, and Wachovia Bank,
National Association, as Institutional Lender and as Swingline Lender  

201 South College Street

NC0680/CP8

Charlotte, North Carolina 28288-0608

Attention: Syndication Agency Services

 

Wachovia Bank, NA London Branch

1 Plantation Place 30 Fenchurch Street London EC3M 3BD

Chariot Funding LLC, as Conduit Lender, and JPMorgan Chase Bank, N.A., as
Institutional Lender   Asset Backed Securities – Conduit Chase Tower Suite
IL1-0079 Chicago, IL 60670   Asset Backed Securities – Conduit Chase Tower Suite
IL1-0079 Chicago, IL 60670 Citigroup Global Markets Realty Corp., as
Institutional Lender for Dollar Advances, and Citibank N.A., London Branch, as
Institutional Lender for Alternative Currency Advances  

Citigroup Global Markets Realty Corp. 390 Greenwich Street, 8th Floor,

New York, NY 10013

Attention: Asset Backed Finance Group

  Citibank N.A., London Branch Citigroup Centre Canada Square Canary Wharf
London E145LB YC SUSI Trust, as Conduit Lender, and Bank of America, National
Association, as Institutional Lender  

214 N. Tryon Street

YC SUSI: NC1-027-19-01

Charlotte, NC 28255

Attn: Robert Wood

 

214 N. Tryon Street

YC SUSI: NC1-027-19-01

Charlotte, NC 28255

Attn: Robert Wood

Wachovia Bank, N.A., London Branch, as Alternative Currency Swingline Lender    

Wachovia Bank, N.A., London Branch

1 Plantation Place 30 Fenchurch Street London EC3M 3BD

Alpine Securitization Corp., as Conduit Lender, and Credit Suisse, New York
Branch, as Institutional Lender  

11 Madison Avenue, 4th Floor

New York, NY 10010

Attn: Joe Soave

 

11 Madison Avenue, 4th Floor

New York, NY 10010

Attn: Joe Soave



--------------------------------------------------------------------------------

Bryant Park Funding, LLC, as Conduit
Lender, HSBC Securities (USA) Inc., as
Lender Agent for Bryant Park Funding,
LLC, and HSBC Bank USA, National
Association, as Institutional Lender  

452 Fifth Avenue

New York, New York 10018

 

452 Fifth Avenue

New York, New York 10018

 

A-2



--------------------------------------------------------------------------------

Annex B

COMMITMENTS

I. Overall Commitments

 

Lender

   Commitment Variable Funding Capital Company LLC, as a Conduit Lender and
Wachovia Bank, National Association, as an Institutional Lender, collectively   
$250,000,000 Chariot Funding LLC, as a Conduit Lender and JPMorgan Chase Bank,
N.A., as an Institutional Lender, collectively    $200,000,000 Citigroup Global
Markets Realty Corp., as an Institutional Lender and Citibank N.A., London
Branch, collectively    $200,000,000 YC SUSI Trust, as a Conduit Lender and Bank
of America, National Association, as an Institutional Lender, collectively   
$200,000,000 Bryant Park Funding, LLC, as a Conduit Lender, and HSBC Bank USA,
National Association, as an Institutional Lender, collectively    $200,000,000
Alpine Securitization Corp., as a Conduit Lender and Credit Suisse, New York
Branch, as an Institutional Lender, collectively    $200,000,000 Facility Amount
   $1,250,000,000

 



--------------------------------------------------------------------------------

II. Swingline Commitment   

Lender

   Swingline         Commitment  

Wachovia Bank, National Association, as the Swingline Lender

   $ 100,000,000 *

Alternative Currency Swingline Amount

  

Lender

      

Wachovia Bank, N.A., London Branch, as the Alternative Currency Swingline Lender

   $ 50,000,000 **

--------------------------------------------------------------------------------

* The sum of Advances of Variable Funding Capital Company LLC and Wachovia Bank,
National Association outstanding under its Structured Note shall not exceed its
Commitment as set forth in Part I.

** The Alternative Currency Swingline Amount is subject to the Alternative
Currency Sub-Limit as set forth in Part III.

 

B-2



--------------------------------------------------------------------------------

III. Alternative Currency Sub-Limit

 

Lender

  

Amount of

Sub-Limit***

   Percentage  

Wachovia Bank, National Association, as an Institutional Lender

   $ 40,000,000    20 %

Chariot Funding LLC, as a Conduit Lender, and JPMorgan Chase Bank, N.A., as an
Institutional Lender, collectively

     $32,000,000    16 %

Citibank N.A., London Branch, as an Institutional Lender

     $32,000,000    16 %

Bank of America, National Association, as Institutional Lender

     $32,000,000    16 %

HSBC Bank USA, National Association, as an Institutional Lender

     $32,000,000    16 %

Alpine Securitization Corp., as a Conduit Lender, and Credit Suisse, New York
Branch, as an Institutional Lender, collectively

     $32,000,000    16 %

Total

     $200,000,000    100 %

--------------------------------------------------------------------------------

*** The sum of all Advances outstanding of any Institutional Lender in all
Currencies shall not exceed the Commitment of such Lender (or such Lender’s
related Conduit Lender or Affiliate) as set forth in Part I.

 

B-3



--------------------------------------------------------------------------------

Annex C

YC SUSI TRUST ADDITIONAL INSTITUTIONAL LENDER PROVISIONS

Section 1.1. Assignment to YC SUSI Institutional Lenders.

(a) YC SUSI Assignment Amounts. At any time on or prior to the Commitment
Termination Date, if the YC SUSI Lender Agent on behalf of the YC SUSI Conduit
Lender so elects, the Borrower hereby irrevocably requests and directs that the
YC SUSI Conduit Lender assign, and the YC SUSI Conduit Lender does hereby
assign, effective on the YC SUSI Assignment Date referred to below all or such
portions as may be elected by the YC SUSI Conduit Lender of, its interest in its
Advances outstanding and its Structured Note at such time to the YC SUSI
Institutional Lenders pursuant to this Section 1.1 of this Annex C and the
Borrower hereby agrees to pay the amounts described in Section 1.1(b) of this
Annex C; provided, however, that unless such assignment is an assignment of all
of the YC SUSI Conduit Lender’s interest in its Advances outstanding and the YC
SUSI Structured Note in whole on or after the YC SUSI Conduit Investment
Termination Date, no such assignment shall take place pursuant to this
Section 1.1 of this Annex C if a Termination Event described in Section 9.1(b)
of the Agreement or due to a breach of Section 4.1(hh) of the Agreement shall
then exist; and provided, further, that no such assignment shall take place
pursuant to this Section 1.1 of Annex C at a time when an Insolvency Event with
respect to the YC SUSI Conduit Lender exists. No further documentation or action
on the part of the YC SUSI Conduit Lender or the Borrower shall be required to
exercise the rights set forth in the immediately preceding sentence, other than
the giving of the notice by the YC SUSI Lender Agent on behalf of the YC SUSI
Conduit Lender referred to in such sentence and the delivery by the YC SUSI
Lender Agent of a copy of such notice to each YC SUSI Institutional Lender (the
date of the receipt of any such notice being the “YC SUSI Assignment Date”).
Each YC SUSI Institutional Lender hereby agrees, unconditionally and irrevocably
and under all circumstances, without setoff, counterclaim or defense of any
kind, to pay the full amount of its YC SUSI Assignment Amount on such YC SUSI
Assignment Date to the YC SUSI Conduit Lender in immediately available funds to
an account designated by the YC SUSI Lender Agent. Upon payment of its YC SUSI
Assignment Amount, each YC SUSI Institutional Lender shall acquire an interest
in the YC SUSI Structured Note and Advances outstanding of the YC SUSI Conduit
Lender equal to its pro rata share (based on the outstanding portions of the
Advances outstanding funded by it) of the YC SUSI Institutional Lender
Percentage thereof. Upon any assignment in whole by the YC SUSI Conduit Lender
to the YC SUSI Institutional Lenders on or after the YC SUSI Conduit Investment
Termination Date as contemplated hereunder, the YC SUSI Conduit Lender shall
cease to make any additional Advances under this Agreement. At all times prior
to the YC SUSI Conduit Investment Termination Date, nothing herein shall prevent
the YC SUSI Conduit Lender from making subsequent Advances under this Agreement,
in its sole discretion, following any assignment pursuant to this Section 1.1 of
this Annex C or from making more than one assignment pursuant to this
Section 1.1 of this Annex C.

(b) Borrower’s Obligation to Pay Certain Amounts; Additional YC SUSI Assignment
Amount. The Borrower shall pay to the YC SUSI Lender Agent, for the account of
the YC SUSI Conduit Lender, in connection with any assignment by the YC SUSI
Conduit Lender to the YC



--------------------------------------------------------------------------------

SUSI Institutional Lenders pursuant to this Section 1.1 of this Annex C, on the
Payment Date following the effective date of any such assignment, in accordance
with Section 2.9 or Section 2.10 of the Agreement, as applicable, an aggregate
amount equal to all Interest to accrue from the date of such assignment through
the end of the current Accrual Period to the extent attributable to the portion
of the Advances outstanding so assigned to the YC SUSI Institutional Lenders (as
determined immediately prior to giving effect to such assignment and without
duplication of any Interest payable to the YC SUSI Conduit Lender in respect of
such Advances), plus all other Obligations (other than the Advances outstanding
and other than any Interest not described above, without duplication of any
amounts payable to the YC SUSI Conduit Lender in respect of such Obligations).
If the Borrower fails to make payment of such amounts on the Payment Date
following any such assignment by the YC SUSI Conduit Lender to the YC SUSI
Institutional Lenders, such amount shall be paid by the YC SUSI Institutional
Lenders (in accordance with their respective YC SUSI Institutional Lender’s
Special Pro Rata Shares) to the YC SUSI Conduit Lender as additional
consideration for the interests assigned to the YC SUSI Institutional Lenders
and the amount of the Advances outstanding under the YC SUSI Structured Note
held by the YC SUSI Institutional Lenders shall be increased by an amount equal
to the additional amount so paid by the YC SUSI Institutional Lenders.

(c) Administration of Agreement after Assignment from YC SUSI Conduit Lender to
YC SUSI Institutional Lenders following the YC SUSI Conduit Investment
Termination Date. After any assignment in whole by the YC SUSI Conduit Lender to
the YC SUSI Institutional Lenders pursuant to this Section 1.1 of this Annex C
at any time on or after the YC SUSI Conduit Investment Termination Date (and the
payment of all amounts owing to the YC SUSI Conduit Lender in connection
therewith), all rights of the YC SUSI Lender Agent for the YC SUSI Conduit
Lender set forth in this Annex C and the Agreement shall be given to the Lender
Agent on behalf of the YC SUSI Institutional Lenders.

(d) Payments to Agent’s Account. After any assignment in whole by the YC SUSI
Conduit Lender to the YC SUSI Institutional Lenders pursuant to this Section 1.1
of this Annex C at any time on or after the YC SUSI Conduit Investment
Termination Date, all payments to be made under this Annex C and the Agreement
by the Borrower or the Servicer to the YC SUSI Conduit Lender shall be made to
the Lender Agent’s account for the YC SUSI Institutional Lenders as such account
shall have been notified to the Borrower and the Servicer.

(e) Recovery of Advances. In the event that the aggregate of the YC SUSI
Assignment Amounts paid by the YC SUSI Institutional Lenders pursuant to this
Section 1.1 of this Annex C on any YC SUSI Assignment Date occurring on or after
the YC SUSI Conduit Investment Termination Date is less than the aggregate
Advances outstanding of the YC SUSI Conduit Lender on such YC SUSI Assignment
Date, then to the extent Collections thereafter received by the Lender Agent for
the YC SUSI Institutional Lenders hereunder in respect of the Advances
outstanding exceed the aggregate of the unrecovered YC SUSI Assignment Amounts
and Advances outstanding funded by the YC SUSI Institutional Lenders, such
excess shall be remitted by the Lender Agent for the YC SUSI Institutional
Lenders to the YC SUSI Conduit Lender (or to the YC SUSI Lender Agent on its
behalf) for the account of the YC SUSI Conduit Lender.

 

C-2



--------------------------------------------------------------------------------

Section 1.2. Downgrade of YC SUSI Institutional Lenders.

(a) Downgrades Generally. If at any time on or prior to the Commitment
Termination Date, the short term debt rating of any YC SUSI Institutional Lender
shall be “A-2” or “P-2” with negative credit implications from S&P or Moody’s,
respectively, such YC SUSI Institutional Lender, upon request of the YC SUSI
Lender Agent, shall, within thirty (30) days of such request and with ten
(10) Business Days’ prior notice to (but not consent of) the Borrower, assign
its rights and obligations hereunder to another financial institution (which
institution’s short term debt shall be rated at least “A-2” or “P-2” from S&P or
Moody’s, respectively, and which shall not be so rated with negative credit
implications and is acceptable to the YC SUSI Conduit Lender and the YC SUSI
Lender Agent). If the short term debt rating of a YC SUSI Institutional Lender
shall be “A-3” or “P-3”, or lower, from S&P or Moody’s, respectively (or such
rating shall have been withdrawn by S&P or Moody’s), such YC SUSI Institutional
Lender, upon request of the YC SUSI Lender Agent, shall, within five
(5) Business Days of such request, assign its rights and obligations hereunder
to another financial institution (which institution’s short term debt shall be
rated at least “A-2” or “P-2”, from S&P or Moody’s, respectively, and which
shall not be so rated with negative credit implications and which is acceptable
to the YC SUSI Conduit Lender and the YC SUSI Lender Agent). In either such
case, if any such YC SUSI Institutional Lender shall not have assigned its
rights and obligations under this Agreement within the applicable time period
described above (in either such case, the “YC SUSI Required Downgrade Assignment
Period”), the YC SUSI Lender Agent shall have the right to require such YC SUSI
Institutional Lender to pay upon one (1) Business Day’s notice at any time after
the YC SUSI Required Downgrade Assignment Period (and each such YC SUSI
Institutional Lender hereby agrees in such event to pay within such time) to the
YC SUSI Lender Agent an amount equal to such YC SUSI Institutional Lender’s
unused Commitment (a “YC SUSI Downgrade Draw”) for deposit by the YC SUSI Lender
Agent into an account, in the name of the YC SUSI Lender Agent (a “YC SUSI
Downgrade Collateral Account”), which shall be in satisfaction of such YC SUSI
Institutional Lender’s obligations to make Advances and to pay its YC SUSI
Assignment Amount upon an assignment from the YC SUSI Conduit Lender in
accordance with Section 1.1 of this Annex C; provided, however, that if, during
the YC SUSI Required Downgrade Assignment Period, such YC SUSI Institutional
Lender delivers a written notice to the YC SUSI Lender Agent of its intent to
deliver a direct pay irrevocable letter of credit pursuant to this proviso in
lieu of the payment required to fund the YC SUSI Downgrade Draw, then such YC
SUSI Institutional Lender will not be required to fund such YC SUSI Downgrade
Draw. If any YC SUSI Institutional Lender gives the YC SUSI Lender Agent such
notice, then such YC SUSI Institutional Lender shall, within one (1) Business
Day after the YC SUSI Required Downgrade Assignment Period, deliver to the YC
SUSI Lender Agent a direct pay irrevocable letter of credit in favor of the YC
SUSI Lender Agent in an amount equal to the unused portion of such YC SUSI
Institutional Lender’s Commitment, which letter of credit shall be issued
through an United States office of a bank or other financial institution
(i) whose short-term debt ratings by S&P and Moody’s are at least equal to the
ratings assigned by such statistical rating organization to the Commercial Paper
Notes issued by the commercial paper conduit providing funding for Advances by
YC SUSI Trust under the Agreement and (ii) that is acceptable to the YC SUSI
Conduit Lender and the YC SUSI Lender Agent. Such letter of credit shall provide
that the YC SUSI Lender Agent may draw thereon for payment of any Advance or YC
SUSI Assignment Amount payable by such YC SUSI Institutional Lender which is not
paid hereunder when required, shall expire no earlier than the Commitment
Termination Date and shall otherwise be in form and substance acceptable to the
YC SUSI Lender Agent.

 

C-3



--------------------------------------------------------------------------------

(b) Application of Funds in YC SUSI Downgrade Collateral Account. If any YC SUSI
Institutional Lender shall be required pursuant to Section 1.2(a) of this Annex
C to fund a YC SUSI Downgrade Draw, then the YC SUSI Lender Agent shall apply
the monies in the YC SUSI Downgrade Collateral Account applicable to such YC
SUSI Institutional Lender’s Special Pro Rata Share of Advances required to be
made by the YC SUSI Institutional Lenders, to any YC SUSI Assignment Amount
payable by such YC SUSI Institutional Lender pursuant to Section 1.1 of this
Annex C and to any purchase price payable by such YC SUSI Institutional Lender
pursuant to Section 1.3(b) of this Annex C at the times, in the manner and
subject to the conditions precedent set forth in this Annex C. The deposit of
monies in such YC SUSI Downgrade Collateral Account by any YC SUSI Institutional
Lender shall not constitute an Advance or the payment of any YC SUSI Assignment
Amount (and such YC SUSI Institutional Lender shall not be entitled to interest
on such monies except as provided below in this Section 1.2(b) of this Annex C,
unless and until (and then only to the extent that) such monies are used to fund
Advances or to pay any YC SUSI Assignment Amount or purchase price pursuant to
Section 1.3(b) of this Annex C pursuant to the first sentence of this
Section 1.2(b) of this Annex C. The amount on deposit in such YC SUSI Downgrade
Collateral Account shall be invested by the YC SUSI Lender Agent in YC SUSI
Eligible Investments and such YC SUSI Eligible Investments shall be selected by
the YC SUSI Lender Agent in its sole discretion. The YC SUSI Lender Agent shall
remit to such YC SUSI Institutional Lender, on the last Business Day of each
month, the income actually received thereon. Unless required to be released as
provided below in this subsection, Collections received by the YC SUSI Lender
Agent in respect of such YC SUSI Institutional Lender’s portion of the Advances
shall be deposited in the YC SUSI Downgrade Collateral Account for such YC SUSI
Institutional Lender. Amounts on deposit in such YC SUSI Downgrade Collateral
Account shall be released to such YC SUSI Institutional Lender (or the stated
amount of the letter of credit delivered by such YC SUSI Institutional Lender
pursuant to Section 1.2(a) of this Annex C may be reduced) within one Business
Day after each Payment Date following the Termination Date to the extent that,
after giving effect to the distributions made and received by the Lenders on
such Payment Date, the amount on deposit in such YC SUSI Downgrade Collateral
Account would exceed such YC SUSI Institutional Lender’s Special Pro Rata Share
(determined as of the day prior to the Termination Date) of the sum of all
portions of Advances then funded by the YC SUSI Conduit Lender, plus Interest
thereon. All amounts remaining in such YC SUSI Downgrade Collateral Account
shall be released to such YC SUSI Institutional Lender no later than the
Business Day immediately following the earliest of (i) the effective date of any
replacement of such YC SUSI Institutional Lender or removal of such YC SUSI
Institutional Lender as a party to this Agreement, (ii) the date on which such
YC SUSI Institutional Lender shall furnish the YC SUSI Lender Agent with
confirmation that such YC SUSI Institutional Lender shall have short-term debt
ratings of at least “A-2” or “P-2” from S&P and Moody’s, respectively, without
negative credit implications, and (iii) the Commitment Termination Date (or if
earlier, the Commitment Termination Date in effect prior to any renewal pursuant
to Section 1.3 of this Annex C to which such YC SUSI Institutional Lender does
not consent but only after giving effect to any required purchase pursuant to
Section 1.3(b) of this Annex C). Nothing in this Section 1.2 of this Annex C
shall affect or diminish in any way any such downgraded YC SUSI Institutional
Lender’s Commitment to the Borrower or the YC SUSI Conduit Lender or such
downgraded YC SUSI Institutional Lender’s other obligations and liabilities
hereunder and under the other Transaction Documents.

 

C-4



--------------------------------------------------------------------------------

(c) Program Support Agreement Downgrade Provisions. Notwithstanding the other
provisions of this Section 1.2, a YC SUSI Institutional Lender shall not be
required to make a YC SUSI Downgrade Draw (or provide for the issuance of a
letter of credit in lieu thereof) pursuant to Section 1.2(a) of this Annex C at
a time when such YC SUSI Institutional Lender has a downgrade collateral account
(or letter of credit in lieu thereof) established pursuant to the Liquidity
Purchase Agreement relating to the transactions contemplated by this Agreement
to which it is a party in an amount at least equal to its unused Commitment, and
the YC SUSI Lender Agent may apply monies in such downgrade collateral account
in the manner described in Section 1.3(b) of this Annex C as if such downgrade
collateral account were a YC SUSI Downgrade Collateral Account.

Section 1.3. Non-Renewing YC SUSI Institutional Lenders.

(a) If at any time the Borrower requests that the YC SUSI Institutional Lenders
renew their Commitments hereunder and some but less than all the YC SUSI
Institutional Lenders consent to such renewal within 30 days of the Borrower’s
request, the Borrower may arrange for an assignment to one or more financial
institutions of all the rights and obligations hereunder of each such
non-consenting YC SUSI Institutional Lender in accordance with Section 12.17 of
the Agreement. Any such assignment shall become effective on the then-current
Commitment Termination Date. Each YC SUSI Institutional Lender which does not so
consent to any renewal shall cooperate fully with the Borrower in effectuating
any such assignment.

(b) If at any time the Borrower requests that the YC SUSI Institutional Lenders
extend the Commitment Termination Date hereunder and some but less than all the
YC SUSI Institutional Lenders consent to such extension within 30 days after the
Borrower’s request, and if none or less than all the Commitments of the
non-renewing YC SUSI Institutional Lenders are assigned as provided in
Section 1.3(a) of this Annex C, then (without limiting the obligations of all
the YC SUSI Institutional Lenders to make Advances and pay any YC SUSI
Assignment Amount prior to the Commitment Termination Date in accordance with
the terms hereof) the YC SUSI Conduit Lender may sell to the non-renewing YC
SUSI Institutional Lenders an interest in its Advances and the YC SUSI
Structured Note hereunder for an aggregate purchase price equal to the lesser of
(i) the maximum aggregate YC SUSI Assignment Amounts which would be payable if
the YC SUSI Conduit Lender assigned its entire interest in the YC SUSI
Structured Note at that time under Section 1.1 of this Annex C, and (ii) the
aggregate available Commitments of the non-renewing YC SUSI Institutional
Lenders, which purchase price shall be paid solely by the non-renewing YC SUSI
Institutional Lenders, pro rata according to their respective Commitments.
Following the payment of such purchase price, (i) the extended Commitment
Termination Date shall be effective with respect to the renewing YC SUSI
Institutional Lenders, (ii) the Facility Amount shall automatically be reduced
by the aggregate of the Commitments of all non-renewing YC SUSI Institutional
Lenders, and (iii) this Agreement and the Commitments of the renewing YC SUSI
Institutional Lenders shall remain in effect in accordance with their terms
notwithstanding the expiration of the Commitments of the non-renewing YC SUSI
Institutional Lenders. Prior to the Termination Date, all amounts which, under
the Agreement are to be applied in reduction of the Advances under the YC SUSI

 

C-5



--------------------------------------------------------------------------------

Structured Note, up to the aggregate Advances sold to the non-renewing YC SUSI
Institutional Lenders as described above in this subsection, shall be
distributed to the non-renewing YC SUSI Institutional Lenders ratably according
to the aggregate investments held by them, in reduction of such investments. On
and after the Termination Date, each non-renewing YC SUSI Institutional Lender
shall be entitled to receive distributions as otherwise provided in the
Agreement, such that all distributions of Collections pursuant to the Agreement
thereafter shall be allocated among the non-renewing YC SUSI Institutional
Lenders and the other YC SUSI Institutional Lenders in accordance with each such
YC SUSI Institutional Lender’s pro rata share (based on its Advances as of the
Termination Date) of the YC SUSI Institutional Lender Percentage of the
Advances. When (after the expiration of the Commitments of the non-renewing YC
SUSI Institutional Lenders) the aggregate of the Advances under the YC SUSI
Structured Note described above in this subsection shall have been reduced to
zero and all accrued Interest allocable thereto and all other Obligations owing
to such YC SUSI Institutional Lenders shall have been paid to such YC SUSI
Institutional Lenders in full, then such Lender shall cease to be parties to
this Agreement for any purpose

Section 1.4. YC SUSI Institutional Lender’s Commitment.

At no time will the YC SUSI Conduit Lender have any obligation to fund any
Advance. At all times on and after the YC SUSI Conduit Investment Termination
Date, all Advances shall be made by the Lender Agent on behalf of the YC SUSI
Institutional Lenders. At any time when the YC SUSI Conduit Lender has rejected
a request for an Advance, the YC SUSI Lender Agent shall so notify the YC SUSI
Institutional Lenders and the YC SUSI Institutional Lenders shall make such
Advance, on a pro rata basis, in accordance with their respective YC SUSI
Institutional Lender’s Special Pro Rata Share. Notwithstanding anything
contained elsewhere in the Agreement to the contrary, no YC SUSI Institutional
Lender shall be obligated to provide the Deal Agent or the Borrower with funds
in connection with an Advance in an amount that would result in the portion of
the Advances then funded by it exceeding its Commitment then in effect (minus
the unrecovered principal amount of such Institutional Investor’s investments in
the YC SUSI Structured Note pursuant to the Liquidity Purchase Agreement to
which it is a party). The obligation of each YC SUSI Institutional Lender to
remit its YC SUSI Institutional Lender’s Special Pro Rata Share of any such
Advance shall be several from that of each other YC SUSI Institutional Investor,
and the failure of any YC SUSI Institutional Lender to so make such amount
available to the Deal Agent shall not relieve any other YC SUSI Institutional
Lender of its obligation hereunder.

For purposes of this Annex C, the following terms shall have the following
meanings:

“YC SUSI Assignment Amount”: With respect to a YC SUSI Institutional Lender at
the time of assignment pursuant to Section 1.1 of this Annex C, an amount equal
to the least of (a) such YC SUSI Institutional Lender’s Special Pro Rata Share
of the Advances requested by the YC SUSI Conduit Lender to be assigned at such
time; (b) such YC SUSI Institutional Lender’s unused commitment (minus the
unrecovered principal amount of such YC SUSI Institutional Lender’s investments
in the YC SUSI Structured Note pursuant to the Liquidity Purchase Agreement to
which it is a party); and (c) in the case of an assignment on or after the YC
SUSI Conduit Investment Termination Date, the sum of the YC SUSI Institutional
Lender’s Special Pro Rata Share of the YC SUSI Conduit Lender Percentage of
(i) the Aggregate Outstanding

 

C-6



--------------------------------------------------------------------------------

Loan Balance, plus (ii) all Collections received by the Servicer but not yet
remitted by the Servicer to the applicable Lender Agent, plus (iii) any amounts
in respect of Deemed Collections required to be paid by the Borrower at such
time.

“YC SUSI Conduit Investment Termination Date”: The date of the delivery by the
YC SUSI Conduit Lender to the Borrower of written notice that the YC SUSI
Conduit Lender elects, in its sole discretion, to commence the amortization of
the Advances outstanding funding by it or otherwise liquidate its interest in
the YC SUSI Structured Note.

“YC SUSI Conduit Lender Percentage”: At any time, 100% less the YC SUSI
Institutional Lender Percentage.

“YC SUSI Eligible Investments”: Highly rated short-term debt or other highly
rated liquid investments in which the YC SUSI Conduit Lender is permitted to
invest cash pursuant to its commercial paper program documents.

“YC SUSI Institutional Lender Percentage” At any time, a fraction, expressed as
a percentage, the numerator of which is the portion of the Advances funded by
the YC SUSI Institutional Lenders and the denominator of which is the Advances
outstanding under the YC SUSI Structured Note at such time; provided that at all
times on and after the first YC SUSI Assignment Date occurring on or after the
YC SUSI Conduit Investment Termination Date, the YC SUSI Institutional Lender
Percentage means 100%.

“YC SUSI Institutional Lenders”: Bank of America and any other financial
institution that becomes a party to the Agreement as an Institutional Lender
related to the YC SUSI Trust and YC SUSI Conduit Lender in accordance with
Section 2.1(e) of the Agreement.

“YC SUSI Lender Agent”: Bank of America, in its capacity as Lender Agent for YC
SUSI Trust, and any successor thereto appointed pursuant to the terms of the
Agreement.

“YC SUSI Institutional Lender’s Special Pro Rata Share”: For a YC SUSI
Institutional Lender, the Commitment of such YC SUSI Institutional Lender,
divided by the sum of the Commitments of all YC SUSI Institutional Lenders (or,
if the Commitments shall have been terminated, its pro rata share of the YC SUSI
Institutional Lender Percentage of the Advances outstanding under the Structured
Note of the YC SUSI Institutional Lenders.

“YC SUSI Structured Note”: The Structured Note issued by the Borrower to the YC
SUSI Conduit Lender, as amended or assigned pursuant to the terms of the
Agreement.]

 

C-7



--------------------------------------------------------------------------------

Annex D

Collection Account Information

 

  1. U.S. Dollar Collection Account

Wells Fargo Bank, National Association

Account Number 13517801

 

  2. Euro Collection Account

Wells Fargo Bank, National Association, Cayman Islands Branch

Account Number 666540EUR

 

  3. English Pounds Sterling Collection Account

Wells Fargo Bank, National Association, Cayman Islands Branch

Account Number 666540GBP

 

  4. Canadian Dollar Collection Account

Wells Fargo Bank, National Association, Cayman Islands Branch

Account Number 666540CAD

 

D-1



--------------------------------------------------------------------------------

Annex E

Deal Agent’s Accounts

For Amounts in US Dollars

Wachovia Bank, National Association

ABA: 053000219

Account Name: ACS Funding Trust I

Account Number: 5000000110005

For Amounts in Sterling

Royal Bank of Scotland, London

RBS SC:16-00-34

Direct SC:16-56-71

Account Number: 12251333

For Amounts in Euro

Lloyds Bank, London

SWIFT: LOYDGB2LXXX

Account Number: 59023107

For Amounts in Canadian Dollars

The Toronto-Dominion Bank, Toronto

SWIFT: TDOMCATTXXX

Account Number: 0360-01-2027713

 

D-1



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES TO THIRD AMENDED AND

RESTATED LOAN FUNDING AND SERVICING AGREEMENT

Dated as of September 23, 2005

 

EXHIBIT A-1    Borrower Notice (Funding Request) EXHIBIT A-2-a    Borrower
Notice (Swingline Funding Request) EXHIBIT A-2-b    Borrower Notice (Alternative
Currency Swingline Funding Request) EXHIBIT A-3    Borrower Notice (Reduction of
Advances Outstanding and Reduction of    Facility Amount) EXHIBIT B-1-a    Form
of Structured Note (Dollars) EXHIBIT B-1-b    Form of Structured Note
(Alternative Currency) EXHIBIT B-2    Form of Swingline Note EXHIBIT B-3    Form
of Alternative Currency Swingline Note EXHIBIT C    Form of Amended and Restated
Trust Agreement EXHIBIT D    Form of Assignment and Acceptance EXHIBIT E    Form
of Monthly Report EXHIBIT F    Form of Servicer’s Certificate EXHIBIT G   
Credit and Collection Policy EXHIBIT H-1    Form of Hedging Agreement (Wachovia)
(including Schedule) EXHIBIT H-2    Form of Hedging Agreement (JPMorgan Chase)
(including Schedule) EXHIBIT I    Form of Certificate of Borrower’s Counsel
EXHIBIT J    Form of Trust Receipt and Initial Certification EXHIBIT K    Form
of Trust Receipt and Final Certification EXHIBIT L    Form of Request for
Release of Loan Documents and Receipt EXHIBIT M    [Reserved] EXHIBIT N    Form
of Reinvestment Certification EXHIBIT O-1    Officer’s Certificate as to
Solvency from Originator EXHIBIT O-2    Officer’s Certificate as to Solvency
from Borrower EXHIBIT P-1    Officer’s Closing Certificate from Originator
EXHIBIT P-2    Officer’s Closing Certificate from Borrower EXHIBIT Q-1    Power
of Attorney from Servicer EXHIBIT Q-2    Power of Attorney from Borrower EXHIBIT
R    Form of Notice and Request for Consent EXHIBIT S    [Reserved] EXHIBIT T   
Form of Agent and Intercreditor Provisions for Agented Notes EXHIBIT U   
[Reserved] EXHIBIT V    Form of Transferee Letter EXHIBIT W    Form of Joinder
Supplement SCHEDULE I    Schedule of Documents SCHEDULE II    [Reserved]
SCHEDULE III    [Reserved] SCHEDULE IV    Loan List SCHEDULE V    Location of
Loan Files SCHEDULE VI    Form of Loan Checklist SCHEDULE VII    Vintage Date
Reset Schedule



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF BORROWER NOTICE

(Funding Request)

[            ] [    ], [        ]

ACS FUNDING TRUST I

 

Wachovia Bank, National Association

201 South College Street

NC0680/CP8

Charlotte, North Carolina 28288-0608

Attention: Syndication Agency Services

Telecopier: (704) 383-0288

Telephone: (704) 715-1880

via e-mail:

tonya.rhynemccullough@wachovia.com

  

Wells Fargo Bank, National Association,

as Collateral Custodian

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services

Asset-Backed Administration

Telecopier: (612) 667-3539

Telephone: (612) 667-8058

Wachovia Capital Markets, LLC,

as Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

via e-mail: scp.mmloans@wachovia.com

  

 

Re:   Third Amended and Restated Loan Funding and Servicing Agreement dated as
of September 23, 2005

Ladies and Gentlemen:

This Borrower Notice is delivered to you under Section 2.3 of that certain Third
Amended and Restated Loan Funding and Servicing Agreement, dated as of
September 23, 2005 (as amended, modified, waived, supplemented or restated from
time to time, the “Agreement”), by and among ACS Funding Trust I, as the
borrower (the “Borrower”), American Capital Strategies, Ltd., as originator, and
as the servicer (the “Servicer”), the Conduit Lenders and Institutional Lenders
from time to time party thereto, the Lender Agents from time to time party
thereto, Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank,
National Association, as the swingline lender, and Wells Fargo Bank, National
Association, as the backup servicer and as the collateral custodian. All
capitalized undefined terms used herein have the meaning assigned thereto in the
Agreement.



--------------------------------------------------------------------------------

Each of the undersigned, each being a duly elected officer of the Borrower and
the Servicer, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

 

1. The Borrower hereby requests an Advance in the principal amount of
                     in                      [specify Currency] [If not Dollars,
specify Dollar Equivalent].

(A) The VFCC/Wachovia portion of such Advance is                     .

(B) The JPMorgan Chase Bank portion of such Advance is                     .

(C) The Citigroup portion of such Advance is                     .

(D) The YC SUSI Trust/Bank of America portion of such Advance is
                    .

(E) The Bryant Park/HSBC Bank USA portion of such Advance is
                    .

(F) The Alpine Securitization/Credit Suisse, NY Branch portion of such Advance
is                     .

 

2. Check one below:

 

¨ The proceeds of such Advance should be delivered to the Swingline Lender.

 

¨ The proceeds of such Advance should be delivered to the Alternative Swingline
Lender.

 

¨ The proceeds of such Advance should be delivered to the Servicer.

 

¨                      of such Advance should be delivered to the Alternative
Currency Swingline Lender and                      of such Advance should be
delivered to the Servicer.

 

¨                      of such Advance should be delivered to the Alternative
Currency Swingline Lender and                      of such Advance should be
delivered to the Servicer.

 

3. The Borrower hereby requests that such Advance be made on the following date:
                    .

 

4. The amount of Advances Outstanding as of the date specified in Item 3 above
will be $                    , after giving effect to the Advance request
hereby. The Dollar Equivalent of the amount of Advances Outstanding which are
denominated in an Alternative Currency as of the date specified in Item 3 above
will be $                    , after giving effect to the Advance requested
hereby.

 

A-1-2



--------------------------------------------------------------------------------

5. Attached to this Borrower Notice is a true, correct and complete calculation
of the Borrowing Base and all components thereof as of the date specified in
Item 3 above and after giving effect to the Advance requested hereby.

 

6. Attached to this Borrower Notice is a true, correct and complete Loan List,
reflecting all Loans which will become part of the Collateral on the date
hereof, each Loan reflected thereon being an Eligible Loan.

 

7. All of the conditions precedent applicable to the Advance requested herein as
set forth in the Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Advance, including those set forth in
Section 3.2 of the Agreement.

[The Remainder Of This Page Is Intentionally Left Blank]

 

A-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Borrower Notice this
[        ] day of [                ], [            ].

 

ACS FUNDING TRUST I

as the Borrower

By:

  American Capital Strategies, Ltd., as Servicer

By:

 

 

Name:

 

 

Title:

 

 

AMERICAN CAPITAL STRATEGIES, LTD., as the Servicer

By:

 

 

Name:

 

 

Title:

 

 

[attach Borrowing Base Certificate and Loan List]



--------------------------------------------------------------------------------

EXHIBIT A-2-a

FORM OF BORROWER NOTICE

(Swingline Funding Request)

[            ] [    ], [            ]

ACS FUNDING TRUST I

 

Wachovia Bank, National Association

201 South College Street

NC0680/CP8

Charlotte, North Carolina 28288-0608

Attention: Syndication Agency Services

Telecopier: (704) 383-0288

Telephone: (704) 715-1880

via e-mail:

tonya.rhynemccullough@wachovia.com

  

Wells Fargo Bank, National Association,

as Collateral Custodian

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services Asset-Backed Administration

Telecopier: (612) 667-3539

Telephone.: (612) 667-8058

Wachovia Capital Markets, LLC as Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

via e-mail: scp.mmloans@wachovia.com

  

 

Re:

   Third Amended and Restated Loan Funding and Servicing Agreement dated as of
September 23, 2005

Ladies and Gentlemen:

This Swingline Funding Request is delivered to you under Section 2.2A of that
certain Third Amended and Restated Loan Funding and Servicing Agreement, dated
as of September 23, 2005 (as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), by and among ACS Funding Trust I, as the
borrower (the “Borrower”), American Capital Strategies, Ltd., as originator, and
as the servicer (the “Servicer”), the Conduit Lenders and Institutional Lenders
from time to time party thereto, the Lender Agents from time to time party
thereto, Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank,
National Association, as the swingline lender, and Wells Fargo Bank, National
Association, as the backup servicer and as the collateral custodian. All
capitalized undefined terms used herein have the meaning assigned thereto in the
Agreement.



--------------------------------------------------------------------------------

Each of the undersigned, each being a duly elected officer of the Borrower and
the Servicer, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

1. The Borrower hereby requests a Swingline Advance in the principal amount of
$            .

2. The Borrower hereby requests that such Swingline Advance be made on the
following date:             .

3. Attached to this Swingline Funding Request is a true, correct and complete
calculation of the Borrowing Base and all components thereof as of the date
specified in Item 2 above and after giving effect to the Swingline Advance
requested hereby.

4. Attached to this Swingline Funding Request is a true, correct and complete
Loan List, reflecting all Loans which will become part of the Collateral on the
date hereof, each Loan reflected thereon being an Eligible Loan.

5. All of the conditions applicable to the Swingline Advance requested herein as
set forth in the Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Swingline Advance, including those set
forth in Section 3.2 of the Agreement.

[The Remainder Of This Page Is Intentionally Left Blank]

 

A-2-a-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Borrower Notice this [    ]
day of [            ], [        ].

 

ACS FUNDING TRUST I

as the Borrower

By:

  American Capital Strategies, Ltd., as Servicer

By:

 

 

Name:

 

 

Title:

 

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

By:

 

 

Name:

 

 

Title:

 

 

[attach Borrowing Base Certificate and Loan List]



--------------------------------------------------------------------------------

EXHIBIT A-2-b

FORM OF BORROWER NOTICE

(Alternative Currency Swingline Funding Request)

[                    ] [    ], [            ]

ACS FUNDING TRUST I

 

Wachovia Bank, N.A., London Branch

1 Plantation Place

30 Fenchurch Street

London EC3M 3BD

Attention: Michelle Clark/Ian King

Telecopier: 0207 956 4310 / 16

Telephone: 0207 929 4645

via e-mail:

loanadmin.london@wachovia.com

  

Wells Fargo Bank, National Association,

as Collateral Custodian

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services

Asset-Backed Administration

Telecopier: (612) 667-3539

Telephone.: (612) 667-8058

 

Re:    Third Amended and Restated Loan Funding and Servicing Agreement dated as
of September 23, 2005

Ladies and Gentlemen:

This Alternative Currency Swingline Funding Request is delivered to you under
Section 2.2B of that certain Third Amended and Restated Loan Funding and
Servicing Agreement, dated as of September 23, 2005 (as amended, modified,
waived, supplemented or restated from time to time, the “Agreement”), by and
among ACS Funding Trust I, as the borrower (the “Borrower”), American Capital
Strategies, Ltd., as originator, and as the servicer (the “Servicer”), the
Conduit Lenders and Institutional Lenders from time to time party thereto, the
Lender Agents from time to time party thereto, Wachovia Capital Markets, LLC, as
the deal agent, Wachovia Bank, National Association, as the swingline lender,
and Wells Fargo Bank, National Association, as the backup servicer and as the
collateral custodian. All capitalized undefined terms used herein have the
meaning assigned thereto in the Agreement.

Each of the undersigned, each being a duly elected officer of the Borrower and
the Servicer, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

1. The Borrower hereby requests an Alternative Currency Swingline Advance in the
principal amount of                 [specify Currency and Dollar Equivalent].



--------------------------------------------------------------------------------

2. The Borrower hereby requests that such Alternative Currency Swingline Advance
be made on the following date:             .

3. Attached to this Alternative Currency Swingline Funding Request is a true,
correct and complete calculation of the Borrowing Base and all components
thereof as of the date specified in Item 2 above and after giving effect to the
Alternative Currency Swingline Advance requested hereby.

4. Attached to this Alternative Currency Swingline Funding Request is a true,
correct and complete Loan List, reflecting all Loans which will become part of
the Collateral on the date hereof, each Loan reflected thereon being an Eligible
Loan.

5. All of the conditions applicable to the Alternative Currency Swingline
Advance requested herein as set forth in the Agreement have been satisfied as of
the date hereof and will remain satisfied to the date of such Alternative
Currency Swingline Advance, including those set forth in Section 3.2 of the
Agreement.

[The Remainder Of This Page Is Intentionally Left Blank]

 

A-2-b-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Borrower Notice this
[            ] day of [                    ], [            ].

 

ACS FUNDING TRUST I as the Borrower By:   American Capital Strategies, Ltd., as
Servicer By:  

 

Name:  

 

Title:  

 

AMERICAN CAPITAL STRATEGIES, LTD., as the Servicer By:  

 

Name:  

 

Title:  

 

[attach Borrowing Base Certificate and Loan List]



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF BORROWER NOTICE

(Reduction of Advances Outstanding and Reduction of Facility Amount)

[            ] [    ], 20[    ]

ACS FUNDING TRUST I

 

Wachovia Bank, National Association

201 South College Street

NC0680/CP8

Charlotte, North Carolina 28288-0608

Attention: Syndication Agency Services

Telecopier: (704) 383-0288

Telephone: (704) 715-1880

via e-mail:

tonya.rhynemccullough@wachovia.com

  

Wells Fargo Bank, National Association,

as Collateral Custodian

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services Asset-Backed Administration

Telecopier: (612) 667-3539

Telephone: (612) 667-8058

Wachovia Capital Markets, LLC, as Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

via e-mail: scp.mmloans@wachovia.com

  

 

Re:

   Third Amended and Restated Loan Funding and Servicing Agreement dated as of
September 23, 2005

Ladies and Gentlemen:

This Borrower Notice is delivered to you under Section 2.4 of that certain Third
Amended and Restated Loan Funding and Servicing Agreement, dated as of
September 23, 2005 (as amended, modified, waived, supplemented or restated from
time to time, the “Agreement”), by and among ACS Funding Trust I, as the
borrower (the “Borrower”), American Capital Strategies, Ltd., as originator, and
as the servicer (the “Servicer”), the Conduit Lenders and Institutional Lenders
from time to time party thereto, the Lender Agents from time to time party
thereto, Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank,
National Association, as the swingline lender, and Wells Fargo Bank, National
Association, as the backup servicer and as the collateral custodian. All
capitalized undefined terms used herein have the meaning assigned thereto in the
Agreement.

Each of the undersigned, each being a duly elected officer of the Borrower and
the Servicer, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

1. Pursuant to Section 2.4 of the Agreement, the Servicer on behalf of the
Borrower desires to reduce the Advances Outstanding (an “Advance Reduction”) by
the amount of             [specify Currency] [If not Dollars, specify Dollar
Equivalent]. [The Borrower hereby instructs the Deal Agent to terminate the
following Alternative Rate contracts:              specify Amount, Maturity Date
and Currency of each contract].



--------------------------------------------------------------------------------

(A) The VFCC/Wachovia portion (reduction is pro rata based on Advances
Outstanding) of such Advance Reduction is             .

(B) The JPMorgan Chase Bank portion (reduction is pro rata based on Advances
Outstanding) of such Advance Reduction is             .

(C) The Citigroup portion (reduction is pro rata based on Advances Outstanding)
of such Advance Reduction is             .

(D) The YC SUSI Trust/Bank of America portion (reduction is pro rata based on
Advances Outstanding) of such Advance Reduction is             .

(E) The Bryant Park/HSBC Bank USA portion (reduction is pro rata based on
Advances Outstanding) of such Advance Reduction is             .

(F) The Alpine Securitization/Credit Suisse, NY Branch portion (reduction is pro
rata based on Advances Outstanding) of such Advance Reduction is             .

2. Pursuant to Section 2.4 of the Agreement, the Servicer on behalf of the
Borrower desires to reduce the Facility Amount (a “Facility Reduction”) by the
amount of $            .

3. The Servicer on behalf of the Borrower hereby requests that such Advance
Reduction or Facility Reduction, as applicable, be made on the following date:
            .

4. The Advances Outstanding as of the date specified in Item 3 above will be
$            , after giving effect to the reduction requested hereby. The
Advances Outstanding in an Alternative Currency as of the date specified in
Item 3 above will be $            , after giving effect to the reduction
requested hereby.

5. Attached to this Borrower Notice is a true, correct and complete calculation
of the Borrowing Base and all components thereof as of the date specified in
Item 3 above and after giving effect to the reduction requested hereby.

6. All of the conditions precedent applicable to the Advance Reduction or
Facility Reduction requested herein as set forth in the Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Advance Reduction or Facility Reduction, including those set forth in
Section 2.4 of the Agreement.

[The Remainder Of This Page Is Intentionally Left Blank]

 

A-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Borrower Notice this
[            ] day of [                    ], [            ].

 

ACS FUNDING TRUST I as the Borrower By:   American Capital Strategies, Ltd., as
Servicer By:  

 

Name:  

 

Title:  

 

AMERICAN CAPITAL STRATEGIES, LTD., as the Servicer By:  

 

Name:  

 

Title:  

 

[attach Borrowing Base Certificate]



--------------------------------------------------------------------------------

EXHIBIT B-1-a

FORM OF STRUCTURED NOTE (DOLLARS)

 

$[____],000,000

   October [5], 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY
(1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR”
(WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT)
PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE, SUBJECT TO THE RECEIPT BY THE SERVICER AND THE
DEAL AGENT OF A TRANSFERREE LETTER AND SUCH OTHER EVIDENCE ACCEPTABLE TO THE
SERVICER AND THE DEAL AGENT THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO
ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID REGISTRATION
STATEMENT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A REPRESENTATION BY THE
ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT PURCHASING THIS NOTE FOR, ON
BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF ERISA AND/OR SECTION 4975 OF THE
CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN SECTION 3(32) OF ERISA) OR A CHURCH
PLAN (AS DEFINED IN SECTION 3(33) OF ERISA FOR WHICH NO ELECTION HAS BEEN MADE
UNDER SECTION 410(d) OF THE CODE) THAT IS SUBJECT TO ANY FEDERAL, STATE, OR
LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF



--------------------------------------------------------------------------------

SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) PTCE 95–60, PTCE 96–23,
PTCE 91–38, PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED TRANSACTION EXEMPTION
IS APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF THIS NOTE BY THE
ACQUIRER.

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE THIRD AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to [[NAME OF LENDER AGENT] (“Lender Agent”), as the
agent for [NAME OF CONDUIT LENDER] (“Conduit Lender”) or Conduit Lender’s
successors or assigns]] [NAME OF INSTITUTIONAL LENDER], the principal sum of
[CLOSING DATE COMMITMENT AMOUNT] DOLLARS ($[            ],000,000) or, if less,
the unpaid principal amount of the aggregate loans (“Advances”) made by [Conduit
Lender] [Institutional Lender] to the Borrower pursuant to the Third Amended and
Restated Loan Funding and Servicing Agreement (as defined below), as set forth
on the attached Schedule, on the dates specified in the Third Amended and
Restated Loan Funding and Servicing Agreement, and to pay interest on the unpaid
principal amount of each Advance on each day that such unpaid principal amount
is outstanding at the applicable Interest Rate related to such Advance as
provided in the Third Amended and Restated Loan Funding and Servicing Agreement
on each Payment Date.

This Note is issued pursuant to the Third Amended and Restated Loan Funding and
Servicing Agreement, dated as of September 23, 2005 (as amended, modified,
waived, supplemented or restated from time to time, the “Third Amended and
Restated Loan Funding and Servicing Agreement”), by and among the Borrower,
American Capital Strategies, Ltd., as originator and as the servicer (the
“Servicer”), the Conduit Lenders and Institutional Lenders from time to time
party thereto, the Lender Agents from time to time party thereto, Wachovia
Capital Markets, LLC, as the deal agent, Wachovia Bank, National Association, as
the swingline lender, and Wells Fargo Bank, National Association, as the backup
servicer and as the collateral custodian. Capitalized terms used but not defined
in this Note are used with the meanings ascribed to them in the Third Amended
and Restated Loan Funding and Servicing Agreement.

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Third Amended and
Restated Loan Funding and Servicing Agreement or in any other document (to the
extent such other charges would constitute interest for the purpose of any
applicable law limiting interest that may be charged on this Note), exceeds the
highest rate of interest permissible under applicable law (the “Maximum Lawful
Rate”), then so long as the Maximum Lawful Rate would be exceeded the rate of
interest under this Note shall be equal to the Maximum Lawful Rate. If at any
time thereafter the rate of interest payable

 

B-1-2



--------------------------------------------------------------------------------

under this Note is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest under this Note at the Maximum Lawful Rate until such
time as the total interest paid by the Borrower is equal to the total interest
that would have been paid had applicable law not limited the interest rate
payable under this Note. In no event shall the total interest received by
[Conduit Lender] [Institutional Lender] under this Note exceed the amount which
[Conduit Lender] [Institutional Lender] could lawfully have received had the
interest due under this Note been calculated since the date of this Note at the
Maximum Lawful Rate.

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by the Borrower to the holder hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in Article 2 of the Third Amended and Restated Loan Funding
and Servicing Agreement, or in such manner or at such other address as the
holder of this Note shall have specified in writing to the Borrower for such
purpose, without the presentation or surrender of this Note or the making of any
notation on this Note.

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day (except
as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement) and interest shall be payable on any principal so extended at the
applicable Interest Rate.

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 2.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Third Amended and Restated Loan Funding
and Servicing Agreement. Any portion or all of the principal amount of this Note
may be prepaid, together with interest thereon (and as set forth in the Third
Amended and Restated Loan Funding and Servicing Agreement, certain costs and
expenses of [Conduit Lender] [Institutional Lender]) at the time and in the
manner set forth in, but subject to the provisions of, the Third Amended and
Restated Loan Funding and Servicing Agreement.

Except as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.

All amounts evidenced by this Note, [Conduit Lender]’s [Institutional Lender]’s
making such Advance and all payments and prepayments of the principal hereof and
the respective dates and maturity dates thereof shall be endorsed by the [Lender
Agent] [Institutional Lender] on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by the [Lender Agent] [Institutional Lender]
in its internal records; provided, however, that the failure of the [Lender
Agent] [Institutional Lender] to make such a notation shall not in any way limit
or otherwise affect the obligations of the Borrower under this Note as provided
in the Third Amended and Restated Loan Funding and Servicing Agreement.

 

B-1-3



--------------------------------------------------------------------------------

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by [Conduit
Lender] [Institutional Lender] and represented by this Note and the indebtedness
evidenced by this Note.

This Note is secured by the security interests granted pursuant to Section 8.1
of the Third Amended and Restated Loan Funding and Servicing Agreement. The
holder of this Note[, as agent for [Conduit Lender],] is entitled to the
benefits of the Third Amended and Restated Loan Funding and Servicing Agreement
and may enforce the agreements of the Borrower contained in the Third Amended
and Restated Loan Funding and Servicing Agreement and exercise the remedies
provided for by, or otherwise available in respect of, the Third Amended and
Restated Loan Funding and Servicing Agreement, all in accordance with, and
subject to the restrictions contained in, the terms of the Third Amended and
Restated Loan Funding and Servicing Agreement. If a Termination Event shall
occur and be continuing, the unpaid balance of the principal of all Advances,
together with accrued interest thereon, shall be declared, and become due and
payable in the manner and with the effect provided in the Third Amended and
Restated Loan Funding and Servicing Agreement.

This Note is one of the “Structured Notes” referred to in the Third Amended and
Restated Loan Funding and Servicing Agreement. This Note shall be construed in
accordance with and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

B-1-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I,

as the Borrower

By:  

 

Name:  

 

Title:   Beneficiary Trustee



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date of

Advance or

Repayment

  

Principal

Amount of

Advance

  

Principal

Amount of

Repayment

  

Outstanding

Principal

Amount



--------------------------------------------------------------------------------

EXHIBIT B-1-b

FORM OF STRUCTURED NOTE (ALTERNATIVE CURRENCY)

 

$[        ],000,000

   October [5], 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY
(1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR”
(WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT)
PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE, SUBJECT TO THE RECEIPT BY THE SERVICER AND THE
DEAL AGENT OF A TRANSFERREE LETTER AND SUCH OTHER EVIDENCE ACCEPTABLE TO THE
SERVICER AND THE DEAL AGENT THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO
ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID REGISTRATION
STATEMENT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A REPRESENTATION BY THE
ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT PURCHASING THIS NOTE FOR, ON
BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF ERISA AND/OR SECTION 4975 OF THE
CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN SECTION 3(32) OF ERISA) OR A CHURCH
PLAN (AS DEFINED IN SECTION 3(33) OF ERISA FOR WHICH NO ELECTION HAS BEEN MADE
UNDER SECTION 410(d) OF THE CODE) THAT IS SUBJECT TO ANY FEDERAL, STATE, OR
LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF



--------------------------------------------------------------------------------

SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) PTCE 95–60, PTCE 96–23,
PTCE 91–38, PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED TRANSACTION EXEMPTION
IS APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF THIS NOTE BY THE
ACQUIRER.

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE THIRD AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to [[NAME OF LENDER AGENT] (“Lender Agent”), as the
agent for [NAME OF CONDUIT LENDER] (“Conduit Lender”) or Conduit Lender’s
successors or assigns]] [NAME OF INSTITUTIONAL LENDER] (“Institutional Lender”),
the principal sum of [CLOSING DATE COMMITMENT AMOUNT] DOLLARS
($[            ],000,000) or, if less, the unpaid principal amount of the
aggregate loans (“Advances”) in Alternative Currencies made by [Conduit
Lender][Institutional Lender] to the Borrower pursuant to the Third Amended and
Restated Loan Funding and Servicing Agreement (as defined below), as set forth
on the attached Schedule, on the dates specified in the Third Amended and
Restated Loan Funding and Servicing Agreement, and to pay interest on the unpaid
principal amount of each Advance on each day that such unpaid principal amount
is outstanding at the applicable Interest Rate related to such Advance as
provided in the Third Amended and Restated Loan Funding and Servicing Agreement
on each Payment Date.

This Note is issued pursuant to the Third Amended and Restated Loan Funding and
Servicing Agreement, dated as of September 23, 2005 (as amended, modified,
waived, supplemented or restated from time to time, the “Third Amended and
Restated Loan Funding and Servicing Agreement”), by and among the Borrower,
American Capital Strategies, Ltd., as originator and as the servicer (the
“Servicer”), the Conduit Lenders and Institutional Lenders from time to time
party thereto, the Lender Agents from time to time party thereto, Wachovia
Capital Markets, LLC, as the deal agent, Wachovia Bank, National Association, as
the swingline lender, and Wells Fargo Bank, National Association, as the backup
servicer and as the collateral custodian. Capitalized terms used but not defined
in this Note are used with the meanings ascribed to them in the Third Amended
and Restated Loan Funding and Servicing Agreement.

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Third Amended and
Restated Loan Funding and Servicing Agreement or in any other document (to the
extent such other charges would constitute interest for the purpose of any
applicable law limiting interest that may be charged on this Note), exceeds the
highest rate of interest permissible under applicable law (the “Maximum Lawful
Rate”), then so long as the Maximum Lawful Rate would be exceeded the rate of
interest under this Note

 

B-1-2



--------------------------------------------------------------------------------

shall be equal to the Maximum Lawful Rate. If at any time thereafter the rate of
interest payable under this Note is less than the Maximum Lawful Rate, the
Borrower shall continue to pay interest under this Note at the Maximum Lawful
Rate until such time as the total interest paid by the Borrower is equal to the
total interest that would have been paid had applicable law not limited the
interest rate payable under this Note. In no event shall the total interest
received by [Conduit Lender][Institutional Lender] under this Note exceed the
amount which [Conduit Lender][Institutional Lender] could lawfully have received
had the interest due under this Note been calculated since the date of this Note
at the Maximum Lawful Rate.

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by the Borrower to the holder hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in Article 2 of the Third Amended and Restated Loan Funding
and Servicing Agreement, or in such manner or at such other address as the
holder of this Note shall have specified in writing to the Borrower for such
purpose, without the presentation or surrender of this Note or the making of any
notation on this Note.

If any payment under this Note falls due on a day that is not a Business Day ,
then such due date shall be extended to the next succeeding Business Day (except
as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement) and interest shall be payable on any principal so extended at the
applicable Interest Rate.

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 2.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Third Amended and Restated Loan Funding
and Servicing Agreement. Any portion or all of the principal amount of this Note
may be prepaid, together with interest thereon (and as set forth in the Third
Amended and Restated Loan Funding and Servicing Agreement, certain costs and
expenses of [Conduit Lender] [Institutional Lender]) at the time and in the
manner set forth in, but subject to the provisions of, the Third Amended and
Restated Loan Funding and Servicing Agreement.

Except as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.

All amounts evidenced by this Note, [Conduit Lender][Institutional Lender]’s
making such Advance and all payments and prepayments of the principal hereof and
the respective dates and maturity dates thereof shall be endorsed by the
[Conduit Lender][Institutional Lender] on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by the [Conduit Lender][Institutional
Lender] in its internal records; provided, however, that the failure of the
[Conduit Lender][Institutional Lender] to make such a notation shall not in any
way limit or otherwise affect the obligations of the Borrower under this Note as
provided in the Third Amended and Restated Loan Funding and Servicing Agreement.

 

B-1-3



--------------------------------------------------------------------------------

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by [Conduit
Lender] [Institutional Lender] and represented by this Note and the indebtedness
evidenced by this Note.

This Note is secured by the security interests granted pursuant to Section 8.1
of the Third Amended and Restated Loan Funding and Servicing Agreement. The
holder of this Note is entitled to the benefits of the Third Amended and
Restated Loan Funding and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Third Amended and Restated Loan Funding and
Servicing Agreement and exercise the remedies provided for by, or otherwise
available in respect of, the Third Amended and Restated Loan Funding and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Third Amended and Restated Loan Funding and
Servicing Agreement. If a Termination Event shall occur and be continuing, the
unpaid balance of the principal of all Advances, together with accrued interest
thereon, shall be declared, and become due and payable in the manner and with
the effect provided in the Third Amended and Restated Loan Funding and Servicing
Agreement.

This Note is one of the “Structured Notes” referred to in the Third Amended and
Restated Loan Funding and Servicing Agreement. This Note shall be construed in
accordance with and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

B-1-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I,

as the Borrower

By:  

 

Name:  

 

Title:   Beneficiary Trustee



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date of

Advance or

Repayment

  Principal
Amount and
Currency of
Advance   Dollar
Equivalent   Principal
Amount of
Repayment   Dollar
Equivalent   Outstanding
Principal
Amount   Dollar
Equivalent



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWINGLINE NOTE

 

$100,000,000    October [5], 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY
(1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB“), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR”
(WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT)
PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE, SUBJECT TO THE RECEIPT BY THE SERVICER AND THE
DEAL AGENT OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SERVICER AND THE DEAL AGENT
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR
(5) PURSUANT TO A VALID REGISTRATION STATEMENT. THE PURCHASE OF THIS NOTE WILL
BE DEEMED A REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS
NOT PURCHASING THIS NOTE FOR, ON BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF
ERISA AND/OR SECTION 4975 OF THE CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN
SECTION 3(32) OF ERISA) OR A CHURCH PLAN (AS DEFINED IN SECTION 3(33) OF ERISA
FOR WHICH NO ELECTION HAS BEEN MADE UNDER SECTION 410(d) OF THE CODE) THAT IS
SUBJECT TO ANY FEDERAL, STATE, OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) PTCE
95–60, PTCE 96–23, PTCE 91–38, PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED
TRANSACTION EXEMPTION IS APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF
THIS NOTE BY THE ACQUIRER.



--------------------------------------------------------------------------------

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE THIRD AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as the swingline lender (the “Swingline Lender”), or its
successors and assigns, the principal sum of ONE HUNDRED MILLION DOLLARS
($100,000,000) or, if less, the unpaid principal amount of the aggregate
swingline loans (“Swingline Advances”) made by the Swingline Lender to the
Borrower pursuant to the Third Amended and Restated Loan Funding and Servicing
Agreement (as defined below), as set forth on the attached Schedule, on the
dates specified in Section 2.7 of the Third Amended and Restated Loan Funding
and Servicing Agreement, and to pay interest on the unpaid principal amount of
each Swingline Advance on each day that such unpaid principal amount is
outstanding at the applicable Interest Rate related to such Swingline Advance as
provided in the Third Amended and Restated Loan Funding and Servicing Agreement
on each Payment Date.

This Note is issued pursuant to the Third Amended and Restated Loan Funding and
Servicing Agreement, dated as of September 23, 2005 (as amended, modified,
waived, supplemented or restated from time to time, the “Third Amended and
Restated Loan Funding and Servicing Agreement”), by and among the Borrower,
American Capital Strategies, Ltd., as originator and as the servicer (the
“Servicer”), the Conduit Lenders and Institutional Lenders from time to time
party thereto, the Lender Agents from time to time party thereto, Wachovia
Capital Markets, LLC, as the deal agent, Wachovia Bank, National Association, as
the swingline lender, and Wells Fargo Bank, National Association, as the backup
servicer and as the collateral custodian. Capitalized terms used but not defined
in this Note are used with the meanings ascribed to them in the Third Amended
and Restated Loan Funding and Servicing Agreement.

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Third Amended and
Restated Loan Funding and Servicing Agreement or in any other document (to the
extent such other charges would constitute interest for the purpose of any
applicable law limiting interest that may be charged on this Note), exceeds the
highest rate of interest permissible under applicable law (the “Maximum Lawful
Rate”), then so long as the Maximum Lawful Rate would be exceeded the rate of
interest under this Note shall be equal to the Maximum Lawful Rate. If at any
time thereafter the rate of interest payable under this Note is less than the
Maximum Lawful Rate, the Borrower shall continue to pay interest under this Note
at the Maximum Lawful Rate until such time as the total interest paid by the
Borrower is equal to the total interest that would have been paid had applicable
law not limited the interest rate payable under this Note. In no event shall the
total interest received by the Swingline Lender under this Note exceed the
amount which the Swingline Lender could lawfully have received had the interest
due under this Note been calculated since the date of this Note at the Maximum
Lawful Rate.

 

B-2-2



--------------------------------------------------------------------------------

Payments of the principal of, and interest on, Swingline Advances represented by
this Note shall be made by the Borrower to the holder hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in Article 2 of the Third Amended and Restated Loan Funding
and Servicing Agreement, or in such manner or at such other address as the
holder of this Note shall have specified in writing to the Borrower for such
purpose, without the presentation or surrender of this Note or the making of any
notation on this Note.

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day (except
as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement) and interest shall be payable on any principal so extended at the
applicable Interest Rate.

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 2.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Third Amended and Restated Loan Funding
and Servicing Agreement. Any portion or all of the principal amount of this Note
may be prepaid, together with interest thereon (and as set forth in the Third
Amended and Restated Loan Funding and Servicing Agreement, certain costs and
expenses of the Swingline Lender) at the time and in the manner set forth in,
but subject to the provisions of, the Third Amended and Restated Loan Funding
and Servicing Agreement.

Except as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.

All amounts evidenced by this Note, the Swingline Lender’s making such Swingline
Advance and all payments and prepayments of the principal hereof and the
respective dates and maturity dates thereof shall be endorsed by the Swingline
Lender on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by the Swingline Lender in its internal records; provided,
however, that the failure of the Swingline Lender to make such a notation shall
not in any way limit or otherwise affect the obligations of the Borrower under
this Note as provided in the Third Amended and Restated Loan Funding and
Servicing Agreement.

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Swingline Advances made by the
Swingline Lender and represented by this Note and the indebtedness evidenced by
this Note.

 

B-2-3



--------------------------------------------------------------------------------

This Note is secured by the security interests granted pursuant to Section 8.1
of the Third Amended and Restated Loan Funding and Servicing Agreement. The
holder of this Note is entitled to the benefits of the Third Amended and
Restated Loan Funding and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Third Amended and Restated Loan Funding and
Servicing Agreement and exercise the remedies provided for by, or otherwise
available in respect of, the Third Amended and Restated Loan Funding and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Third Amended and Restated Loan Funding and
Servicing Agreement. If a Termination Event shall occur and be continuing, the
unpaid balance of the principal of all Swingline Advances, together with accrued
interest thereon, shall be declared, and become due and payable in the manner
and with the effect provided in the Third Amended and Restated Loan Funding and
Servicing Agreement.

This Note is the “Swingline Note” referred to in the Third Amended and Restated
Loan Funding and Servicing Agreement. This Note shall be construed in accordance
with and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

B-2-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I By:  

 

Name:  

 

Title:   Beneficiary Trustee



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date of

Swingline Advance or

Repayment

  

Principal

Amount of

Swingline Advance

  

Principal

Amount of

Repayment

  

Outstanding

Principal

Amount



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF ALTERNATIVE CURRENCY SWINGLINE NOTE

 

$50,000,000

   October [5], 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY
(1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB“), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR”
(WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT)
PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE, SUBJECT TO THE RECEIPT BY THE SERVICER AND THE
DEAL AGENT OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SERVICER AND THE DEAL AGENT
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR
(5) PURSUANT TO A VALID REGISTRATION STATEMENT. THE PURCHASE OF THIS NOTE WILL
BE DEEMED A REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS
NOT PURCHASING THIS NOTE FOR, ON BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF
ERISA AND/OR SECTION 4975 OF THE CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN
SECTION 3(32) OF ERISA) OR A CHURCH PLAN (AS DEFINED IN SECTION 3(33) OF ERISA
FOR WHICH NO ELECTION HAS BEEN MADE UNDER SECTION 410(d) OF THE CODE) THAT IS
SUBJECT TO ANY FEDERAL, STATE, OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) PTCE
95–60, PTCE 96–23, PTCE 91–38, PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED
TRANSACTION EXEMPTION IS APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF
THIS NOTE BY THE ACQUIRER.



--------------------------------------------------------------------------------

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE THIRD AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to WACHOVIA BANK, N.A., LONDON BRANCH, a [national
banking association], as the alternative currency swingline lender (the
“Alternative Currency Swingline Lender”), or its successors and assigns, the
principal sum of FIFTY MILLION DOLLARS ($50,000,000) or, if less, the unpaid
principal amount of the aggregate alternative currency swingline loans
(“Alternative Currency Swingline Advances”) made by the Alternative Currency
Swingline Lender to the Borrower pursuant to the Third Amended and Restated Loan
Funding and Servicing Agreement (as defined below), as set forth on the attached
Schedule, on the dates specified in Section 2.7 of the Third Amended and
Restated Loan Funding and Servicing Agreement, and to pay interest on the unpaid
principal amount of each Alternative Currency Swingline Advance on each day that
such unpaid principal amount is outstanding at the applicable Interest Rate
related to such Alternative Currency Swingline Advance as provided in the Third
Amended and Restated Loan Funding and Servicing Agreement on each Payment Date.

This Note is issued pursuant to the Third Amended and Restated Loan Funding and
Servicing Agreement, dated as of September 23, 2005 (as amended, modified,
waived, supplemented or restated from time to time, the “Third Amended and
Restated Loan Funding and Servicing Agreement”), by and among the Borrower,
American Capital Strategies, Ltd., as originator and as the servicer (the
“Servicer”), the Conduit Lenders and Institutional Lenders from time to time
party thereto, the Lender Agents from time to time party thereto, Wachovia
Capital Markets, LLC, as the deal agent, Wachovia Bank, National Association, as
the swingline lender, and Wells Fargo Bank, National Association, as the backup
servicer and as the collateral custodian. Capitalized terms used but not defined
in this Note are used with the meanings ascribed to them in the Third Amended
and Restated Loan Funding and Servicing Agreement.

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Third Amended and
Restated Loan Funding and Servicing Agreement or in any other document (to the
extent such other charges would constitute interest for the purpose of any
applicable law limiting interest that may be charged on this Note), exceeds the
highest rate of interest permissible under applicable law (the “Maximum Lawful
Rate”), then so long as the Maximum Lawful Rate would be exceeded the rate of
interest under this Note shall be equal to the Maximum Lawful Rate. If at any
time thereafter the rate of interest payable under this Note is less than the
Maximum Lawful Rate, the Borrower shall continue to pay interest under this Note
at the Maximum Lawful Rate until such time as the total interest paid by the
Borrower is equal to the total interest that would have been paid had applicable
law not

 

B-3-2



--------------------------------------------------------------------------------

limited the interest rate payable under this Note. In no event shall the total
interest received by the Alternative Currency Swingline Lender under this Note
exceed the amount which the Alternative Currency Swingline Lender could lawfully
have received had the interest due under this Note been calculated since the
date of this Note at the Maximum Lawful Rate.

Payments of the principal of, and interest on, Alternative Currency Swingline
Advances represented by this Note shall be made by the Borrower to the holder
hereof by wire transfer of immediately available funds in the manner and at the
address specified for such purpose as provided in Article 2 of the Third Amended
and Restated Loan Funding and Servicing Agreement, or in such manner or at such
other address as the holder of this Note shall have specified in writing to the
Borrower for such purpose, without the presentation or surrender of this Note or
the making of any notation on this Note.

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day (except
as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement) and interest shall be payable on any principal so extended at the
applicable Interest Rate.

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 2.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Third Amended and Restated Loan Funding
and Servicing Agreement. Any portion or all of the principal amount of this Note
may be prepaid, together with interest thereon (and as set forth in the Third
Amended and Restated Loan Funding and Servicing Agreement, certain costs and
expenses of the Alternative Currency Swingline Lender) at the time and in the
manner set forth in, but subject to the provisions of, the Third Amended and
Restated Loan Funding and Servicing Agreement.

Except as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.

All amounts evidenced by this Note, the Alternative Currency Swingline Lender’s
making such Alternative Currency Swingline Advance and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Alternative Currency Swingline Lender on the
schedule attached hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
the Alternative Currency Swingline Lender in its internal records; provided,
however, that the failure of the Alternative Currency Swingline Lender to make
such a notation shall not in any way limit or otherwise affect the obligations
of the Borrower under this Note as provided in the Third Amended and Restated
Loan Funding and Servicing Agreement.

 

B-3-3



--------------------------------------------------------------------------------

[The holder hereof may sell, assign, transfer, negotiate, grant participations
in or otherwise dispose of all or any portion of any Alternative Currency
Swingline Advances made by the Alternative Currency Swingline Lender and
represented by this Note and the indebtedness evidenced by this Note.]

This Note is secured by the security interests granted pursuant to Section 8.1
of the Third Amended and Restated Loan Funding and Servicing Agreement. The
holder of this Note is entitled to the benefits of the Third Amended and
Restated Loan Funding and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Third Amended and Restated Loan Funding and
Servicing Agreement and exercise the remedies provided for by, or otherwise
available in respect of, the Third Amended and Restated Loan Funding and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Third Amended and Restated Loan Funding and
Servicing Agreement. If a Termination Event shall occur and be continuing, the
unpaid balance of the principal of all Alternative Currency Swingline Advances,
together with accrued interest thereon, shall be declared, and become due and
payable in the manner and with the effect provided in the Third Amended and
Restated Loan Funding and Servicing Agreement.

This Note is the “Alternative Currency Swingline Note” referred to in the Third
Amended and Restated Loan Funding and Servicing Agreement. This Note shall be
construed in accordance with and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

B-3-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I By:  

 

Name:  

 

Title:   Beneficiary Trustee



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date of

Alternative

Currency

Swingline

Advance or

Repayment

  Principal
Amount and
Currency of
Alternative
Currency
Swingline
Advance   Dollar
Equivalent   Principal
Amount of
Repayment   Dollar
Equivalent   Outstanding
Principal
Amount   Dollar
Equivalent



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED

TRUST AGREEMENT

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated: [            ] [    ], 200    

Reference is made to the Third Amended and Restated Loan Funding and Servicing
Agreement, dated as of September 23, 2005 (as amended, modified, waived,
supplemented or restated from time to time, the “Agreement”) among ACS Funding
Trust I, as the borrower, American Capital Strategies, Ltd., as originator and
as the servicer (the “Servicer”), the Conduit Lenders and Institutional Lenders
from time to time party thereto, the Lender Agents from time to time party
thereto, Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank,
National Association, as the swingline lender, and Wells Fargo Bank, National
Association, as collateral custodian and as backup servicer. Terms defined in
the Agreement are used herein with the same meaning. This Assignment and
Acceptance is delivered pursuant to Section 12.17 of the Agreement.

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Agreement as of the date hereof
which represents the percentage interest specified in Section 1 of Schedule 1 of
all outstanding rights and obligations of the Assignor under the Agreement,
including, without limitation, such interest in the Assignor’s Commitment and
the Advances made by the Assignor. After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of Advances made by the
Assignee will be as set forth in Section 2 of Schedule 1.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Deal Agent or the Assignor, the
Swingline Lender or any other Lender or Lender Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement;
(iii) appoints and authorizes the Deal Agent to take such action as agent on its
behalf and to exercise such powers under the Agreement as are delegated to the
Deal Agent by the terms thereof, together



--------------------------------------------------------------------------------

with such powers as are reasonably incidental thereto; and (iv) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Agreement are required to be performed by it as a Lender.

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Deal Agent for acceptance and
recording. The effective date of this Assignment and Acceptance (the “Transfer
Date”) shall be the date of acceptance thereof by the Deal Agent, unless a later
date is specified in Section 3 of Schedule 1.

5. Upon such acceptance and recording by the Deal Agent, as of the Transfer
Date, (i) the Assignee shall be a party to the Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

6. Upon such acceptance and recording by the Deal Agent, from and after the
Transfer Date, the Deal Agent shall make, or cause to be made, all payments
under the Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest, Program Fee and
Facility Fee with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Agreement for
periods prior to the Transfer Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of North Carolina.

[Remainder of Page Intentionally Left Blank]

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

[ASSIGNOR] By:        Name:        Title:      Address for notices   [Address]
[ASSIGNEE] By:        Name:        Title:      Address for notices   [Address]

[Consented to:]1

ACS Funding Trust I

 

By:        Name:     Title:   Beneficiary Trustee

--------------------------------------------------------------------------------

1

To be added if consent of the Borrower is required by Section 12.17 of the
Agreement.

 

D-3



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

Dated             , 20    

Section 1.

Percentage Interest:                     %

Section 2.

 

Assignee’s Commitment:   $                     Assignee’s Alternative Currency
Sub-Limit:   $                     Aggregate Outstanding Advances Owing to the
Assignee:   $                     Aggregate Outstanding Advances in an
Alternative Currency Owing to the Assignee   $                    

Section 3.

Transfer Date:             , 20    

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MONTHLY REPORT

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SERVICER’S CERTIFICATE

This Servicer’s Certificate is delivered pursuant to the provisions of Section
7.17(b) of the Third Amended and Restated Loan Funding and Servicing Agreement,
dated as of September 23, 2005, by and among ACS Funding Trust I, as the
borrower, American Capital Strategies, Ltd., as originator, and as the servicer
(the “Servicer”), the Conduit Lenders and Institutional Lenders from time to
time party thereto, the Lender Agents from time to time party thereto, Wachovia
Capital Markets, LLC, as the deal agent, Wachovia Bank, National Association, as
the swingline lender, and Wells Fargo Bank, National Association, as collateral
custodian and as backup servicer (hereinafter as such agreement may have been,
or may from time to time be amended, supplemented or otherwise modified, the
“Agreement”). This Servicer’s Certificate relates to the Collection Period and
related Payment Date, to which the Monthly Report attached hereto as Schedule A
relates.

 

  A. Capitalized terms used and not otherwise defined herein have the meanings
assigned them in the Agreement. References herein and in the attached Schedule A
to certain subsections are to the applicable subsections of the Agreement.

 

  B. The Servicer is the Servicer under the Agreement.

 

  C. The undersigned hereby certifies to the Borrower, the Backup Servicer, the
Deal Agent and each Lender Agent that:

 

  1. all of the foregoing information and all of the information set forth in
the Monthly Report attached as Schedule A is true and accurate in all material
respects of the date hereof; and

 

  2. as of the date hereof, no Termination Event or Unmatured Termination Event
has occurred and is continuing.

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed this [    ] day of [            ], [        ].

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

By:

 

 

Name:

 

 

Title:

 

 

[attach Monthly Report]



--------------------------------------------------------------------------------

EXHIBIT G

CREDIT AND COLLECTION POLICY

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF HEDGING AGREEMENT

(WACHOVIA)

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF HEDGING AGREEMENT

(JPMORGAN CHASE BANK)

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CERTIFICATE OF BORROWER’S COUNSEL

[            ] [    ], [        ]

Wachovia Capital Markets, LLC,

as the Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

Wells Fargo Bank, National Association,

as the Collateral Custodian

MAC N9311-161

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

 

  Re: Loans in the aggregate principal amount of                      made by
American Capital Strategies, Ltd. (the “Originator”) and transferred to ACS
Funding Trust I (the “Borrower”) in connection with [Obligor] (the “Obligor”)
(collectively, the “Loan”)

To whom it may concern:

In connection with the Loan, the undersigned (i) acknowledges that the
Originator has granted a security interest to Wachovia Capital Markets, LLC, as
the deal agent for the Secured Parties (the “Deal Agent”) under the Third
Amended Loan Funding and Servicing Agreement dated as of September 23, 2005 (the
“Agreement”) in each of the items indicated on the closing checklist attached
hereto (the “Checklist”), and (ii) certifies to you that as of the day of
funding the Loan:

 

  A. It has received, reviewed and approved the Checklist items, in the form and
subject to those exceptions or matters indicated on the Checklist;

 

  B. A copy of the executed promissory note or, with respect to a Noteless Loan,
Loan Register with a certificate of the Servicer has been faxed to the
Collateral Custodian. The original promissory note(s) and related indorsements
or, with respect to a Noteless Loan, Loan Register with a certificate of the
Servicer are in our possession and will be forwarded to Wells Fargo Bank,
National Association, as the Collateral Custodian (the “Collateral Custodian”)
or as otherwise directed



--------------------------------------------------------------------------------

 

in writing to                     (hereinafter referred to as “Borrower’s
Counsel”) by the Deal Agent, for receipt within two (2) business days after the
funding date of the transaction;

 

  C. Within ten (10) business days after the closing, all remaining Security
Documents which are in our possession and indicated on Schedule 1 attached
hereto, will be forwarded to the Collateral Custodian; and

 

  D. Notwithstanding any contrary instruction from the Originator in the event
the Loan is funded, it will follow the written direction of the Deal Agent with
regard to the original promissory note(s) in its possession, provided that in
the event it reasonably believes that a dispute exists as to custody of any
Security Documents, it may deposit them with a court of competent jurisdiction
and be relieved of its obligations hereunder with respect to any and all
documents so deposited.

The Collateral Custodian, the Deal Agent, the Originator and Borrower’s Counsel
acknowledge and agree that:

 

  1. The security interest and the rights in the Security Documents granted to
the Deal Agent, as agent for the Secured Parties, are paramount and superior to
the rights of the Originator.

 

  2. Borrower’s Counsel shall not be required to perform any duties other than
the duties expressly set forth in this letter. No implied obligations or duties
shall be inferred by any other agreement, written or verbal, or any
representation made by any party.

 

  3. Borrower’s Counsel is authorized to comply with and obey laws, orders,
judgments, decrees and regulations of any governmental authority, court,
tribunal, or arbitrator. If Borrower’s Counsel complies with any such law,
order, judgment, decree, or regulation Borrower’s Counsel shall not be liable to
the Collateral Custodian, the Deal Agent or the Originator or to any other
person even if such law, order, judgment, decree or regulation is subsequently
reversed, modified, annulled, set aside, vacated, found to have been entered
without jurisdiction, or found to be in violation or beyond the scope of the
law.

 

  4. Borrower’s Counsel shall be responsible hereunder solely to hold the
original promissory note(s) for the Deal Agent’s account and other documents for
Collateral Custodian’s and the Originator’s account and to deliver the same in
accordance with the terms of this letter.

 

  5. Borrower’s Counsel may act relative hereto upon the advice of counsel in
reference to any matter in connection herewith and shall not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any kind
unless caused by its own willful misconduct or gross negligence.

 

  6.

Borrower’s Counsel shall be entitled to rely or act upon any notice, direction,
instrument or document believed by Borrower’s Counsel to be genuine and to be

 

I-2



--------------------------------------------------------------------------------

 

executed and delivered by the proper person and shall have no obligation to
verify any statements contained in any notice, instrument or document or the
accuracy or due authorization of the execution of any notice, instrument or
document.

 

  7. Borrower’s Counsel shall not be responsible or liable in any manner
whatsoever for (a) the sufficiency, correctness, genuineness or validity of any
document, agreement or instrument delivered to it, (b) the form of execution of
any such document, agreement or instrument, (c) the identity, authority or
rights of any person executing or delivering any such document, agreement or
instrument, or (d) the terms and conditions of any instrument pursuant to which
the parties may act.

 

  8. Borrower’s Counsel may serve and shall continue to serve as counsel to the
Originator in connection with the transactions contemplated by the Loan and
other matters, and notwithstanding anything herein to the contrary, may
represent the Originator (or any affiliate) as its counsel in any action, suit
or other proceeding in which Collateral Custodian, Deal Agent or Originator (or
any affiliate) may be involved.

 

  9. Borrower’s Counsel shall be deemed to have satisfied any delivery
requirement set forth herein if it shall have deposited the relevant documents
for uninsured overnight delivery (properly addressed) with Federal Express, UPS
or other overnight courier of national standing.

 

Very truly yours,

 

By:

 

 

Name:

 

 

Title:

 

 

(Acceptance on following page)

 

I-3



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator

By:  

 

Name:  

 

Title:  

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Custodian

By:

 

 

Name:

 

 

Title:

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as the Deal Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

SECURITY DOCUMENTS

Security Documents are defined as the following documents:

(i) all Loans:

(a) original of promissory note executed in favor of Originator or Borrower and
any reformation thereof or endorsed or assigned to Originator or Borrower (if
purchased by such Person) and endorsed by Borrower without recourse in blank
(along with any reformation thereof) or, in the case of a Noteless Loan,
original Loan Register with a certificate of the Servicer;

(ii) in the case of Loans secured by real property:

(a) original file stamped recorded mortgages or deeds of trust or other security
instrument (including a leasehold mortgage, if applicable) securing the above
note; provided, that, in lieu of a recorded document, the Collateral Custodian
may accept a copy certified by the records office or escrow or title company or
Originator or Borrower, if applicable;

(b) if required by the Agreement, an original assignment in blank of the
mortgage or deed of trust or other security instrument (including a leasehold
mortgage, if applicable) by Borrower to the Collateral Custodian in recordable
form and the original or a copy, certified by the records office or escrow or
title company or Originator or Borrower (in the case of a copy), of a properly
recorded assignment or assignments of the related mortgage or deed of trust or
other instrument from the original holder, through any subsequent transferees,
to Borrower or Originator;

(c) if any of the above items were executed pursuant to a power of attorney, a
copy of such; and

(iii) in the case of Loans secured in part by personal property, the following,
as and to the extent applicable in accordance with the terms of the Loan:

(a) copy of any guaranties, if any, and as identified on the closing checklist
and certification;

(b) copy of executed security agreements relating to furnishings, fixtures and
equipment securing each Loan;

(c) copies of all UCC filings (or similar filings or registrations with respect
to a Loan denominated in an Alternative Currency) with respect to furnishings,
fixtures and equipment securing each Loan; and

(d) if any of the above items were executed pursuant to a power of attorney, a
copy of such.

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF TRUST RECEIPT AND INITIAL CERTIFICATION

[Delivery Date]

Wachovia Capital Markets, LLC,

as Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

Re: Third Amended and Restated Loan Funding and Servicing Agreement, dated as of
September 23, 2005 (as amended, modified, waived, supplemented or restated from
time to time, the “Agreement”), by and among ACS Funding Trust I, as the
borrower, American Capital Strategies, Ltd., as originator, and as the servicer,
the Conduit Lenders and Institutional Lenders from time to time party thereto,
the Lender Agents from time to time party thereto, Wachovia Capital Markets,
LLC, as the deal agent, Wachovia Bank, National Association, as the swingline
lender, and Wells Fargo Bank, National Association, as collateral custodian and
as backup servicer.

Ladies and Gentlemen:

In accordance with the provisions of Section 7.10(a) of the above-referenced
Agreement, the undersigned, as the Collateral Custodian, hereby certifies that
it has received the Loan File or a portion of a Loan File for each Loan
identified on the Loan List attached hereto as Exhibit I. The Collateral
Custodian makes no representations as to (i) the validity, legality,
enforceability, sufficiency, due authorization or genuineness of any of the
documents contained in each Loan File or of any of the Loans or (ii) the
collectability, insurability, effectiveness or suitability of any such Loan.

The Collateral Custodian hereby confirms that it is holding each such Loan
Document as agent and bailee of, and custodian for the exclusive use and
benefit, and subject to the sole direction, of the Deal Agent pursuant to the
terms and conditions of the Agreement.



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Custodian

By

 

 

Name:

 

 

Title:

 

 

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF TRUST RECEIPT AND FINAL CERTIFICATION

Trust Receipt #                     

[Delivery Date]

Wachovia Capital Markets, LLC,

as Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

Re: Third Amended and Restated Loan Funding and Servicing Agreement, dated as of
September 23, 2005 (as amended, modified, waived, supplemented or restated from
time to time, the “Agreement”), by and among ACS Funding Trust I, as the
borrower, American Capital Strategies, Ltd., as originator and as the servicer,
the Conduit Lenders and Institutional Lenders from time to time party thereto,
the Lender Agents from time to time party thereto, Wachovia Capital Markets,
LLC, as the deal agent, Wachovia Bank, National Association, as the swingline
lender, and Wells Fargo Bank, National Association, as collateral custodian and
as backup servicer.

Ladies and Gentlemen:

In accordance with the provisions of Section 7.10(a) of the above-referenced
Agreement, the undersigned, as the Collateral Custodian, hereby certifies that
it has reviewed the Loan File for each Loan listed on the Loan List dated
            , 20    , and has determined (other than any Loan paid in full or
any Loan listed on the attachment hereto) that (i) each Loan Document listed on
the Loan Checklists for each Loan File is in its possession, is executed and has
no missing or mutilated pages; (ii) each Loan Document has been reviewed by it
and appears to be in proper form on its face; (iii) each Underlying Note with
respect to each Loan (other than a Noteless Loan) is in original form; and
(iv) as to each Loan that is evidenced by a promissory note or mortgage note,
such note has been endorsed in blank. Except as listed on the attachment hereto,
no Loan Document listed on any Loan Checklist is missing and all Loan Documents
contained in a Loan File are listed on a Loan Checklist. The Collateral
Custodian makes no representations as to (i) the validity, legality,
enforceability, sufficiency, due authorization or genuineness of any of the
documents contained in each Loan File or of any of the Loans or (ii) the
collectability, insurability, effectiveness or suitability of any such Loan.

The Collateral Custodian hereby confirms that it is holding each such Loan File
as agent and bailee of, and custodian for the exclusive use and benefit, and
subject to the sole direction, of the Deal Agent pursuant to the terms and
conditions of the Agreement.

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Agreement.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Collateral Custodian

By

 

 

Name:

 

 

Title:

 

 

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

[Delivery Date]

BY FACSIMILE: (612) 667-3539

Wells Fargo Bank, National Association,

MAC N9328-011

Suite ABS

751 Kasota Avenue

Minneapolis, MN 55414

 

  Attn: Corporate Trust Services

       Asset-Backed Administration

 

  Re: Third Amended and Restated Loan Funding and Servicing Agreement, dated as
of September 23, 2005 (as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), by and among ACS Funding Trust I, as the
borrower, American Capital Strategies, Ltd., as originator and as the servicer,
the Conduit Lenders and Institutional Lenders from time to time party thereto,
the Lender Agents from time to time party thereto, Wachovia Capital Markets,
LLC, as the deal agent, Wachovia Bank, National Association, as the swingline
lender, and Wells Fargo Bank, National Association, as collateral custodian and
as backup servicer.

Ladies and Gentlemen:

In connection with the administration of the Loans held by you as the Collateral
Custodian on behalf of the Deal Agent under the Agreement, we request the
release, and acknowledge receipt, of the Loan File for the Loan described below,
for the reason indicated.

Obligor’s Name, Address & Zip Code:

Loan Number:

Reason for Requesting Documents (check one)

     1. Loan Paid in Full. (The Servicer hereby certifies that all amounts
received in connection therewith have been credited to the account of the Deal
Agent.)

     2. Loan Liquidated By                          (The Servicer hereby
certifies that all proceeds of foreclosure, insurance, condemnation or other
liquidation have been finally received and credited to the account of the Deal
Agent.)

     3. Loan in Foreclosure.



--------------------------------------------------------------------------------

     4. Other (explain).

If box 1 or 2 above is checked, and if all or part of the Loan File was
previously released to us, please release to us our previous request and receipt
on file with you, as well as any additional documents in your possession
relating to the specified Loan.

If box 3 or 4 above is checked, upon our return of all of the above documents to
you as the Collateral Custodian, please acknowledge your receipt by signing in
the space indicated below, and returning this form.

Capitalized terms used but not defined herein have the meanings provided in the
Agreement.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

L-2



--------------------------------------------------------------------------------

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

By

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Acknowledgment of Documents returned to the Collateral Custodian:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Collateral Custodian

By

 

 

Name:

 

 

Title:

 

 

The Deal Agent hereby consents to the Collateral Custodian’s releasing the Loan
File or a part thereof to the Servicer designated above:

 

WACHOVIA CAPITAL MARKETS, LLC,

as the Deal Agent

By

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT M

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF REINVESTMENT CERTIFICATION

ACS FUNDING TRUST I

Wachovia Capital Markets, LLC,

as Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

via e-mail: scp.mmloans@wachovia.com

Ladies and Gentlemen:

This certification is delivered to you under Section 3.2 of that certain Third
Amended and Restated Loan Funding and Servicing Agreement, dated as of
September 23, 2005 (as amended, modified, waived, supplemented or restated from
time to time, the “Agreement”), by and among ACS Funding Trust I, as the
borrower, American Capital Strategies, Ltd., as originator and as the servicer,
the Conduit Lenders and Institutional Lenders from time to time party thereto,
the Lender Agents from time to time party thereto, Wachovia Capital Markets,
LLC, as the deal agent, Wachovia Bank, National Association, as the swingline
lender, and Wells Fargo Bank, National Association, as collateral custodian and
as backup servicer.

Each of the undersigned, each being a duly elected officer of the Borrower and
the Servicer, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

 

1. The Borrower hereby notifies you that on the date first written above it will
use Principal Collections in amount of                      [Currency] [If not
Dollars, also state Dollar Equivalent] to acquire additional Loans.

 

2. Attached to this certification is a true, correct and complete calculation of
the Borrowing Base and all components thereof.

 

3. Attached to this Reinvestment Certification is a true, correct and complete
Loan List, reflecting all Loans which will become part of the Collateral on the
date hereof, each Loan reflected thereon being an Eligible Loan.

 

4. All of the conditions applicable to the reinvestment of Principal Collections
requested herein as set forth in the Agreement have been satisfied as of the
date hereof and will remain satisfied to the date of such reinvestment,
including those set forth in Section 3.2.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Reinvestment Certification
this [    ] day of [            ], [        ].

 

ACS FUNDING TRUST I

as the Borrower

By:

 

American Capital Strategies, Ltd., as Servicer

By:

 

 

Name:

 

 

Title:

 

 

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT O-1

OFFICER’S CERTIFICATE AS TO SOLVENCY

AMERICAN CAPITAL STRATEGIES, LTD.

The undersigned, a duly elected Vice President of American Capital Strategies,
Ltd. (the “Corporation”), hereby certifies in connection with (i) that certain
Third Amended and Restated Purchase and Sale Agreement (the “Purchase
Agreement”), dated as of September 23, 2005, by and between the Corporation and
ACS Funding Trust I, and (ii) that certain Third Amended and Restated Loan
Funding and Servicing Agreement (the “Agreement”), dated as of September 23,
2005, by and among ACS Funding Trust I, as the borrower, the Corporation, as
originator and as the servicer, the Conduit Lenders and Institutional Lenders
from time to time party thereto, the Lender Agents from time to time party
thereto, Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank,
National Association, as the swingline lender, and Wells Fargo Bank, National
Association, as collateral custodian and as backup servicer, for the benefit of
the Seller, the Deal Agent and the Secured Parties and their respective
successors and assigns, as follows:

1. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Purchase Agreement and the
Agreement.

2. Both before and after giving effect to (a) the transactions contemplated by
the Purchase Agreement and the other Transaction Documents and (b) the payment
and accrual of all transaction costs in connection with the foregoing, the
Corporation is and will be Solvent.

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
     day of September, 2005.

 

By

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT O-2

OFFICER’S CERTIFICATE AS TO SOLVENCY

ACS FUNDING TRUST I

The undersigned, a duly appointed Beneficiary Trustee of ACS Funding Trust I
(the “Trust”), hereby certifies in connection with (i) that certain Third
Amended and Restated Purchase and Sale Agreement (the “Purchase Agreement”),
dated as of September 23, 2005, by and between the Trust and American Capital
Strategies, Ltd., and (ii) that certain Third Amended and Restated Loan Funding
and Servicing Agreement (the “Agreement”), dated as of September 23, 2005, by
and among the Trust, as the borrower, American Capital Strategies, Ltd., as
originator and as the servicer, the Conduit Lenders and Institutional Lenders
from time to time party thereto, the Lender Agents from time to time party
thereto, Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank,
National Association, as the swingline lender, and Wells Fargo Bank, National
Association, as collateral custodian and as backup servicer, for the benefit of
the Seller, the Deal Agent and the Secured Parties and their respective
successors and assigns, as follows:

1. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Purchase Agreement and the
Agreement.

2. Both before and after giving effect to (a) the transactions contemplated by
the Purchase Agreement and the other Transaction Documents and (b) the payment
and accrual of all transaction costs in connection with the foregoing, the Trust
is and will be Solvent.

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
     day of September, 2005.

 

By  

 

Name:  

 

Title:   Beneficiary Trustee



--------------------------------------------------------------------------------

EXHIBIT P-1

OFFICER’S CLOSING CERTIFICATE

AMERICAN CAPITAL STRATEGIES, LTD.

The undersigned, a duly elected Vice President of American Capital Strategies,
Ltd. (the “Corporation”), hereby certifies in connection with (i) that certain
Third Amended and Restated Purchase and Sale Agreement, dated as of
September 23, 2005 (the “Purchase Agreement”), by and between the Corporation,
as seller and ACS Funding Trust I, as buyer (the “Buyer”), (ii) that certain
Third Amended and Restated Loan Funding and Servicing Agreement, dated as of
September 23, 2005 (the “Agreement”), by and among the Buyer, as the borrower,
the Corporation, as originator and as the servicer, the Conduit Lenders and
Institutional Lenders from time to time party thereto, the Lender Agents from
time to time party thereto, Wachovia Capital Markets, LLC, as the deal agent,
Wachovia Bank, National Association, as the swingline lender, and Wells Fargo
Bank, National Association, as collateral custodian and as backup servicer, and
(iii) the other Transaction Documents, for the benefit of the Deal Agent and the
Secured Parties, as follows:

1. Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Purchase Agreement and the Agreement.

2. Each of the representations and warranties of the Corporation contained in
any of the Transaction Documents are true and correct on and as of the Closing
Date as though made on and as of such date (except to the extent any such
representation and warranty relates solely to an earlier date), and no event has
occurred and is continuing, or would result from the transactions effected
pursuant thereto as of the Closing Date, that constitutes or would constitute a
Termination Event or default by the Servicer.

3. The Corporation is in material compliance with all federal, state, and local
laws and regulations, including those relating to labor and environmental
matters and ERISA.

4. Except as otherwise indicated on a schedule to a Transaction Document, or as
otherwise consented to by the Deal Agent, the Corporation has delivered to the
Deal Agent true and correct copies of all documents required to be delivered by
it to the Deal Agent pursuant to the Transaction Documents, all such documents
are complete and correct in all material respects on and as of the Closing Date,
and each and every other condition precedent to the closing of the transactions
contemplated by the Transaction Documents has been satisfied.

5. The Corporation has conveyed the Purchased Assets to the Buyer free and clear
of all Liens.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
     day of September, 2005.

 

AMERICAN CAPITAL STRATEGIES, LTD.

By

 

 

Name:

 

 

Title:

 

 

 

P-1-2



--------------------------------------------------------------------------------

EXHIBIT P-2

OFFICER’S CLOSING CERTIFICATE

ACS FUNDING TRUST I

The undersigned, a duly appointed trustee of ACS Funding Trust I (the “Trust”),
hereby certifies in connection with that certain Third Amended and Restated Loan
Funding and Servicing Agreement, dated as of September 23, 2005 (the
“Agreement”), by and among the Trust, as the borrower, American Capital
Strategies, Ltd., as originator and as the servicer, the Conduit Lenders and
Institutional Lenders from time to time party thereto, the Lender Agents from
time to time party thereto, Wachovia Capital Markets, LLC, as the deal agent,
Wachovia Bank, National Association, as the swingline lender, and Wells Fargo
Bank, National Association, as collateral custodian and as backup servicer, and
the other Transaction Documents, for the benefit of the Deal Agent and the
Secured Parties, as follows:

1. Capitalized terms herein and not otherwise defined shall have the respective
meanings ascribed to them in the Agreement.

2. Each of the representations and warranties of the Trust contained in any of
the Transaction Documents are true and correct on and as of the Closing Date as
though made on and as of such date (except to the extent any such representation
and warranty relates solely to an earlier date), and no event has occurred and
is continuing, or would result from the transactions effected pursuant thereto
as of the Closing Date, that constitutes or would constitute a Termination
Event.

3. The Trust is in material compliance with all federal, state, and local laws
and regulations, including those relating to labor and environmental matters and
ERISA.

4. Except as otherwise indicated on a schedule to a Transaction Document or as
otherwise consented to by the Deal Agent, the Trust has delivered to the Deal
Agent true and correct copies of all documents required to be delivered to the
Deal Agent pursuant to the Transaction Documents, all such documents are
complete and correct in all material respects on and as of the Closing Date, and
each and every other condition precedent to the closing of the transactions
contemplated by the Transaction Documents has been satisfied.

5. No Liens have arisen or been granted with respect to the Collateral other
than Permitted Liens.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed and delivered this Officer’s Certificate this
     day of September, 2005.

 

ACS FUNDING TRUST I

By

 

 

Name:

 

 

Title:

  Beneficiary Trustee

 

P-2-2



--------------------------------------------------------------------------------

EXHIBIT Q-1

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by American Capital Strategies,
Ltd., as originator and as the Servicer (the “Servicer”) pursuant to Section 8.7
of the Agreement (each as defined below), to Wachovia Capital Markets, LLC, as
the Deal Agent under the Agreement (hereinafter referred to as “Attorney”),
pursuant to that certain Third Amended and Restated Loan Funding and Servicing
Agreement, dated as of September 23, 2005 (the “Agreement”), by and among ACS
Funding Trust I, as the borrower, the Servicer, the Conduit Lenders and
Institutional Lenders from time to time party thereto, the Lender Agents from
time to time party thereto, Wachovia Capital Markets, LLC, as the deal agent,
Wachovia Bank, National Association, as the swingline lender, and Wells Fargo
Bank, National Association, as collateral custodian and as backup servicer, and
the other Transaction Documents. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Agreement. No person to
whom this Power of Attorney is presented, as authority for Attorney to take any
action or actions contemplated hereby, shall inquire into or seek confirmation
from Servicer as to the authority of Attorney to take any action described
below, or as to the existence of or fulfillment of any condition to this Power
of Attorney, which is intended to grant to Attorney unconditionally the
authority to take and perform the actions contemplated herein, and Servicer
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Servicer until all Obligations of the Servicer under the Transaction Documents
have been indefeasibly paid in full and Attorney has provided its written
consent thereto.

Servicer hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, hereby grants to Attorney the power and right,
on its behalf, without notice to or assent by it, upon the occurrence and during
the continuance of any Termination Event, to do the following: (a) open mail for
Servicer, and ask, demand, collect, give acquittances and receipts for, take
possession of, or endorse and receive payment of, any checks, drafts, notes,
acceptances, or other instruments for the payment of moneys due, and sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices in connection with any of Servicer’s property; (b) effect any repairs to
any of Servicer’s assets, or continue or obtain any insurance and pay all or any
part of the premiums therefor and costs thereof, and make, settle and adjust all
claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (c) pay or discharge any taxes, Liens,
or other encumbrances levied or placed on or threatened against Servicer or
Servicer’s property; (d) defend any suit, action or proceeding brought against
Servicer if Servicer does not defend such suit, action or proceeding or if
Attorney believes that it is not pursuing such defense in a manner that will
maximize the



--------------------------------------------------------------------------------

recovery to Attorney, and settle, compromise or adjust any suit, action, or
proceeding described above and, in connection therewith, give such discharges or
releases as Attorney may deem appropriate; (e) file or prosecute any claim,
litigation, suit or proceeding in any court of competent jurisdiction or before
any arbitrator, or take any other action otherwise deemed appropriate by
Attorney for the purpose of collecting any and all such moneys due to Servicer
whenever payable and to enforce any other right in respect of Servicer’s
property; (f) sell, transfer, pledge, make any agreement with respect to, or
otherwise deal with, any of Servicer’s property, and execute, in connection with
such sale or action, any endorsements, assignments or other instruments of
conveyance or transfer in connection therewith; (g) cause the certified public
accountants then engaged by Servicer to prepare and deliver to Attorney at any
time and from time to time, promptly upon Attorney’s request, any reports
required to be prepared by or on behalf of Servicer under the Agreement or any
other Transaction Document; and (h) sign all agreements, orders or other
documents in connection with or pursuant to any Transaction Document (including
any Hedging Agreement), all as though Attorney were the absolute owner of its
property for all purposes, and to do, at Attorney’s option and Servicer’s
expense, at any time or from time to time, all acts and other things that
Attorney reasonably deems necessary to perfect, preserve, or realize upon its
property or assets and the Liens of the Deal Agent as agent for the Secured
Parties thereon, all as fully and effectively as it might do. Servicer hereby
ratifies, to the extent permitted by law, all that said attorneys shall lawfully
do or cause to be done by virtue hereof.

[Remainder of Page Left Intentionally Blank]

 

Q-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by Servicer, and Servicer
has caused its seal to be affixed pursuant to the authority of its board of
directors as of this      day of September, 2005.

 

    Very truly yours,   AMERICAN CAPITAL STRATEGIES, LTD.

(CORPORATE SEAL)

      By  

 

  Name:  

 

  Title:  

 

 

Sworn to and subscribed before

me this      day of September, 2005:

 

Notary Public

 

Q-1-3



--------------------------------------------------------------------------------

EXHIBIT Q-2

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by ACS Funding Trust I, as the
Borrower (the “Borrower”) pursuant to Section 8.7 of the Agreement (each as
defined below), to Wachovia Capital Markets, LLC, as the Deal Agent under the
Agreement (hereinafter referred to as “Attorney”), pursuant to that certain
Third Amended and Restated Loan Funding and Servicing Agreement, dated as of
September 23, 2005 (the “Agreement”), by and among ACS Funding Trust I, as the
borrower, American Capital Strategies, Ltd., as originator and as the servicer,
the Conduit Lenders and Institutional Lenders from time to time party thereto,
the Lender Agents from time to time party thereto, Wachovia Capital Markets,
LLC, as the deal agent, Wachovia Bank, National Association, as the swingline
lender, and Wells Fargo Bank, National Association, as collateral custodian and
as backup servicer, and the other Transaction Documents. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Agreement. No person to whom this Power of Attorney is presented, as authority
for Attorney to take any action or actions contemplated hereby, shall inquire
into or seek confirmation from Borrower as to the authority of Attorney to take
any action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and Borrower irrevocably waives any right to commence any suit or
action, in law or equity, against any person or entity that acts in reliance
upon or acknowledges the authority granted under this Power of Attorney. The
power of attorney granted hereby is coupled with an interest and may not be
revoked or canceled by Borrower until all Obligations of the Borrower under the
Transaction Documents have been indefeasibly paid in full and Attorney has
provided its written consent thereto.

Borrower hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, hereby grants to Attorney the power and right,
on its behalf, without notice to or assent by it, upon the occurrence and during
the continuance of any Termination Event, to do the following: (a) open mail for
Borrower, and ask, demand, collect, give acquittances and receipts for, take
possession of, or endorse and receive payment of, any checks, drafts, notes,
acceptances, or other instruments for the payment of moneys due, and sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices in connection with any of Borrower’s property; (b) effect any repairs to
any of Borrower’s assets, or continue or obtain any insurance and pay all or any
part of the premiums therefor and costs thereof, and make, settle and adjust all
claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (c) pay or discharge any taxes, Liens,
or other encumbrances levied or placed on or threatened against Borrower or
Borrower’s property; (d) defend any suit, action or proceeding brought against
Borrower if Borrower does not defend such suit, action or proceeding or if
Attorney believes that it is not pursuing such defense in a manner that will



--------------------------------------------------------------------------------

maximize the recovery to Attorney, and settle, compromise or adjust any suit,
action, or proceeding described above and, in connection therewith, give such
discharges or releases as Attorney may deem appropriate; (e) file or prosecute
any claim, litigation, suit or proceeding in any court of competent jurisdiction
or before any arbitrator, or take any other action otherwise deemed appropriate
by Attorney for the purpose of collecting any and all such moneys due to
Borrower whenever payable and to enforce any other right in respect of
Borrower’s property; (f) sell, transfer, pledge, make any agreement with respect
to, or otherwise deal with, any of Borrower’s property, and execute, in
connection with such sale or action, any endorsements, assignments or other
instruments of conveyance or transfer in connection therewith; (g) cause the
certified public accountants then engaged by Borrower to prepare and deliver to
Attorney at any time and from time to time, promptly upon Attorney’s request,
any reports required to be prepared by or on behalf of Borrower under the
Agreement or any other Transaction Document; and (h) sign all agreements, orders
or other documents in connection with or pursuant to any Transaction Document
(including any Hedging Agreement), all as though Attorney were the absolute
owner of its property for all purposes, and to do, at Attorney’s option and
Borrower’s expense, at any time or from time to time, all acts and other things
that Attorney reasonably deems necessary to perfect, preserve, or realize upon
its property or assets and the Liens of the Deal Agent as agent for the Secured
Parties thereon, all as fully and effectively as it might do. Borrower hereby
ratifies, to the extent permitted by law, all that said attorneys shall lawfully
do or cause to be done by virtue hereof.

[Remainder of Page Left Intentionally Blank]

 

Q-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by Borrower, and Borrower
has caused its seal to be affixed pursuant to the authority of its board of
directors as of this      day of September, 2005.

 

  Very truly yours,   ACS FUNDING TRUST I

(CORPORATE SEAL)

      By  

 

  Name:  

 

  Title:  

 

 

Sworn to and subscribed before

me this      day of September, 2005:

 

Notary Public

 

Q-2-3



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF NOTICE AND REQUEST FOR CONSENT

[            ] [    ], 20[    ]

ACS FUNDING TRUST I

To Each Lender and the Collateral Custodian

 

Re:   Third Amended and Restated Loan Funding and Servicing Agreement dated as
of September 23, 2005

Ladies and Gentlemen:

This Notice and Request for Consent to Permitted Transfer (“this Notice”) is
delivered to you under Section 2.17 of that certain Third Amended and Restated
Loan Funding and Servicing Agreement, dated as of September 23, 2005 (as
amended, modified, waived, supplemented or restated from time to time, the
“Agreement”), by and among ACS Funding Trust I, as the borrower (the
“Borrower”), American Capital Strategies, Ltd., as originator and as the
servicer (the “Originator”), the Conduit Lenders and Institutional Lenders from
time to time party thereto, the Lender Agents from time to time party thereto,
Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank, National
Association, as the swingline lender, and Wells Fargo Bank, National
Association, as the backup servicer and as the collateral custodian. All
capitalized undefined terms used herein have the meaning assigned thereto in the
Agreement.

Each of the undersigned, each being a duly elected officer of the Borrower and
the Originator, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

1. Pursuant to Section 2.17(a)(ix)(A) of the Agreement, the Borrower and the
Originator request that the Lenders consent to a release of the Lenders’ lien on
the Transferred Loans or portions thereof set forth on Annex 1 (together with,
in the case of a transfer of the Transferred Loans but not portions thereof, any
related Collateral) and to the distribution of such Transferred Loans and
portions thereof as a dividend to the Originator (the “Permitted Transfer”).

2. The Borrower and the Originator hereby request that such Permitted Transfer
be made on the following date:                      (the “Permitted Transfer
Date”) which date is at least five Business Days after this Notice is received
by the Lenders.

3. The Borrower and the Originator represent and warrant, as of the date hereof
and as of the requested Permitted Transfer Date, as follows:

a) No Unmatured Termination Event, Termination Event or Servicer Termination
Event is continuing.



--------------------------------------------------------------------------------

b) The transaction for which consent is sought is a Permitted Transfer of the
type set forth in clause (b) of the definition thereof.

c) After giving effect to the Permitted Transfer on the Permitted Transfer Date,
(1) Availability will be greater than or equal to $0, (2) the representations
and warranties contained in Sections 4.1 and 4.2 of the Agreement shall continue
to be correct in all material respects, except to the extent relating to an
earlier date, (3) neither an Unmatured Termination Event, a Termination Event
nor a Servicer Termination Event shall have resulted, (4) the amount of all
Advances Outstanding in Alternative Currencies shall not exceed the Alternative
Currency Sub-Limit, (5) no claim shall have been asserted or proceeding
commenced challenging the enforceability or validity of any of the Loan
Documents, (6) the Weighted Average Life of the Transferred Loans included in
the Collateral (weighted based on Outstanding Loan Balances) will not exceed
eight years, and (7) after giving effect to the requested Permitted Transfer, no
more than four Permitted Transfers of the type set forth in clause (b) of the
definition thereof shall have occurred within the 12 month period ending on the
Permitted Transfer Date.

4. Attached to this Notice is a Borrowing Base Certificate, including a
calculation of the Borrowing Base after giving effect to such Permitted
Transfer.

This Notice shall not be effective unless all of the conditions applicable to
the Permitted Transfer requested herein set forth in the Agreement have been
satisfied within the time periods set forth in Section 2.17 of the Agreement.

[The Remainder Of This Page Is Intentionally Left Blank]

 

R-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Notice and Request for
Consent to Permitted Transfer this [    ] day of [                ], [        ].

 

ACS FUNDING TRUST I     as the Borrower By:   American Capital Strategies, Ltd.,
as Servicer By:      Name:      Title:     

 

AMERICAN CAPITAL STRATEGIES, LTD.,     as the Originator By:      Name:     
Title:     

[attach Borrowing Base Certificate]



--------------------------------------------------------------------------------

Please indicate your consent by signing and returning this signature page to the
Notice and Request for Consent to the Deal Agent for receipt no later than the
day which is one Business Day prior to the requested Permitted Transfer Date.

THE UNDERSIGNED LENDER CONSENTS

TO THE PERMITTED TRANSFER

TO BE MADE ON [                    ]

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Dated:                     



--------------------------------------------------------------------------------

ANNEX 1

Transferred Loans to be Released by Lender and Transferred by Borrower to
Originator



--------------------------------------------------------------------------------

EXHIBIT S

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT T

FORM OF AGENT AND INTERCREDITOR

PROVISIONS FOR AGENTED NOTES

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT U

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF TRANSFEREE LETTER

[                    ] [    ], 20[    ]

American Capital Strategies, Ltd.,

as the Originator and the Servicer

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Wachovia Capital Markets, LLC,

as the Deal Agent

One Wachovia Center, Mail Code: NC0600

Charlotte, North Carolina 28288-0608

Attention: Raj Shah

Telecopier: (704) 715-0067

 

Re:   ACS Funding Trust I Structured Note

Ladies and Gentlemen:

In connection with our acquisition of the above–captioned Note, we certify that
(a) we understand that the Notes are not being registered under the Securities
Act of 1933, as amended (the “Act”), or any state securities laws and are being
transferred to us in a transaction that is exempt from the registration
requirements of the Act and any such laws, (b) we are an institutional
“Accredited Investor” as defined in Rule 501(a)(1)-(3) under the Act, and have
such knowledge and experience in financial and business matters that we are
capable of evaluating the merits and risks of investments in the Notes, (c) we
have had the opportunity to ask questions of and receive answers from the
Originator and the Servicer concerning the purchase of the Notes and all matters
relating thereto or any additional information deemed necessary to our decision
to purchase the Notes, (d) we are acquiring the Notes for investment for our own
account and not with a view to any distribution of such Notes (but without
prejudice to our right at all times to sell or otherwise dispose of the Notes in
accordance with clause (f) below), (e) we have not offered or sold any Notes to,
or solicited offers to buy any Notes from, any person, or otherwise approached
or negotiated with any person with respect thereto, or taken any other action
which would result in a violation of Section 5 of the Act, (f) we will not sell,
transfer or otherwise dispose of any Notes unless (1) such sale, transfer or
other disposition is made pursuant to an effective registration statement under
the Act or is exempt from such registration requirements, and if requested, we
will at our expense provide an opinion of counsel satisfactory to the addressees
of this certificate that such sale, transfer or other disposition may be made
pursuant to an exemption from the Act, (2) the purchaser or transferee of such
Note has executed and delivered to you a certificate to substantially the same
effect as this certificate if required by the Third Amended and Restated Loan
Funding and Servicing Agreement, dated as of September 23, 2005 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan Funding
and Servicing Agreement”), and (3) the purchaser or transferee has otherwise
complied



--------------------------------------------------------------------------------

with any conditions for transfer set forth in the Loan Funding and Servicing
Agreement, (g) the purchaser is not acquiring a Note, directly or indirectly,
for or on behalf of an employee benefit plan or other retirement arrangement
subject to the Employee Retirement Income Security Act of 1974, as amended,
and/or Section 4975 of the Internal Revenue Code of 1986, as amended, or any
entity, the assets of which would be deemed plan assets under the Department of
Labor regulations set forth at 29 C.F.R. §2510.3–101; unless Prohibited
Transaction Class Exemption (“PTCE”) 84–14, PTCE 90–1, PTCE 91–38, PTCE 95–60 or
PTCE 92–23 or some other applicable prohibited transaction exemption is
applicable to the acquisition and holdings of such Note, (h) the purchaser is a
U.S. Person, as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended.

 

Very truly yours,

  

Print Name of Transferee

By:

      

Responsible Officer

 

V-2



--------------------------------------------------------------------------------

EXHIBIT W

JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the Persons identified in Item 2 of Schedule I hereto, ACS Funding
Trust I, as the borrower (the “Borrower”), the Lender Agent named in Item 5 of
Schedule I hereto (the “Lender Agent”), and Wachovia Capital Markets, LLC, as
Deal Agent (the “Deal Agent”).

W I T N E S S E T H:

WHEREAS, this Joinder Supplement is being executed and delivered under
Section 2.1(e) of the Third Amended and Restated Loan Funding and Servicing
Agreement, dated as of September 23, 2005 (as amended, modified, waived,
supplemented or restated from time to time, the “Agreement”), by and among the
Borrower, American Capital Strategies, Ltd., as originator and as the servicer
(the “Servicer”), the Conduit Lenders and Institutional Lenders from time to
time party thereto, the Lender Agents from time to time party thereto, the Deal
Agent, Wachovia Bank, National Association, as the swingline lender, and Wells
Fargo Bank, National Association, as the backup servicer and as the collateral
custodian (all capitalized terms used but not defined herein have the meaning
assigned thereto in the Agreement); and

WHEREAS, each Person set forth in Item 2 of Schedule I hereto (each a “Proposed
Lender”) wishes to become a Lender party to the Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a) Upon receipt by the Deal Agent of an executed counterpart of this Joinder
Supplement, to which is attached a fully completed Schedule I and Schedule II,
each of which has been executed by each Proposed Lender, the Borrower, the
Lender Agent and the Deal Agent, the Deal Agent will transmit to each Proposed
Lender, the Borrower and the Lender Agent, a Joinder Effective Notice,
substantially in the form of Schedule III to this Joinder Supplement (a “Joinder
Effective Notice”). Such Joinder Effective Notice shall be executed by the Deal
Agent and shall set forth, inter alia, the date on which the joinder effected by
this Joinder Supplement shall become effective (the “Joinder Effective Date”).
From and after the Joinder Effective Date, each Proposed Lender shall be a
Lender designated as either a Conduit Lender or an Institutional Lender party to
the Agreement for all purposes thereof.

(b) Each of the parties to this Joinder Supplement agrees and acknowledges that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Joinder Supplement.

(c) By executing and delivering this Joinder Supplement, each Proposed Lender
confirms to and agrees with the Deal Agent, the Lender Agents and the other
Lenders as follows: (i) none of the Deal Agent, the Lender Agents and the other
Lenders makes any representation or warranty or assumes any responsibility with
respect to any statements, warranties or representations made in or in
connection with the Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement or any other
instrument or



--------------------------------------------------------------------------------

document furnished pursuant thereto, or with respect to any Structured Notes
issued under the Agreement, or the Collateral (as defined under the Agreement)
or the financial condition of the Originator, the Servicer or the Borrower, or
the performance or observance by the Originator, the Servicer or the Borrower of
any of their respective obligations under the Agreement, any other Transaction
Document or any other instrument or document furnished pursuant thereto;
(ii) such Proposed Lender confirms that it has received a copy of such documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Supplement; (iii) such Proposed Lender will,
independently and without reliance upon the Deal Agent, the Lender Agents or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (iv) such Proposed Lender appoints and
authorizes the Lender Agent to take such action as agent on its behalf and to
exercise such powers under the Agreement as are delegated to the Lender Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article XI of the Agreement; (v) such Proposed
Lender appoints and authorizes the Deal Agent to take such action as agent on
its behalf and to exercise such powers under the Agreement as are delegated to
the Deal Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with the Agreement; and (vi) such Proposed
Lender agrees (for the benefit of the parties hereto and the other Lenders) that
it will perform in accordance with their terms all of the obligations which by
the terms of the Agreement are required to be performed by it as a Lender
designated and (vii) if such Proposed Lender is a Conduit Lender, (A) such
proposed Conduit Lender is a party to a Liquidity Purchase Agreement pursuant to
which the Person set forth on Schedule I hereto is committed to make Advances
should such Conduit Lender opt not to make a requested Advance and (B) Advances
in an Alternative Currency shall be made by the Institutional Lender set forth
on Schedule I hereto.

(d) Schedule II hereto sets forth administrative information with respect to
each Proposed Lender.

(e) This Joinder Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

W-2



--------------------------------------------------------------------------------

SCHEDULE I TO

JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER SUPPLEMENT

 

  Re: Third Amended and Restated Loan Funding and Servicing Agreement, dated as
of September 23, 2005, among ACS Funding Trust I, as Borrower, the other parties
thereto and Wachovia Capital Markets, LLC, as Deal Agent.

 

Item 1:

   Date of Joinder Supplement:   

 

   Item 2:    Proposed Lenders:   

 

Item 3:    Type of Lenders:                 Conduit Lender: Name of Liquidity
Purchase       Agreement Purchaser                                             
                Institutional Lender Item 4:       Commitment -
$                           *Alternative Currency Sub-Limit:$
                           Commitment Termination Date:                     
Item 5:    Name of Lender Agent (if a Conduit Lender):                      Item
6:    Signatures of Parties to Agreement:

 

                                         , as

Proposed Lender

By:

 

 

Name:   Title:  

[                                         , as

Proposed Lender Agent

 

W-3



--------------------------------------------------------------------------------

By:

 

 

Name:   Title:  

--------------------------------------------------------------------------------

* Alternative Currency Sub-Limit is a part of, and not in addition to, the
Commitment

 

W-4



--------------------------------------------------------------------------------

ACS FUNDING TRUST I, as Borrower,

By:

 

 

Name:

 

Title:

  Beneficiary Trustee

 

WACHOVIA CAPITAL MARKETS, LLC,

as Deal Agent

By:

 

 

Name:

 

Title:

 

 

[NAME OF LENDER AGENT] [NAME

OF INSTITUTIONAL LENDER], as

[Lender Agent] [Institutional Lender]

By:

 

 

Name:

 

Title:

 

 

[NAME OF CONDUIT LENDER, as

Conduit Lender]

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE II TO

JOINDER SUPPLEMENT

ADDRESS FOR NOTICES

AND

WIRE INSTRUCTIONS

 

Address for Notices:

 

 

 

 

 

 

 

 

  Telephone:  

 

  Facsimile:  

 

  email:  

 

  With a copy to:  

 

 

 

 

 

  Telephone:  

 

  Facsimile:  

 

  email:  

 

    Wire Instructions:   Name of Bank:  

 

  A/C No.:  

 

  ABA No.  

 

  Reference:  

 

 

W-6



--------------------------------------------------------------------------------

SCHEDULE III TO

JOINDER SUPPLEMENT

FORM OF

JOINDER EFFECTIVE NOTICE

To: [Name and address of the Borrower, Lender Agent and Proposed Lender]

The undersigned, as Deal Agent under the Third Amended and Restated Loan Funding
and Servicing Agreement, dated as of September 23, 2005, by and among the
Borrower, American Capital Strategies, Ltd., as originator and as the servicer,
the Conduit Lenders and Institutional Lenders from time to time party thereto,
the Lender Agents from time to time party thereto, the Deal Agent, Wachovia
Bank, National Association, as the swingline lender, and Wells Fargo Bank,
National Association, as the backup servicer and as the collateral custodian,
acknowledges receipt of an executed counterpart of a completed Joinder
Supplement. [Note: attach copies of Schedules I and II from such Agreement.]
Terms defined in such Joinder Supplement are used herein as therein defined.

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender(s)] will be                      and such
Proposed Lender(s) will be a Lender designated as a[n] [Conduit
Lender][Institutional Lender] with a Commitment of $            , of which
$             constitutes such Proposed Lender[‘s][s’] Alternative Currency
Sub-Limit.

 

Very truly yours,

WACHOVIA CAPITAL MARKETS, LLC,

as Deal Agent

By:

 

 

Name:

 

Title:

 

 

W-7



--------------------------------------------------------------------------------

SCHEDULE I

Schedule of Documents

In addition to, and not in limitation of, the conditions specified in
Section 3.1 of the Agreement described below, the following documents must be
received by the Deal Agent in form and substance satisfactory to the Deal Agent
on or prior to the Closing Date:

 

Borrower

  -      ACS Funding Trust I

Originator

  -      American Capital Strategies, Ltd.

Dechert

  -      Dechert LLP, counsel to WCM and WBNA

WCM

  -      Wachovia Capital Markets, LLC

WBNA

  -      Wachovia Bank, National Association

A&P

  -      Arnold & Porter, counsel to the Originator and Borrower

W&S

  -      Winston & Strawn LLP, special counsel to the Originator

Backup Servicer and

Collateral Custodian

  -      Wells Fargo Bank, National Association

I. CLOSING DATE DELIVERIES

TRANSACTION DOCUMENTS

*Third Amended and Restated Loan Funding and Servicing Agreement

 

Exhibit A-1   (Borrower Notice – Funding Request) Exhibit A-2   (Borrower Notice
– Swingline Advance Request) Exhibit A-3   (Borrower Notice – Reduction of
Advances Outstanding and Reduction of Facility Amount) Exhibit B-1   (Form of
Structured Note) Exhibit B-2   (Form of Swingline Note) Exhibit C   (Trust
Agreement) Exhibit D   (Form of Assignment and Acceptance) Exhibit E   (Form of
Monthly Report) Exhibit F   (Form of Servicer’s Certificate) Exhibit G   (Credit
and Collection Policy) Exhibit H-1   (Form of Hedging Agreement
(Wachovia)(including Schedule)) Exhibit H-2   (Form of Hedging Agreement
(JPMorgan Chase)(including Schedule)) Exhibit I   (Form of Certificate of
Borrower’s Counsel) Exhibit J   (Form of Trust Receipt and Initial Certification
of Custodian) Exhibit K   (Form of Trust Receipt and Final Certification of
Custodian) Exhibit L   (Form of Request for Release of Loan Documents and
Receipt) Exhibit M   Form of Assignment of Mortgage Exhibit N   (Form of
Reinvestment Certification) Exhibit O-1   (Officer’s Certificate as to Solvency
from Originator)



--------------------------------------------------------------------------------

Exhibit O-2   (Officer’s Certificate as to Solvency from Borrower) Exhibit P-1  
(Officer’s Closing Certificate from Originator) Exhibit P-2   (Officer’s Closing
Certificate from Borrower) Exhibit Q-1   (Power of Attorney from Servicer)
Exhibit Q-2   (Power of Attorney from Borrower) Exhibit R   (Form of Notice and
Request for Consent) Exhibit S   (Reserved) Exhibit T   (Form of Agent and
Intercreditor Provisions for Agented Notes) Exhibit U   (Reserved) Exhibit V  
(Form of Transferee Letter) Exhibit W   (Form of Joinder Supplement) Schedule I
  (Schedule of Documents) Schedule II   (Reserved) Schedule III   (Reserved)
Schedule IV   (Loan List) Schedule V   (Location of Loan Files) Schedule VI  
(Form of Loan Checklist) Schedule VII  

*Replacement Structured Notes

*Replacement Swingline Note

*Third Amended and Restated Purchase and Sale Agreement

Originator to Borrower

Exhibit A (Form of Assignment)

Exhibit B (Notice of Sale)

Schedule I (Schedule of Purchased Assets)

Schedule II (Form of Checklist)

Hedge Agreement – Wachovia

(a)   Schedule to Master Agreement   (i)   Exhibit A (Schedule to Master
Agreement)   (ii)   Exhibit B (Legal Opinion of counsel to Borrower)

Hedge Agreement – JPMorgan Chase

(a)   Schedule to Master Agreement   (i)   Exhibit A (Schedule to Master
Agreement)   (ii)   Exhibit B (Legal Opinion of counsel to Borrower)

 

SI-2



--------------------------------------------------------------------------------

CORPORATE DOCUMENTS

*Authority documents relating to Borrower

(a) Certified Copy of Certificate of Formation

(b) Trust Agreement

(c) Good Standing Certificates

*Secretary’s Certificate of Trustee of Borrower

(Certificate of Formation, Trust Agreement, Resolutions and Incumbency)

*Authority documents relating to Originator

(a) Certified Copy of Organizational Documents

(b) Bylaws

(c) Good Standing Certificates

*Secretary’s Certificate of Originator

(Certificate of Incorporation, Bylaws, Resolutions, and Incumbency)

*Officer’s Certificate of Borrower

(Bringdown of Representations and Warranties in Purchase and Sale Agreement and
Loan Funding and Servicing Agreement)

*Officer’s Certificate of Originator

(Bringdown of Representations and Warranties in Purchase and Sale Agreement and
Loan Funding and Servicing Agreement)

*Officer’s Certificate of Borrower

(Solvency)

*Officer’s Certificate of Originator

(Solvency)

*Power of Attorney of Borrower to WCM

*Power of Attorney of Originator to WCM

UCC FINANCING STATEMENTS

* UCC-3 Amendment - Originator to Borrower

(a) Delaware

* UCC-3 Amendment Borrower to WCM, as the Deal Agent

(a) Delaware

Pre-Closing UCC, tax lien and judgment search reports

(a) as to Borrower

(i) Delaware, Maryland, Minnesota

 

SI-3



--------------------------------------------------------------------------------

(b) as to Originator

(i) Delaware, Maryland, Minnesota

Post-Closing UCC, tax lien and judgment search reports

(a) as to Borrower

(i) Delaware, Maryland, Minnesota

(b) as to Originator

(i) Delaware, Maryland, Minnesota

LEGAL OPINIONS

*Opinion of A&P, (Certain Incorporation, Authorization, Execution, and
Enforceability as to Originator and Borrower)

*Opinion of W&S, as Counsel to Borrower and Originator (perfection and priority)

*Opinions of W&S, as Counsel to Borrower and Originator (true sale and
non-consolidation)

Opinion of A&P, as Counsel to Borrower (Hedge Agreement)

*Opinion of RLF, as Counsel to Originator (Formation of the Trust)

*Opinion of Wells Fargo in-house Counsel (Incorporation, Authorization,
Execution, and Enforceability)

*Opinions of RLF, as Counsel to the Borrower and Originator (UCC matters)

MISCELLANEOUS

Fee Letters

Backup Servicer and Collateral Custodian Fee Letter

Payment of Legal Fees

Such other consents, opinions, documents or instruments as the Deal Agent may
request.

II. INITIAL FUNDING DATE DELIVERIES

Loan List

Borrower Notice for Initial Advance

Trust Receipt and Initial Certification

 

SI-4



--------------------------------------------------------------------------------

Officer’s Certificate of Borrower

(Bringdown of Representations and Warranties in Purchase and Sale Agreement and
Loan Funding and Servicing Agreement)

Officer’s Certificate of Originator

(Bringdown of Representations and Warranties in Purchase and Sale Agreement and
Loan Funding and Servicing Agreement)

Officer’s Certificate of Borrower

(Solvency)

Officer’s Certificate of Originator

(Solvency)

Such other consents, opinions, documents or instruments as the Deal Agent may
request.

--------------------------------------------------------------------------------

* Indicates items delivered in connection with Third Amended and Restated Loan
Funding and Servicing Agreement

 

SI-5



--------------------------------------------------------------------------------

SCHEDULE II

[RESERVED]



--------------------------------------------------------------------------------

SCHEDULE III

[RESERVED]



--------------------------------------------------------------------------------

SCHEDULE IV

Loan List

[delivered in connection with the initial Advance]



--------------------------------------------------------------------------------

SCHEDULE V

Locations of Loan Files

 

Wells Fargo Bank, National Association Corporate Trust/Asset-Backed Securities
ABS Custody Vault

MAC # N9328-011

751 Kasota Avenue

Suite ABS

Minneapolis, MN 55414



--------------------------------------------------------------------------------

SCHEDULE VI

[Form of Loan Checklist]

ACS Funding Trust I

Loan Checklist

 

Prepared by:  

 

Date:  

 

 

Obligor name:   

 

         Note date:   

 

         Note or Noteless:   

 

         Original Note Balance:   

 

         Loan ID No(s).:   

 

         Description:             [Senior Secured Loan]             [Senior
Subordinated Loan]   

 

      Note Bifurcation (if applicable):    Loan ID No(s). above is being
replaced by Loan ID No(s).      

 

        

 

¨    Supplementary documents to an existing loan file Documents enclosed
herewith: ¨    Original Executed Promissory Note or Mortgage Note (as
applicable) or, with respect to a Noteless Loan, a copy of the Loan Register
with certificate of the Servicer ¨    For all loans with a note, an original
assignment (which may be an allonge) in blank or, with respect to a Noteless
Loan, a copy of each document evidencing the transfer of such Noteless Loan ¨   
Loan Agreement   ¨   Credit Agreement    ¨    Note Purchase Agreement ¨   
Security Agreement (if separate from any of the above) ¨   
Mortgage (if applicable)     ¨    Assignment of Mortgage (if applicable) ¨   
Intercreditor agreement (if applicable) ¨    Subordination Agreement (if
applicable) ¨    UCC financing statements (if applicable) ¨    UCC continuation
statements (if applicable) ¨    Guaranty (if applicable) ¨    Other (Specify):  
Legal Document 1         ¨    Other (Specify)   Legal Document 1         ¨   
Other (Specify)   Legal Document 1         Comments



--------------------------------------------------------------------------------

SCHEDULE VII

 

Obligor

  

Loan

   Original
Principal
Balance   

Current
Balance

(excluding

any PIK

amounts)

  

Date

Included in

Collateral

Cottman Transmission Systems, LL

   Senior Subordinated Note - 03/31/04 - $10.0MM    2,500,000    2,500,000   
11/30/2005

Directed Electronics, Inc.

   Senior Subordinated Notes - 06/17/04 - $37MM    150,000    150,000   
11/30/2005    Senior Subordinated Notes - 06/17/04 - $37MM    7,500,000   
7,500,000    11/30/2005    Senior Subordinated Notes - 06/17/04 - $37MM   
7,500,000    7,500,000    11/30/2005    Senior Subordinated Notes - 06/17/04 -
$37MM    7,000,000    7,000,000    11/30/2005    Junior Subordinated Notes -
06/17/04 - $37MM    7,500,000    7,500,000    11/30/2005    Junior Subordinated
Notes - 06/17/04 - $37MM    6,500,000    6,500,000    11/30/2005

Dosimetry Acquisitions (U.S.), Inc

   Senior Term B Note - 06/23/04 - $24.9MM    2,500,000    2,500,000   
11/30/2005    Senior Term B Note - 06/23/04 - $24.9MM    150,000    150,000   
11/30/2005    Senior Term B Note - 06/23/04 - $24.9MM    5,000,000    5,000,000
   11/30/2005    Senior Term B Note - 06/23/04 - $24.9MM    2,444,400   
2,444,400    11/30/2005    Senior Subordinated Note -06/23/04 -$12.2MM - MF   
12,168,000    12,168,000    11/30/2005    Junior Subordinated Note - 06/23/04 -
$4.9MM    4,867,200    4,867,200    11/30/2005    Revolving Loan Facility -
06/23/04 - $8.2MM    8,213,400    5,025,232    11/30/2005

Global Dosimetry Solutions, Inc.

   Junior Subordinated Note B - 09/30/03 - $4.3MM    1,125,000    1,125,000   
11/30/2005    Senior Term Loan C - 11/10/04 - $4MM    4,000,000    4,000,000   
11/30/2005

IST Acquisitions, Inc.

   Junior Subordinated Note - 05/25/04 - $1.25MM    1,250,000    1,250,000   
11/30/2005    Senior Subordinated Note - 05/25/04 - $7.5MM    2,500,000   
2,500,000    11/30/2005    Senior Subordinated Note - 05/25/04 - $7.5MM   
5,000,000    5,000,000    11/30/2005    Senior Term Loan C - 10/29/04 - $4MM   
4,000,000    4,000,000    11/30/2005    Senior Term Loan B - 05/25/04 - $7.5MM
   7,500,000    7,375,000    11/30/2005

KAC Holdings, Inc.

   Senior Secured Subordinated Note - 02/13/04 - $15.0M    150,000    150,000   
11/30/2005    Junior Secured Subordinated Note - 02/13/04 - $6.0M    3,000,000
   3,000,000    11/30/2005    Junior Secured Subordinated Note - 02/13/04 -
$6.0M    3,000,000    3,000,000    11/30/2005

Life-Like Holdings, Inc.

   Senior Subordinated Note - 06/15/04 - $16.5MM    1,650,000    1,650,000   
11/30/2005    Senior Term Loan B - 06/15/04 - $9.0MM    5,000,000    4,925,000
   11/30/2005    Senior Term Loan B - 06/15/04 - $9.0MM    4,000,000   
4,000,000    11/30/2005    Revolving Loan Facility - 06/15/04 - $14.5MM   
14,500,000       11/30/2005    Junior Subordinated Note - 06/15/04 - $5MM   
5,000,000    5,000,000    11/30/2005    Senior Term Loan A - 06/15/04 - $20MM   
15,000,000    13,555,328    11/30/2005

New Starcom Holdings, Inc.

   Senior Subordinated Note B - 09/30/03 - $7.0MM    7,000,000    5,354,384   
11/30/2005    Senior Subordinated Note D - 09/30/03 - $7.0MM    7,000,000   
7,000,000    11/30/2005    Senior Subordinated Note E - 09/30/03 - $7.0MM   
7,000,000    7,000,000    11/30/2005    Senior Subordinated Note F - 09/30/03 -
$6.8MM    6,870,701    6,870,701    11/30/2005

Safemark Acquisitions, Inc.

   Junior Subordinated Note - 06/21/04 - $5.25MM    2,137,500    2,137,500   
11/30/2005

Schoor DePalma Inc.

   Senior Term A - 8/6/04 - $250K (GMAC as Servicer)    240,625    240,625   
11/30/2005    Senior Term A - 08/06/04 - $4.75M (GMAC as Servicer)    4,571,875
   4,009,375    11/30/2005    Senior Term C - 08/06/04 - $15.0MM    7,150,000   
7,150,000    11/30/2005

 

SVII



--------------------------------------------------------------------------------

Exhibit B-1

STRUCTURED NOTES (DOLLARS)



--------------------------------------------------------------------------------

Exhibit B-2

STRUCTURED NOTES (ALTERNATIVE CURRENCY)



--------------------------------------------------------------------------------

Exhibit C

SWINGLINE NOTE



--------------------------------------------------------------------------------

Exhibit D

ALTERNATIVE CURRENCY SWINGLINE NOTE



--------------------------------------------------------------------------------

Exhibit E

Form of Alternative Currency Swingline Lender Assumption Agreement

ALTERNATIVE CURRENCY SWINGLINE LENDER ASSUMPTION AGREEMENT

(ACS Funding Trust I)

WACHOVIA BANK, N.A., LONDON BRANCH, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby assumes all the
rights and obligations of the Alternative Currency Swingline Lender as set forth
in that certain Third Amended and Restated Loan Funding and Servicing Agreement,
dated as of September 23, 2005, by and among ACS Funding Trust I, as the
borrower, American Capital Strategies, Ltd., as the servicer and as the
originator, each of the conduit lenders and institutional lenders from time to
time a party thereto, each of the lender agents from time to time a party
thereto, Wachovia Capital Markets, LLC, as the deal agent, Wachovia Bank,
National Association, as the swingline lender and Wells Fargo Bank, National
Association, as the backup servicer and as the collateral custodian, as amended
by Amendment No. 1, dated as of November 30, 2005, Amendment No. 2, dated as of
August 7, 2006, and Amendment No. 3 dated as of the date hereof (such agreement
as amended, modified, waived, supplemented or restated from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Agreement.

Date: October 5, 2006

[Signature page to follow]



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A., LONDON BRANCH By:  

 

Name:   Title:  